ACCEPTED
                                                                               03-14-00706-CV
                                                                                       4407712
                                                                      THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                            3/6/2015 4:11:28 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK




                 NO. 03-14-00706-CV                             FILED IN
                                                         3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                         3/6/2015 4:11:28 PM
                                                           JEFFREY D. KYLE
                         ENTERGY TEXAS, INC.,                    Clerk
                                                    Appellant,

                                    v.

            PUBLIC UTILITY COMMISSION OF TEXAS, ET AL.,
                                            Appellees.

                         B RIEF OF A PPELLEE


                Filed by: Public Utility Commission of Texas



KEN PAXTON                               ELIZABETH R. B. STERLING
Attorney General of Texas                Assistant Attorney General
                                         State Bar No. 19171100
CHARLES E. ROY                           Elizabeth.Sterling@texasattorneyg
First Assistant Attorney General         eneral.gov

JAMES E. DAVIS                           MEGAN M. NEAL
Deputy Attorney General for              Assistant Attorney General
Civil Litigation                         State Bar No. 24043797

JON NIERMANN                             Environmental Protection
Chief, Environmental Protection          Division
Division                                 P.O. Box 12548, MC-066
                                         Austin, Texas 78711-2548
                                         512.463.2012
                                         512.457.4616 (fax)

                                                            March 6, 2015

                      Oral Argument Requested
                    Identity of Parties and Counsel

Party                                       Counsel
Entergy Texas, Inc., Plaintiff in the       Marnie A. McCormick
district court, Appellant and               John F. Williams
Appellee before this Court                  Duggins Wren Mann & Romero,
                                            LLP
                                            P. O. Box 1149
                                            Austin, Texas 78767-1149
                                            512.744.9300
                                            512.744.9399 (fax)
                                            mmccormick@dwmrlaw.com
                                            jwilliams@dwmrlaw.com
                                            (in district court, also Patrick J.
                                            Pearsall)


Public Utility Commission of Texas, Ken Paxton
Defendant in the district court,    Attorney General of Texas
Appellee before this Court          (in district court, Greg Abbott)

                                            Charles E. Roy
                                            First Assistant Attorney General
                                            (in district court, Daniel Hodge)

                                            James E. Davis
                                            Deputy Attorney General for Civil
                                            Litigation
                                            (in district court, John B. Scott)

                                            Jon Niermann
                                            Chief, Environmental Protection
                                            Division




                                        i
                                            Assistant Attorneys General:
                                            Elizabeth R. B. Sterling
                                            Elizabeth.Sterling@texasattorneyge
                                            neral.gov
                                            Megan Neal
                                            Megan.Neal@texasattorneygeneral.
                                            gov
                                            Environmental Protection Division
                                            Office of the Attorney General
                                            P.O. Box 12548, MC-066
                                            Austin, Texas 78711-2548
                                            512.463.2012
                                            512.457.4616 (fax)
Office of Public Utility Counsel,           Ross Wyatt Henderson
Intervenor in the district court and        Assistant Public Counsel
Appellee before this Court                  Office of Public Utility Counsel
                                            P.O. Box 12397
                                            1701 N. Congress Avenue, Ste 9-180
                                            Austin, Texas 78711-2397
                                            512.936.7500
                                            512.936.7520 (fax)
                                            Ross.Henderson@opuc.texas.gov
                                            (in district court, Sara J. Ferris)




                                       ii
State Agencies, Intervenors in the            Katherine H. Farrell
district court and Appellees before           Assistant Attorney General
this Court                                    Administrative Law Division
                                              Energy Rates Section
                                              Office of the Attorney General

                                              P.O. Box 12548 MC 018-12
                                              Austin, Texas 78711-2548
                                              512.475.4237
                                              512.320.0167 (fax)
                                              katherine.farrell@texasattorneygen
                                              eral.gov
                                              (in district court, Susan M. Kelley
                                              and Bryan L. Baker)
Texas Industrial Energy                       Rex VanMiddlesworth
Consumers, Intervenors in the                 Benjamin Hallmark
district court and Interested Parties         Thompson & Knight LLP
before this Court                             98 San Jacinto Blvd., Ste. 1900
                                              Austin, Texas 78701
                                              512.469.6100
                                              512.469.6180 (fax)
                                              rex.vanm@tklaw.com
                                              benjamin.hallmark@tklaw.com
                                              (in district court, Meghan Griffiths
                                              at Andrews Kurth, LLP)




                                        iii
                                            Table of Contents

Identity of Parties and Counsel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

Table of Contents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

Index of Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . viii

Glossary.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xi

Statement of the Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xii

Statement Regarding Oral Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xii

Issues Presented.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xii

Statement of Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

    A. The Commission decided Entergy’s rate case, Docket 39896.. . . . . . . 1

    B. The Commission addressed the question of Entergy’s rate-case
       expenses in this case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

         1. The ALJ considered ratepayers’ arguments against some of
            Entergy’s requested rate-case expenses. . . . . . . . . . . . . . . . . . . . . . 8

             a. Depreciation expenses of Entergy’s affiliated company. . . . . . 9

             b. Rate-case expenses to advocate for abandoning the two-
                bucket policy for including incentive compensation in rates.
                . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

             c. Excessive rate-case expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

             d. Adjustments to rate-case expenses. . . . . . . . . . . . . . . . . . . . . . . 15

         2. The Commission issued its Order in this case. . . . . . . . . . . . . . . . . 18

    C. Entergy appealed. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20


                                                           iv
Summary of the Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

    I. Standard of Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

          A. Substantial-evidence Standard. . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

          B. Arbitrary-and-capricious Standard . . . . . . . . . . . . . . . . . . . . . . . . 23

    II.       The Commission has discretion to decide that expenses Entergy
              incurred making a long-shot argument for overturning a well-
              established Commission policy were unreasonable expenses for
              ratepayers to reimburse. (Responds to Entergy Issue 1). . . . . . . 24

          A. The Commission may allow the utility to recover only
             reasonable expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

          B. The Commission applied the law to the evidence and
             determined that it was unreasonable for Entergy to recover
             rate-case expenses incurred to argue that the Commission
             should abandon its two-bucket policy concerning incentive
             compensation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

    III.      The lack of a Commission rule about rate-case expenses for
              incentive-compensation arguments did not relieve the
              Commission of its statutory duty to allow the utility to recover
              only reasonable rate-case expenses. (Responds to Entergy
              Issue 2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

          A. Entergy’s arguments that the Commission departed from
             earlier policy in this case are unavailing . . . . . . . . . . . . . . . . . . . . 33

          B. The Commission was merely applying the statutes to the
             evidence and argument in this case, not promulgating a new
             rule. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

          C. Entergy’s arguments that the Commission engaged in ad hoc
             rulemaking are unavailing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35


                                                            v
      1. This case is distinguishable from Witcher . . . . . . . . . . . . . . . . 35

      2. Entergy improperly relies on the irrelevant thought
         processes of individual commissioners in the course of the
         case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

      3. A rule was adopted when the Commission subsequently
         conducted formal rulemaking proceedings . . . . . . . . . . . . . . . 38

IV.   The Commission’s decision about the amount of rate-case
      expenses to exclude should be affirmed. (Responds to Entergy
      Issue 3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

   A. Entergy—the party with the burden to prove rate-case
      expenses—failed to provide the information needed to show
      exactly how much of its rate-case expenses were incurred to
      make the unreasonable long-shot argument. . . . . . . . . . . . . . . . . 39

   B. Substantial evidence supports the Commission’s decision about
      the amount of rate-case expenses attributable to the
      unreasonable argument in the rate case . . . . . . . . . . . . . . . . . . . . 43

   C. The Commission’s decision is reasonable—neither arbitrary and
      capricious nor an abuse of discretion .. . . . . . . . . . . . . . . . . . . . . . 44

V. Entergy failed to meet its burden under Utilities Code § 36.058 to
   prove depreciation charged by its affiliate for rate-case expenses
   was reasonable and necessary and no higher than the costs
   charged to other affiliates. (Responds to Entergy Issue 4). . . . . . . . 47

   A. The Utilities Code imposes additional requirements to show
      that amounts paid to affiliates are reasonable expenses . . . . . . . 47

   B. Entergy’s evidence is insufficient to meet its burden of proof. . . 48

      1. Entergy failed to explain what depreciation expenses of
         Service Company were included . . . . . . . . . . . . . . . . . . . . . . . . 49




                                                  vi
             2. Entergy failed to provide evidence that including Service
                Company’s depreciation expense made the expenses
                comparable. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53

Certificate of Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55

Certificate of Service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56

APPENDICES

Order. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . A

Proposal for Decision.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . B

Chart of PUC Dockets Addressing the Two-Bucket Incentive
  Compensation Policy Statutes. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . C

Statutes and Rules. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . D

Certified Copy of ETI Ex. 41 from Docket 398961. . . . . . . . . . . . . . . . . . . . E




         1
          ETI Exhibit 41 from Docket 39896 includes an appendix of supporting
information on a CD. That CD is too voluminous to be filed electronically. Therefore,
the Commission has copied only those parts of the CD that it has cited, changed them to
PFD format, and attached them to the body of Exhibit 41. The Commission stands ready
to provide the Court or any other party a copy of the entire CD on request.

                                                          vii
                                     Index of Authorities

Cases                                                                                               Pages

Anderson v. R.R. Comm’n,
  963 S.W.2d 217 (Tex. App.—Austin 1998, pet. denied). . . . . . . . . . . . 22

Cent. Power and Light Co. v. Pub. Util. Comm’n,
  36 S.W.3d 547 (Tex. App.—Austin 2000, pet. denied). . . . . . . . . . . . . 48

Cities of Abilene v. Pub. Util. Comm’n,
   146 S.W.3d 742 (Tex. App.—Austin 2004, no pet.).. . . . . . . . . . . . . . . 23

City of El Paso v. Pub. Util. Comm’n,
   883 S.W.2d 179 (Tex. 1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

City of El Paso v. Pub. Util. Comm’n,
   916 S.W.2d 515 (Tex. App.—Austin 1995, writ dism’d).. . . . . . . . . . . . . 16

City of Frisco v. Tex. Water Rights Comm’n,
   579 S.W.2d 66 (Tex. Civ. App.—Austin 1979, writ ref’d n.r.e.). . . 29, 37

Indust. Utils. Serv., Inc. v. Tex. Natural Res. Conservation Comm’n,
   947 S.W.2d 712 (Tex. App.—Austin 1997, writ denied).. . . . . . . . . . . . 35

McHaney v. Tex. Comm’n on Envtl. Quality,
  No. 03-13-00280-CV, 2015 WL 869197 (Tex. App.—Austin February 27,
  2015, no pet. h.).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

Oncor Elec. Delivery Co. LLC v. Pub. Util. Comm’n,
  406 S.W.3d 253 (Tex. App.—Austin 2013, no pet.).. . . . . . . . . . . . . . . 24

Pedernales Elec. Coop., Inc. v. Pub. Util. Comm’n,
  809 S.W.2d 332 (Tex. App.—Austin 1991, no writ).. . . . . . . . . . . . . . . . 37

Pub. Util. Comm’n v. Gulf States Utils. Co.,
  809 S.W.2d 201 (Tex. 1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22




                                                    viii
                                Index of Authorities (Cont’d)

Cases (Cont’d)                                                                                             Pages

State of Tex. Agencies and Insts. Of Higher Learning v. Pub. Util. Comm’n,
   450 S.W.3d 615 (Tex. App.—Austin 2014, pet. filed). . . . . . . . . . . 31, 32

Tex. Health Facilities Comm’n v. Charter Med.-Dallas, Inc.,
  665 S.W.2d 446 (Tex. 1984).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

Tex. State Bd. Of Pharmacy v. Witcher,
  447 S.W.3d 520 Tex. App.—Austin 2014, pet. filed). . . . . . . . . . . . . . . 35


Statutes

Tex. Gov’t Code
  § 2001.174. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
  § 2001.175(e). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

Tex. Util. Code
  § 15.001. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
  § 31.001. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
  § 33.023(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
  § 36.002. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
  § 36.051. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
  § 36.058. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21, 47, 48, 49, 53
  § 36.058(c)(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
  § 36.061(b)(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 24
  § 36.062. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
  § 36.062(4). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
  § 39.451. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
  § 39.452(a).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1


Rules

16 Tex. Admin. Code
   § 25.231(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2


                                                         ix
                             Index of Authorities (Cont’d)

Rules (Cont’d)                                                                                       Pages

   § 25.231(b)(2)(J). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
   § 25.245(b)(6). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47

Other

39 Tex. Reg. 571 (2014), adopted 39 Tex. Reg. 6434 (2014)
   (to be codified at 16 Tex. Admin. Code § 25.245). . . . . . . . . . . . . . . . . 38




                                                      x
                             Glossary

ALJ                 Administrative Law Judge

APA                 Administrative Procedure Act. Tex. Gov’t Code
                    §§ 2001.001–.902

Commission or PUC   Public Utility Commission of Texas

Docket 39896        Application of Entergy Texas for Authority to Change
                    Rates, Reconcile Fuel Costs, and Obtain Deferred
                    Accounting Treatment, P.U.C. Docket 39896, the rate
                    case that generated the rate-case expenses that
                    Entergy sought to recover in this case

Entergy             Entergy Texas, Inc., the utility that asked the
                    Commission for rate-case expenses in this case

ERCOT               Electric Reliability Council of Texas

OPUC                Office of Public Utility Counsel, intervenor at the
                    Commission, intervenor-defendant at district court,
                    appellee in this Court

Order               The Commission’s order on rehearing that is the
                    subject of this lawsuit

PFD                 Proposal for Decision prepared by the ALJ in this case

Service Company     Entergy Services, Inc., an affiliate of Entergy that
                    services the entire family of related companies

State Agencies      State Agencies of Texas that are customers of Entergy,
                    an intervenor at the Commission, intervenor-
                    defendant in the district court, and appellee before
                    this Court

TIEC                Texas Industrial Electric Consumers, intervenor at the
                    Commission


                                  xi
                         Statement of the Case

  Entergy challenges the district court’s judgment in an administrative

appeal that affirmed the Public Utility Commission’s order. The

Commission set the rate-case expenses that Entergy is entitled to recover

from ratepayers for reasonable expenses incurred in a prior rate case.

                Statement Regarding Oral Argument

  Oral argument would be helpful to allow the Court to ask any questions

it may have about the ratemaking or rate-case-expense cases.

                            Issues Presented

1. Did the Commission have discretion to decide that expenses Entergy
   incurred to make an argument in the rate case that it had almost no
   chance to win were unreasonable expenses for ratepayers to reimburse?

2. Does the Commission’s statutory duty “not to consider for ratemaking
   purposes … any other expenditure … the regulatory authority finds to be
   unreasonable, unnecessary, or not in the public interest” authorize it to
   exclude Entergy’s unreasonable expenses even though the Commission
   had no rule about Entergy making this particular argument?

3. The administrative record shows that, in addition to obtaining expert
   testimony to support the unreasonable argument, Entergy included the
   argument in its rate-filing package, responded to discovery about the
   argument, and filed briefs about the argument. Entergy knew what it
   paid expert witnesses but did not track work by its staff and outside
   attorneys on an issue-by-issue basis. Was the Commission reasonable to
   decide that some of Entergy’s expenses for staff and outside attorneys
   were for making the unreasonable argument? Was the Commission
   reasonable to estimate the amount of Entergy’s total unreasonable
   expenses using a method supported by testimony in the record?



                                     xii
4. Did the Commission reasonably find that Entergy failed to meet its
   burden to show that depreciation expenses for unspecified capital assets
   of its affiliated Service Company should be included in recoverable rate-
   case expenses?




                                    xiii
                                 Statement of Facts

     Entergy Texas, Inc. (Entergy) appeals an order of the Public Utility

Commission of Texas (Commission) setting the amount that the utility may

recover from ratepayers for expenses that Entergy incurred in connection

with its rate case, P.U.C. Docket 39896.

A.     The Commission decided Entergy’s rate case, Docket
       39896.

     Entergy initiated a rate case at the Commission. Entergy, an electric

utility that provides service to parts of southeast Texas, is situated outside

the Electric Reliability Council of Texas (ERCOT) and remains a fully

integrated utility—it generates electricity, transmits and distributes

electricity, and sells electricity to retail customers in its service area. That

business remains fully regulated by the Commission, which sets the rates

Entergy can charge.2 So, in 2011 Entergy filed a rate case with the




       2
           As Entergy explained in its brief, it was initially included among utilities that
were to transition to competition, but is currently subject to regulation under Chapter
36 of the Utilities Code. See Tex. Util. Code §§ 39.451, .452(a). Thus, Entergy’s rates
remain regulated by the Commission. See Tex. Util. Code § 36.002.

                                              1
Commission, Docket 39896.3 Entergy asked to increase rates by over $100

million; the Commission’s order in Docket 39896 allowed the utility to

increase rates by approximately $27.7 million.4

   The basic statutory formula the Commission uses to set rates is

 (rate of return × invested capital) + reasonable and necessary expenses =

                               revenue requirement.5

The Commission then designs rates to give the utility a reasonable

opportunity to recover its revenue requirement.6 Although the utility’s

reasonable and necessary expenses included in rates are based on the

utility’s actual expenses over a twelve-month period called the “test year,”7


      3
           Tex. Pub. Util. Comm’n, Application of Entergy Texas, Inc. for Authority to
Change Rates, Reconcile Fuel Costs, and Obtain Deferred Accounting Treatment,
Docket 39896, (November 28, 2011)(Entergy’s Application of Entergy Texas, Inc. for
Authority to Change Rates, Reconcile Fuel Costs Application of Entergy Texas, Inc. for
Authority to Change Rates, Reconcile Fuel Costs) available at
http://interchange.puc.texas.gov/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=39896&TXT_ITEM_NO=2. (Subsequent
citations to this docket will be listed as “Docket 39896.”)
      4
           AR Item 32 at 3. Item 32 is the proposal for decision, which will be cited as
“AR, PFD” hereinafter. The administrative record (AR) in this case (Docket 40295) was
admitted into evidence as Joint Exhibits 1 and 2. R.R. at 6:11–6:20. It consists of two
volumes of filings, which are referenced as “item”; one volume of exhibits; and one
transcript that are all contained in one box. Citations to the Administrative Record will
be in the form “AR, Item(s) ___,” for filings, “AR, ___ Ex(s). ___,” for exhibits, and
“AR, Tr. at ___” for transcripts. In the Order, findings of fact will be cited as “FF__”
and conclusions of law will be cited as “CL __.”
      5
          See Tex. Util. Code § 36.051.
      6
          Id.
      7
          See 16 Tex. Admin. Code § 25.231(a).

                                            2
which is used as a predictor of expense that will occur in the future, one

significant expense does not occur every year—the expense of bringing a

rate case. So that amount is usually separately calculated and recovered

from ratepayers through amortization so that the utility will stop recovering

once rate-case expenses are fully recovered. Utilities Code Section

36.061(b)(2) specifically authorizes the Commission to allow a utility to

recover rate-case expenses.8

   Originally, Entergy’s request to recover rate-case expenses was part of

the Docket 39896 rate case but the Commission granted the parties’

request to sever it into a separate docket, P.U.C. Docket 40295, the

contested case on appeal in this lawsuit.9 The Commission did not

incorporate the entire record of Docket 39896 into the record of this case,

but, at the hearing on this case, the administrative law judge took official

notice of the Docket 39896 record.10




      8
           “(b) The regulatory authority may allow as a cost or expense … (2) reasonable
costs of participating in a proceeding under this title not to exceed the amount approved
by the regulatory authority.” Tex. Util. Code § 36.061(b)(2).
      9
          Docket 39896, (April 4, 2012) (SOAH Order No. 13: Granting Unopposed
Motion to Sever Rate Case Expense Issues) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_591_7227
42.PDF.
      10
           AR, Tr. at 16.

                                            3
   One issue in the Docket 39896 rate case—whether incentive

compensation for financially based goals should be recovered through rates

as a reasonable and necessary expense—is relevant to the amount of rate-

case expenses awarded in this case. An amount for payroll costs is usually

included among the utility’s reasonable and necessary expenses. Although

some utilities had included incentive compensation for top executives

before, in AEP Texas Central Company’s rate case filed in 2003 (Docket

28840),11 for the first time, a utility asked to include incentive

compensation as part of the payroll costs for all its employees. Most of the

utility’s incentives in that case were paid according to two sets of

performance measures, financial and operational. In that case the

Commission found:

   169. The financial measures are of more immediate benefit to
        shareholders, and the operating measures are of more
        immediate benefit to ratepayers.




      11
          Tex. Pub. Util. Comm’n, Application of AEP Texas Central Company for
Authority to Change Rates, Docket 28840 available at
http://interchange.puc.texas.gov/WebApp/Interchange/application/dbapps/filings/pg
Control.asp?TXT_UTILITY_TYPE=A&TXT_CNTRL_NO=28840&TXT_ITEM_MATC
H=1&TXT_ITEM_NO=&TXT_N_UTILITY=&TXT_N_FILE_PARTY=&TXT_DOC_TY
PE=ALL&TXT_D_FROM=&TXT_D_TO=&TXT_NEW=true (Subsequent citations to
this PUC Docket will be listed as “Docket 28840.”)

                                        4
   170. Incentives to achieve operational measures are necessary and
        reasonable to provide T&D utility services, but those to achieve
        financial measures are not.12

Thus, the Commission held that AEP proved that incentive compensation

should be included in rates only for operational measures.13 In its brief to

this Court, Entergy refers to this as two buckets of incentive

compensation.14

   Evidently, using incentive compensation to pay all employees had

become fashionable, because the Commission was presented with similar

requests by other utilities in subsequent rate cases. The Commission

consistently maintained the distinction between operational-goal and

financial-goal buckets for incentive compensation. Incentive compensation

that belongs in the operational-goal bucket is recoverable, but incentive

compensation that belongs in the financial-goal bucket is not included as a

reasonable and necessary expense in rates because it is of more immediate

benefit to shareholders. Because different utilities can structure incentive

compensation differently, there is always a fact question about whether a

      12
          Docket 28840(August 15, 2005)(PUC’s Final Order) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/28840_878_487
259.PDF.
      13
          Docket 28840 (August 15, 2005)(PUC’s Final Order) CL 45 available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/28840_878_487
260.PDF.
      14
           Entergy Appellant’s Br. at 14.

                                            5
particular type incentive compensation goes in the operational-goal bucket

or the financial-goal bucket. But the basic policy that only incentive

compensation to meet operational goals can be included in rates remains.

   In Docket 39896, Entergy asked the Commission to abandon the

distinction between buckets and allow not only the incentive compensation

in the operational-goal bucket, but also any incentive compensation in the

financial-goal bucket. Entergy’s rate-filing package included testimony by

two different witnesses supporting that argument.15 The issue was hotly

contested; Entergy responded to discovery concerning that argument, and

it filed five separate briefs at the Commission supporting that argument.16

      15
          See Entergy Appellant’s Br. at 29 (discussing testimony of Mr. Gardner and
Dr. Hartzell about the issue).
      16
          Docket 39896 (December 20, 2011)(TIEC’s RFIs to Entergy Texas, Inc.)
available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_46_71373
7.PDF; (January 3, 2012) (Cities’ 7th RFI)) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_62_71465
2.PDF; (January 13, 2012)(Cities’ 10th RFI) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_141_7155
98.PDF; (January 17, 2012)(Cities’ 12th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_150_7157
44.PDF; (February 1, 2012) (Cities’ 18th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_266_7170
69.PDF; (February 2, 2012) (Commission Staff's 10th RFI to Entergy Texas, Inc.
Question Nos. 10-1 Through 10-8) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_280_7171
45.PDF; (February 9, 2012) (OPUC’s 10th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_322_7177
21.PDF; (February 21, 2012 (Texas Energy Consumers’ 9th RFI)available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_373_7187
54.PDF; (March 5, 2012)(Cities’ 23rd RFI)available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_415_7199

                                          6
All the other parties opposed eliminating the distinction between the two

buckets.17

   The Commission did not agree with Entergy’s argument to eliminate the

two buckets but did find that some of the types of incentive compensation

that other parties claimed were for financial goals really fit in the

operational-goal bucket. The Commission stated in Finding of Fact 129

that “[i]ncentive compensation that is based on financial measures is of

more immediate and predominant benefit to shareholders, whereas

incentive compensation based on operational measures is of more

immediate and predominant benefit to ratepayers.”18 In rate-case Docket

39896, the Commission did not allow Entergy to include $6,196,037 (as



42.PDF; (April 16, 2012) (State’s 11th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_655_723
481.PDF; Docket 39896, (May 18, 2012) (Entergy’s Initial Brief) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=39896&TXT_ITEM_NO=719; (May 30,
2012)(Entergy’s Reply Brief) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=39896&TXT_ITEM_NO=754; (July 23,
2012)(Entergy’s Exceptions to Proposal for Decision) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_775_7318
38.PDF; (October 4, 2012)(Entergy’s Motion for Rehearing)available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_816_738
263.PDF; (November 21, 2012)(Entergy’s 2nd Motion for Rehearing) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_828_742
851.PDF.
      17
           AR, PFD at 22.
      18
           AR, Item 55 (Order) at FF 129.

                                            7
well as the FICA taxes Entergy would have paid on the payroll) in rates

“because it was related to financial measures that are not reasonable and

necessary for the provision of electric service.”19 Entergy did not appeal the

Commission’s order in rate-case Docket 39896 on that issue.

B.     The Commission addressed the question of Entergy’s rate-
       case expenses in this case.

     After it was severed from the rate case, the Commission sent this rate-

case-expense proceeding to the State Office of Administrative Hearings. In

addition to Entergy and the Cities20 that were seeking to recover rate-case

expenses, parties included Commission Staff; the Office of Public Utility

Counsel, which, by statute, represents residential and small commercial

utility customers; Texas Industrial Energy Consumers; and State Agencies.

     1. The ALJ considered ratepayers’ arguments against some of
        Entergy’s requested rate-case expenses.

     Each of the ratepayer groups other than the Cities raised challenges to

some of the rate-case expenses requested by Entergy and the Cities.

Among those challenges, State Agencies claimed that Entergy was not

entitled to recover for the depreciation of assets recorded by its affiliate,

Entergy Services, Inc. (Service Company). OPUC claimed that Entergy

       19
            Id. at FF 133.
       20
            Generally, cities that participate in rate cases at the Commission can require
the utility to reimburse their costs. See Tex. Util. Code § 33.023(b).

                                             8
should not recover the expenses it incurred in the rate case arguing that the

Commission should abandon the two-bucket approach to incentive

compensation.

      a. Depreciation expenses of Entergy’s affiliated company

   State Agencies argued that the Commission should deny Entergy’s

request to include depreciation of assets owned by Entergy’s affiliated

Service Company. Entergy contended that the costs at issue were “a loader

to [Entergy] labor costs covering depreciation on office expenses and

capital.”21 Entergy conceded that such costs would typically be embedded

in a vendor’s labor costs billed to the Company.22

   The ALJ recommended that Entergy not be allowed to recover the

depreciation expenses. He not only stated that Entergy had not cited to any

precedent which would justify the recovery of these apparently unusual

rate- case expenses, but also found that Entergy failed to prove the

reasonableness of the expenses under the more stringent standards that are

applicable to affiliate expenses.23




      21
           AR, Item 25 at 12.
      22
           Id.
      23
           Id.

                                      9
      b. Rate-case expenses to advocate for abandoning the two-
         bucket policy for including incentive compensation in
         rates.

   Commission Staff, State Agencies, and OPUC argued that Entergy

should not recover any rate-case expenses it incurred in attempting to

eliminate the distinction between operational-goal and financial-goal

buckets of incentive compensation. Commission Staff argued that by

challenging “overwhelming Commission precedent,” Entergy did not act

reasonably.24 Commission Staff contended that the Commission has such

an unequivocal history of denying recovery for financially based incentive-

compensation payments that “[Entergy] should have known that litigating

a position opposed to [it] was not a reasonable use of resources.”25 State

Agencies pointed out that Docket 39896 was merely the latest of three

recent cases in which Entergy sought, but failed to obtain, authority to

charge ratepayers for its financially based incentive costs (the others being

Dockets 34800 and 37744).26

   The ALJ, who had also been an ALJ in the Docket 39896 rate case,

agreed with Commission Staff, State Agencies, and OPUC. He noted that



      24
           AR, Item 30 at 5.
      25
           AR, Item 24 at 8.
      26
           AR, Item 23 at 7.

                                      10
throughout the rate case, Entergy took an aggressive position and made a

long-shot argument seeking to eliminate the two-bucket approach to

including incentive compensation in rates.27

   The ALJ opined that Entergy’s citation to the cases over the years, where

other utilities requested recovery of financially based incentive

compensation, hurt Entergy’s cause more than it helped because all of the

requests were unanimously denied by the Commission. The ALJ thought

those cases disproved Entergy’s claim that the two-bucket approach was

undergoing continuing clarification.28

   The ALJ also found that Entergy overstated and distorted the facts when

it suggested that commissioners have expressed some concern with the

Commission precedent.29 The ALJ noted that the statements Entergy relied

upon all came from a single commissioner, not multiple commissioners.30

Moreover, the comments that Entergy put in evidence show that the

commissioner considered the Commission’s two-bucket precedent binding;




      27
           AR, PFD at 23.
      28
           Id.
      29
           Id.
      30
           Id. at 23–24.

                                      11
he thought that any change should be accomplished by rulemaking, not an

ad hoc change in a particular rate case.31

   The ALJ also found Entergy’s reliance on the recent order at the State

Office of Administrative Hearings in a rate case for SWEPCO to be

misplaced. In the SWEPCO case, the ALJs stated that the utility was not

legally precluded from seeking recovery for its financially based incentive

compensation. The ALJ in this case stated: “It is one thing to acknowledge

that a utility has a legal right to pursue a long-shot theory. It is another

thing entirely, however, to hold that the ratepayers must pay the costs of

the utility’s pursuit of that long-shot.”32

   In this case, the Commission did not decide that a utility could never

argue in a contested case that the Commission should change its policy.33

But the Commission did decide that when Entergy argued that the agency

should change such a well-established policy, the argument was such a long




      31
           Id. at 24.
      32
           Id.
      33
           AR, PFD at 24

                                        12
shot—so unlikely to persuade—that it was unreasonable for ratepayers to

bear the expense.34

       c. Excessive rate-case expenses

   Several parties also claimed that Entergy’s rate-case expenses were

generally too high and that rate-case expenses were high in relationship to

the amount by which Entergy’s rates were raised. Ratepayers also

complained that Entergy had filed three rate cases in the last four years.

Ratepayers were then required to pay rate-case expenses that Entergy

incurred in each of those cases.35

   State Agencies expressed concern that, as a general matter, expenses

from rate cases before the Commission appear to be “getting out of hand.”36

Commission Staff “firmly agree[d]” with that concern.37 State Agencies

worried that utilities have no incentive to minimize the number of rate-case

proceedings or the efficiency of rate-case presentation because they assume

their costs will simply be passed on to ratepayers.38 State Agencies urged

       34
           AR, Order at FF 18f; AR, PFD at 24 (“Simply put, the ALJ concludes that
[Entergy] did not act reasonably when it incurred expenses litigating for recovery of its
financially-based incentive costs in the face of clear and consistent precedent to the
contrary on the issue.”)
       35
            AR, PFD at 28.
       36
            AR, Item 23 at 1-2.
       37
            AR, Item 30 at 13.
       38
            AR, Item 23 at 1-2.

                                            13
the Commission to allocate rate-case expenses so that the utility was

incentivized to more productively and efficiently use its time in rate cases.39

OPUC agreed that the standard for evaluating the amount of rate-case

expenses to recover from ratepayers ought to give a utility pause before

deciding to pursue overly aggressive or novel arguments.40 Similarly,

Commission Staff and OPUC were concerned about the frequency of

Entergy rate cases over recent years. Docket 39896 was the third Entergy

rate case in four years. Each case resulted in a rate increase and an

obligation for the ratepayers to pay Entergy’s rate-case expenses.41

   Staff and OPUC also expressed concern about the overall size of the rate-

case expenses in this case in relation to the outcome of the underlying rate

case. Total rate case expenses ($8.8 million) equal roughly one-third of the

total approved rate increase in Docket 39896 ($27.7 million).42

Commission Staff, State Agencies, and OPUC all expressed the concern that

Entergy was unreasonable because it did not provide good stewardship in

incurring rate-case expenses.43


      39
           Id. at 5.
      40
           AR, Item 22 at 8.
      41
           AR, Item 24 at 3; AR, Item 22 at 2-3, 7-8.
      42
           AR, Item 24 at 4; AR, Item 22 at 7.
      43
           See, e.g., AR Item 30 at 13.

                                            14
      d. Adjustments to rate-case expenses

   The ratepayer parties suggested three ways to adjust Entergy’s rate-

case-expense request to account for problems with Entergy’s request:

• The 50/50 approach. State Agencies’ primary recommendation was to

  charge ratepayers for only 50% of total rate case-expenses, arguing that

  shareholders, who reap benefits from a rate increase, ought to also share

  in the cost of obtaining that rate increase.44

• The Results-Obtained Approach. Alternatively, State Agencies argued

  that Entergy should recover only 26.4% of its rate-case expenses—the

  ratio between the increase in rates that the Commission authorized in

  Docket 39896 ($27.7 million) and the rate increase Entergy asked for in

  that case ($104.8 million). OPUC also advocated that approach.45

• The Issue-Specific Reduction Approach. Alternatively, OPUC and

  Commission Staff advocated reducing the amount Entergy requested in

  rate-case expenses by the ratio between the amounts Entergy sought in

  rates for unreasonable, overly aggressive issues and the total rate

  increase sought by Entergy. They wanted to include both financially




      44
           AR, Item 23 at 3.
      45
           AR, Item 22 at 11.

                                      15
   based incentive payments of $6.5 million, and transmission-equalization

   payments of $9 million as the numerator of the ratio.

   The ALJ agreed with the general concerns raised by Commission Staff,

State Agencies, and OPUC; he believed that a substantial cut to Entergy’s

rate-case expenses was warranted, but only considered the issue-specific

reduction appropriate.46

   The ALJ recognized that Section 36.061(b) of the Utilities Code gives the

Commission discretion. He also recognized a number of factors—such as

the time and labor required; the nature of the case; the size of the interest at

stake; and the benefits to the client—that have been deemed relevant to

determining the reasonableness of rate-case expenses. See City of El Paso v.

Pub. Util. Comm’n, 916 S.W.2d 515, 522 (Tex. App.—Austin 1995, writ

dism’d). The ALJ also noted that the parties agreed that Rule 1.04(b) of the

Texas Disciplinary Rules of Professional Conduct provides factors that can

be considered when determining reasonableness of rate case expenses.47

   The ALJ rejected the 50/50 approach on the basis that it is contrary to

Commission precedent. He also rejected the results-obtained approach

although he did not find it contrary to Commission precedent. He


      46
           AR, PFD at 30–32.
      47
           AR, ETI Ex. 8 at 18-19.

                                       16
considered it a punitive and hindsight-driven approach to cost recovery,

rather than basing cost recovery on whether a utility acted reasonably at the

time it incurred such costs.48

   The ALJ found the issue-specific approach entirely consistent with

Commission precedent because the disallowance is a result of specific,

unreasonable actions by Entergy.49

   The ALJ found that Entergy bore the burden of proving its reasonable

expenses, and that burden necessarily requires that it separate out any

unreasonable expenses. Having failed to do so with respect to financially

based incentives and transmission equalization payments, he found that it

was reasonable for the Commission to use the issue-specific reduction

approach to calculate those expenses.50

   The ALJ proposed that most of the rate-case expenses requested by

Entergy—$7,344,113—be found reasonable and necessary and allowed as a

cost or expense by Entergy. That proposal reduced Entergy’s requested

amount of rate-case expenses for several small specific charges, for

$207,683 in depreciation of office equipment owned by Entergy’s affiliated



      48
           AR, PFD at 31–32.
      49
           Id. at 32.
      50
           AR, Item 24 at 15.

                                     17
company, and for $1,275,738 attributable to “unreasonable and overly

aggressive arguments pursued by [Entergy] in Docket 39896 related to both

financially-based incentive compensation and transmission equalization

payments.”51 The ALJ also proposed a fact finding:

  17.        The amount of rate case expenses sought by ETI ($8.8 million)
             is high, both in absolute terms, and in relation to the rate
             increase ultimately obtained by ETI in Docket 39896 ($27.7
             million).52

  2. The Commission issued its Order in this case.

  The Commission considered the ALJ’s proposal for decision and

“adopt[ed] in part and revers[ed] in part.”53 The Commission adopted Fact

Finding 17 about Entergy’s rate-case expenses being excessive. And the

Commission agreed with the proposal to exclude the Service Company’s

depreciation expenses. But the Commission allowed Entergy to recover

expenses incurred for arguments related to transmission-equalization

payments, contrary to the ALJ’s proposal. The Commission did not allow

Entergy to recoup from ratepayers those expenses incurred to argue that

the Commission should abandon its two-bucket policy concerning incentive

compensation included in rates. The Commission stated: “Specifically, the


        51
             AR, PFD FF 18f.
        52
             AR, PFD FF 17.
        53
             AR, Order at 1.

                                        18
Commission agrees with the ALJ that reductions should be made to

Entergy’s recoverable rate-case expenses for Entergy attempting to recover

financially-based incentive compensation in base rates.”54

   The Commission further stated that it “has repeatedly ruled that a utility

cannot recover the cost of financially-based incentive compensation because

financial measures are of more immediate benefit to shareholders and

financial measures are not necessary or reasonable to provide utility

services.”55 The Commission concluded “that it should follow its

well-established policy here.”56 The Commission cited four cases

concerning three different utilities from 2005 through 2011 where the

agency refused to allow recovery of incentive compensation based on

financial goals.57

   The Commission also adopted the ALJ’s the use of the issue-specific

reduction approach to determine how to calculate an appropriate reduction

in rate-case expenses because the utility took a long-shot position trying to




       54
            AR, Order at 2.
       55
            Id.
       56
            Id.
       57
            Id.

                                      19
convince the Commission to abandon its well established two-bucket policy

about including incentive compensation in rates.58

C.      Entergy appealed.

     Entergy filed this suit for judicial review of the Commission’s order to

challenge the amount of rate-case expenses that the Commission ordered.

OPUC, TIEC, and State Agencies intervened in the case. After reviewing the

briefs of the parties and considering their arguments at the hearing on the

merits, the district court, the Honorable Amy Clark Meachum presiding,

affirmed the Commission’s order.59 Entergy appealed to this Court.

                            Summary of the Argument

     In this rate-case-expense proceeding, the Commission reasonably

decided that one of Entergy’s arguments in its related rate case was so

unlikely to prevail that any cost to make the argument was unreasonable.

Thus, the associated expenses were not included in rate-case expenses that

the utility could recover from ratepayers. This decision is reasonable

because the Utilities Code allows only reasonable rate-case expenses to be

recovered, includes a policy of protecting the interests of both the utility and

its customers, and prohibits the Commission from including unreasonable


        58
             Id.
        59
             C.R. 232-34.

                                        20
expenses in rates. Moreover, those statutes give the Commission enough

authority to find the expenses unreasonable without first adopting a rule.

And the fact that the Commission subsequently adopted a comprehensive

rule about rate-case expenses shows even more clearly that this contested-

case decision was not improper rulemaking.

   Entergy’s expenses to make the argument were not limited to the fees of

expert witnesses on the issue because the issue was included in the utility’s

rate-filing package, the utility responded to numerous discovery requests on

the issue, and the utility filed five briefs addressing the issue at the

Commission. All of that necessarily involved work by Entergy’s staff and

outside attorneys. But Entergy, the party with the burden to prove the

expenses, did not track its expenses for staff and outside attorneys on an

issue-by-issue basis. Thus, the Commission reasonably used a method

proposed by expert testimony in the case to estimate the amount of rate-

case expenses incurred to make the unreasonable long-shot argument.

   The Commission properly excluded depreciation expenses of Service

Company, an affiliate of Entergy, from rate-case expenses because Entergy

failed to show that they met the requirements in Utilities Code 36.058.

Entergy did not clearly explain what was being depreciated and why it was a

legitimate rate-case expense nor did Entergy show that the charges were not


                                        21
higher than the charges to other affiliates or third parties for the same type

of services.

                                       Argument

I. Standard of Review

   As in any lawsuit, the plaintiff has the burden of proof in a suit for

judicial review of an agency’s order in a contested case. For an

administrative appeal of the Commission’s order in a contested case, that

means that the plaintiff must show reversible error in the Commission’s

order; the substantial-evidence rule described in Section 2001.174 of the

Administrative Procedure Act controls.60 That rule is very deferential to the

agency, but the deference is described differently depending on the type of

error alleged. Complaints in this case invoke the substantial-evidence

standard, and the arbitrary-and-capricious standard.

   A.        Substantial-evidence Standard

   When reviewing an agency’s fact finding, a court uses the deferential

substantial-evidence standard. It prohibits a court from substituting its

judgment for the agency’s as to the weight of evidence.61 “A court that is

reviewing purely factual administrative findings … may determine only

        60
          See Anderson v. R.R. Comm’n, 963 S.W.2d 217, 219 (Tex. App.—Austin 1998,
pet. denied); Tex. Util. Code § 15.001; Tex. Gov’t Code § 2001.174.
        61
             Pub. Util. Comm’n v. Gulf States Utils. Co., 809 S.W.2d 201, 211 (Tex. 1991).

                                             22
whether substantial evidence supports those findings.”62 The true test is not

whether the agency reached the correct conclusion, but whether some

reasonable basis exists in the record for the agency’s action.63 “At its core,

the substantial evidence rule is a reasonableness test or a rational basis

test.”64

   B.        Arbitrary-and-capricious Standard

   The Texas Supreme Court has recognized the limits of the arbitrary-and-

capricious standard of review when applied to agency decisions: “The

arbitrary and capricious standard of review historically has been construed

narrowly, and we do not think that the legislature intended it to be

interpreted as a broad, all-encompassing standard for reviewing the

rationale of agency actions.”65 Courts must uphold a Commission decision

if “some reasonable basis exists in the record for the action taken by the

agency.”66




        62
        Cities of Abilene v. Pub. Util. Comm’n, 146 S.W.3d 742, 748 (Tex.
App.—Austin 2004, no pet.).
        63
          Tex. Health Facilities Comm’n v. Charter Med.-Dallas, Inc., 665 S.W.2d 446,
452 (Tex. 1984).
        64
             City of El Paso v. Pub. Util. Comm’n, 883 S.W.2d 179, 185 (Tex. 1994).
        65
             Charter Med., 665 S.W.2d at 454.
        66
             City of El Paso, 883 S.W.2d at 185.

                                             23
II.        The Commission has discretion to decide that expenses
           Entergy incurred making a long-shot argument for
           overturning a well-established Commission policy were
           unreasonable expenses for ratepayers to reimburse.
           (Responds to Entergy Issue 1)

      A.        The Commission may allow the utility to recover only
                reasonable expenses.

      The Commission performed its statutory duty to determine whether rate-

case expenses are reasonable, to balance interests of both the utility and its

ratepayers when determining reasonableness, and to allow the utility to

recover only reasonable rate-case expenses.

      The Utilities Code gives the Commission discretion when deciding how

much to award a utility in rate-case expenses. In a 2013 appeal of rate-case

expenses for Oncor Electric Delivery Co., LLC, this Court recognized that

“section 36.061(b)(2) gives the Commission the discretion to disallow

improper expenses.”67 And that statute only allows a utility to recover

reasonable rate-case expenses.68 The express purpose of the section of the

Public Utilities Code that applies to electric utilities is “to establish a

comprehensive and adequate regulatory system for electric utilities to



           67
          Oncor Elec. Delivery Co. LLC v. Pub. Util. Comm’n, 406 S.W.3d 253, 264
(Tex. App.—Austin 2013, no pet.).
           68
          Tex. Util. Code § 36.061(b)(2) (“The regulatory authority may allow as a cost
or expense … (2) reasonable costs of participating in a proceeding under this title not to
exceed the amount approved by the regulatory authority.” (emphasis added).).

                                           24
assure rates, operations, and services that are just and reasonable to the

consumers and to the electric utilities.”69 Thus, when regulating electric

utilities, the Commission must weigh the interests of both the utilities and

consumers. In addition, the Utilities Code prohibits the Commission from

considering for ratemaking purposes, “any other expenditure … the

regulatory authority finds to be unreasonable, unnecessary, or not in the

public interest.”70

   Thus, the Commission may not simply allow a utility to recover expenses

because the utility incurred them to bring a rate case. Instead, the

Commission must determine whether the expenses are reasonable, and the

Commission is prohibited from allowing the utility to recover expenses that

the Commission finds unreasonable. And in deciding what is reasonable,

the Commission must weigh the interests of both the utilities and its

ratepayers. That is exactly what the Commission reasonably did in this case.




       69
            Tex. Util. Code § 31.001 (emphasis added).
       70
            Tex. Util. Code § 36.062(4).

                                           25
  B.        The Commission applied the law to the evidence and
            determined that it was unreasonable for Entergy to
            recover rate-case expenses incurred to argue that the
            Commission should abandon its two-bucket policy
            concerning incentive compensation.

  Although Entergy incurred expenses to bring the Docket 39896 rate case

and claimed that they were all reasonable, various ratepayer groups

challenged some of those expenses. Commission Staff, State Agencies, and

OPUC all argued that Entergy was unreasonable to incur expenses to argue

in the rate case that the Commission should abandon its two-bucket

approach to incentive compensation.71 They argued that it was so unlikely

that Entergy could prevail on that argument that it was not reasonable for

Entergy to have expended time and expenses to make the argument.72 They

argued that was unreasonable for ratepayers to bear the cost of Entergy

making such a long-shot argument.

  The ALJ who heard this rate-case-expense case noted that he had also

heard the Entergy Docket 39896 rate case73 when he called Entergy’s rate-

case argument to abandon the two-bucket approach not only a long shot,

but also overly aggressive.74 He may have been considering both the fervor

       71
            AR, PFD at 22.
       72
            Id. at 22–23.
       73
            Id. at n.87.
       74
            Id. at 23.

                                     26
of the argument and the amount of time and energy devoted to making the

argument. The record of Docket 39896 reveals

• that in its rate-filing package, the filing that initiated the rate case,

   Entergy included testimony of two witnesses arguing that the

   Commission should abandon the two-bucket approach, one an outside

   expert;75

• Entergy had to respond to nine different discovery requests about the

   argument from TIEC (industrial ratepayers), Cities, Commission Staff,

   OPUC (representing residential ratepayers), and State Agencies;76 and

       75
          See Entergy Appellant’s Br. at 29 (listing both Mr. Gardner and Dr. Hartzell as
witnesses on the issue).
       76
          Docket 39896 (December 20, 2011)(TIEC’s RFIs to Entergy Texas, Inc.)
available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_46_71373
7.PDF; (January 3, 2012) (Cities’ 7th RFI)) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_62_71465
2.PDF; (January 13, 2012)(Cities’ 10th RFI) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_141_7155
98.PDF; (January 17, 2012)(Cities’ 12th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_150_7157
44.PDF; (February 1, 2012) (Cities’ 18th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_266_7170
69.PDF; (February 2, 2012) (Commission Staff's 10th RFI to Entergy Texas, Inc.
Question Nos. 10-1 Through 10-8) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_280_7171
45.PDF; (February 9, 2012) (OPUC’s 10th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_322_7177
21.PDF; (February 21, 2012 (Texas Energy Consumers’ 9th RFI)available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_373_7187
54.PDF; (March 5, 2012)(Cities’ 23rd RFI)available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_415_7199
42.PDF; (April 16, 2012) (State’s 11th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_655_723

                                          27
• Entergy included briefing arguing that the Commission should abandon

  its two-bucket approach in five different briefs filed with the

  Commission.77

  The ALJ and the Commission justly used the term “long shot” to describe

Entergy’s argument that the Commission should abandon its two-bucket

approach to including incentive compensation in rates. Since AEP Texas

Central Company tried to recover incentive compensation for all its

employees in 2004, the Commission has steadfastly maintained a two-

bucket approach—allowing recovery of incentive compensation that fits

within the operational-goal bucket and disallowing recovery of incentive

compensation that fits within the financial-goal bucket.78 Moreover, the

statements from a Commission open meeting that an Entergy witness


481.PDF.
      77
          Docket 39896, (May 18, 2012) (Entergy’s Initial Brief) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=39896&TXT_ITEM_NO=719; (May 24,
2012)(Entergy’s Reply Brief) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=39896&TXT_ITEM_NO=754; (July 23,
2012)(Entergy’s Exceptions to Proposal for Decision) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_775_7318
38.PDF; (October 4, 2012)(Entergy’s Motion for Rehearing)available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_816_738
263.PDF; (November 21, 2012)(Entergy’s 2nd Motion for Rehearing) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_828_742
851.PDF.
      78
         See Appendix C to this brief listing various Commission rate cases from
Docket 28840 forward and the Commission’s treatment of incentive compensation.

                                        28
attached to his testimony do not support Entergy’s position; they were 1)

only the statements of a single commissioner79 and 2) included a statement

that the two-bucket policy was so firmly in place that any change would

need to be done through a rulemaking proceeding.80 Entergy had no

reasonable basis to think it likely that the Commission would abandon the

two-bucket approach to incentive compensation in Docket 39896. Thus, it

was unreasonable for Entergy to have expended so much time and expense

on the argument and unreasonable to require ratepayers to bear the

expense.

  Entergy tries to make the Commission’s decision that Entergy’s

argument to abandon the two- bucket approach was such a long shot that

ratepayers should not bear the expenses appear less reasonable by

mischaracterizing the facts. But what Entergy did was to argue that the

well-established policy of dividing incentive compensation into two

buckets—one for operational goals and the other for financial goals—should



       79
           Such statements are generally irrelevant. “It is immaterial what a
commissioner may have said or thought in the process of arriving at his decision.” City
of Frisco v. Tex. Water Rights Comm’n, 579 S.W.2d 66, 72 (Tex. Civ. App.—Austin 1979,
writ ref’d n.r.e.).
       80
          AR, ETI Ex. 12, Ex. SFM-R-1, p. 8 of 9 (statements of Commissioner Anderson
at the Commission’s July 30, 2009 open meeting) (“But it seems to be a long and
accepted precedent, and unless we were to open up a separate rulemaking or a project to
change that, to put the—everybody on notice, I’m hesitant to do it in a particular case.”).

                                           29
be abandoned.81 It did not merely argue whether its incentive-

compensation plans fit in the operational-goal bucket or the financial-goal

bucket.

   Although Entergy is correct that the question whether a particular form

of incentive compensation belongs in the operational-goal or financial-goal

bucket is a question of fact, that does not change the well-established policy

that there are two buckets: incentive compensation that belongs in the

operational-goal bucket may be recovered in rates and incentive

compensation that belongs in the financial-goal bucket may not. But in its


      81
          In its initial brief in the rate-case-expense proceeding at the Commission,
Entergy stated:

       The Company requests that it be allowed to recover its test year costs of
       incentive compensation. The Company recognizes that costs of incentive
       compensation tied to financial goals have been disallowed in several prior
       rate cases in Texas. The market prevalence of using financial goals as a
       part of incentive compensation programs has not been disputed. Rather,
       the Commission has previously denied recovery of such costs because of a
       lack of evidence showing sufficient customer benefits. In this case,
       however, the Company has assembled evidence not previously considered
       by the Commission that shows the benefits to customers of using financial
       measures in incentive compensation programs. The evidence includes the
       testimonies of Company witness Gardner, Vice President of HR Programs
       for the Entergy Companies, and Dr. Jay C. Hartzell, who is Chair of the
       Finance Department, Professor of Finance, and the Allied Bancshares
       Centennial Fellow at the McCombs School of Business at the University of
       Texas at Austin. The new evidence also includes empirical studies that
       support the Company’s position that customers benefit from incentive
       compensation programs that use financial measures and goals that
       encourage the financial health of the company.
Docket 39896 (May 18. 2012) (Entergy’s Initial Br.) available at
http://interchange.puc.texas.gov/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=39896&TXT_ITEM_NO=719 at 129–30.

                                           30
brief to this Court, Entergy, after arguing the factual question about which

bucket should hold a particular type of incentive compensation, pivots to the

statement: “The findings that Commission policy was cemented long ago,

and that it was unreasonable for ETI to seek recovery of financially-based

incentives, simply cannot withstand scrutiny.”82 Entergy is wrong. The

Commission can reasonably hold that its policy about two buckets for

incentive compensation is so well-established that it was unreasonable to

ask ratepayers to foot the bill for Entergy challenging the well established

policy even while the Commission entertains fact questions about which

bucket holds individual incentive compensation plans.

   This Court has recently acknowledged both the Commission’s long-

standing policy and the fact question that applies to individual types of

incentive compensation. In the Oncor rate case, this Court recognized both

“Commission precedent disallowing compensation payments that are tied to

financial-performance measures rather than those tied to strictly

operational measures”83 and that “the question of whether [a utility’s]




      82
           Entergy Appellant’s Br. at 16.
      83
         State of Tex. Agencies and Insts. of Higher Learning v. Pub. Util. Comm’n,
450 S.W.3d 615, 659-60 (Tex. App.—Austin 2014, pet. filed).

                                            31
incentive-compensation payments were ‘financial’ rather than ‘operational’

in nature is one of fact.”84

   But the Commission is not saying that a utility cannot recover its

expenses in connection with arguments about incentive compensation. Nor

did the Commission say that the rate-case expenses were unreasonable

merely because Entergy argued against agency precedent. It characterized

Entergy’s arguments as a long shot and overly aggressive. These are

important qualifiers. The two-bucket precedent for including incentive

compensation in rates was well established. Even Entergy in its first issue

in its brief says that the Commission has “historically stated a policy of

disallowing incentive compensation that is tied to “financial” as opposed to

“operational” measures … .”85 Thus, although Entergy does not use the

phrase “well established,” it accepts the premise. Entergy knew that the

Commission had a well-established policy of allowing incentive

compensation in rates only for operational goals, not for financial goals.

Nonetheless, Entergy argued that the two-bucket policy should be

abandoned. The utility should have known that was too much of a long shot

to have any reasonable likelihood of prevailing. The Commission


       84
            Id. at 660.
       85
            Entergy Appellant’s Br. at x.

                                            32
reasonably refused to make ratepayers pay the utility to make such a long-

shot argument.

III. The lack of a Commission rule about rate-case expenses for
     incentive-compensation arguments did not relieve the
     Commission of its statutory duty to allow the utility to
     recover only reasonable rate-case expenses. (Responds to
     Entergy Issue 2)

   Neither Entergy’s arguments that the Commission changed its policy

about rate-case expenses in this case nor its arguments that the Commission

could not decide this case without first adopting a rule stand up to scrutiny.

   A.    Entergy’s arguments that the Commission departed from
         earlier policy in this case are unavailing.

   Entergy’s argument that the Commission’s decision to deny the utility’s

expenses to make an unreasonable argument is a change in policy are based

on a mischaracterization of the Commission’s decision. Entergy’s

arguments rely on the Commission previously allowing utilities to argue

about which incentive-compensation expenses belong in the operational-

goal bucket. But that is not the long-shot argument that Entergy made.

Instead, Entergy argued that the Commission should abandon its two-

bucket policy. Entergy shows no examples of allowing rate-case expenses

for arguments to change the two-bucket policy since it became well-

established policy.



                                      33
   B.    The Commission was merely applying the statutes to the
         evidence and argument in this case, not promulgating a
         new rule.

   The Utilities Code by itself authorizes and requires the Commission to

exclude unreasonable expenses from the rate-case expenses a utility may

collect from ratepayers and put Entergy on notice that unreasonable

expenses could not be recovered.

   There was no need for the Commission to adopt a rule before deciding

this case. The Commission cannot avoid its duty to apply the statutes just

because it has not yet adopted a rule to cover every situation that may arise.

The Commission could not dodge the issue and neglect its statutory duty by

noting that it had no rule about how to treat rate-case expenses and

certainly no rule about the very particularized question of how to treat rate-

case expenses incurred to argue about including incentive compensation in

rates. The Commission had to decide the issue based on statutes, the

evidence, and the argument presented in this case.

   Applying the statutes to the evidence and arguments in this case, the

Commission recognized that a utility can make arguments in a rate case that

are so unlikely to prevail that it is unreasonable for ratepayers to bear the

burden of the expenses the utility incurred to make those arguments. This




                                       34
is not a new policy of general application; it is merely an outcome from the

statute.

   This Court upheld that same outcome in a 1997 water utility case. The

Court upheld denying any rate-case expenses to a utility that brought a rate

case that it wanted to lose. “[T]he Commission could have determined that

any expenses incurred in seeking a surcharge [the utility] did not want were

unreasonable, unnecessary or not in the public interest and that the utility’s

customers should never have to pay them.”86

   C.        Entergy’s arguments that the Commission engaged in ad
             hoc rulemaking are unavailing.

        1. This case is distinguishable from Witcher.

   Entergy’s reliance on Texas State Board of Pharmacy v. Witcher,87 is

misplaced because the actions of the Commission are entirely different from

the actions of the Texas State Board of Pharmacy. Unlike Witcher, the

Commission had no unstated policy for all cases that it applied to determine

whether Entergy should recover rate-case expenses. Instead, the

Commission had both a statute and a rule that prohibited including




        86
         Indust. Utils. Serv., Inc. v. Tex. Natural Res. Conservation Comm’n, 947
S.W.2d 712, 718 (Tex. App.—Austin 1997, writ denied).
        87
             447 S.W.3d 520 (Tex. App.—Austin 2014, pet. filed).

                                            35
unreasonable expenses in rates.88 Once the Commission decided that the

expenses Entergy incurred to make the argument were unreasonable, the

published rule and statute prohibited the Commission from including those

expenses in rates.

   The “rule” that the court found to be impermissible ad hoc rulemaking in

Witcher was an unpublished rule, was applied in contravention of the

agency’s published rule as applied to the facts, and was announced in the

order as a policy of general application; in this case, the only rule is a

published rule prohibiting recovery of unreasonable expenses, it was

applied in harmony with the fact findings, and the Commission did not

announce any new policy of general application.

      2. Entergy improperly relies on the irrelevant thought
         processes of individual commissioners in the course of
         the case.

   To support its argument that the Commission should have adopted a

rule, Entergy improperly cites the comment of one of the commissioners

during the Commission’s open meeting in this contested case.89 That

quoted language is not part of the administrative record in this case and

therefore not part of the record that the Court should consider. In an


       88
            Tex. Util. Code § 36.062; 16 Tex. Admin. Code § 25.231(b)(2)(J).
       89
            Entergy Appellant’s Br. at 18; 21–22.

                                            36
administrative appeal, “[the] court shall conduct the review sitting without a

jury and is confined to the agency record … .”90 And this Court has

explained, “[t]he thought processes or motivations of an administrator are

irrelevant in the judicial determination whether the agency order is

reasonably sustained by appropriate findings and conclusions that have

support in the evidence.”91 The fact that the Commission’s final order does

not reach the same conclusion as the statement of Commissioner Nelson

that Entergy quoted, shows that through the process of deliberation, she

reached a different conclusion. That demonstrates the inappropriateness of

citing to thought processes of an administrator as evidence of what the

Commission actually decided.

   And just last week, this Court noted that a statement similar to

Commisisoner Nelson’s request for a rulemaking showed that the agency

was not adopting a rule in its order. In McHaney v. Texas Commission on

Environmental Quality, this Court stated: “The comment made by a TCEQ

commissioner at a hearing that ‘if there is need for clarity in our rules, I

would encourage our staff to look at that and see if we need to go through



       90
            Tex. Gov’t Code § 2001.175(e).
      91
         Pedernales Elec. Coop., Inc. v. Pub. Util. Comm’n, 809 S.W.2d 332, 342 (Tex.
App.—Austin 1991, no writ) (quoting City of Frisco v. Tex. Water Rights Comm'n, 579
S.W.2d 66, 72 (Tex. Civ. App.—Austin 1979, writ ref’d n.r.e.)).

                                             37
the rule making or provide some other guidance” (emphasis in original)

strongly implies that rulemaking is not occurring at that hearing.92

      3. A rule was adopted when the Commission subsequently
         conducted formal rulemaking proceedings.

   Although the Commission did not adopt a rule in this case, the

Commission did adopt a rate-case-expense rule through the formal

rulemaking process in 2014.93 That further indicates that the Commission

was not adopting a rule in this case. The actual rulemaking, deciding a rule

of general application for all cases, was done in formal rulemaking. In this

case the Commission merely decided the issues required to determine what

Entergy should receive in rate-case expenses. The Commission utilized both

formal rulemaking and its authority to decide matters that arise in a single

contested case in the proper context.

   Entergy’s curious argument—that because it argues that the exceptions to

ad hoc rulemaking do not apply in this case, the Commission adopted a

rule—is illogical. The logical question is whether the Commission actually

adopted a rule in this contested case. It did not; it adopted a rule in a formal




      92
          McHaney v. Texas Comm’n on Envtl. Quality, No. 03-13-00280-CV, 2015 WL
869197 at *8 (Tex. App.—Austin Feb. 27, 2015, no. pet. h.).
      93
          39 Tex. Reg. 571 (2014), adopted 39 Tex. Reg. 6434 (2014) (to be codified at
16 Tex. Admin. Code § 25.245).

                                          38
rulemaking. Here the Commission decided only the questions necessary to

resolve this contested case.

IV.     The Commission’s decision about the amount of rate-case
        expenses to exclude should be affirmed. (Responds to
        Entergy Issue 3)

   A.     Entergy—the party with the burden to prove rate-case
          expenses—failed to provide the information needed to
          show exactly how much of its rate-case expenses were
          incurred to make the unreasonable long-shot argument.

   Because Entergy did not track its expenses on an issue-by-issue basis, the

Commission used a proxy to identify the unreasonable expenses Entergy

incurred to make its overly aggressive, long-shot argument that the

Commission should abandon the two-bucket approach to incentive

compensation. Entergy complains that the Commission did not use its

actual expenses, but, because Entergy did not keep track of its expenses on

an issue-by-issue basis, Entergy fails to identify the actual expenses Entergy

incurred in staff and outside counsel expenses to make the unreasonable

argument. Therefore, based on the evidence in the case, the Commission

used a proxy to determine the amount of issue-specific rate-case expenses

that were attributable to the argument. The Commission applied a ratio to

the total amount of rate-case expenses Entergy requested. The ratio

compared disallowed financial-goal bucket incentive-compensation

expenses Entergy requested but did not receive to the total increase in rates

                                      39
that Entergy sought in the Docket 39896 rate case. That resulted in a

$522,244.66 decrease in requested rate-case expenses. The Commission

described that amount as “the amount of rate-case expenses related to

financially-based incentive compensation using the issue-specific reduction

approach.”94

   Once the Commission decided that Entergy’s financially based incentive-

compensation arguments were unreasonable and overly aggressive, it

needed to decide how much of the rate-case expenses were attributable to

that argument. The expenses to employ outside expert witnesses in Docket

39896 to support the unreasonable argument could be identified, but the

Commission found that those were not the only expenses. Entergy’s rate-

case expenses included the cost of its staff, the staff of its affiliate Service

Company, and its outside counsel. They decided to make the unreasonable

argument, hired the experts, and included the arguments in the rate-filing

package that initiated the rate case. In addition, they had to respond to

discovery on the issue.95 Finally, Entergy briefed the issue at the State

       94
            AR, Order at 3.
       95
          Tex. Pub. Util. Comm’n, Application of Entergy Texas, Inc. for Authority to
Change Rates, Reconcile Fuel Costs, and Obtain Deferred Accounting Treatment,
Docket 39896 (December 20, 2011)(TIEC’s RFIs to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_46_71373
7.PDF; (January 3, 2012) (Cities’ 7th RFI)) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_62_71465
2.PDF; (January 13, 2012)(Cities’ 10th RFI) available at

                                        40
Office of Administrative Hearings and before the Commission.96 To

accomplish all this, some of the time of Entergy and Service Company

employees as well as the time of outside counsel had to have been devoted

to the issue. The fees of the expert witnesses did not capture all these

additional expenses.



http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_141_7155
98.PDF; (January 17, 2012)(Cities’ 12th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_150_7157
44.PDF; (February 1, 2012) (Cities’ 18th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_266_7170
69.PDF; (February 2, 2012) (Commission Staff's 10th RFI to Entergy Texas, Inc.
Question Nos. 10-1 Through 10-8) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_280_7171
45.PDF; (February 9, 2012) (OPUC’s 10th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_322_7177
21.PDF; (February 21, 2012 (Texas Energy Consumers’ 9th RFI)available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_373_7187
54.PDF; (March 5, 2012)(Cities’ 23rd RFI)available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_415_7199
42.PDF; (April 16, 2012) (State’s 11th RFI to Entergy Texas, Inc.) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_655_723
481.PDF.
      96
          Tex. Pub. Util. Comm’n, Application of Entergy Texas, Inc. for Authority to
Change Rates, Reconcile Fuel Costs, and Obtain Deferred Accounting Treatment,
Docket 39896, (May 18, 2012) (Entergy’s Initial Brief) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=39896&TXT_ITEM_NO=719; (May 24,
2012)(Entergy’s Reply Brief) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=39896&TXT_ITEM_NO=754; (July 23,
2012)(Entergy’s Exceptions to Proposal for Decision) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_775_7318
38.PDF; (October 4, 2012)(Entergy’s Motion for Rehearing)available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_816_738
263.PDF; (November 21, 2012)(Entergy’s 2nd Motion for Rehearing) available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/39896_828_742
851.PDF.

                                         41
   But when Entergy was asked to calculate the amount of rate-case

expenses devoted to any particular issue, the utility’s witnesses repeatedly

testified that Entergy did not keep track of rate-case expenses on an issue-

by-issue basis. At the hearing, Entergy witness Considine testified:

“Employees charge their time and expenses to a rate case project code that’s

set up specifically for Docket 39896.” In response to the question, “But not

issue specific?” Considine replied, “No, ma’am.”97 Again, Considine

testified, “The Company tracks time on a project level basis, and the entire

project related to the rate case as a whole.”98 In response to a question

about separating rate-case expenses concerning another issue in the rate

case, Considine indicated that he would not estimate how much time was

devoted to a particular issue because it would be a guess.99

   In response to a request for information about the rate-case expenses

related to a different issue in the rate case, Entergy responded: “Costs

related to the preparation and presentation of testimony are not accounted

for in the manner requested. Costs are accumulated on a project level basis

and related to the rate case as a whole.”100

      97
            AR, Tr. at 35.
      98
            Id. at 45.
      99
            Id. at 45-46.
      100
            AR, State’s Ex. 4.

                                       42
  B.         Substantial evidence supports the Commission’s decision
             about the amount of rate-case expenses attributable to
             the unreasonable argument in the rate case.

  Lacking any evidence from Entergy—the party with the burden to prove

that its rate-case expenses were reasonable—that identified the exact

amount of rate-case expenses that Entergy incurred to argue for abandoning

the two-bucket policy, the Commission had to find a way to measure the

rate-case expenses associated with that argument. The Commission looked

to evidence in the administrative record and applied a method supported by

OPUC witness Benedict. He proposed using a percentage; he compared the

amount of disallowed financial-goal bucket incentive compensation that

Entergy sought in the rate case to the total amount by which Entergy wanted

to increase rates in Docket 38986. That ratio was applied to the total

amount of rate-case expenses Entergy requested to find the percentage of

rate-case expenses attributable to Entergy’s unreasonable long-shot

arguments.101 The ALJ and the Commission used this method to determine

how much of Entergy’s rate-case expenses were for the unreasonable and

overly aggressive rate-case expenses.




       101
             AR, OPUC Ex. 1 at 10.

                                        43
  Thus, the way the Commission determined the amount of requested rate-

case expenses attributable to the unreasonable and overly aggressive

argument is supported by substantial evidence in the record.

  C.         The Commission’s decision is reasonable—neither
             arbitrary and capricious nor an abuse of discretion.

  Entergy unsuccessfully argues that the Commission’s computation of

unreasonable rate-case expenses is different from the Commission’s usual

practice. But the Commission followed its practice of excluding only that

portion of the expenses that were unreasonable and its method to determine

that amount is similar to that used in an earlier Commission decision, its

2004, Docket 28840 Order.102

  Contrary to Entergy’s claims, the Commission’s actions were consistent

with other rate-case-expense cases: The Commission denied the utility’s

rate-case-expense request to the extent it concerned a single, unreasonable

expense—the expense associated with the argument that the Commission

should abandon the two-bucket approach to determining incentive

compensation included in rates. The Commission refused to generally cut

rate-case expenses in half, based on the assumption that half of the costs

benefitted the shareholders or to cut rate-case expenses based on the

       102
          Docket 28840 (July 2, 2004) (Proposal for Decision) at 125 available at
http://interchange.puc.texas.gov/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=28840&TXT_ITEM_NO=636.

                                       44
utility’s success in raising rates.103 The Commission’s issue-specific

approach is consistent with only denying unreasonable rate-case expenses.

   Moreover, the Commission’s decision in this case is remarkably similar

to the way it decided how much of the cities’ requested rate-case expenses

should not be allowed in the earlier case. Although the Commission did not

use the term “proxy” in Docket 28840, the Commission went through an

analysis similar to the one here to determine how much of the rate-case

expenses were reasonable and should be recovered. In Docket 28840, the

Commission decided that a survey that the cities’ expert used was “seriously

flawed and that conclusions drawn from the data cannot reasonably be

supported under current legal standards”104 Without any analysis of the

amount the expert spent on each part of her study or testimony, the ALJs in

that case stated: “Although Dr. Goodfriend’s survey and the portion of her

testimony upon which it is based may be flawed, that criticism does not fit

the remainder of her testimony. Therefore, the ALJs recommend a

disallowance of one-half of Dr. Goodfriend’s expenses … .”105 The



      103
            AR, PFD at 31.
      104
          Docket 28840 (July 2, 2004) (Proposal for Decision) at 125 available at
http://interchange.puc.texas.gov/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=28840&TXT_ITEM_NO=636.
      105
            Id. at 121-22.

                                       45
Commission adopted that decision in its final order.106 Obviously, the

Commission went to less effort in that case than here to identify the amount

of expense to allocate to a single part of rate-case expenses.

   And the Commission did not in this case mandate that every utility keep

track of its rate-case expenses on an issue-by-issue basis. It noted that

Entergy could not complain that exact rate-case expenses attributable to the

unreasonable argument were not used because Entergy, the party with the

burden to prove all the reasonable rate-case expenses it seeks to recover

from ratepayers, did not account for its expenses in a way that would allow

the Commission to determine the exact amount.107 But the computation the

Commission makes—using an issue-specific method to determine those

costs that is based on evidence in the record—was reasonable.

   Finally, the Commission did not adopt a rule: it made no general

statement in this case that all utilities must keep track of their rate-case



      106
          Docket 28840 (Mar. 3, 2006) (Order) FF 29, available at
http://interchange.puc.state.tx.us/WebApp/Interchange/Documents/31433_32_50489
0.PDF.
      107
          The PFD that the Commission adopted states:
      Staff counters (and the ALJ agrees)that [Entergy] bore the burden of
      proving its reasonable expenses, and that burden necessarily requires that
      it separate out any unreasonable expenses. Having failed to do so with
      respect to financially-based incentives …, it is reasonable for the
      Commission to use the Issue-Specific Reduction Approach as a proxy for
      calculating those expenses.
AR, PFD at 32-33.

                                          46
expenses on an issue-by-issue basis. The Commission did address that

question when it formally adopted a new rule.108 Thus, the Commission

properly decided only the case before it and properly went through formal

rulemaking to adopt a rule.

     Because the Commission was not making any new policy decision of

general application, it did not adopt a rule in its order in this case. It was

simply using the evidence presented to determine facts in this case.

V.        Entergy failed to meet its burden under Utilities Code
          § 36.058 to prove depreciation charged by its affiliate for
          rate-case expenses was reasonable and necessary and no
          higher than the costs charged to other affiliates. (Responds
          to Entergy Issue 4)

     A.         The Utilities Code imposes additional requirements to
                show that amounts paid to affiliates are reasonable
                expenses.

     Expenses paid to a utility’s affiliate are subject to increased scrutiny to

ensure that no expenses are included that would not be similarly recovered

in an arms-length transaction. Entergy failed to meet the heightened

standard imposed under Utilities Code § 36.058 when it sought




          108
                16 Tex. Admin. Code § 25.245(b)(6).

                                               47
depreciation of the assets of the Service Company.109 For each item or class

of items, Entergy had the burden to prove that the expenses were

reasonable and necessary, and that the price was not higher than the prices

charged by the supplying affiliate to its other affiliates, or to a nonaffiliated

person within the same market area or under the same market conditions.110

The Commission must presume that affiliate expenses should not be

included in rates unless these conditions are met.111 Thus, Entergy had to

overcome the presumption against affiliate expenses to recover depreciation

expenses for Service Company in rate-case expenses. It failed to do so.

   B.         Entergy’s evidence is insufficient to meet its burden of
              proof.

   Regarding depreciation of Service Company’s assets, the Court should

uphold the Commission’s factual determination that Entergy failed to

provide evidence sufficient to meet the level of scrutiny that applies to




        109
           Tex. Util. Code § 36.058; Cent. Power & Light Co. v. Pub. Util. Comm’n, 36
S.W.3d 547, 564 (Tex. App.—Austin 2000, pet. denied) (“Because of the possibility for
self-dealing between affiliated companies, however, expenses paid to an affiliated entity
are presumptively not included in the rate base. A utility can overcome this
presumption against affiliate expenses only if it demonstrates that its payments are
‘reasonable and necessary for each item or class of items as determined by the
commission.’”).
        110
              Tex. Util. Code § 36.058.
        111
              Tex. Util. Code § 36.058; Cent. Power & Light Co., 36 S.W.3d at 564.

                                              48
expenses paid to affiliates, and Entergy’s reliance on the rate case for

support is misplaced.

      1. Entergy failed to explain what depreciation expenses of
         Service Company were included.

   The quality and character of proof of depreciation expenses that Entergy

provided is not the same in both the rate case and the rate-case-expense

docket. The Commission has explained that “independent evidence must be

provided in order to meet the statutory requirement to develop findings of

fact based on an item or class of items basis.”112 Entergy did not provide

sufficient independent evidence to include Service Company’s depreciation

as part of the utility’s rate-case expenses. Entergy failed to include studies,

comparison to affiliates, comparison to alternative providers, and evidence

of costs to Service Company on a stand-alone basis.113 Utility Code § 36.058

requires strict compliance, and Entergy did not meet the statutory standard.

The Commission found: “$207,683 in depreciation of office equipment

owned by [Service Company] (an affiliated company of [Entergy]) and used

      112
           Tex. Pub. Util. Comm’n, Application of Entergy Gulf States, Inc. For
Approval of its Transition to Competition Plan and the Tariffs Implementing the Plan,
and for the Authority to Reconcile Fuel Costs, to Set Revised Fuel Factors, and to
Recover a Surcharge for Under-Recovered Fuel Costs, Docket No. 16705,(Oct. 13, 1998)
(Second Order on Rehearing) at 85, FF 150. available at
http://interchange.puc.texas.gov/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=16705&TXT_ITEM_NO=5006 . (Subsequent
citations to this PUC Docket will be cited “Docket 16705.”)
      113
            Id.

                                        49
by [Service Company] employees for their work in Docket 39896 is not

reasonable and is properly disallowed.”114

   In this case, Entergy’s witness Considine testified in response to State

Agencies’ challenge to $207,683 in depreciation expense for Entergy’s

affiliate as rate-case expenses.115 State Agencies claimed that the utility

failed to support the amounts with detail. In response, Mr. Considine

attached detail that was supposed to respond to State Agencies’ concern.116

That detail lists many items for depreciation, but the plethora of data still

fails to explain what is being depreciated. Although the spreadsheets

include project code, year, month, resource code, resource description,

monthly amount, and journal ID number, all that data fails to explain why

those depreciation amounts are relevant to Entergy’s participation in the

rate case. The resource code is a number without any key, and the resource

description simply states “Depreciation & Amort Expenses.”117 There is no

way to know whether Entergy’s affiliate is depreciating only property used

to do work necessary for Entergy’s rate case or whether it is depreciating

every asset it owns.

      114
            AR, Order at FF 18a.
      115
            AR, Entergy Ex. 7 at 9 of 11.
      116
            AR, Entergy Ex. 7 at Ex. MPC-R-1.
      117
            See id.

                                            50
   Entergy attempts to support the expenses by relying on Stephanie

Tumminello’s testimony in Docket No. 39896 where she stated that the

depreciable assets “consist primarily of computer equipment, computer

software systems, communications equipment, furniture, fixtures, leasehold

improvements, and aircraft.”118 Entergy’s reliance on this testimony fails

because it refers to expenses during the test year rather than rate-case

expenses, many of which occurred after the test year, during the rate case.119

The rate-case expenses are subject to entirely different project codes and

billing methods.120 And it is not clear that the same assets are being

depreciated in the rate-case expense proceedings as were depreciated in the

test year. For example, Ms. Tumminello testified that test-year expenses

were adjusted to remove depreciation of aircraft,121 but whether it was also

removed from rate-case expenses is a mystery. This borrowed testimony




      118
         Docket No. 39896, ETI Ex. 41 (Tuminello Direct at 79 of 98)(emphasis
added). (A certified copy is attached as Appendix E.)
      119
            Id. at 77 of 98.
      120
            Id. at 8, 45.
      121
            Id. at 79 of 98.

                                        51
from the rate case fails to meet the standard requiring independent

evidence to support the item or class of items.122

      2. Entergy failed to provide evidence that including Service
         Company’s depreciation expense made the expenses
         comparable.

   Further, Entergy failed to provide evidence required by the statute:

Entergy did not demonstrate that the depreciation price Service Company

charged Entergy is no higher than the prices charged to other affiliates.123

For the test-year expenses, Ms. Tumminello’s testimony regarding

depreciation was supported with numerous reports, benchmarks, and

comparisons.124 But there is no such support for the rate-case-expense

depreciation. Although Mr. Considine testified that Service Company

charges Entergy its actual costs, this is insufficient without supporting

evidence showing that the prices charged to Entergy were not higher than




      122
          Docket 16705(Oct. 14, 1998) (Second Order on Rehearing) at 85, FF 150.
available at
http://interchange.puc.texas.gov/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=16705&TXT_ITEM_NO=5006.
      123
            Tex. Util. Code § 36.058(c)(2).
      124
           See Docket No. 39896 ETI Ex. 41 (Tumminello Direct), Ex. SBT-20 Entergy
Arkansas Test Year Billing to Affiliates; Ex. SBT-21 Entergy Gulf States Louisiana Test
Year Billings to Affiliates; SBT-22 Entergy Louisiana Test Year Billings to Affiliates;
SBT-23 Entergy Mississippi Test Year Billings to Affiliates; Ex. SBT-24Entergy New
Orleans Test Year Billings to Affiliates; SBT-25 Non-regulated Test Year Billings to
Regulated Affiliates. (A certified copy is attached as Appendix F.)

                                              52
those charged to its other affiliates.125 There is no information that enables

the Commission to independently evaluate the costs that Service Company

charged to Entergy compared to its other affiliates. Entergy failed to meet

its burden.

   The only evidentiary support Entergy offered to prove that depreciation

should be included in its rate-case expenses is a meaningless spreadsheet

and a Service Company employee’s conclusory statement that the

depreciation expense is reasonable and necessary. The Commission

reasonably decided that the evidence failed to meet the heightened standard

for allowing affiliate expenses under Utilities Code § 36.058. The

Commission properly excluded Service Company’s depreciation from rate-

case expenses, and the Commission’s order should be affirmed.

                                        Prayer

   The Commission asks the Court to affirm the district court’s judgment,

which affirmed the Commission’s order. The Commission also asks for all

other relief to which it is entitled.




       125
          Tex. Util. Code § 36.058; see also Docket 16705 (Oct. 14, 1998) (Second Order
on Rehearing) at 85, FF 153. available at
http://interchange.puc.texas.gov/WebApp/Interchange/application/dbapps/filings/pg
Search_Results.asp?TXT_CNTR_NO=16705&TXT_ITEM_NO=5006.

                                          53
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for
Civil Litigation

JON NIERMANN
Division Chief
Environmental Protection Division

 /s/ Elizabeth R. B. Sterling
Elizabeth R. B. Sterling
Assistant Attorney General
State Bar No. 19171100

MEGAN M. NEAL
Assistant Attorney General
State Bar No. 24043797

Environmental Protection Division
Office of the Attorney General
P.O. Box 12548, MC-066
Austin, Texas 78711-2548
512.463.2012
512.457.4616 (fax)
Elizabeth.Sterling@texasattorneygeneral.gov

COUNSEL FOR PUBLIC UTILITY
COMMISSION OF TEXAS




        54
                      Certificate of Compliance

      I certify that the foregoing computer-generated document has 11,080
words, calculated using the computer program WordPerfect 12, pursuant to
Texas Rule of Appellate Procedure 9.4.

                                 /s/ Elizabeth R. B. Sterling
                                 Elizabeth R. B. Sterling




                                   55
                         Certificate of Service

      I hereby certify that on this the 6th day of March 2015, a true and
correct copy of the foregoing document was served on the following counsel
electronically, through an electronic filing service and by email.


                                         /s/ Elizabeth R. B. Sterling
                                         Elizabeth R. B. Sterling

Counsel for Appellant Entergy Texas, Inc.:

Marnie A. McCormick
John F. Williams
Duggins Wren Mann & Romero, LLP
P. O. Box 1149
Austin, Texas 78767-1149
512.744.9300
512.744.9399 (fax)
mmccormick@dwmrlaw.com
jwilliams@dwmrlaw.com


Counsel for Appellant Office of Public Utility Counsel:

Ross Wyatt Henderson
Assistant Public Counsel
Office of Public Utility Counsel
P.O. Box 12397
Austin, Texas 78711-2397
512.936.7500
512.936.7520 (fax)
Ross.Henderson@opuc.texas.gov




                                    56
Counsel for State Agencies:

Katherine H. Farrell
Assistant Attorney General
Administrative Law Division
Energy Rates Section
Office of the Attorney General
P.O. Box 12548 MC 018-12
Austin, Texas 78711-2548
512.475.4237
512.320.0167 (fax)
Katherine.Farrell@texasattorneygeneral.gov

Counsel for Texas Industrial Energy Consumers:

Rex VanMiddlesworth
Benjamin Hallmark
Thompson & Knight LLP
98 San Jacinto Blvd., Ste. 1900
Austin, Texas 78701
512.469.6100
512.469.6180 (fax)
rex.vanm@tklaw.com
benjamin.hallmark@tklaw.com




                                   57
APPENDIX A


  Order
                                                                                             ^ k+qn m
                                                                                                    "R N

                                                                                                   *`      , 4 d !.il!


                                                                                    1©!^
                                         PUC DOCKET NO. 40295                          VVV



                                   SOAEI DOCKET NO. XXX-XX-XXXX                  pt/8,t1c              Plf 3:
                                                                                                    CL4^ `

APPLICATION OF ENTER(^Y                                    §   PUBLIC UTILITY COMMISSI(^N
TEXAS, INC. FOR RATE CASE                                  §
EXPENSES PERTAINING TO PUC                                 §                OFTEXAS
DOCKET NO. 39896                                           §


                                                     ORDER


       This Order addresses the rate-case expenses pertaining to Docket No. 39896,1 Entergy
Texas, Inc.'s last rate case. Entergy requested $8.8 million in rate-case expenses associated with
Docket No. 39896-$7.6 million for Entergy's own rate-case expenses and $1.2 million for
Cities' rate-case expenses. The proposal for decision in this docket was issued on February 19,
2013. In the proposal for decision, the ALJ recommended allowing Cities' rate-case expenses
incurred through August 31, 2012, plus up to $75,800 in rate-case expenses as they are incurred
after August 31, 2012. The ALJ also recommended that Entergy's rate-case expenses be reduced
to account for Entergy taking certain positions in the rate case regarding financially-based
incentive compensation and transmission equalization expenses.             The Commission considered
the proposal for decision at the April 11 and April 25, 2013 open meetings. The Commission
adopts in part and reverses in part the proposal for decision, including findings of fact and

conclusions of law.


                                    1.      Estimated Rate-Case Expenses
        The Commission reverses the proposal for decision regarding Cities' $75,800 in
estimated rate-case expenses to be incurred after August 31, 2012.2 In Docket No. 37772, the
Commission found that approving estimated rate-case expenses for two different parties

representing Cities is not in the public interest and disallowed their recovery in the rate-case
expense surcharge, but did not prohibit the Cities from seeking recovery of actual rate-case


           pplication oJ'Entergy Texas, Inc. for A uthority to Change Rates, Reconcile Fuel Costs, and Obtain
        1 Application
Deferred Accounting Treatment, Order on Rehearing, Docket No. 39896 (Nov. 2, 2012).
        2 Proposal for Decision at 4-8 ( Feb. 19, 2013).




                                                                                                                         90
PUC Docket No. 40295                                 Order                                           Page 2 of 8
SOAH Docket No. XXX-XX-XXXX



expenses in the utility's next rate case.3         The Commission affirms that holding here: Cities
cannot recover for estimated rate-case expenses in this docket, but may seek recovery in
Entergy's next rate case. To reflect its determination on this issue, the Commission adds new
finding of fact 16A, modifies conclusion of law 7, and adds new conclusion of law 10.



                                        II.    Proportional Reduction
         The Commission affirms the proposal for decision regarding the need to reduce Entergy's
recoverable expenses due to an unreasonable position pursued by Entergy in the rate case4 and
also affirms the use of the "issue-specific reduction approach" to determine how to calculate an
appropriate reduction in rate-case expenses when the utility takes positions that are in conflict
with Commission precedent.5

         Specifically, the Commission agrees with the AU that reductions should be made to
Entergy's recoverable rate-case expenses for Entergy attempting to recover financially-based
incentive compensation in base rates. The Commission has repeatedly ruled that a utility cannot
recover the cost of financially-based incentive compensation because financial measures are of
more immediate benefit to shareholders and financial measures are not necessary or reasonable
to provide utility services.6 The Commission concludes that it should follow its well-established
policy here.

         However, the AU did not include all of the impacts attendant to the disallowance for
incentive compensation.7 To calculate the amount of the reduction in rate-case expenses related
to financially-based incentive compensation, the Commission starts with Entergy's initial rate-


        3 Application qf Southwestern Electric Power Company for Rate Case Expenses Pertaining to Docket No.
37364, Order at 1-2, Docket No. 37772 (Oct. 21, 2010).
        4 Proposal for Decision at 29-30.
        5 Id. at 32-34.
         b Application of AEP Texas Central Company for Authority to Change Rates, Docket No. 28840, Proposal
for Decision at 92-97, Findings of Fact Nos. 164-170, Order at 35 (Aug. 15, 2005); Application of AEP Texas
Central Company for Authority to Change Rates, Docket No. 33309, Proposal for Decision at 116-12 1, Finding of
Fact No. 82, Order on Rehearing at 12 (March 4, 2008); Application of Oncor Electric Delivery Company, LLC, for
Authority to Change Rates, Docket No. 35717, Proposal for Decision at 96-100, Finding of Fact No. 93, Order on
Rehearing at 22 (Nov. 30, 2009); and Application of'CenterPoint Electric Delivery Company, LLC, for Authority to
Change Rates, Docket No. 38339, Proposal for Decision at 66-67, Findings of Fact Nos. 81-83, Order on Rehearing
at 22 (June 23, 2011).
         7
           Docket No. 39896, Order on Rehearing at 5-6, 7-8 (Nov. 2, 2012).
PUC Docket No. 40295                                Order                                 Page 3 of 8
Sf)AH Docket No. XXX-XX-XXXX



case expense request, reduced by $208,494 in disallowances made by the ALJ' and affirmed by
the Commission. The Commission further reduces this amount by an additional $522,244.66,

which is the amount of rate-case expenses related to financially-based incentive compensation
using the issue-specific reduction approach.

        The Commission disagrees with the AU that Entergy's rate-case expenses should be

reduced due to Entergy's request for transmission equalization (MSS-2 expenses).`' Even though
Entergy did not meet the burden of proof that the requested expenses were known and
measureable changes to test-year expenses, the request for the MSS-2 expenses did not conflict
with clear Commission precedent.

        Accounting for these reductions, the Commission finds that rate-case expenses for ETI in
the amount of $6,896,037.73 are reasonable and necessary. Consequently, the Commission is
approving a total amount of $8,021,806.34 in allowable rate-case expenses in this docket.

        To reflect its determinations on the proportional reduction issue, the Commission
modifies finding of fact 18 and conclusion of law 9.



                                           1[I.   Affiliate Payments
        The Commission also finds that the price for Entergy's affiliate payments is not higher
than the prices charged by the supplying affiliate for the same item or class of items to its other
affiliates or divisions or a nonaffiliated person within the same market area or having the same
market conditions. The Commission adds new finding of fact 19 and new conclusion of law 11
to reflect that Entergy met the requirements in PURA § 36.058 regarding payments to its
affiliates for its rate-case expenses.

        The Commission also makes minor corrections to conclusions of law 6 and 8 to
incorporate the statutory reference into the language of the conclusion of law. Consistent with
the discussion above, the Commission adopts the following findings of fact and conclusions of
law:




         Proposal for Decision at 33-34.
        ' /ct at 25-27.
PUC Docket No. 40295                            Order                                 Page 4 of 8
SOAII Docket No. XXX-XX-XXXX



                                      IV.      Findings of Fact
I.     Entergy Texas, Inc. (ETI or the Company) is an investor-owned electric utility with a
       retail service area located in southeastern "I'exas.

2.     On November 28, 2011, ETI filed an application (the ETI Application) requesting,
       among other things, approval of a proposed increase in annual base rate revenues of
       approximately $111.8 million over adjusted test year revenues, and a new rider for
       recovery of costs related to purchased power capacity.

3.     On November 29, 2011, the Public Utility Commission of Texas (Commission or PUC)
       referred the ETI Application to the State Office of Administrative Hearings (SOAH) for a
       hearing and the matter was assigned docket number 39896 (Docket 39896).

4.     On April 4, 2012, in Docket 39896, the ALJs issued SOAH Order No. 13 severing rate-
       case expense issues into a new docket, the case at issue here, Application of Entergy
       Texas, Inc. for Rate Case Expenses Severed from PUC Docket No. 39896, Docket
       No. 40295.

5.     The hearing on the merits in Docket 39896 was held in April-May 2012.

6.     The Proposal for Decision (PFD) in Docket 39896 was issued July 6, 2012.

7.     The Commission issued its final order in Docket 39896 on November 2, 2012.

8.     The hearing on the merits in the present docket, Docket 40295, was held on
       November 28, 2012. The record closed on December 21, 2012, following the filing of
       post-hearing briefs.

9.     The following parties were granted intervenor status in this docket:    Office of Public
       Utility Counsel (OPUC); the cities of Anahuac, Beaumont, Bridge City, Cleveland,
       Conroe, Dayton, Groves, Houston, Huntsville, Montgomery, Navasota, Nederland, Oak
       Ridge North, Orange, Pine Forest, Rose City, Pinehurst, Port Arthur, Port Neches,
       Shenandoah, Silsbee, Sour Lake, Splendora, Vidor, and West Orange (Cities); State
       Agencies; and Texas Industrial Energy Consumers (TIEC). The staff (Staff) of the
       Commission was also a participant in this docket.
PUC Docket No. 40295                            Order                                    Page 5 of'8
SOAH Docket No. XXX-XX-XXXX



10.    In Docket 39896, ETI adjusted its request for a proposed increase in annual base rate

       revenues to approximately $104.8 million over adjusted Test Year revenues.

11.    In the PFD in Docket 39896, the ALJs recommended an overall rate increase of
       $28.3 million.

12.    In   its    final   order in   Docket 39896, the Commission largely followed the
       recommendations contained in the PFD, but reduced ETI's overall rate increase to $27.7
       million.

13.    In this docket, ETI seeks to recover $8.8 million in rate-case expenses associated with
       Docket 39896.

14.    Of that total, $7.6 million was incurred by ETI and $1.2 million was incurred by Cities.

15.    Cities proved that, through August 31, 2012, they reasonably incurred rate-case expenses
       of $1,125,768.61 in Docket 39896 and this docket.

16.    Cities reasonably estimated that their total rate-case expenses in Docket 39896 and this
       docket after August 31, 2012 will total $75,800.

16A.   The Commission finds that Cities' estimated expenses are not recoverable as rate-case
       expenses in this docket.

17.    The amount of rate-case expenses sought by ETI ($8.8 million) is high, both in absolute
       terms, and in relation to the rate increase ultimately obtained by ETI in Docket 39896
       ($27.7 million).

18.    Rate-case expenses for ETI in the amount of $6,896,037.73 are reasonable and necessary
       and should be allowed as a cost or expense by the Company. This amount is calculated
       by reducing the requested amount by the amounts listed and for the reasons stated below:

       a.         $207,683 in depreciation of office equipment owned by Entergy Services, Inc.
                  (ESI) (an affiliated company of ETI) and used by ESI employees for their work in
                  Docket 39896 is not reasonable and is properly disallowed.
       b.         $281 for meals over $25 was erroneously sought by ETI, is not reasonable, and is
                  properly disallowed.
PUC Docket No. 40295                           Order                                        Page 6 of 8
SOAN Docket No. XXX-XX-XXXX



       c.      $10 for clothing purchased by an attorney for ETl is not reasonable and is
              properly disallowed.
       d.     $40 for laundry charges by an attorney for ETI is not reasonable and is properly
              disallowed.
       e.     $480 for a lodging charge unsupported by receipts is not reasonable and is
              properly disallowed.
       f.     $522,244.66 attributable to unreasonable and overly aggressive arguments
              pursued by ETI in Docket 39896 related to tinancially-based incentive
              compensation is properly disallowed.
19.    The price for Entergy's affiliate payments is not higher than the prices charged by the
       supplying affiliate for the same item or class of items to its other affiliates or divisions or
       a nonaffiliated person within the same market area or having the same market conditions.



                                      V. Conclusions of Law
1      ETI is a "public utility" as that term is defined in the Public Utility Regulatory Act
       (PURA) § 11.004(1) and an "electric utility" as that term is defined in PURA
       § 31.002(6).

2.     The Commission exercises regulatory authority over ETI and jurisdiction over the subject
       matter of this application pursuant to PURA §§ 32.001, 32.101, 33.002, 33.051, and
       36.101-111.

3.     SOAH has jurisdiction over matters related to the conduct of the hearing and the
       preparation of a proposal for decision in this docket, pursuant to PURA § 14.053 and
       Tex. Gov't Code § 2003.049.

4.     This docket was processed in accordance with the requirements of PURA and the Texas
       Administrative Procedure Act, Tex. Gov't Code Chapter 2001.

5.     Pursuant to PURA § 33.051, the Commission has jurisdiction over an appeal from a
       municipality's rate proceeding.

6.     Pursuant to PURA § 33.023, Cities bore the burden to prove that the rate-case expenses
       they incurred were reasonable.
PUC Docket No. 40295                           Order                                        Page 7 of 8
SOAH Docket No. XXX-XX-XXXX



7.     Cities are entitled to reimbursement by ETI for rate-case expenses of $1,125,768.61
       incurred in Docket 39896 and this docket through August 31, 2012.

8.     Pursuant to PURA § 36.061(b), ETI bore the burden of proving that the rate-case
       expenses it incurred in Docket No. 39896 were reasonable.

9.     ET I proved the reasonableness of its rate-case expenses in the amount of $6,896,037.73,
       and is entitled to claim that amount as a cost.

10.    Consistent with Commission precedent, it is not in the public interest to permit recovery
       of estimated rate-case expenses.

11.    Entergy met the requirements of PURA § 36.058 regarding payments to its affiliate for its
       rate-case expenses.



                                     VI. Ordering Paragraphs
       In accordance with these findings of fact and conclusions of law, the Commission issues
the following orders:

l.     The Proposal for Decision prepared by the SOAH ALJs is adopted to the extent
       consistent with this Order.

2.     All other motions, requests for entry of specific findings of fact and conclusions of law,
       and any other requests for general or specific relief, if not expressly granted, are denied.

3.     Cities' and ETI's requests to recover rate-case expenses are granted to the extent
       consistent with this Order.
PUC Docket No. 40295                                 Order                            Page 8 of 8
SOAFi Docket No. XXX-XX-XXXX


                                                         S"1
          SIGNED AT AUSTIN, TEXAS the % day of May 2013


                                           PUBLIC UTILITY COMMISSION OF TEXAS




                                           DONNA L. NELSON, CHAIRMAN




                                           KENNETH W. ANDER,40+; J"lT, COMMISSIONER




y-\cadm\orders\tinal\40000\402951'o.docz
    APPENDIX B


Proposal for Decision
    State Office of Administrative Hearings

                                                                    2DI3 FEB 19 PH 3: 24


                                 Cathleen Parsley
                          Chief Administrative Law Judge

                                      February 19, 2013


TO:     Stephen Journeay, Director                                            Courier Pick-up
        Commission Advising and Docket Management
        William B. Travis State Office Building
        1701 N. Congress, 7th Floor
        Austin, Texas 78701


RE:     SOAH Docket No. XXX-XX-XXXX
        PUC Docket No. 40295

        Application of Entergy Texas, Inc. for Rate Case Expenses Pertaining to PUC
        Docket No. 39896


       Enclosed is the Proposal for Decision (PFD) in the above-referenced case. By
copy of this letter, the parties to this proceeding are being served with the PFD.

       Please place this case on an open meeting agenda for the Commissioners'
consideration. There is no deadline in this case. Please notify me and the parties of the
open meeting date, as well as the deadlines for filing exceptions to the PFD, replies to the
exceptions, and requests for oral argument.

                                                    Sincerely,



                                                     unt
                                                    Administrative Law Judge



HB/mle
Enclosure
xc:     All Parties of Record




  300 W. 15th Street, Suite 502, Austin, Texas 78701/ P.O. Box 13025, Austin, Texas 78711-3025
                 512.475.4993 (Main) 512.475.3445 (Docketing) 512.322.2061 (Fax)
                                                                                                 6o7
                                      www.soah.state.tx.us
                                            SOAH DOCKET NO. XXX-XX-XXXX
                                               PUC DOCKET NO. 40295
                                                                                                        2 I1 F E B 19 P P', 3: 24

APPLICATION OF ENTERGY                                                   §§          BEFORE THt STATE OFFICE tf F ti
TEXAS, INC. FOR RATE CASE
EXPENSES PERTAINING TO PUC                                               §                                   OF
DOCKET NO. 39896                                                         §
                                                                         §          ADMINISTRATIVE HEARINGS


                                                   TABLE OF CONTENTS


I. BACKGROUND ....................................................................................................................... 1

II. JURISDICTION, NOTICE, AND PROCEDURAL HISTORY ........................................ 2

III. PARTIES ............................................................................................................................... 2

IV. DISCUSSION ........................................................................................................................ 3

      A.         Overview .................................................................................................................... 3

      B.          Cities' Rate Case Expenses ....................................................................................... 4

      C.         ETI's Rate Case Expenses ........................................................................................ 8

                  1.        Challenges to Specific ETI Rate Case Expenses That are
                            Relatively Quantifiable ... .............................................................................. 8

                              a.         Costs Associated with Gerald Tucker, ETI's
                                         Consulting Expert ............................................................................ 8
                              b.         Costs Associated with "Lessons Learned" .................................. 10
                              c.         ESI Depreciation Costs .................................................................. 11
                              d.         Miscellaneous Internal Rate Case Expenses ............................... 13
                              e.         Costs Associated with the Calpine-Carville PPA ........................ 13
                              f.         Specific Items That State Agencies Contend Cast Doubt on
                                         ETI's Overall Scrutiny of Its Expenses ....................................... 15

                                         (1)         External Legal Fees ..........................................................          16
                                         (2)         Meals and Snacks .............................................................          17
                                         (3)         Courier and Taxi Services ...............................................               18
                                         (4)         Meals Over $25 .................................................................        19
                                         (5)         Clothing and Laundry Service ........................................                   20
                                         (6)         Airfare and Lodging ........................................................            20
SOAH DOCKET NO. XXX-XX-XXXX                                    TABLE OF CONTENTS                                                   PAGE 2
PUC DOCKET NO. 40295



                 2.        Challenges to Specific ETI Rate Case Expenses That are Difficult to
                           Quantify ....................................................................................................... 21

                             a.        Financially-Based Incentive Compensation ................................ 21
                             b.        Transmission Equalization (MSS-2) Expenses ........................... 25
                             c.        Purchased Power Capacity Rider ................................................. 27

                 3.        Proportional Reduction .............................................................................. 28

      D.         Recovery Method ..................................................................................................... 34

                 1.        Rate Case Expense Allocation and the Recovery Mechanism ................ 34
                 2.        ETI's Request to Earn a Return on the Unpaid Balance of Rate
                           Case Expenses .............................................................................................. 35

V. CONCLUSION ..................................................................................................................... 36

VI. PROPOSED FINDINGS OF FACT, CONCLUSIONS OF LAW, AND
    ORDERING PARAGRAPHS .. .......................................................................................... 36

      A.        Findings of Fact ....................................................................................................... 36

      B.        Conclusions of Law ................................................................................................. 38

      C.        Proposed Ordering Paragraphs ............................................................................. 39
                                    SOAH DOCKET NO. XXX-XX-XXXX
                                       PUC DOCKET NO. 40295


APPLICATION OF ENTERGY                                     §         BEFORE THE STATE OFFICE
TEXAS, INC. FOR RATE CASE                                  §
EXPENSES PERTAINING TO PUC                                 §                            OF
DOCKET NO. 39896                                           §
                                                           §        ADMINISTRATIVE HEARINGS


                                       PROPOSAL FOR DECISION

                                            1.   BACKGROUND

         Entergy Texas, Inc. (ETI) is an investor-owned electric utility with a retail service area
located in southeastern Texas. ETI serves retail and wholesale electric customers in Texas. On
November 28, 2011, ETI filed an application requesting approval of an increase in annual base rate
revenues, a reconciliation of fuel costs, and authority to defer costs for the transition to the Midwest
Independent System Operator (the ETI Application). On November 29, 2011, the Commission
referred the ETI Application, PUC Docket No. 39896, to SOAH (Docket 39896). On April 4, 2012,
the Administrative Law Judges (ALJs) presiding over pocket 39896 issued an order severing from
Docket 39896 the issues relating to ETI's request to recover its rate case expenses and creating this
docket, Docket 40295, for consideration of the rate case expenses.


         In this Proposal for Decision (PFD), the ALJ recommends as follows:


         That Cities' be allowed to recover from ETI a total of $1,201,569 in rate case expenses
         (representing $1,125,769 in rate case expenses incurred through August 31, 2012, plus up to
         $75,800 in rate case expenses as they are incurred after August 31, 2012); and

    •    That ETI be allowed to recover a total of $7,344,113 in rate case expenses.




` The Cities are: the Cities of Anahuac, Beaumont, Bridge City, Cleveland, Conroe, Dayton, Groves, Houston,
Huntsville, Montgomery, Navasota, Nederland, Oak Ridge North, Orange, Pine Forest, Rose City, Pinehurst, Port Arthur,
Port Neches, Shenandoah, Silsbee, Sour Lake, Splendora, Vidor, and West Orange.
 SOAH DOCKET NO. XXX-XX-XXXX                      PROPOSAL FOR DECISION                        PAGE 2
 PUC DOCKET NO. 40295



              II.   JURISDICTION, NOTICE, AND PROCEDURAL HISTORY

         The Public Utility Commission of Texas (Commission or PUC) has jurisdiction over ETI and
this rate case expenses hearing pursuant to Texas Utility Code, Public Utility Regulatory Act
(PURA) §§ 32.001, 33.002, and 35.004. The State Office of Administrative Hearings (SOAH) has
jurisdiction over the contested case hearing, including the preparation of the proposal for decision
(PFD) pursuant to PURA § 14.053 and Texas Government Code § 2003.049(b). ETI's notice of its
application and notice of the hearing were not contested and, therefore, do not require further
discussion here but will be addressed in the proposed findings of fact and conclusions of law.


         The hearing on the merits in Docket 39896 was held in April-May, 2012. The PFD was
issued on July 6, 2012. A Final Order in Docket 39896 was issued by the Commission on September
14, 2012. In response to motions for rehearing submitted by multiple parties, the Commission issued
an Order on Rehearing on November 2, 2012, in Docket 39896.2


         The hearing on the merits in the present docket, Docket 40295, was held on
November 28, 2012. The record remained open for the filing of post-hearing briefs. The record
closed on December 21, 2012.


                                           III.    PARTIES

         In addition to ETI, the following entities were granted party status in this case: Texas
Industrial Energy Consumers (TIEC); State of Texas agencies and institutions of higher education
(State Agencies); Office of Public Utility Counsel (OPUC); Cities; and the staff of the Public Utility
Commission (Staff).




2 Multiple second motions for rehearing were denied by the Commission on December 4, 2012.
SOAH DOCKET NO. XXX-XX-XXXX                     PROPOSAL FOR DECISION                                PAGE 3
PUC DOCKET NO. 40295



         The following is a list of the parties who participated in the hearing and their counsel:


      PARTIES                        REPRESENTATIVES
     ETI                             Steven H. Neinast, Wajiha Rizvi, and George Hoyt
     Cities                          Stephen Mack
     TIEC                            Meghan Griffiths
     State Agencies                  Susan Kelley
     OPC                             Sarah Ferris
     Staff                           Brennan Foley



                                        IV.     DISCUSSION

A.      Overview


        In the ETI Application, ETI requested, among other things, approval of an increase in annual
revenues of approximately $104.8 million, proposed tariff schedules including new riders to recover
costs related to purchased-power capacity and renewable-energy credit requirements, and final
reconciliation of its fuel costs. Prior to the hearing, the Commission effectively denied ETI's request
for a purchased-power capacity rider by removing it as an issue to be addressed in the hearing on the
ETI Application. In their PFD, the ALJs recommended an overall rate increase for ETI of
$28.3 million, did not recommend approving the renewable-energy credit rider sought by ETI, and
recommended approving ETI's request to reconcile fuel and purchased power costs during the
Reconciliation Period.3      Ultimately, the Commission largely followed the recommendations
contained in the PFD, but reduced the overall rate increase to $27.7 million.4


        In this docket, Michael P. Considine, a Manager in the Regulatory Accounting Department of
Entergy Services, Inc. (ESI), ETI's service company affiliate, testified in support of the company's
claim for recovery of rate case expenses. He explained that ETI is seeking authority to recover its



3 Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Proposal for Decision (July 6, 2012).
4 Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Order on Rehearing (November 1, 2012).
SOAH DOCKET NO. XXX-XX-XXXX                         PROPOSAL FOR DECISION                                      PAGE 4
PUC DOCKET NO. 40295



rate case expenses over a three-year period, while earning a return on the unamortized balance.' ETI
seeks to recover $8,752,5456 in rate case expenses associated with Docket 39896 that were incurred
and paid as of September 30, 2012.7 Of that total, $7,635,236 was incurred by ETI and $1,117,309
was incurred by Cities. Of the total amount, ETI classifies $3,908,214 as "external" rate case
expenses (i.e., those expenses paid to outside accounting services, outside counsel, and outside
consultants), and $4,844,362 as "internal" rate case expenses (i.e., those expenses related to direct
expenses, payroll, benefits, and taxes of ETI and Entergy Services, Inc. (ESI), an affiliated company
of ETI).8 Mr. Considine offered the opinion that all of ETI's internal rate case expenses were
reasonable and necessary.9 Another ETI witness, Stephen F. Morris, offered his opinion that all of
ETI's external rate case expenses were reasonable and necessary.10 Mr. Morris is an attorney and
certified public accountant who was retained by ETI to review the company's external rate case
expenses.' l ETI also seeks authority to defer until its next rate case all rate case expenses incurred in
Docket 39896 after September 30, 2012.12


B.       Cities' Rate Case Expenses


         Pursuant to PURA § 33.023, any municipality participating in a ratemaking proceeding may
engage attorneys, consultants, and others to assist it, and the electric utility "shall" reimburse the
municipality for its "reasonable cost" of participating in the ratemaking proceeding "to the extent the
[Commission] determines is reasonable."



5 ETI Ex. 1 (Considine Direct) at 62.
6 Initially, ETI sought recovery of $8,752,576. In its briefing, however, ETI explains that it is reducing the amount it
seeks to $8,752,545 (a reduction of $31) to account for two excessive charges for meals. ETI Init. Br. at 1 n. 1.
7 ETI Ex. 6 (Considine Supp.) at 1.
8 ETI Ex. 6 (Considine Supp.) at 3, 5, and attachment MPC-SD-5. The $1,117,309 in expenses incurred by Cities is
included as part of ETI's "internal" expenses.

9 ETI Ex. 6 (Considine Supp.) at 7.
10 ETI Ex. 8 (Morris Direct) at 18.
11
   ETI Ex. 8 (Morris Direct) at 1-2.
12 Transcript from Hearing on the Merits (Tr.) at 17.
SOAH DOCKET NO. XXX-XX-XXXX                      PROPOSAL FOR DECISION                              PAGE 5
PUC DOCKET NO. 40295



            In this case, Cities seek reimbursement for rate case expenses totaling $1,201,568.61. Cities
identify this amount as the "total actual and estimated rate case expenses" incurred by Cities in four
forums: (1) ETI's base rate cases before the municipalities; (2) participation in Docket 39896;
(3) participation in any appeals of Docket 39896; and (4) participation in the present case,
Docket 40295.13 Of the $1,201,568.61 total, $1,125,768.61 represents actual expenses incurred by
Cities through August 31, 2012, while $75,800 represents Cities' estimated expenses through
completion of Dockets 39896 and 40295, and any appeal. 14 Cities offered the expert testimony of
Amalija "Amy" Hodgins, a former ALJ, who opined that these expenses were reasonable and should
be reimbursed. 15


            No party challenged the reasonableness of Cities' expenditures through August 31, 2012
(i.e., $1,125,768.61), and the AU can find no reason to do so either.


            Staff challenges, however, Cities' attempt to recover their estimated expenses after that date
(i.e., $75,800). Cities seek to be reimbursed for these estimated expenses only "if and when they

occur," up to the maximum of $75,800.16 Ms. Hodgins offered her opinion that the amount of the
estimated expenses is reasonable. 17           In reliance upon Commission precedent from 2005,
Ms. Hodgins argued that estimated rate case expenses are reimbursable. Ms. Hodgins testified as
follows:


            Projected rate case expenses can be, and routinely have been, found reasonable and
            reimbursable by this Commission. The fact that a municipality's rate case expenses
            have not all been incurred, as of the date of the determination of the reasonableness
            of rate case expenses, does not render them unreasonable. Expenses need only be
            reasonable and incurred to be recoverable.



13
     Cities Init. Br. at 2.
14
     Cities Init. Br. at 5.

15 See Cities Ex. No. 1(Hodgins Direct) and Ex. No. 2 (Hodgins Supp.).
16
   Cities Ex. 2 (Hodgins Supp.) at n. 6.
17 Cities Ex. 2 (Hodgins Supp.) at 13-14.
SOAH DOCKET NO. XXX-XX-XXXX                        PROPOSAL FOR DECISION                                    PAGE 6
PUC DOCKET NO. 40295



          The future activities and corresponding costs, that are the subject of estimation, are
          necessary to complete a proceeding before the Commission. The Commission in
          CenterPoint's CTC case found estimated costs to complete a case were recoverable
          once the estimated expenses were incurred and known and measurable. ...
          Accordingly, it is reasonable for the Commission, in this proceeding, to consider and
          allow the Cities to recover the estimated costs to complete this proceeding, including
          possible judicial appeals, if and when those expenses are incurred.18


          Staff argues, based upon Commission precedent, that Cities are not entitled to reimbursement
for estimated future rate case expenses.19 Staff does not challenge the reasonableness of the amount
of estimated expenses, nor does any other party. Rather, Staff asserts that the Commission precedent
relied upon by Ms. Hodgins has been superseded by more recent precedent. Specifically, in 2010,
the Commission decided a case in which it disallowed estimated rate case expenses. In
Docket 37772, the Commission disallowed recovery of estimated expenses, holding that "approving
estimated rate-case expenses is not in the public interest," but allowed the cities involved in that case
to seek "recovery of actual rate-case expenses included in the estimates in [the utility's] next rate
case."20 Thus, Staff argues that Cities' attempt to obtain its estimated expenses should be disallowed.


          Staff further argues that Cities should not be entitled to recover the expenses associated with
the preparation of the portion of Ms. Hodgins' testimony in which she advocates in support of the
recovery of Cities' estimated expenses. By Staffs calculation, this reduction amounts to $1,208.42
(representing Cities' actual costs for Ms. Hodgins' testimony related to the recovery of estimated
expenses).21 No other party joins Staff in its opposition to Cities' estimated expenses.


          The ALJ recommends that Cities' request with regard to its estimated expenses be granted.
Pursuant to Section 33.023 of PURA, Cities are entitled to reimbursement for their expenses


18 Cities Ex. 1(Hodgins Direct) at 6-7; citing Application of CenterPoint Energy Houston Electric, LLCfor Competition
Transition Charge, Docket No. 30706, Order at 31 and FOFs 72-74 (Jul. 14, 2005)(Docket 30706).
19 Staff Init. Br. at 6.
20 Application of Southwestern Electric Power Company for Rate Case Expenses Pertaining to Docket No. 37364,
Docket 37772, Order at 1-2 (Oct. 21, 2010)(emphasis in original)(Docket 37772).
21
   Staff Init. Br. at 7.
SOAH DOCKET NO. XXX-XX-XXXX                           PROPOSAL FOR DECISION                                       PAGE 7
PUC DOCKET NO. 40295



reasonably incurred in this case. As noted above, no party challenged the reasonableness of Cities'
estimation that its expenses after August 2012 would total $75,800. The ALJ concludes that the
estimate is reasonable.22 Most importantly, the ALJ notes that Cities are not actually seeking
reimbursement of estimated rate case expenses. Rather, Cities asks for: (1) approval now of the
reasonableness of its estimated expenses; but (2) reimbursement of those expenses only after they are
incurred, and only up to the estimated amount of $75,800. Cities argue that, from a policy
standpoint, it is more economical and efficient for Cities to request reimbursement of reasonable
estimated rate case expenses to the extent they are incurred in this case, rather than requiring Cities
to wait and ask for reimbursement of those expenses when ETI files a new rate case at some point in
the future, a contingency which might not occur for many years. The ALJ agrees. The ALJ further
believes that it would be unfair if Cities were obligated to wait until ETI files a new rate case in order
to recover its estimated expenses from the present case.                    Any such arrangement would delay,
potentially for years, Cities' recovery of its actual expenses in the present rate case, a result which
seems contrary to the clear intent expressed in PURA § 33.023 that municipalities are entitled to
reimbursement for their reasonable rate cases expenses. Moreover, such an arrangement would
obligate Cities to participate in a future ETI rate case that they might otherwise have no interest in
becoming a party to.


         For these reasons, the ALJ recommends:


         (1)       that Cities' rate case expenses be found to be reasonable in the amount of
                   $1,201,568.61 (consisting of $1,125,768.61 in actual expenses incurred by Cities
                   through August 31, 2012, and $75,800 in estimated expenses to be incurred by Cities
                   after August 31, 2012 through completion of Dockets 39896 and 40295, and any
                   appeal);

         (2)       that ETI be ordered to reimburse Cities for $1,125,768.61 in actual expenses incurred
                   by Cities through August 31, 2012; and



22 Indeed, the ALJ notes that Cities attached to their Reply Brief an affidavit from Ms. Hodgins attesting to the fact that,
from September through November 2012, Cities actually incurred expenses of $43,525.45 (or 57% of the estimated
$75,800). Cities Reply Br. at 4-5, and attached affidavit.
SOAH DOCKET NO. XXX-XX-XXXX                     PROPOSAL FOR DECISION                           PAGE 8
PUC DOCKET NO. 40295



           (3)      that ETI be ordered to reimburse Cities for actual expenses incurred by Cities after
                    August 31, 2012, through completion of Dockets 39896 and 40295 and any appeal up
                    to a maximum possible amount of $75,800.


C.         ETI's Rate Case Expenses


           Pursuant to PURA Section 36.061(b), the Commission "may" allow a utility to recover its
"reasonable costs of participating in a [ratemaking proceeding] not to exceed that amount approved"
by the Commission.


           ETI seeks recovery of $8,752,545 in rate case expenses associated with Docket 39896 that
were incurred and paid as of September 30, 2012.               However, that total includes only the
$1,125,768.61 in expenses incurred by Cities through August 31, 2012, but does not also include the
$75,800 in expenses estimated for Cities as discussed above. Because the ALJ is recommending that

Cities' estimated expenses be approved as outlined above, the ALJ deems ETI's overall request to
have been increased by $75,800 to a total amount of $8,828,345.


           The parties other than ETI challenged various components of ETI's rate case expenses.
Those challenges are discussed as follows.


           1.       Challenges to Specific ETI Rate Case Expenses That are Relatively Quantifiable

                    a.       Costs Associated with Gerald Tucker, ETI's Consulting Expert


           In Docket 39896, ETI retained Gerald Tucker as a consulting expert to assist in the
preparation of the utility's case dealing with affiliate transactions. Mr. Tucker is an accountant who
has experience regarding affiliate costs in Commission rate cases and who has commonly assisted
ETI in its rate cases.23




23
     ETI Ex. 8 (Morris Direct) at 29-30.
SOAH DOCKET NO. XXX-XX-XXXX                           PROPOSAL FOR DECISION                      PAGE 9
PUC DOCKET NO. 40295



           State Agencies contend that Mr. Tucker's fees should be disallowed. No party other than
State Agencies challenged Mr. Tucker's expenses. State Agencies complain that Mr. Tucker: (1) did
not testify; (2) provided services that were described by ETI in only "the most general terms;" and
(3) provided services (such as reviewing witness testimony, reviewing discovery responses,
benchmarking, and assisting in preparing witnesses for deposition) that were duplicative of services
provided by ETI's legal counsel or other consultants. Accordingly, State Agencies argue that the
$116,119 representing Mr. Tucker's fees should be excluded from rate case expenses.24


           ETI responds by contending that, over the last 20 years or so, the Commission has, at times,
disallowed large percentages of utility companies' affiliate expenses, based upon the fact that ALJs
and the Commissioners have had difficulty understanding the complex information supplied by
utilities concerning affiliate transactions. In light of that history, ETI contends that it reasonably
relied upon the expertise and accounting experience of Mr. Tucker to assist it in preparing and
presenting information about the company's affiliate transactions in order to assure that it was
understandable. According to ETI, Mr. Tucker has been involved in all rate cases of ETI and its

predecessor since in 1997. ETI contends that Mr. Tucker's participation in Docket 39896 enabled
the company to present clearer and more accurate information about its affiliate transactions.
Moreover, ETI disputes that Mr. Tucker's work was duplicative of the work performed by the
company's attorneys, pointing out that Mr. Tucker provided expertise from the accounting
perspective, rather than from the legal perspective.25


           The AU recommends that Mr. Tucker's fees be included in the rate case expenses. State
Agencies are essentially arguing that it was solely the job of ETI's attorneys and its testifying experts
to prepare the case regarding affiliate transactions and, therefore, any work performed by Mr. Tucker
with regard to affiliate transactions was purely duplicative. The AU disagrees. As pointed out by
ETI, the notion that multiple people with varied expertise cannot provide valuable input on a
complex issue like affiliate transactions is overly simplistic. ETI demonstrated that Mr. Tucker

24
     State Agencies Init. Br. at 18-19.
25
     ETI Init. Br. at 10-11; ETI Ex. 7 (Considine Supp.) at 9-10.
SOAH DOCKET NO. XXX-XX-XXXX                     PROPOSAL FOR DECISION                          PAGE 10
PUC DOCKET NO. 40295



provided real expertise that benefited the company in the presentation of its case. In other words,
ETI proved the reasonableness of Mr. Tucker's expenses.


                    b.       Costs Associated with "Lessons Learned"


           In Docket 39896, ETI included several charges from its law firm, Duggins, Wren, Mann &
Romero (Duggins Wren), for "lessons learned," as shown in a July 26, 2011 invoice from the law
firm. The charges total $5,743.50.26 According to ETI, the charges relate to a memo provided to
ETI by the firm which contained a "detailed analysis of developments in ETI's last rate case as well
as developments in four recent pertinent cases at the PUCT that had taken place since the last ETI
rate case."27 The memo identified procedural and substantive issues for ETI to consider while
preparing its rate case in Docket 39896.28


           State Agencies contend that any "lessons learned" should have already been learned in the
prior rate case and, therefore, any "refreshing [ofJ the learning curve ... should be a shareholder, not
ratepayer, expense. Bringing one's attorneys `up to speed' for the third rate case filed in five years
ought to be regarded as the legal equivalent of a`luxury item. `29 No party other than State Agencies
challenged the "lessons learned" expenses.


           ETI responds by contending that State Agencies are essentially seeking to punish the
company for its efforts to learn from the past. ETI also contends that State Agencies' argument
would have the perverse effect of increasing, rather than decreasing rate case expenses. According to
ETI:




26
     ETI Ex. 8 (Morris Direct) at 29-30.
27 ETI Ex. 12 (Morris Rebuttal) at 28-29 (Attachment SFM-R-3).
28 ETI Ex. 12 (Morris Rebuttal) at 28-29 (Attachment SFM-R-3).
29 State Agencies Init. Br. at 19.
SOAH DOCKET NO. XXX-XX-XXXX                    PROPOSAL FOR DECISION                         PAGE 11
PUC DOCKET NO. 40295



         Incurring these costs to analyze lessons learned from litigating prior rate cases and
         important aspects of non-ETI Commission rate cases, if anything, reduces overall rate
         case expenses by supporting a more efficient case presentation and avoiding prior
         issues that lead to contention among the parties.30


         The ALJ agrees and recommends that the "lessons learned" expenses be included in the rate
case expenses. ETI demonstrated that the expenses were reasonable because they benefited the
company in the presentation of its case.


                  c.       ESI Depreciation Costs


         ETI identified, as part of its "internal" rate case expenses, $207,683 in "Depreciation &
Amort" expenses. 31 As explained by ETI witness Considine, the expenses are for the depreciation of
assets (apparently office equipment) used by ESI employees who participated in the rate case.32
Mr. Considine further testified that the costs were a reasonable and necessary part of ESI providing
services for the rate case.33


         State Agencies contend that recovery of such depreciation expenses should be denied
because: (1) such a recovery is unprecedented; (2) ETI has failed to prove that the expenses were
reasonable and necessary; and (3) the expenses were not "incurred" for the rate case. As to the last
point, State Agencies explains: "ESI's depreciable property exists, and is presumably depreciated,
whether or not proceedings in Texas take place. As such, this `cost' was not necessary for ETI's
participation in the rate case and should be disallowed."34 No party other than State Agencies
challenged the depreciation expenses.




30 ETI Init. Br. at 13.
31
   ETI Ex. 7(Considine Rebuttal) at 9-11 and Attachment MPC-R-1.
32 ETI Ex. 7 (Considine Rebuttal) at 11.
33 ETI Ex. 7 (Considine
                         Rebuttal) at 11.
34 State Agencies Init. Br. at 20.
SOAH DOCKET NO. XXX-XX-XXXX                       PROPOSAL FOR DECISION                        PAGE 12
PUC DOCKET NO. 40295



           ETI responds by explaining that the costs at issue are "a loader to ESI labor costs covering
depreciation on office expenses and capital." Notably, however, ETI also concedes that such costs
would "typically [be] embedded in a vendor's labor costs billed to the Company. ,35


           The AU recommends that the depreciation expenses be disallowed. ETI has not cited to any
precedent which would justify the recovery of these apparently unusual rate case expenses.
Moreover, ETI has failed to prove the reasonableness of the expenses under the more stringent
standards that are applicable to affiliate expenses. As explained in Railroad Comm 'n v. Rio Grande
Valley Gas Company, unlike arms-length transactions, affiliate transactions "are clearly tainted with
the possibility of self-dealing."36 The Commission and the courts have consistently placed a greater
burden of proof upon a utility company to prove the reasonableness of transactions with its affiliated
companies because of the potential for self-dealing.


           In this case, ETI is seeking reimbursement of $2.9 million for payments it made to its
affiliate, ESI, for work done by ESI employees relevant to Docket 39896, plus $207,683 for
depreciation of the assets used by the ESI employees in their work. 37 This is in stark contrast to its
arms-length dealings with outside consultants. For example, ETI is seeking reimbursement for
$2.4 million in expenses from Duggins Wren, but it is not also seeking to recover depreciation
expenses for Duggins Wren's equipment. If the work done by ESI employees had, instead, been
done by outside consultants, it is very doubtful that the outside consultants would also have expected
an ETI payment for the depreciation of their equipment. Thus, the very nature of ETI's depreciation
request calls its validity into question. Simply put, ETI has failed to establish that it is entitled to
recover a depreciation expense related to an affiliate transaction because it would not similarly
recover such an expense in an arms-length transaction with an unaffiliated company.




3s
     ETI Init. Br. at 12.
36
     683 S.W.2d 783, 786 (Tex. App.-Austin 1985, no pet.).
37 ETI Ex. 7 (Considine Rebuttal) at Attachment MPC-R-1.
 SOAH DOCKET NO. XXX-XX-XXXX                     PROPOSAL FOR DECISION                               PAGE 13
 PUC DOCKET NO. 40295



                  d.      Miscellaneous Internal Rate Case Expenses


         Under the heading of "Internal Rate Case Expenses (Non-Payroll)," ETI seeks recovery of a
number of categories of expenses. State Agencies challenge the following four categories:


         •       "business meals/entertainment" in the amount of $3,852;
         •        "other employee expenses" in the amount of $3,423;
         •       "employee mtgs/functions" in the amount of $7,762; and
         •       "utility bills" in the amount of $2,518.38


According to State Agencies, the justification for these charges has not been explained, nor are they
reasonable and necessary. No other party challenged these expenses.


         ETI responds by explaining, in great detail, where the supporting documentation can be
found, within the company's exhibits, to justify each of the expenses.39 Without repeating that
discussion here, the ALJ is convinced that the evidence in the record supports the conclusion that the
expenses are reasonable and should be recovered by ETI.


                 e.      Costs Associated with the Calpine-Carville PPA


        In a "Recommendation" filed prior to the hearing in this matter, OPUC argued that the
Commission should disallow the recovery of any rate case expenses associated with the regulatory
approval of the Calpine-Carville Purchased Power Agreement (the Calpine-Carville PPA). In
Docket 39896, ETI sought, and obtained, regulatory approval of the Calpine-Carville PPA.
The affiliate expenses related to the contract were assigned to Project F3PPWET308.                      The
Project F3PPWET308 costs were approved for recovery in Docket 39896.40 As a result, OPUC

38 ETI Ex. 7 (Considine Rebuttal) at Attachment MPC-R-1; see also State Agencies Init. Br. at 21.
39
   ETI Reply Br. at 23-24.
40
   Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Proposal for Decision at 236 (July 6, 2012).
 SOAH DOCKET NO. XXX-XX-XXXX                     PROPOSAL FOR DECISION                               PAGE 14
 PUC DOCKET NO. 40295



 contends that ETI has already recovered its expenses associated with the Calpine-Carville PPA and,
 if it were allowed to recovery those expenses again, it would be receiving a double recovery.a'
 OPUC did not identify a specific dollar amount that it believes should be disallowed. Moreover,
 OPUC did not discuss this issue in any of its post-hearing briefing. In their post-hearing briefing,
 State Agencies "concurred" with OPUC's recommendation, but provided no discussion of the
issue.42



           ETI did discuss this issue in its post-hearing briefing. The company points out, correctly, that
the Commission has already specifically rejected OPUC's double recovery argument. In

Docket 39896, OPUC argued that the costs ETI sought related to the Calpine-Carville PPA should
have been denied in that docket because they were, among other things, rate case expenses. The
Commission specifically disagreed and allowed recovery of the costs in that docket.43 In other
words, because the Commission has already concluded that ETI did not recover any rate case
expenses associated with the Calpine-Carville PPA in Docket 39896, the company will not be
receiving a double recovery if it recovers such expenses in this docket.


           Further, as explained by ETI witness Considine, costs were charged to Project F3PPWET308

(the internal project code for the Calpine-Carville PPA development costs) as the contract was being
developed. Those costs were recovered in Docket 39896. On the other hand, costs were charged to
Project F5PPETX011 (the internal project code for the rate case in Docket 39896) as testimony or
other hearing-related work was performed for pocket 39896. According to ETI, it is only the latter
costs, associated with Project F5PPETX011, that are being sought here. As a result, no double
recovery will occur.44 The ALJ concludes that ETI has the better argument on this issue, and



41
   Application of Entergy Texas, Inc. for Rate Case Expenses Pertaining to PUC Docket No. 39896, Docket 40295,
OPUC's Recommendation and Request for Hearing at 2-3 (November 6, 2012).
42
   State Agencies Reply Br. at 20.
43
   Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Proposal for Decision at 236 (July 6, 2012).
44 ETI Ex. 7 (Considine Rebuttal) at 7-9.
SOAH DOCKET NO. XXX-XX-XXXX                      PROPOSAL FOR DECISION                          PAGE 15
PUC DOCKET NO. 40295



recommends that ETI be allowed to recover its rate case expenses associated with the
Calpine-Carville PPA.


                     f.        Specific Items That State Agencies Contend Cast Doubt on ETI's
                               Overall Scrutiny of Its Expenses


            State Agencies performed what they described as a number of "spot check" reviews of ETI's
costs and identified several errors or items that they contend should be disallowed. Moreover, State
Agencies contend that it is not only these specific items which should be disallowed. Rather, they
argue that the flaws they have identified should cast doubt on the overall adequacy of the internal
review process utilized by ETI in quantifying its rate case expenses. According to State Agencies,
"[i]dentification of these questionable costs underscores the need for conservative, rather than
liberal, standards for allowing rate case expenses.s45 Similarly, State Agencies argue that these items
demonstrate ETI's "lack of diligence in exercising basic economic restraint. ,46


           Staff agrees that State Agencies' examination of these issues "call[s] into question the
thoroughness of ETI's review of its rate case expenses."47 Staff further points out that, because the

testimony of ETI witness Considine (who was the company's prime witness supporting the
reasonableness of its internal rate case expenses) contained "mistakes that he was engaged to
identify," his testimony "is of limited value."48 In its Reply Brief, Staff reiterates: "Staff shares the
concerns raised by State Agencies regarding the adequacy of ETI's review of its rate case
expenses."49 Similarly, OPUC agrees that State Agencies' examples illustrate that, as to rate case
expenses, ETI did not act as a prudent gatekeeper.so



45
     State Agencies Init. Br. at 7.
46
     State Agencies Reply Br. at 9.
47 Staff Init. Br. at 12.
48 Staff Init. Br. at 12.
49
   Staff Reply Br. at 9.
so
   OPUC Init. Br. at 1.
SOAH DOCKET NO. XXX-XX-XXXX                      PROPOSAL FOR DECISION                         PAGE 16
PUC DOCKET NO. 40295



                             (1)     External Legal Fees


          ETI seeks to recover roughly $2.4 million in legal fees paid to the Duggins Wren law firm.s 1
State Agencies argue that this amount should be reduced. ETI witness Stephen Morris was hired to
review ETI's external legal expenses and testify about the reasonableness of those expenses.52 State
Agencies question the objectivity, quality, and extent of Mr. Morris' review. For example, State
Agencies point out that, rather than being retained by ETI, he was retained by Duggins Wren, the
firm whose fees he was to review.53 Staff agrees that this arrangement "likely undermined
Mr. Morri s' objectivity. ,54


          State Agencies also contend that, based upon his invoices, Mr. Morris spent only a "minimal"
amount of time reviewing Duggins Wren's bills.55           Yet, by State Agencies' own reckoning,
Mr. Morris and his associate spent roughly 21 hours reviewing Duggins Wren bills.56 Mr. Morris
testified as to the reasonableness of the hourly rates charged by Duggins Wren. State Agencies
argue, however, that Mr. Morris' focus was too narrow and he should have, instead, been critical of
the fact that too many Duggins Wren attorneys, twelve, were involved in the case.57 State Agencies
are also critical of the fact that Mr. Morris apparently did not scrutinize Duggins Wren's bills for
duplicative legal work. For example, State Agencies point out that on April 25, 2012, a day from the
hearing in Docket 39896, five Duggins Wren attorneys billed a total of 26.3 hours for a hearing day
that lasted less than seven hours and in which in-house ETI lawyers defended many of the witnesses.
On the next day, April 26, six Duggins Wren attorneys billed a total of 24.4 hours for a hearing day
that lasted less than eight hours and in which only three Duggins Wren attorneys participated .51 State

51 ETI Ex. 7 (Considine Rebuttal) at Attachment MPC-R-1.
52
   ETI Ex. 8 (Morris Direct) at 2.
53
   State Agencies Init. Br. at 10.
54
   Staff Reply Br. at 9.
55
   State Agencies Init. Br. at 10.
56
   State Agencies Init. Br. at 12.
57 State Agencies Init. Br. at 9.
58 State Agencies Init. Br. at 13.
SOAH DOCKET NO. XXX-XX-XXXX                          PROPOSAL FOR DECISION                        PAGE 17
PUC DOCKET NO. 40295



Agencies contend that "a reduction is in order" for the Duggins Wren costs, but do not suggest what
size the reduction should be.


           ETI responds by defending the reasonableness of the Duggins Wren costs. For one thing, ETI
points out that the $2.4 million in legal fees paid to Duggins Wren includes fees and expenses for
five consultants billed through Duggins Wren without mark-up.59 Additionally, ETI explains that the
huge scope of the hearing necessitated substantial legal work. ETI presented 39 witnesses who
discussed hundreds of categories of costs.               ETI points out that while it used the services of
12 attorneys, they were opposed by 15 attorneys: four for Staff; three for TIEC; three for Cities; and
one each for State Agencies, OPUC, U.S. Department of Energy, Kroger, and Wal-Mart .60


           The ALJ is unswayed by State Agencies' arguments. Given the size and complexity of
Docket 39896, the legal costs involved do not appear to be inordinate. Mr. Morris testified, credibly,
that the fees and expenses charged by Duggins Wren were reasonable and necessary. The ALJ does

not recommend any reduction of the fees in response to State Agencies' arguments.


                             (2)        Meals and Snacks


           State Agencies identified 19 entries in Duggins Wren invoices whereby the firm charged ETI
for meals or snacks. According to State Agencies, most of these purchases occurred during business
hours and involved only law firm personnel. ETI personnel were only occasionally involved in these
purchases. Almost all of the charges were for meals or snacks delivered to Duggins Wren's offices.
The purchases total $2,723.54.61 State Agencies contend that these costs were not necessary for
participation in Docket 39896 and should be disallowed.




59
     ETI Reply Br. at 19; ETI Ex. 6 (Considine Supp.) at 8.
60 ETI Reply Br. at 19.
61
   State Agencies Init. Br. at 14-15.
 SOAH DOCKET NO. XXX-XX-XXXX                         PROPOSAL FOR DECISION                    PAGE 18
 PUC DOCKET NO. 40295



            Moreover, State Agencies point out that Duggins Wren is applying a different standard to
 itself than it applies to its own contractors. Pursuant to the contract by which Duggins Wren hired
 Mr. Morris, meals while he or his staff are located at his office are not reimbursable.62 Thus, State
 Agencies conclude that Duggins Wren should be held to the same standard when passing on rate case
 expenses for office meals, beverages, and snacks.63


            ETI responds by pointing out that the charges were not done routinely, but only when
necessary to enable personnel "to work over lunch and dinner to meet certain deadlines ... and as an
alternative to purchasing reimbursable meals at restaurants when out-of-town members of the rate
case team worked in Austin."64 ETI describes the expenses as a reasonable part of prosecuting a
laborious rate case. The AU agrees and does not recommend any disallowance of these costs.


                               (3)        Courier and Taxi Services


           State Agencies identified 20 dates in Duggins Wren invoices whereby the firm charged ETI
for courier, taxi, or Federal Express charges for delivery of documents that State Agencies argue
could have been delivered electronically. The charges total $1,004.52.65 State Agencies contend
that these costs were not necessary for participation in Docket 39896 and should be disallowed.
State Agencies again point out that Duggins Wren is applying a different standard to itself than it
applies to its own contractors. The contract by which Duggins Wren hired Mr. Morris states that
"advances in technology, specifically transmission of information and documentation by e-mail,
scanning, . . . etc. have made routine ... delivery of hard copy documents less critical and, in many




62
     State Agencies Ex. 15 at. 3.
63
     State Agencies Init. Br. at 14.
64
     ETI Reply Br. at 20.
65
     State Agencies Init. Br. at 16-17.
 SOAH DOCKET NO. XXX-XX-XXXX                          PROPOSAL FOR DECISION                      PAGE 19
 PUC DOCKET NO. 40295



 cases, unnecessary."66 Thus, State Agencies conclude that Duggins Wren should be held to the same
 standard when passing on rate case expenses for document delivery.67


            ETI responds by explaining the context of many of the charges. For example, two of the
 three cab fares were for a paralegal to attend and transport voluminous documents to the hearing, and
 the third was to transport the same paralegal to the Commission for legal research.68         As to the
 courier and FedEx charges, ETI points out that Commission rules require some types of documents

 to be physically delivered for filing, and that the use of couriers and FedEx is sometimes entirely
 appropriate. ETI argues that it was "completely reasonable" for ETI to have incurred roughly $1,000
in courier and FedEx charges over the course of a rate case of the size and scope of Docket 39896.
The AU agrees and recommends no disallowance of these charges.


                              (4)    Meals Over $25


           ETI asserts that its intent was to exclude from its rate case expenses any meals above $25 per
person.69       State Agencies have, however, identified at least six meals above $25 that were

erroneously included as a part of ETI's rate case expenses.70 ETI admits that at least some of these
charges were included in error.71 ETI disputes, however, the notion that these errors should call into
question the overall reliability of its rate case expenses.


           The AU agrees with ETI. This was a large case with a large number of expenses. The

relatively few errors with respect to meals uncovered by State Agencies do not lead the ALJ to doubt
the overall accuracy of ETI's accounting. Nevertheless, by the AU's reckoning, the total amount


66
     State Agencies Ex. 15 at 4.
67 State Agencies Init. Br. at 16.
68 ETI Reply Br. at 20.
69 State Agencies Ex. 5.
70 State Agencies Exs. 1, 12; State Agencies Reply Br. at Atts. 3, 6.
7' Tr. at 40.
 SOAH DOCKET NO. XXX-XX-XXXX                   PROPOSAL FOR DECISION                           PAGE 20
 PUC DOCKET NO. 40295



 that should be disallowed for meals over $25 (i.e., the amount by which the meals exceeded
 $25/meal) is $281.04.


                            (5)     Clothing and Laundry Service


          State Agencies identified, as part of ETI's requested rate case expenses, a $10.44 invoice
from a Duggins Wren attorney for the purchase of a shirt and socks "due to unexpected extended
stay. ,72 Similarly, OPUC contests a $40.33 laundry charge incurred by the same attorney for the

same reason.73 ETI witness Considine generally agreed that clothing charges by attorneys working
on the rate case should not be passed through to ratepayers as a rate case expense.74


          ETI argues that the expenses were reasonable because they were brought about by an
unplanned, but necessary, extension of the attorney's business tri p.75 Mr. Morris testified that such
expenses can be considered reasonable.76        Nevertheless, ETI has agreed to no longer request
reimbursement for the $10.44 clothing charge. Because laundry has to be done regardless of where
one finds oneself, the AU recommends that the $40.33 laundry charge likewise be disallowed.


                            (6)     Airfare and Lodging


          State Agencies identify several charges for airfare by ETI employees or consultants that were
in the $500 to $650 range. State Agencies fault ETI for not controlling costs by securing discount, or
at least more economical, fares.77 Similarly, State Agencies complain that, too often, ETI employees
or consultants "went `first class' on accommodations," incurring charges of more than $200 per night


72 State Agencies Ex. 17 at 20.
73 OPUC Init. Br. at 1-2.
74 Tr. at 43.
75 ETI Reply Br. at 22.
76 Tr. at 67-68.
77
   State Agencies Reply Br. at 11-12.
 SOAH DOCKET NO. XXX-XX-XXXX                  PROPOSAL FOR DECISION                            PAGE 21
 PUC DOCKET NO. 40295



 and, on occasion, $300 per night. State Agencies also complain of inadequate documentation of
lodging charges, pointing to a $479.55 lodging charge without any underlying receipts.78 ETI makes
no response to these complaints.



         The ALJ acknowledges that these complaints raise a legitimate concern. It is human nature
to be more carefree with "other people's money" than with one's own. The complaints raised by
State Agencies suggest that ETI may have been more lax with its spending because it believed that
airfare and lodging expenses would ultimately be borne by its ratepayers. Nevertheless, other than
for the $479.55 lodging charge, State Agencies' complaints are too vague and unproven to justify any
specific disallowance recommendations by the ALJ. For example, although it might not always cost
$600 to get from Point A to Point B, such a fare might be unavoidable under certain circumstances.
Without evidence in the record demonstrating that ETI paid $600 for an airfare when a cheaper fare
was available, the AU cannot conclude that the fare was unreasonable. The same logic applies to
the lodging complaints. Accordingly, the AU recommends no large disallowances related to airfare
and lodging charges, but does recommend disallowing the $479.55 lodging charge that is
unsupported by receipts.


         2.       Challenges to Specific ETI Rate Case Expenses That are Difficult to Quantify


                  a.       Financially-Based Incentive Compensation


         One of the hotly contested issues in Docket 39896 concerned ETI's request to recover,
through its rates, incentive compensation paid to its employees that was tied to the company's
financial goals (financially-based incentive compensation). In Docket 39896, all parties, including
ETI, agreed that Commission precedent mandated that financially-based incentive compensation is
not recoverable. Nevertheless, in its application, ETI asked the Commission to reconsider its
precedents on this issue. ETI contended that the reason why cost recovery had been denied for
financially-based incentive compensation in prior rates cases was that, in those prior cases, there was


78 State Agencies Reply Br. at 13-14.
 SOAH DOCKET NO. XXX-XX-XXXX                             PROPOSAL FOR DECISION                       PAGE 22
 PUC DOCKET NO. 40295



 a lack of evidence showing sufficient benefits to ratepayers. ETI asserted that it assembled evidence
 not previously considered by the Commission showing the benefits to ratepayers of using financial
 measures in incentive compensation programs.


          All of the other parties in Docket 39896 opposed ETI's efforts to recover the costs of its
 financially-based incentive compensation, uniformly agreeing that the Commission has a well-
 established and straightforward policy that incentive compensation tied to financial goals is not
recoverable. In the PFD in Docket 39896, the ALJs concluded that ETI should not be entitled to
recover its financially-based incentive compensation costs:


           Simply put, the ALJs conclude that ETI has failed to establish a sufficient
          justification for overturning the well-established Commission policy that financially
          based incentive compensation is not recoverable.79


The Commission agreed and ordered that $6,196,037 plus associated FICA taxes (representing ETI's
financially-based incentive compensation payments) should be removed from ETI's Operating and
Maintenance (O&M) expenses, and $335,752.96 (representing ETI's capitalized incentive
compensation that was financially-based) should be excluded from ETI's rate base.80


          In this docket, Staff, State Agencies, and OPUC contend that ETI should not be entitled to
recover any rate case expenses it incurred in attempting to recover its financially-based incentive
costs in Docket 39896. For example, Staff argues that, by challenging "overwhelming Commission
precedent," ETI did not act reasonably when it incurred expenses litigating for recovery of its
financially-based incentive costs.81 Staff contends that the Commission has such an "unequivocal"
history of denying recovery for financially-based incentive payments that "ETI should have known




79 Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Proposal for Decision at 236 (July 6, 2012).
80 Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Order on Rehearing at 17-18, 24-25 (November 1, 2012)
81 Staff Reply Br. at 5; see also Staff Init. Br. at 7-10.
SOAH DOCKET NO. XXX-XX-XXXX                          PROPOSAL FOR DECISION                          PAGE 23
PUC DOCKET NO. 40295



that litigating a position opposed to [it] was not a reasonable use of resources."82 State Agencies
point out that Docket 39896 was merely the latest of three recent cases in which ETI sought, but
failed to obtain, authority to charge ratepayers for its financially-based incentive costs (the others
being Dockets 34800 and 37744).83


          ETI defends its decision to seek to recover financially-based incentive costs in Docket 39896
by contending that the issue of the compensability of such costs is undergoing "continuing
clarification" at the Commission.84                  Moreover, ETI suggests that, in open meetings,
"Commissioners" have expressed some concern with the Commission's precedents on this issue and
suggested recovery might be allowed in a "properly organized and evidenced" case.85 Finally, ETI
points to a recent SOAH order in an on-going SWEPCO rate case in which the ALJs denied State
Agencies' attempt to have stricken testimony proffered by SWEPCO regarding financially-based
incentive compensation.86


          The AU agrees with Staff, State Agencies, and OPUC. It was obvious throughout the
hearing in Docket 39896 that ETI was taking an aggressive position and making a "long-shot"
argument in seeking recovery for its financially-based incentive compensation.87 In its briefing in the
present case, ETI cites to a number of cases in which, over the years, other utilities have requested
recovery of financially-based incentive compensation. These examples, however, hurt ETI's cause
more than they help it because all of the requests were unanimously denied by the Commission. This
hardly suggests that the issue is undergoing "continuing clarification." Likewise, ETI's suggestion
that "Commissioners" have expressed some concern with the Commission precedent overstates and
distorts the facts.        The statements relied upon by ETI came from a single Commissioner,


82 Staff Init. Br. at 8.
83 State Agencies Init. Br. at 7-8.
84 ETI Init. Br. at 7.
85 ETI Init. Br. at 7; ETI Ex. 12 (Morris Rebuttal) at 5-6.

86 Application of Southwestern Electric Power Company for Authority to Change Rates and Reconcile Fuel Costs,
Docket No. 40443, SOAH Order No. 17 (Dec. 13, 2012).
87 The AU in the present case was also one of the presiding ALJs in Docket 39896.
SOAH DOCKET NO. XXX-XX-XXXX                         PROPOSAL FOR DECISION                      PAGE 24
PUC DOCKET NO. 40295



Mr. Anderson, not multiple Commissioners. Moreover, in that statement, Commissioner Anderson
only obliquely implied that he might prefer to allow recovery for financially-based incentive costs,
but he agreed that Commission precedent mandates otherwise, and the Commission voted
unanimously to disallow such costs in the case before them. Additionally, Commissioner Anderson
has stated that, if the Commission were to ever discontinue "such a long and accepted precedent," it
should do so through "rulemaking" rather than "do it in a particular case. ,88


         Finally, ETI's reliance on the recent SOAH order in the SWEPCO case is similarly
misplaced. In that order, the ALJs effectively held that SWEPCO was not legally precluded from
seeking recovery for its financially-based incentive compensation. It is one thing to acknowledge
that a utility has a legal right to pursue a long-shot theory. It is another thing entirely, however, to
hold that the ratepayers must pay the costs of the utility's pursuit of that long-shot.


         Simply put, the AU concludes that ETI did not act reasonably when it incurred expenses
litigating for recovery of its financially-based incentive costs in the face of clear and consistent
precedent to the contrary on the issue. As such, the AU recommends that ETI's expenses be cut by
some amount to account for this issue. The problem then becomes how to quantify the size of the
disallowance. A few of ETI's expenses relating to the pursuit of its financially-based incentive

compensation are clear. ETI utilized the services of Dr. Jay Hartzell as an expert witness on this
issue. In total, ETI paid Dr. Hartzell at least $12,825 in consulting fees, plus $13,680 in legal fees
related to the preparation of his testimony.89 This, however, does not capture ETI's entire cost of
litigating the issue of financially-based incentive compensation. Substantial costs were incurred, for
example, in discussing the issue at the hearing and in post-hearing briefing. These additional
amounts are not in the record. In Section N.C.3 of this PFD, below, the AU discusses various
possible approaches for reducing the amount of rate case expenses recovered by ETI to account for
the financially-based incentive compensation issue.




88 Staff Reply Br. at 6; OPUC Ex. 3; Open Meeting Tr. at 190 (July 30, 2009).
89 ETI Ex. 10 (Morris Supp. Direct) at 15-16; State Agencies Ex. 3.
 SOAH DOCKET NO. XXX-XX-XXXX                     PROPOSAL FOR DECISION                               PAGE 25
 PUC DOCKET NO. 40295



                  b.      Transmission Equalization (MSS-2) Expenses


         Another of the hotly contested issues in Docket 39896 concerned ETI's request to recover,
 through its rates, roughly $9 million more for transmission equalization payments than it actually
 paid in the Test Year. ETI is one of several "Entergy Operating Companies" that shares usage of an
 Entergy transmission grid. Payments for use of the grid (the transmission equalization payments) are
 made among the Entergy Operating Companies based upon a highly complex formula set out in the
 "MSS-2" agreement.


         In the Test Year at issue in Docket 39896, ETI made transmission equalization payments
 totaling roughly $1.7 million. Rather than seeking to recover only $1.7 million, however, ETI sought
to recover roughly $10.7 million, which it claimed represented its anticipated transmission
equalization payments in the Rate Year. ETI claimed the additional $9 million was based on the
company's estimates of transmission construction projects that were expected to have been
completed by or during the Rate Year.


         All other parties in Docket 39896 opposed ETI's effort to recover more than its Test Year
expenses. The ALJs concluded that ETI failed to meet its burden to prove that its proposed Rate
Year MSS-2 costs were known and measurable.90 The Commission agreed and ordered that only
ETI's Test Year costs should be counted.91 The Commission described ETI's projection of its Rate
Year expenses as "uncertain and speculative."92


        In this docket, Staff, OPUC, and State Agencies contend that ETI should not be entitled to

recover any rate case expenses it incurred in attempting to recover the additional $9 million in



9' Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Proposal for Decision at 116 (July 6, 2012).
91
   Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Order on Rehearing at 20-2 1, FOFs 87-94 (November 1, 2012).
92
   Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Order on Rehearing at 20, FOF 90 (November 1, 2012).
 SOAH DOCKET NO. XXX-XX-XXXX                             PROPOSAL FOR DECISION                      PAGE 26
 PUC DOCKET NO. 40295



 projected transmission equalization payments.93 As explained by Staff: "It was clearly unreasonable
 for ETI to have sought recovery for [its projected Rate Year costs] due to the exceedingly speculative
 nature of those costs, and therefore a disallowance to its requested rate case expense amount should
 be imposed."94 OPUC witness Nathan Benedict testified that, by seeking the additional $9 million,
 ETI was, in effect, challenging the precedent that post-Test Year adjustments must be known and
 measurable. 95


            ETI responds by first disputing the notion that it was "challenging precedent" by seeking the
 additional $9 million.


            ETI did not incur rate case expenses in pursuit of a position contrary to the well-
            established `known and measurable' standard for PTYAs [post Test Year
            adjustments]. Rather, the Commission disagreed that the evidence put forth by ETI
            met that standard. This is a very important distinction. Finding that evidence put
            forth by a utility did not meet an established standard does not equate to a finding that
            the utility unreasonably contested the applicability of such standard.96

ETI further points out that the evidence in the record supported its contention that its actual post-Test

Year transmission equalization payments were on an upward trend.97


            The ALJ recommends that ETI's rate case expenses associated with its pursuit of the
additional $9 million for post-Test Year transmission equalization payments be disallowed. The AU
acknowledges the distinction made by ETI: It sought not to challenge the "known and measurable"
precedent, but merely failed to meet the standard. In this regard, ETI's position as to transmission
equalization payments was perhaps less controversial than its position as to financially-based
incentive compensation. Nevertheless, ETI took another "long-shot" position as to its transmission
equalization payments. Its claim was based on future transmission construction projects that might

93
     OPUC Init. Br. at 9-10, 12; Staff Init. Br. at 13; State Agencies Reply Br. at 17.
94
     Staff Init. Br. at 13.
95
     OPUC Ex. 1 (Benedict Direct) at 7-8.
96
     ETI Init. Br. at 8 (emphasis in original, footnotes omitted).
97 ETI Reply Br. at 16.
 SOAH DOCKET NO. XXX-XX-XXXX                      PROPOSAL FOR DECISION                               PAGE 27
 PUC DOCKET NO. 40295



 never be undertaken and that were found by the Commission to have been speculative. Accordingly,
 the AU concludes that ETI did not act reasonably when it litigated the issue, and recommends that
 ETI's expenses related to this issue not be passed on to the ratepayers.


         Having concluded that these rate case expenses should not be paid by the ratepayers, the
 problem again becomes how to quantify the expenses. ETI did not structure its rate case expenses in
 such a manner as to make it possible to determine how much of the expenses were incurred in
pursuing the additional $9 million in transmission equalization payments.98 In Section IV.C.3 of this
PFD, below, the AU discusses various possible approaches for reducing the amount of rate case
expenses recovered by ETI to account for the transmission equalization payments issue.


                   c.     Purchased Power Capacity Rider


         In Docket 39896, ETI initially requested a Purchased Power Capacity Rider (PPCR), instead
of including purchased capacity costs in base rates. The Commission, however, rejected the PPCR
request in a Supplemental Preliminary Order on the grounds that the Commission already had a
then-pending rulemaking effort underway to determine the structure of such a rider for all generating
utilities.99


         In this docket, Staff, OPUC, and State Agencies argue that ETI should not be entitled to

recover any rate case expenses it incurred in attempting to secure a PPCR because it was too
speculative in light of the pending rulemaking effort. 100


         ETI responds by contending that the mere fact that there was a rulemaking effort underway
with respect to PPCRs did not mean that ETI was somehow precluded from seeking a PPCR through
its application.    Moreover, ETI notes that, in briefing during Docket 39896, Staff, State Agencies,


98 Tr. at 45-46.
99
    Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Supplemental Preliminary Order at 2 (Jan. 9, 2012).
ioo
     OPUC Init. Br. at 10; Staff Init. Br. at 14 and Reply Br. at 8-9; State Agencies Reply Br. at 17.
    SOAH DOCKET NO. XXX-XX-XXXX                  PROPOSAL FOR DECISION                           PAGE 28
    PUC DOCKET NO. 40295



    and TIEC all took the position that there was no legal impediment to ETI's seeking a PPCR in the
    rate case.lol


            The ALJ agrees with ETI and does not recommend any disallowances in relation to the PPCR
    request. The fact that there was a pending proposed rule at the time ETI asked for the rider should
    not be viewed as precluding ETI's request. Indeed, the very uncertainty inherent in the rulemaking
    process suggested that the accepted practices with regard to purchased capacity costs were in a state
    of flux and, therefore, it was reasonable for ETI to pursue the rider.


            3.      Proportional Reduction


            In addition to the above challenges to specific items of expense incurred by ETI, a number of
    parties raised more generic concerns about the company's rate case expenses. State Agencies
    expressed concern that, as a general matter, rate case expenses in cases before the Commission
    appear to be "getting out of hand." 102 Staff "firmly agrees" with this concern. 103 State Agencies
worry that utilities have no incentive to minimize the number of rate case proceedings or the
efficiency of rate case presentation because they assume their costs will simply be passed on to
ratepayers. loa State Agencies urge the Commission to allocate rate case expenses in such a way that
incentivizes utilities to more productively and efficiently use their time in rate cases. 105 OPUC
agrees that the standard for evaluating the amount of rate cases expenses to be reimbursed ought to
be structured so as to give a utility pause before deciding to pursue overly aggressive or novel
arguments. 106




lol
      ETI Reply Br. at 16-17.
I
 02 State Agencies Init. Br. at 1-2.
103
    Staff Reply Br. at 13.
104
    State Agencies Init. Br. at 1-2.
105
    State Agencies Init. Br. at 5.
116
    OPUC Init. Br. at 8.
SOAH DOCKET NO. XXX-XX-XXXX                            PROPOSAL FOR DECISION                    PAGE 29
PUC DOCKET NO. 40295



          Along these same lines, Staff and OPUC expressed concern about the frequency of ETI rate
cases over recent years. Docket 39896 was the third ETI rate case in four years. Each case resulted
in a rate increase and an obligation for the ratepayers to pay ETI's rate case expenses.107 Staff and
OPUC also expressed concern about the overall size of the rate case expenses in relation to the
outcome of the underlying rate case. Total rate case expenses ($8.8 million) equal roughly one-third
of the total approved rate increase ($27.7 million).108 Staff, State Agencies, and OPUC all expressed
the concern that ETI did not provide good stewardship in incurring rate case expenses.109


          In order to address these concerns, the parties have suggested a number of methodologies for
reducing the rate case expenses.


                    The 50/50 approach. State Agencies advocate two approaches for reducing the level
                    of recovery of rate case expenses. State Agencies' primary recommendation is that
                    ratepayers be charged for only 50% of total rate case expenses. State Agencies argue
                    that this approach would recognize that shareholders, who reap benefits from a rate
                    increase, ought to also share in the cost of obtaining that rate increase.' 10

                    The Results-Obtained Approach. Alternatively, State Agencies advocate allowing
                    ETI to recover only 26.4% of its rate case expenses, which is the ratio between the
                    rate increase obtained in Docket 39896 ( $27.7 million) and the increase sought by
                    ETI ($104.8 million). In other words, because ETI obtained only 26.4% of the rate
                    increase it sought, State Agencies contend that ETI similarly ought to be reimbursed
                    for only 26.4% of its rate case expenses.' 11 OPUC also advocates this approach.' 12

          •        The Issue-Specific Reduction Approach. Alternatively, OPUC and Staff advocate
                   an approach whereby ETI's recovery of rate case expenses is reduced by the ratio
                   between the amounts unsuccessfully sought by ETI for financially-based incentive
                   payments and transmission equalization payments and the rate increase sought by
                   ETI. ETI unsuccessfully sought financially-based incentive payments of $6.5


107 Stafflnit. Br. at 3; OPUC Init. Br. at 2-3, 7-8.
108
     Staff Init. Br. at 4; OPUC Init. Br. at 7.
1 °9
     See, e.g., Staff Reply Br. at 13.
I10
     State Agencies Init. Br. at 3,
1 11 State Agencies Init. Br. at 3, 22.
112
     OPUC Init. Br. at 11.
 SOAH DOCKET NO. XXX-XX-XXXX                          PROPOSAL FOR DECISION                                     PAGE 30
 PUC DOCKET NO. 40295



                   million, and transmission equalization payments of $9 million, for a total of
                   $15.5 million. ETI sought a total rate increase of $104.8 million. Under this
                   approach, $15.5 million would be divided by $104.8 million to arrive at a reduction
                   factor of 14.8%. Thus, ETI's rate case expenses would be reduced by 14.8%.113


Not surprisingly, ETI vigorously opposes all of these approaches.


          The ALJ agrees with the general concerns raised by Staff, State Agencies, and OPUC, and

believes that a substantial cut to ETI's rate case expenses is warranted. Before evaluating the merits
of the various approaches, however, it is helpful to revisit the applicable law relative to rate case
expenses.



         As noted previously, pursuant to PURA Section 36.061(b), the Commission "may" allow a
utility to recover its "reasonable costs of participating in a [ratemaking proceeding] not to exceed the
amount approved" by the Commission. This verbiage indicates that the Commission can approve
some amount that is less than the reasonable costs. Section 36.061(b) vests the Commission with

"broad discretion" to determine the amount of rate cases expenses that should be recovered,' 14 and its
determination can be set aside only if it acts without reference to guiding rules or principles.lls
There is precedent, albeit from a different agency, suggesting that it is within the agency's discretion
to find overall rate case expenses to be unreasonable even if the underlying individual cost items are
found to be reasonable.' 16 Because Section 36.061(b) states that rate case expenses "may" be
recovered, OPUC contends (and the ALJ agrees) that the Commission is not required to grant



"3 OPUC Init. Br. at 12; Staff Reply Br. at 3. OPUC identifies the reduction factor as 14.5%. However, the ALJ
believes this is in error. OPUC witness Benedict testified that the financially-based incentive payments were $6.2 million
and the transmission equalization payments were $9 million, for a total of $15.2 million. Tr. at 85-86. By dividing
$15.2 million by $104.8 million, one arrives at a reduction factor of 14.5%. However, the Commission disallowed
$6.2 million in financially-based incentive compensation, plus $336,000 of ETI's capitalized financially-based incentive
compensation, for a total of $6.5 million in disallowances related to financially-based incentive payments. Application of
Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred Accounting Treatment,
Docket 39896, Order on Rehearing at 17-18, 24-25 (November 1, 2012).
lia
    City ofEl Paso v. Public Util. Comm'n, 916 S.W.2d 515, 522 (Tex. App.-Austin 1995, writ dism'd by agr.).
115
    City ofAmarillo v. Railroad Comm 'n of Texas, 894 S.W.2d 491, 495 (Tex. App.-Austin 1995, writ den.).
116
    City ofPort Neches v. Railroad Comm 'n of Texas, 212 S.W.3d 565, 581 (Tex. App.-Austin 2006, no pet.)
 SOAH DOCKET NO. XXX-XX-XXXX                        PROPOSAL FOR DECISION                       PAGE 31
 PUC DOCKET NO. 40295



 recovery of every reasonable expense and can take into account other considerations. As explained
 by OPUC, "[w]ithout this discretion, rate case expense proceedings would be rendered into mere
 accounting exercises."117 A number of factors--such as the time and labor required; the nature of the
 case; the size of the interest at stake; and the benefits to the client--have been deemed relevant to
 determining the reasonableness of rate case expenses.118           Moreover, the parties agree that
 Rule 1.04(b) of the Texas Disciplinary Rules of Professional Conduct also provides a number of
 factors that can be considered when determining reasonableness of rate case expenses.' 19


           With these basic parameters in mind, the AU turns to evaluating the three approaches
outlined above. The ALJ begins by rejecting the 50/50 Approach.           ETI and Staff argue that the
approach is contrary to Commission precedent.120 The AU agrees. Given that there are clear
Commission precedents rejecting this approach, the AU recommends that it be rejected here.


           The AU also recommends rejection of the Results-Obtained Approach, while acknowledging
that it has some strong arguments in its favor.           ETI argues that the approach is counter to
Commission precedent. 12 1 However, according to Staff, the approach has been neither adopted nor
rejected by the Commission. In other words, it is an issue of first impression.122 OPUC and State
Agencies support the use of this approach. It is unclear whether Staff explicitly supports this
approach. However, Staff describes it as an "appealing" methodology "because it would provide a
utility an incentive not to overreach in its rate increase request. ,123 Moreover, Staff argues that the

methodology is akin to the performance-based standards regarding generation plant performance that




11^
      OPUC Init. Br. at 11.
1's
      City ofEl Paso, 916 S.W.2d at 522.
119 ETI Ex. 8 (Morris Direct) at 18-19.

120 Staff Init. Br. at 10; ETI Init. Br. at 19-20
121
    ETI Init. Br. at 14.
122
    Staff Init. Br. at 10.
123
    Staff Init. Br. at 12.
 SOAH DOCKET NO. XXX-XX-XXXX                     PROPOSAL FOR DECISION                            PAGE 32
 PUC DOCKET NO. 40295



 the Commission has approved in the past. For these reasons, Staff concludes that the Commission
 has the legal authority to apply the Results-Obtained Approach in this case. 124


             ETI complains, however, that it is a punitive and hindsight-driven approach to cost recovery,
 rather than basing cost recovery on whether a utility acted reasonably at the time it incurred such
 Costs. 125
            This is the primary reason why the AU recommends against the Results-Obtained
 Approach. Because it is an issue of first impression, ETI had no prior notice that its rate case

 expenses might be subject to such a standard. The AU simply believes it would be unacceptably
 draconian to slash ETI's rate case expenses by 73.6% based upon a standard that ETI could not have
known, beforehand, would be applied to it.



            The AU recommends adoption of the Issue-Specific Reduction Approach in this case. Staff,
OPUC, and State Agencies all support its use.                ETI argues that use of the approach is
unprecedented.126 Staff counters (and the AU agrees) that, far from being unprecedented, the

approach is entirely consistent with Commission precedent because the disallowance is a result of
specific, unreasonable actions by ETI.127


            ETI argues that the Issue-Specific Reduction Approach is improper because there is no
evidence that the 14.8% reduction equals the amount of expenses it incurred pursuing financially-
based incentive costs and transmission equalization payments.128 Staff counters (and the ALJ agrees)
that ETI bore the burden of proving its reasonable expenses, and that burden necessarily requires that
it separate out any unreasonable expenses. Having failed to do so with respect to financially-based




124
      Staff Init. Br. at 11.
12s
      ETI Init. Br. at 17.
126 ETI Init. Br. at 19.
127
    Staff Init. Br. at 14.
128
    ETI Init. Br. at 18.
 SOAH DOCKET NO. XXX-XX-XXXX                          PROPOSAL FOR DECISION                     PAGE 33
 PUC DOCKET NO. 40295



 incentives and transmission equalization payments, it is reasonable for the Commission to use the
 Issue-Specific Reduction Approach as a proxy for calculating those expenses.129


             There is also a point of disagreement as to the proper application of the Issue-Specific
 Reduction Approach.            ETI argues that the proponents of the approach are using the wrong
 denominator in its formulation. Rather than dividing $15.5 million by $104.8 million (the size of the
 rate increase sought by ETI), ETI asserts that $15.5 million ought to be divided by $2.1 billion (the
 size of all of ETI's costs). ETI explains that, in Docket 39896, it was obligated to prove all of its

 costs, not just the amount of the increase it sought. Under such a formula, the reduction factor would
be less than 1%.130 As pointed out by Staff and OPUC,131 ETI's reasoning is flawed. The entire
purpose of this proceeding was for ETI to obtain a rate increase, not to preserve its preexisting rates.
Indeed, the petition is styled "Application ... for Authority to Change Rates ...."132 There would

have been no need for a rate case if ETI merely sought approval of the same level of revenue
approved in the last rate case. Because a revenue increase was the driving factor for this case, the
amount of revenue increase requested is the appropriate benchmark to compare against
disallowances.



            Having concluded that the Issue-Specific Reduction Approach should be utilized in this case,
the ALJ now discusses the application of the formula to the rate case expenses. As explained in the
second paragraph of Section IV.C of this PFD, in order to take into account the $75,800 of estimated
expenses for Cities, the ALJ recommends increasing ETI's overall rate case expenses request to
$8,828,345.           From that amount, the ALJ subtracts the specific disallowances discussed in
Section IV.C.1 of this PFD:




121
      Staff Init. Br. at 15.
13o
      ETI Init. Br. at 18.
131
      Staff Reply Br. at 12; OPUC Reply Br. at 4-5.
132
      Emphasis added.
 SOAH DOCKET NO. XXX-XX-XXXX                             PROPOSAL FOR DECISION                   PAGE 34
 PUC DOCKET NO. 40295



            •         $207,683 for depreciation;
            •         $281 meals over $25;
            •         $10 for clothing;
            •         $40 for laundry service; and
            •         $480 lodging.


 This leaves a balance of $8,619,851. When that balance is reduced by 14.8%, the remainder is
 $7,344,113. It is this amount of rate case expenses that the AU recommends ETI be allowed to
 recover.


 D.         Recovery Method


            1.       Rate Case Expense Allocation and the Recovery Mechanism


            ETI proposes to allocate the approved rate case expenses among its retail classes using a
revenue allocator based upon ETI's pro forma Test Year revenues. Staff proposes, instead, that the
allocation be based on each retail rate classes's revenue requirement as approved by the Commission.
Staff argues that its approach would be more consistent with recent Commission precedent.133
Staff's specific recommendation is as follows:


                 [T]hat ETI's Schedule RCE-2 rates be set in the compliance phase of this
                 proceeding by multiplying the approved total amount by Staffs recommended
                 class allocator and dividing the resulting class share both by ETI's proposed
                 three-year amortization period and also by ETI's proposed class billing
                 determinants. 134




133
      Staff Init. Br. at 17; Staff Ex. 1(Murphy Direct) at 4-5.
134
      Staff Ex. 1(Murphy Direct) at 5.
 SOAH DOCKET NO. XXX-XX-XXXX                     PROPOSAL FOR DECISION                           PAGE 35
 PUC DOCKET NO. 40295



            Staff further recommends that ETI be required to track its collections on Rider RCE and

 terminate billing in the month in which the approved amount has been billed. 13s ETI does not object
 to Staff's approach to allocation, so long as the Commission's final order includes standard language
 allowing the company to seek recovery of any additional rate case expenses incurred after September
 30, 2012, in its subsequent rate case.136 Staff does not object to this request by ETL137 No other

 party objects to this approach, and the ALJ can find no reason to do so either.


            2.       ETI's Request to Earn a Return on the Unpaid Balance of Rate Case
                     Expenses


            ETI asks that it be allowed to recover its rate case expenses over three years, and that it be

allowed to recover a return on the unpaid balance of the expenses during that time.138 No party
objects to the three-year duration, but Staff opposes ETI's request to earn interest on its rate case
expenses, contending that the Commission has consistently refused the recovery of a return on
unamortized rate case expenses. 139 State Agencies agree with Staff. 141


           ETI responds by arguing that it is simply seeking to recover a necessary component of a cost
that is amortized over a period of time. According to ETI, the request for a return on the unpaid
balance merely represents the time value of money and the cost of the company's lost opportunity to
use the funds elsewhere.141 ETI cites to several Commission precedents in which a utility was
allowed to recover interest on various cost-of-service items, including Docket 39896, in which ETI
was allowed to earn a return on the unamortized balance of its Hurricane Rita Regulatory Asset over




'3s
      Staff Ex. 1(Murphy Direct) at 5.
136
      ETI Ex. 7 (Considine Rebuttal) at 5.
137 Staff Init. Br. at 18.
138 ETI Ex. 5 (Considine Rebuttal) at 7.
139
    Staff's Init. Br., pp. 5-6.
140
    State Agencies' Reply Br., pp. 3, 16.
141
    ETI's Reply Br., pp. 23-24.
 SOAH DOCKET NO. XXX-XX-XXXX                      PROPOSAL FOR DECISION                                 PAGE 36
 PUC DOCKET NO. 40295



 five years.'42 ETI does not, however, cite to any Commission precedent specifically authorizing a
 return on unpaid rate case expenses.



         Staff has the better argument. In Docket 30706, CenterPoint Energy Houston Electric
 (CenterPoint) sought to recover its rate case expenses over three years with a return on the unpaid
balance. The Commission rejected CenterPoint's request for a return, explicitly noting its "practice
of not permitting utilities to receive interest on unpaid rate-case expenses."143 Consistent with this
clear Commission precedent, the ALJ recommends that ETI's request to recover a return on the
unpaid balance of its rate case expenses during the three-year payoff period be denied.


                                          V.     CONCLUSION


         The ALJ recommends that the Commission implement the findings of the ALJ set forth in the
discussion above by adopting the following proposed findings of fact and conclusions of law in the
Commission's final order.


       VI.     PROPOSED FINDINGS OF FACT, CONCLUSIONS OF LAW, AND
                             ORDERING PARAGRAPHS

A.       Findings of Fact


1.       Entergy Texas, Inc. (ETI or the Company) is an investor-owned electric utility with a retail
         service area located in southeastern Texas.

2.      On November 28, 2011, ETI filed an application (the ETI Application) requesting, among
        other things, approval of a proposed increase in annual base rate revenues of approximately
        $111.8 million over adjusted test year revenues, and a new rider for recovery of costs related
        to purchased power capacity.



112
    Docket 39896, Proposal for Decision at 17-23; see also, Petition ofTexas-New Mexico Power CompanyforApproval
of Regulatory Asset Treatment of Expenses Related to System Benefit Fund Payments, Docket No. 26942, Order at 4
(Findings of Fact 26-29)(Aug. 22, 2003).
143
    Application of CenterPoint Energy Houston Electric, LLCfor a Competition Transition Charge, Docket No. 30706,
Order at 32 (Jul. 14, 2005).
SOAH DOCKET NO. XXX-XX-XXXX               PROPOSAL FOR DECISION                           PAGE 37
PUC DOCKET NO. 40295



3.    On November 29, 2011, the Public Utility Commission of Texas (Commission or PUC)
      referred the ETI Application to the State Office of Administrative Hearings (SOAH) for a
      hearing and the matter was assigned docket number 39896 (Docket 39896).

4.     On April 4, 2012, in Docket 39896, the ALJs issued SOAH Order No. 13 severing rate case
       expense issues into a new docket, the case at issue here, Application ofEntergy Texas, Inc.
      for Rate Case Expenses Severed from PUC Docket No. 39896, Docket No. 40295.

5.    The hearing on the merits in Docket 39896 was held in April-May 2012.

6.    The Proposal for Decision ( PFD) in Docket 39896 was issued July 6, 2012.

7.    The Commission issued its final order in Docket 39896 on November 2, 2012.

8.    The hearing on the merits in the present docket, Docket 40295, was held on November 28,
      2012. The record closed on December 21, 2012, following the filing of post-hearing briefs.

9.    The following parties were granted intervenor status in this docket: Office of Public Utility
      Counsel (OPUC); the cities of Anahuac, Beaumont, Bridge City, Cleveland, Conroe, Dayton,
      Groves, Houston, Huntsville, Montgomery, Navasota, Nederland, Oak Ridge North, Orange,
      Pine Forest, Rose City, Pinehurst, Port Arthur, Port Neches, Shenandoah, Silsbee, Sour Lake,
      Splendora, Vidor, and West Orange (Cities); State Agencies (State Agencies); and Texas
      Industrial Energy Consumers (TIEC). The staff (Staff) of the Commission was also a
      participant in this docket.

10.   In Docket 39896, ETI adjusted its request for a proposed increase in annual base rate
      revenues to approximately $104.8 million over adjusted Test Year revenues.

11.   In the PFD in Docket 39896, the ALJs recommended an overall rate increase of
      $28.3 million.

12.   In its final order in Docket 39896, the Commission largely followed the recommendations
      contained in the PFD, but reduced ETI's overall rate increase to $27.7 million.

13.   In this docket, ETI seeks to recover $8.8 million in rate case expenses associated with
      Docket 39896.

14.   Of that total, $7.6 million was incurred by ETI and $1.2 million was incurred by Cities.

15.   Cities proved that, through August 31, 2012, they reasonably incurred rate case expenses of
      $1,125,768.61 in Docket 39896 and this docket.

16.   Cities reasonably estimated that their total rate case expenses in Docket 39896 and this
      docket after August 31, 2012 will total $75,800.
SOAH DOCKET NO. XXX-XX-XXXX               PROPOSAL FOR DECISION                            PAGE 38
PUC DOCKET NO. 40295



17.   The amount of rate case expenses sought by ETI ($8.8 million) is high, both in absolute
      terms, and in relation to the rate increase ultimately obtained by ETI in Docket 39896
      ($27.7 million).

18.   Rate case expenses for ETI in the amount of $7,344,113 are reasonable and necessary and
      should be allowed as a cost or expense by the Company. This amount is calculated by
      reducing the requested amount by the amounts listed and for the reasons stated below:

      a.      $207,683 in depreciation of office equipment owned by Entergy Services, Inc. (ESI)
              (an affiliated company of ETI) and used by ESI employees for their work in
              Docket 39896 is not reasonable and is properly disallowed.

      b.     $281 for meals over $25 was erroneously sought by ETI, is not reasonable, and is
             properly disallowed.

      c.      $10 for clothing purchased by an attorney for ETI is not reasonable and is properly
             disallowed.

      d.     $40 for laundry charges by an attorney for ETI is not reasonable and is properly
             disallowed.

      e.     $480 for a lodging charge unsupported by receipts is not reasonable and is properly
             disallowed.

      f.     $1,275,738 attributable to unreasonable and overly aggressive arguments pursued by
             ETI in Docket 39896 related to financially-based incentive compensation and
             transmission equalization payments is properly disallowed.

B.    Conclusions of Law

      ETI is a "public utility" as that term is defined in the Public Utility Regulatory Act (PURA)
      § 11.004(1) and an "electric utility" as that term is defined in PURA § 31.002(6).

2.    The Commission exercises regulatory authority over ETI and jurisdiction over the subject
      matter of this application pursuant to PURA §§ 32.001, 32.101, 33.002, 33.051, and
      36.101-111.

3.    SOAH has jurisdiction over matters related to the conduct of the hearing and the preparation
      of a proposal for decision in this docket, pursuant to PURA § 14.053 and Tex. Gov't Code
      § 2003.049.

4.    This docket was processed in accordance with the requirements of PURA and the Texas
      Administrative Procedure Act, Tex. Gov't Code Chapter 2001.
SOAH DOCKET NO. XXX-XX-XXXX                 PROPOSAL FOR DECISION                            PAGE 39
PUC DOCKET NO. 40295



5.     Pursuant to PURA § 33.051, the Commission has jurisdiction over an appeal from a
       municipality's rate proceeding.

6.     Cities bore the burden to prove that the rate case expenses they incurred were reasonable.
       PURA § 33.023.

7.     Cities are entitled to reimbursement by ETI for:

       a.      rate case expenses of $1,125,768.61 incurred in Docket 39896 and this docket
               through August 31, 2012; and

       b.      actual expenses incurred by Cities in Docket 39896 and this docket after August 31,
               2012, including any appeals, up to a maximum possible amount of $75,800.

8.     ETI bore the burden of proving that the rate case expenses it incurred in Docket 39896 were
       reasonable. PURA § 36.061(b).

9.     ETI proved the reasonableness of its rate case expenses in the amount of $7,344.113, and
       is entitled to claim that amount as a cost.

C.     Proposed Ordering Paragraphs


       In accordance with these findings of fact and conclusions of law, the Commission issues the
following orders:

1.     The Proposal for Decision prepared by the SOAH ALJs is adopted to the extent consistent
       with this Order.

2.     All other motions, requests for entry of specific findings of fact and conclusions of law, and
       any other requests for general or specific relief, if not expressly granted, are denied.

3.     Cities' and ETI's requests to recover rate case expenses are granted to the extent consistent
       with this Order.


      SIGNED February 19, 2013.

                                        ,17^- 9--,
                                        HHUNTE11 BURI   TER
                                        ADMINISTRATIVE LAW JUDGE
                                         STATE OFFICE OF ADMINISTRATIVE HEARINGS
                APPENDIX C


Chart of PUC Dockets Addressing the Two-Bucket
    Incentive Compensation Policy Statutes
            Chart of PUC Dockets Addressing the Two-Bucket Incentive Compensation Policy

Docket   Date         Proceeding                        Decision
28840    2005.08.15   Tex. Pub. Util. Comm’n, AEP       Final Order
                      Texas Central Co. Application
                      for Authority to Change Rates,    FF 169: The financial measures are of more
                      Docket                            immediate benefit to shareholders, and the
                      http://interchange.puc.texas.g    operating measures are of more immediate benefit
                      ov/WebApp/Interchange/appli       to ratepayers.
                      cation/dbapps/filings/pgSearc
                      h_Results.asp?TXT_CNTR_N          FF 170: Incentives to achieve operational measures
                      O=28840&TXT_ITEM_NO=8             are necessary and reasonable to provide T&D utility
                      78                                services, but those to achieve financial measures
                                                        are not.

                                                        CL 40: The Applicant met its burden of proof with
                                                        regard to incentive compensation but only with
                                                        respect to that portion relating to Operational
                                                        Measures; the amount includible in the cost of
                                                        service is 34% of $4.42 million.


33309    2008.03.04   Application of AEP Texas          Order on Rehearing
                      Central Company for Authority
                      to Change Rates                   FF 82: TCC’s inclusion of annual and long-term
                      http://interchange.puc.state.tx   incentive compensation related to financial
                      .us/WebApp/Interchange/Doc        incentives in cost of service is unreasonable
                      uments/33309_769_577453.P         because it is not necessary for the provision of T&D
                      DF                                utility services.


34800    2009.03.16   Application of Entergy Gulf       Final Order
                      States, Inc. for Authority to     Based on contested stipulation
                      Change Rates
                      And to Reconcile Fuel Costs       FF 46. The stipulated revenue requirement does
                      http://interchange.puc.state.tx   not include any amounts for financial based
                      .us/WebApp/Interchange/Doc        incentive compensation.
                      uments/34800_2046_611798.
                      PDF
35717    2009.11.30   Application of Oncor Electric     Order on Rehearing
                      Delivery Company, LLC for         FF 92. Incentive compensation based on financial
                      Authority to Change Rates         measures or goals is of more immediate benefit to
                      http://interchange.puc.state.tx   shareholders.
                      .us/WebApp/Interchange/Doc        FF 93. Of the amount Oncor requested for incentive
                      uments/36530_65_630084.P          compensation, $5,082,326 should be removed
                      DF                                because it is related to financial measures that are
                                                        unreasonable and unnecessary for the provision of
                                                        T&D utility services.
38339   2011.06.23   Application of CenterPoint        Order on Rehearing
                     Electric Delivery Company,        FF81. The evidence demonstrates that
                     LLC, for Authority to Change      CenterPoint's short-term incentive compensation
                     Rates                             plan (STI) is a reasonable and necessary
                     http://interchange.puc.state.tx   component of a total compensation package
                     .us/WebApp/Interchange/Doc        required to recruit, retain, and motivate employees.
                     uments/38339_906_701290.P         FF 82. CenterPoint's long-term incentive-
                     DF                                compensation plan (LTI) is not a reasonable and
                                                       necessary component of CenterPoint's total
                                                       compensation package.
                                                       FF 83. The corporate and financial goals of STI are
                                                       directly tied to metrics such as customer service
                                                       and safety.


                                                       PFD at 66:
                                                       The core of the intervenors' argument is that
                                                       CenterPoint's LTI (and, in the case of TIEC, over
                                                       half of its STI) violates Commission precedent
                                                       because it is tied to financial measures. The
                                                       intervenors argue that substantial precedent exists
                                                       requiring a disallowance of CenterPoint's financial-
                                                       based incentive compensation. In Docket No.
                                                       28840, the Commission adopted the ALJs' findings
                                                       that the portions of American Electric Power
                                                       Company's (AEP) incentive compensation program
                                                       that were tied to operational performance measures
                                                       are recoverable through rates but that portions tied
                                                       to financial performance measures are not. The
                                                       ALJs examined AEP's "CIP" incentive
                                                       compensation program and determined that 66
                                                       percent of the program was tied to financial [67]
                                                       measures. The Commission agreed with the ALJs
                                                       that these measures "are of more immediate benefit
                                                       to shareholders" and are not "necessary and
                                                       reasonable to provide T&D utility service."
40443   2014.03.06   Application of Southwestern       Order on Rehearing p. 13
                     Electric Power Company for        Therefore, the Commission modifies finding of fact
                     Authority to Change Rates and     147 to clarify that the portion of SWEPCO's annual
                     Reconcile Fuel Costs              and long-term incentive payments that are
                     Order on Rehearing                capitalized and that are financially-based are
                     http://interchange.puc.state.tx   excluded from SWEPCO's rate base because the
                     .us/WebApp/Interchange/Doc        benefits of such payments inure most immediately
                     uments/40443_1155_782838.         and predominantly to SWEPCO's shareholders,
                     PDF                               rather than its electric customers. Also, an error in
                                                       finding of fact 220 is corrected to reflect that, of
                                                       SWEPCO's annual incentive compensation of
                                                       $10,728,117, $3,523,732 is disallowed as financial
                                                       goals. These same findings are clarified to reflect
                                                       that the part of the long-term incentive
                                                       compensation program that includes performance
                                                       units is disallowed as being based on financial
                                                       measures, and the part that includes restricted
                                                       stock units is allowed - $3,130,757 is disallowed
                                                       from the $5,175,829 in long-term incentive
                                                       compensation.


                                                       FF 214. SWEPCO sought to recover in rate base a
                                                       total amount of $10,728,117 paid as annual
                                                       incentive compensation to its employees and
                                                       $5,175,829 paid for long-term incentive
                                                       compensation.
                                                       FF 215. The PUC permits a utility to recover in its
                                                       base rate incentives that are designed to achieve
                                                       "operational measures" and that are necessary and
                                                       reasonable to provide utility services, but not
                                                       incentive programs that are designed to achieve
                                                       "financial measures."
                                                       FF 216. Operational measures are those designed to
                                                       encourage a utility's employees to meet goals and
                                                       standards relating to the efficient operation of the
                                                       utility, a benefit to shareholders
                                                       and ratepayers alike.
                                                       FF 217. Financial measures are those designed to
                                                       encourage employees to achieve financial targets, a
                                                       benefit primarily to shareholders.
                                                       FF 218. SWEPCO's "Regulatory," "Strategic," and
                                                       "Margin Generating" annual incentive goals relate
                                                       to financial measures.
                                                       FF 219. SWEPCO's long term incentive awards in
                                                       the form of performance units relate to financial
                                                       measures.
                                                       FF 220. Of SWEPCO's annual incentive
                                                       compensation of $10,728,117, $3,523,732 should be
                                                       disallowed as financial goals. Of SWEPCO's long-
                                                       term compensation, all but
                                                       $2,045,072 of the total should be disallowed as
                                                       financial goals.
  APPENDIX D


Statutes and Rules
Government Code

Sec. 2001.175. PROCEDURES FOR REVIEW UNDER SUBSTANTIAL
EVIDENCE RULE OR UNDEFINED SCOPE OF REVIEW.

     (a) The procedures of this section apply if the manner of review authorized by law for
the decision in a contested case that is the subject of complaint is other than by trial de
novo.
     (b) After service of the petition on a state agency and within the time permitted for
filing an answer or within additional time allowed by the court, the agency shall send to
the reviewing court the original or a certified copy of the entire record of the proceeding
under review. The record shall be filed with the clerk of the court. The record may be
shortened by stipulation of all parties to the review proceedings. The court may assess
additional costs against a party who unreasonably refuses to stipulate to limit the
record, unless the party is subject to a rule adopted under Section 2001.177 requiring
payment of all costs of record preparation. The court may require or permit later
corrections or additions to the record.
     (c) A party may apply to the court to present additional evidence. If the court is
satisfied that the additional evidence is material and that there were good reasons for
the failure to present it in the proceeding before the state agency, the court may order
that the additional evidence be taken before the agency on conditions determined by the
court. The agency may change its findings and decision by reason of the additional
evidence and shall file the additional evidence and any changes, new findings, or
decisions with the reviewing court.
     (d) The party seeking judicial review shall offer, and the reviewing court shall admit,
the state agency record into evidence as an exhibit.
(e) A court shall conduct the review sitting without a jury and is confined to the agency
record, except that the court may receive evidence of procedural irregularities alleged to
have occurred before the agency that are not reflected in the record.
Utilities Code

Sec. 31.001. LEGISLATIVE FINDINGS; PURPOSE OF SUBTITLE.

    (a) This subtitle is enacted to protect the public interest inherent in the rates and
services of electric utilities. The purpose of this subtitle is to establish a comprehensive
and adequate regulatory system for electric utilities to assure rates, operations, and
services that are just and reasonable to the consumers and to the electric utilities.
    (b) Electric utilities are by definition monopolies in many of the services provided
and areas they serve. As a result, the normal forces of competition that regulate prices in
a free enterprise society do not always operate. Public agencies regulate electric utility
rates, operations, and services, except as otherwise provided by this subtitle.
    (c) The wholesale electric industry, through federal legislative, judicial, and
administrative actions, is becoming a more competitive industry that does not lend itself
to traditional electric utility regulatory rules, policies, and principles. As a result, the
public interest requires that rules, policies, and principles be formulated and applied to
protect the public interest in a more competitive marketplace. The development of a
competitive wholesale electric market that allows for increased participation by electric
utilities and certain nonutilities is in the public interest.

Sec. 36.002. COMPLIANCE WITH TITLE.

An electric utility may not charge or receive a rate for utility service except as provided
by this title.



Sec. 36.051. ESTABLISHING OVERALL REVENUES.

In establishing an electric utility's rates, the regulatory authority shall establish the
utility's overall revenues at an amount that will permit the utility a reasonable
opportunity to earn a reasonable return on the utility's invested capital used and useful
in providing service to the public in excess of the utility's reasonable and necessary
operating expenses.
Sec. 36.058. CONSIDERATION OF PAYMENT TO AFFILIATE.

    (a) Except as provided by Subsection (b), the regulatory authority may not allow as
capital cost or as expense a payment to an affiliate for:
        (1) the cost of a service, property, right, or other item; or
        (2) interest expense.
    (b) The regulatory authority may allow a payment described by Subsection (a) only
to the extent that the regulatory authority finds the payment is reasonable and necessary
for each item or class of items as determined by the commission.
    (c) A finding under Subsection (b) must include:
        (1) a specific finding of the reasonableness and necessity of each item or class of
    items allowed; and
        (2) a finding that the price to the electric utility is not higher than the prices
    charged by the supplying affiliate for the same item or class of items to:
             (A) its other affiliates or divisions; or
             (B) a nonaffiliated person within the same market area or having the same
        market conditions.
    (d) In making a finding regarding an affiliate transaction, the regulatory authority
shall:
        (1) determine the extent to which the conditions and circumstances of that
    transaction are reasonably comparable relative to quantity, terms, date of contract,
    and place of delivery; and
        (2) allow for appropriate differences based on that determination.
    (e) This section does not require a finding to be made before payments made by an
electric utility to an affiliate are included in the utility's charges to consumers if there is a
mechanism for making the charges subject to refund pending the making of the finding.
    (f) If the regulatory authority finds that an affiliate expense for the test period is
unreasonable, the regulatory authority shall:
        (1) determine the reasonable level of the expense; and
        (2) include that expense in determining the electric utility's cost of service.
Sec. 36.061. ALLOWANCE OF CERTAIN EXPENSES.

   (a) The regulatory authority may not allow as a cost or expense for ratemaking
purposes:
       (1) an expenditure for legislative advocacy; or
       (2) an expenditure described by Section 32.104 that the regulatory authority
   determines to be not in the public interest.
   (b) The regulatory authority may allow as a cost or expense:
       (1) reasonable charitable or civic contributions not to exceed the amount
   approved by the regulatory authority; and
       (2) reasonable costs of participating in a proceeding under this title not to exceed
   the amount approved by the regulatory authority.
   (c) An electric utility located in a portion of this state not subject to retail
competition may establish a bill payment assistance program for a customer who is a
military veteran who a medical doctor certifies has a significantly decreased ability to
regulate the individual's body temperature because of severe burns received in combat.
A regulatory authority shall allow as a cost or expense a cost or expense of the bill
payment assistance program. The electric utility is entitled to:
       (1) fully recover all costs and expenses related to the bill payment assistance
   program;
       (2) defer each cost or expense related to the bill payment assistance program not
   explicitly included in base rates; and
       (3) apply carrying charges at the utility's weighted average cost of capital to the
   extent related to the bill payment assistance program.
Sec. 36.062. CONSIDERATION OF CERTAIN EXPENSES.

The regulatory authority may not consider for ratemaking purposes:
    (1) an expenditure for legislative advocacy, made directly or indirectly, including
legislative advocacy expenses included in trade association dues;
    (2) a payment made to cover costs of an accident, equipment failure, or negligence at
a utility facility owned by a person or governmental entity not selling power in this state,
other than a payment made under an insurance or risk-sharing arrangement executed
before the date of loss;
    (3) an expenditure for costs of processing a refund or credit under Section 36.110; or
    (4) any other expenditure, including an executive salary, advertising expense, legal
expense, or civil penalty or fine, the regulatory authority finds to be unreasonable,
unnecessary, or not in the public interest.
                   APPENDIX E

Certified Copy of ETI Ex. 41 from Docket 39896

ETI Exhibit 41 from Docket 39896 includes an appendix
of supporting information on a CD. That CD is too
voluminous to be filed electronically. Therefore, the
Commission has copied only those parts of the CD that
it has cited, changed them to PFD format, and attached
them to the body of Exhibit 41. The Commission stands
ready to provide the Court or any other party a copy of
the entire CD on request.
                                       SOAH Docket No. XXX-XX-XXXX
                                              PUC Docket No. 39896
                                                ETI 2011 Rate Case
                                                ETI EXHIBIT NO. 41
                             DOCKET NO. 39896


      APPLICATION OF ENTERGY            §    PUBLIC UTILITY COMMISSION
      TEXAS, INC. FOR AUTHORITY         §
      TO CHANGE RATES AND               §           OF TEXAS
      RECONCILE FUEL COSTS              §




                            DIRECT TESTIMONY


                                      OF


                         STEPHANIE B. TUMMINELLO


                                  ON BEHALF OF


                           ENTERGY TEXAS, INC.




                              NOVEMBER 2011




201 I ETI Rate Case
                         ENTERGY TEXAS, INC.
            DIRECT TESTIMONY OF STEPHANIE B. TUMMINELLO
                           2011 RATE CASE


                                  TABLE OF CONTENTS

                                                                          Page

I.     Name and Qualifications                                               1
11.    Introduction                                                          3

Ill.   Background Information Regarding Entergy Corporation and its
       Subsidiaries                                                          8

IV.    Affiliate Transaction Regulation                                     15
V.     Affiliate Case Layout                                               25
VI.    The Affiliate Billing Process                                       41

VII.   ESI Service Billings                                                44
       A      Overview of the ESI Billing Process                          44

       B.     Summary of ESI Billings to Affiliated Companies              55
       c.     Billing Methods                                              57
              1.      Billing Method Overview                              57
              2.      Billing Method Calculations                          64
       D.     Service Company Recipient Allocation (also referred to as
              Shared Services Loader)                                      65
              Payroll Loaders                                              70
       Other Affiliate Billings

IK     Sponsored Classes of Affiliate Costs

       A      Overview                                                     74
       B.     Depreciation Class                                           76
              1.      Description of Class                                 76
                     2.    Necessity                                          79

                     3.    Reasonableness                                     81

                     4.    How Costs are Charged                              84

             C.      Service Company Recipient Offsets (also referred to as
                     Shared Services loader Offsets)                          86
                     1.    Description of Class                               86
             D.      Other Expenses Class                                     87

                     1.    Description of Class                               87

                     2.    Necessity                                          91

                     3.    Reasonableness                                     92

                     4.    How Costs are Charged                              92

      X.     Sponsored Affiliate Pro Forma Adjustments                        93
      XL     Benchmarking of ESI COsts                                        94

      XII.   Conclusion                                                       98




2011 ETI Rate Case
                                 EXHIBITS

Exhibit SBT-A     Affiliate Billings - by Witness, Class and Department

Exhibit SBT-A.1   Roadmap to Exhibit SBT-A

Exhibit SBT-B     Affiliate Billings - by Witness, Class and Project

Exhibit SBT-B.1   Roadmap to Exhibit SBT-B

Exhibit SBT-C     Affiliate Billings - by Witness, Class, Department and Project

Exhibit SBT-C.1   Roadmap to Exhibit SBT-C

Exhibit SBT-D     Affiliate Billings - Pro Forma Summary - by Witness, Class
                  and Pro Forma

Exhibit SBT-D.1   Roadmap to Exhibit SBT-D

Exhibit SBT-E     Project Summaries

Exhibit SBT-F     Electronic Format of SBT Exhibits and Workpapers on
                  Compact Disc

Exhibit SBT-1     Professional Work Experience

Exhibit SBT-2     Entergy System Subsidiaries Discussion

Exhibit SBT-3     Regulated/Non-Regulated Affiliate Organization Charts

Exhibit SBT-4A    Service Agreement Between ESI and Entergy Texas, Inc.

Exhibit SBT-4B    Service Agreement Between ESI and Entergy Arkansas

Exhibit SBT-4C    Service Agreement Between ESI and EGS Holdings, Inc.

Exhibit SBT-4D    Service Agreement Between ESI and Entergy Gulf States
                  Louisiana

Exhibit SBT-4E    Service Agreement Between ESI and Entergy Louisiana
                  Holdings, Inc.

Exhibit SBT-4F    Service Agreement Between ESI and Entergy Louisiana

Exhibit SBT-4G    Service Agreement Between ESI and Entergy Louisiana
                  Properties, LLC




                                                               n   ...., A A
      Exhibit SBT-4H      Service Agreement Between ESI and Entergy Mississippi

      Exhibit SBT-41      Service Agreement Between ESI and Entergy New Orleans

      Exhibit SBT-4J      Service Agreement Between ESI and Entergy Corporation

      Exhibit SBT-4K      Service Agreement Between ESI and Entergy Operations

      Exhibit SBT-4L      Service Agreement Between ESI and Entergy Power

      Exhibit SBT-4M      Service Agreement Between ESI and Entergy Enterprises

      Exhibit SBT-4N      Service Agreement Between ESI and System Fuels

      Exhibit SBT-40      Service Agreement Between ESI and System Energy

      Exhibit SBT-4P      Service Agreement Between ESI and Entergy New Nuclear
                          Utility Development, LLC

      Exhibit SBT-5       Functions and Classes

      Exhibit SBT-6       Families and Functions

      Exhibit SBT-7       Affiliates That Receive Services from ESI

      Exhibit SBT-8       ESI Test Year Per Book Billings to Affiliates by Project

      Exhibit SBT-9       ESI Annual Billings to Affiliates 2008 - 2010

      Exhibit SBT-10A     FERC Order Accepting Entergy's Service Company Cost
                          Allocation Request

      Exhibit SBT-108     FERC Order Accepting ESl's October 28, 2010 Filing
                          Request

      Exhibit SBT-11      Affiliate Billing Exclusions by Class

      Exhibit SBT-12      Pro Forma Documentation

      Exhibit        13   Flow of Test Year Affiliate Costs - G-6 Schedules and
                          Supporting Information

      Exhibit SBT-14      Elements of ETl's Cost of Service

      Exhibit SBT-15      Affiliate Billing Process Discussion




2011 ETI Rate Case
Exhibit SBT-16    ESI Time and Expense Training

Exhibit SBT-17    Direct vs. Allocated ESI Test Year Per Book Billings to
                  Affiliates

Exhibit SBT-18    Definition of Terms -       Direct, Indirect, Allocated,   and
                  Overhead

Exhibit SBT-19    ESI Billing Methods - Basis for Calculation and Types of
                  Costs Allocated Using Billing Methods

Exhibit SBT-20    Entergy Arkansas Test Year Billings to Affiliates

Exhibit SBT-21    Entergy Gulf States Louisiana Test Year Billings to Affiliates

Exhibit SBT-22    Entergy Louisiana Test Year Billings to Affiliates

Exhibit SBT-23    Entergy Mississippi Test Year Billings to Affiliates

Exhibit SBT-24    Entergy New Orleans Test Year Billings to Affiliates

Exhibit SBT-25    Entergy Non-Regulated Affiliates Test Year Billings to
                  Regulated Affiliates

Exhibit SBT-26    ESI Net Book Value of Assets

Exhibit SBT-27    Service Company Property Per Employee with Graph

Exhibit SBT-28A   ESI Benchmarking Analysis Peer Group

Exhibit SBT-28B   Service Company O&M as a Percentage of Total Company
                  O&M

Exhibit SBT-28C   Service Company O&M as a Percentage of Total Company
                  Revenue

                  Service Company O&M as a Percentage of Total Company
                  Assets

Exhibit SBT-28E   Service Company O&M Per Service Company Employee
      Entergy Texas, Inc.                                                               Page 1 of 98
      Direct Testimony of Stephanie B. Tumminello
      2011 Rate Case


 1                              I.      NAME AND QUALIFICATIONS

 2    Q.       PLEASE STATE YOUR NAME AND BUSINESS ADDRESS.

 3    A        My name is Stephanie B. Tumminello.               During the Commission's last

 4             review in Docket No. 377 44 and during the test period in this case through

 5             June 24, 2011, my name was Stephanie B. Neyland.                       My business

 6             address is 639 Loyola Avenue, New Orleans, LA 70113.

 7

 8    Q.       BY WHOM ARE YOU EMPLOYED AND IN WHAT CAPACITY?

 9    A        I am employed by Entergy Services, Inc. ("ESI" or "Entergy Services") as

10             Manager of Affiliate Accounting and Allocations, which was formerly

11             lntrasystem Affiliate Billing ("ISABill"). 1

12

13    Q.       ON WHOSE BEHALF ARE YOU TESTIFYING IN THIS PROCEEDING?

14   A         I am testifying on behalf of Entergy Texas, Inc. ("ETI" or the "Company").

15

16    Q.       PLEASE DESCRIBE YOUR EDUCATIONAL BACKGROUND.

17   A         I have a Bachelor of Science degree in Accounting from the University of

18             New Orleans. I am a Certified Public Accountant licensed in the State of

19




           This is distinct from the intra-system bill invoicing process discussed by Company witness
           Patrick J. Cicio.




2011 ETI Rate Case
     Entergy Texas, Inc.                                                                    Page 2 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.       PLEASE BRIEFLY DESCRIBE YOUR PROFESSIONAL EXPERIENCE.

 2 A. I have been employed by ESI for approximately 15 years and have held

 3            various positions in the Accounting and Finance organizations. ESI is one

4             of the service companies providing services to Entergy Corporation and its

 5            subsidiaries. 2      My work experience is described in more detail in

6             Exhibit SBT-1.

7

 8   Q.       WHAT ARE THE PRINCIPAL AREAS OF YOUR RESPONSIBILITY AS

 9            MANAGER OF AFFILIATE ACCOUNTING AND ALLOCATIONS?

10 A. I am responsible for the intrasystem affiliate billing processes of the

11            Entergy Service Companies: ESI, Entergy Operations, Inc. ("EOI"),

12            Entergy Enterprises, Inc. ("EEi"), and Entergy Nuclear Operations, Inc.

13            ("ENUC"). I oversee these companies' billing processes and procedures

14            to ensure they are in compliance with applicable requirements of the retail

15            regulators of the Entergy Operating Companies, 3 the Public Utility Holding

16            Company Act of 2005 ("PUHCA 2005"), and Federal Energy Regulatory

17            Commission ("FERC") regulations. 4




          Each of these subsidiaries is a
          I use the name "Entergy·· or            Companies" to mean, f'n11.::.f'tnJ<=>
          and its direct and indirect subsidiaries. Each of these subsidiaries is a separate legal entity.
          The Entergy Operating Companies ("Operating Companies") are: ETI; Entergy Arkansas, Inc.
          ("EAi'' or "Entergy Arkansas"): Entergy Gulf States Louisiana. L.L.C. ("EGSL." ''EGSLA," or
          "Entergy Gulf States Louisiana"); Entergy Louisiana, LLC CELL" or "Entergy Louisiana");
          Entergy Mississippi, Inc. ("EMI" or "Entergy Mississippi"); and Entergy New Orleans, Inc.
          ("ENOI" or "Entergy New Orleans").
     4
          See Exhibit SBT-2 for a discussion of the regulation of Entergy Corporation's subsidiaries.
      Entergy Texas, Inc.                                                           Page 3 of 98
      Direct Testimony of Stephanie R Tumminello
      2011 Rate Case


 1                      My responsibilities also include billings, allocations, approval of

 2            billing    method assignments on project codes,               and   updating and

 3            maintaining processes for allocations related to the affiliates.           I have

 4            overall responsibility for all affiliate billing functions.

 5                      My responsibilities include oversight for the review of the elements

 6            of billable project code ("PC") requests and the approval of each billable

 7            PC. I am also responsible for analyzing the amounts billed to affiliates to

 8            ensure that the billing process is efficient and effective. In addition, I have

 9            oversight for the provision of advice and training for ESI employees

10            regarding affiliate billing issues. My accounting responsibility for ESI as a

11            business unit ("BU"; also known as "legal entity" or "LE") includes

12            providing information required for the preparation of the ESI FERC Form

13            60, Annual Report of Centralized Service Companies, as well as the

14            FERC Form 60 reports for EOI, EEi and ENUC.

15

16                                     II.     INTRODUCTION

17    Q.      WHAT IS THE PURPOSE OF YOUR TESTIMONY?

18    A.      The primary purpose of my testimony is to provide an overview of ETl's

19            affiliate case.     also discuss the regulation of affiliate transactions.

              addition, I explain               affiliate portion      the Company's filing is

21            organized. I address several affiliate transaction-related issues, such as

22            the affiliate billing processes used by ESI, the Operating Companies, other




201 I ETI Rate Case
     Entergy Texas, Inc.                                                                Page 4 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           regulated affiliates, 5 and non-regulated affiliates to collect and bill costs to

 2          their affiliates, including ETI, for services rendered.              A more detailed

 3          discussion of the purpose of my testimony is provided below.

 4                   Affiliate Case Layout:        In the Affiliate Case Layout section of my

 5          testimony, I describe how affiliate charges to ETI have been organized

 6           into classes, explain how the affiliate case is organized and how it ties to

 7          the G-6 schedules and supporting workpapers, 6 and introduce the other

 8           affiliate witnesses. I describe how the information in this filing is presented

 9           for the purpose of showing:

10                   •       affiliate costs charged to ETI are necessary;

11                   •       affiliate costs charged to ETI are reasonable;

12                   •       the prices charged to ETI for each class of items are no
13                           higher than the prices charged to other affiliates, or to
14                           non-affiliates, for the same or similar class of items; and

15                   •       the allocated amounts represent the actual cost of services
16                           to ETI.

17           I also explain why the affiliate costs charged to ETI do not include

18           prohibited expenses and that the services provided to ETI by affiliates are

19           not duplicative of services provided internally by ETI or other affiliates.

20                   Each affiliate cost witness will provide testimony supporting the

             reasonableness                                                    classes that       or


     5
         Entergy's regulated affiliates include the Operating Companies as well as System Fuels, Inc.
         ("SFI" or "System Fuels"); EOI; ESI; System Energy Resources, Inc. ("SERI" or "System
         Energy"); and Entergy New Nuclear Utility Development LLC.
         Schedule G-6 is a section within the Public Utility Commission of Texas' ("Commission's")
         Rate                        It includes a           of test year     transactions.
      Entergy Texas, Inc.                                                              Page 5 of 98
      Direct Testimony of Stephanie B. Tumminello
      2011 Rate Case


 1            she     sponsors.         These   affiliate   witnesses   will   also   support the

 2            appropriateness of the billing methods that are used for the classes that

 3            they address.        Exhibits that show, in consistent formats, the affiliate

 4            expenses for each class accompany each witness's testimony.                   As the

 5            affiliate overview witness, my testimony collects and assembles all of

 6            those individual class exhibits into one exhibit for ease of review.

 7                    Affiliate Transaction-Related Issues:             In connection with my

 8            discussion of the affiliate billing processes, I will:

 9                    (a)      provide background information regarding Entergy
10                             Corporation and its regulated and non-regulated
11                             subsidiaries;

12                    (b)      describe the affiliate billing process, including
13                             discussions regarding project billings, loaned
14                             resource billings, co-owner billings, and controls;

15                    (c)      discuss the ESI service billings, including an overview
16                             of the billing process, a summary of ESI charges to
17                             affiliated companies, the service company recipient
18                             allocation process, billing methods, and allocation
19                             rates and statistics;

20                    (d)      discuss billings to ETI during the test year; and

21                    (e)      describe the pro forma adjustments associated with
22                             the affiliate billings to ETI included in this filing and
23                             discuss those pro forma adjustments that I sponsor.

24            In addition to the overview of affiliates charges, I sponsor                 specific

              classes       affiliate

26            and amortization of ESI assets used in providing services); (2) Service

27            Company Recipient Offsets (sometimes referred to as "Shared Services

28            Loader Offsets"); and (3) Other Expenses.




201 I ETJ Rate Case
     Entergy Texas, Inc.                                                      Page 6 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   a.     WHAT        EXHIBITS ARE YOU           INCLUDING AS       PART   OF YOUR

 2          TESTIMONY?

 3   A.     The exhibits that I am including as part of my testimony appear in the list

 4          following the Table of Contents. Because these exhibits are voluminous

 5          and include a number of spreadsheets, I have provided all of my exhibits,

 6          workpapers, and schedule information on the attached CD, labeled

 7          Exhibit SBT-F, rather than in paper form.

 8

 9   a.     DO YOU SPONSOR OR CO-SPONSOR ANY SCHEDULES IN THE

10          RATE FILING PACKAGE?

11   A.     Yes, I co-sponsor several Rate Filing Package ("RFP") schedules filed in

12          this proceeding.     I am co-sponsoring with other witnesses the following

13          schedules:

14                  •       Schedule G-6

15                  •       Schedule G-6.1

16                  •       Schedule G-6.2

17                  I am also co-sponsoring the following workpapers included in

18          support of Schedule G-6 of the RFP:

19

20                            (set 1       WP/G-6.1        1                 1)

21                  WP/G-6 (set 2)         WP/G-6.1 (set 2)    WP/G-6.2 (set 2)

22                  WP/G-6 (set 3)         WP/G-6.1 (set 3)    WP/G-6.2 (set 3)

                                   4)      WP/G-6.1 (set       WP/G-6.2 (set 4)
      Entergy Texas, Inc.                                                      Page 7 of 98
      Direct Testimony of Stephanie B. Tumminello
      2011 Rate Case


 1                     WP/G-6 (set 5)       WP/G-6.1 (set 5)   WP/G-6.2 (set 5)

 2                     WP/G-6 (set 6)       WP/G-6.1 (set 6)   WP/G-6.2 (set 6)

 3                     These schedules and supporting workpapers were prepared by me

 4            or under my direct supervision.

 5

 6    Q.      ON WHAT BASIS WERE THE SCHEDULES THAT YOU JUST

 7            MENTIONED PREPARED?

 8    A.      They were prepared from the books and records of ESI and its affiliates

 9            and are accurate summaries of the business records on which they are

10            based.     Deloitte & Touche LLP ("D&T"), the independent auditor for

11            Entergy Corporation and subsidiaries, has performed a review of the

12            historical financial information included in Schedules A through W

13            (excluding l and R) of the RFP, and have reported its findings in

14            Schedule S.

15

16    Q.      WHAT TEST YEAR IS ETI USING IN THIS FILING?

17    A.      The test year in this case is the twelve months ended June 30, 2011.

18

19    Q.      WHAT IS          DOLLAR AMOUNT

                                 INTHE              YEAR COST OF

21    A.      RFP Schedule G-6 shows that the Company's "Total ETI Adjusted"

22            amount for affiliate charges for the test year is $78,998,777.




201 J ETI Rate Case
     Entergy Texas, Inc.                                                       Page 8 of 98
     Direct Testimony of Stephanie 8. Tumminello
     2011 Rate Case


 1                  Additionally, there are capitalized affiliate charges included in the

 2          ETI capital additions that the Company is seeking to place in rate base.

 3          These capital additions are addressed by other witnesses. ESI costs are

 4          directly charged or allocated to capital work orders in the same manner as

 5          costs are allocated to operations and maintenance expense-based project

 6          codes, the latter of which are discussed in detail in my testimony.

 7

 8   Q.     WHAT TYPE OF SYSTEM DO THE ENTERGY COMPANIES USE TO

 9          CAPTURE COSTS?

10   A.     The Entergy Companies use a project costing application (PowerPlant)

11          that provides a single point of entry for all PCs (that is, "project codes"). A

12          PC is an alpha numeric code that is assigned to individual projects

13          established within organizations (also referred to as "departments"). Each

14          PC is applicable to a specific assignment or activity. For example, a PC

15          would be assigned to a project to develop a specific software application,

16          a specific construction project, an employee training project, or any of a

17          myriad of activities that are necessary to run a utility.

18

19                    BACKGROUND INFORMATION REGARDING ENTERGY
                         CORPORATION AND ITS SUBSIDIARIES

21   Q.     PLEASE BRIEFLY DESCRIBE ENTERGY CORPORATION.

22   A.     Entergy Corporation owns both regulated and non-regulated companies.

23          Exhibit SBT-2 provides a detailed discussion of Entergy Corporation
      Entergy Texas, Inc.                                                    Page 9 of 98
      Direct Testimony of Stephanie B. Tumminello
      2011 Rate Case


 1            subsidiaries.     Exhibit SBT-3 is an organization chart for Entergy

 2            Corporation and its subsidiaries, including both regulated and direct non-

 3            regulated companies, as of June 30, 2011.

 4

 5    Q.      PLEASE BRIEFLY DESCRIBE ENTERGY CORPORATION AND ITS

 6            WHOLLY-OWNED REGULATED SUBSIDIARIES.

 7    A.      Entergy Corporation owns all of the outstanding common stock of six retail

 8            Operating Company subsidiaries: ETI, EAi, EGSL, ELL, EMI, and ENOI.

 9            As of June 30, 2011, these Operating Companies provided electric service

10            to approximately 2.7 million customers in the states of Arkansas,

11            Louisiana, Mississippi, and Texas.

12                    Entergy Corporation also owns all of the outstanding common stock

13            of System Energy, ESI, and EOI, which are regulated by the Nuclear

14            Regulatory Commission ("NRC") and/or the FERC. System Energy is a

15            nuclear generating company that sells the generating capacity and energy

16            from its 90% interest in the Grand Gulf nuclear plant at wholesale to its

17            only customers: EAi, ELL, EMI, and ENO!.         ESI is a service company

18            established to provide professional services primarily to Entergy's

19            regulated utilities or Operating Companies.

                           is also a            company, and was established to provide

21            nuclear management and operations and maintenance services to

22            Entergy's regulated nuclear plants: Arkansas Nuclear One; River Bend;




201 l ET! Rate Case
     Entergy Texas, Inc.                                                            Page 10 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          Waterford 3; and Grand Gulf. Although these plants are operated by EOI,

 2          they are owned by: EAi; EGSL; ELL; and System Energy, respectively.

 3

 4   Q.     PLEASE PROVIDE AN OVERVIEW OF ENTERGY'S NON-REGULATED

 5          SUBSIDIARIES.

 6   A.     Entergy's non-regulated subsidiaries include, among others, EEi, Entergy

 7          Power, LLC ("EPL"), a wholesale power producer that is a subsidiary of

 8          Entergy Asset Management, Inc., and ENUC, a service company

 g          established to provide nuclear management and operations services to

10          Entergy's non-regulated nuclear plants. For a more detailed discussion of

11          Entergy's direct non-regulated affiliates, please refer to Exhibit SBT-2.

12

13   Q.     FROM WHICH OF THE ENTERGY SUBSIDIARIES DOES ETI RECEIVE

14          THE MOST SIGNIFICANT LEVEL OF AFFILIATE CHARGES?

15   A.     ETI receives the most significant level of affiliate charges from ESL              In

16          addition to affiliate charges from ESI, ETI receives charges from the other

17          Operating Companies, EOI, and from certain non-regulated affiliates.

18

19                               SOURCE            MOST                         CHARGES?

20   A.     Centralization of activities through the creation of service companies

21          results in economies of scale and provides a pool of centralized expertise

22          for Entergy Corporation's regulated utility affiliates. As noted previously,

                                   ENUC are the four primary service companies. EOI




                                                                        f\   1 CL
      Entergy Texas, Inc.                                                      Page 11 of 98
      Direct Testimony of Stephanie B. Tumminello
      2011 Rate Case


 1            provides services to the regulated nuclear plants, and EEi and ENUC

 2           provide services to non-regulated affiliates, as more fully described in

 3            Exhibit SBT-2. I provide an overview of the services provided by ESL

 4

 5    Q.     PLEASE DESCRIBE THE PURPOSE AND FUNCTION OF ESI.

 6    A.     ESI is authorized to conduct business as a service company by a

 7           temporary order issued by the Securities and Exchange Commission

 8           ("SEC") in March 1963, which was made permanent in March 1965. ESI

 9           was formed as, and continues to be, primarily a service company for the

10           Operating Companies.         Costs incurred by ESI to provide services to all

11           regulated companies, including ETI, are billed at cost and do not produce

12           a profit. ESI also performs services for some of Entergy's non-regulated

13           companies through ESl's Service Agreement with EEi.            These services

14           are billed at cost plus 5%.            Exhibit SBT-2 provides a more detailed

15           discussion of ESl's purpose and function.

16

17    Q.     WHAT TYPES OF SERVICES DOES ESI PROVIDE?

18    A.     The services ESI provides to its affiliates include general executive,

19           management, advisory, administrative, human resources, accounting,

             legal, regulatory, and engineering services. These services are provided

21           in accordance with Service Agreements entered into by ESI and the

22           respective affiliates to which it provides services.            The Service

23           Agreements between ES! and its affiliates are included as Exhibits SBT-




2011 ETJ Rate Case
     Entergy Texas, Inc.                                                    Page 12 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate


 1          4A through SBT-4P. These Service Agreements outline the general types

 2          of services that ESI provides.

 3                  ESI provides services according to functional groupings that reflect

 4          the way ESI is organized.         See Exhibits SBT-5 and SBT-6 for details,

 5          which I discuss in more detail later in my testimony. These groupings are

 6          reflected in the presentation of ETl's affiliate expenses in this filing and

 7          represent a compilation of the services that are provided to ETI by ESI.

 8                  The types of services outlined in the Service Agreements between

 9          ESI and the affiliates that it serves have been grouped in classes that are

10          discussed later in my testimony for the purpose of presentation in this

11          filing. Exhibit SBT-7 shows the affiliates that receive services from ESI.

12

13   Q.     IS THE SERVICE AGREEMENT BETWEEN ESI AND ETI DIFFERENT

14          IN SUBSTANCE FROM THE SERVICE AGREEMENTS ESI HAS WITH

15          THE OTHER AFFILIATED COMPANIES?

16   A.     No. The Service Agreements between ESI and each of the other Entergy

17          affiliates discussed previously are the same in substance. However, the

18          types and amounts of services vary among the companies.

19

20   Q.     ARE ALL NON-REGULATED ENTERGY COMPANIES                                    TO

21          SERVICE AGREEMENTS WITH ESI?

22   A.     No.    ESI does not directly provide services to all of the non-regulated

            affiliates.       however, does provide services directly to EPL and
      Entergy Texas. Inc.                                                         Page 13 of 98
      Direct Testimony of Stephanie B. Tumminello
      2011 Rate Case


 1             and has service agreements with these two non-regulated companies.

 2             When ESI provides services to EEi, the provision of these services is

 3             often the result of a request for services made by a non-regulated

 4             company to EEi. When that situation arises, the billing for that service is

 5             made by ESI to EEi and, in turn, EEi bills the non-regulated company for

 6             the service. As shown on Exhibit SBT-8, total ESI billings to EPL and EEi

 7             were .03% and 16.06%, respectively, of ESl's total billings to all affiliates

 8             during the test year. 7 As indicated in Exhibit SBT-9, total ESI billings to

 9             EPL declined from 2008 to 2010, while billings to EEi increased from 2008

10             to 2010.

11

12    Q.       WHAT TYPES OF SERVICES ARE PROVIDED BY ESI TO THE NON-

13             REGULATED AFFILIATES THROUGH EEi?

14    A        Although ESI was formed to serve primarily Entergy Corporation's

15             regulated utility operations, there are three general categories of services

16             that ESI provides to the non-regulated companies through EEi. The first

17             type of services provided by ESI through EEi are those provided solely to

18             EEi or a non-regulated affiliate. For instance, ESI provides services with

19             regard to specific non-routine projects, tax                 legal issues. or



21            These costs are billed 100% to EEL



           Exhibit SBT-8 includes a schedule of ESI   to affiliates   the test year.




201 i ETI Rate Case
     Entergy Texas, Inc.                                                     Page 14 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                   The second type of services provided by ESI through EEi is the

 2          type of services that concurrently are used by both the regulated and

 3          non-regulated Entergy affiliates. For example, non-regulated companies

 4          participate in certain payroll, human resources, benefits, accounts

 5          payable, communications, and support services primarily provided to the

 6          regulated companies.        However, the level of such services may differ

 7          between the regulated and non-regulated affiliates.        For example, ESI

 8          processes all of the payroll transactions for the regulated affiliates,

 9          whereas ESI processes some, but not all, of the non-regulated companies'

10          payroll transactions. In this instance, the billing method for allocating the

11          costs assigned to the associated PC is calculated based on the number of

12          paychecks issued for those companies for which the services are

13          provided.

14                   The third type of ESI service provided and billed to EEi is for EEi's

15          allocable share of ESl's overhead and departmental costs. ESI, like any

16          corporation, incurs costs that are necessary to maintain and support its

17          existence. Therefore, ESl's expenses for its own overhead costs, such as

18          accounting, tax, legal, and other support, must be distributed reasonably

19          to all    the legal entities that ES! serves, including

20                   Further, each department (also referred to as "organization") within

21          ESI must incur costs that are not related to any specific service, but which

22          are costs that are attributable to a department. EEi is billed for a portion

            of these            These include items such as administrative labor costs
      Entergy Texas, Inc.                                                      Page 15 of 98
      Direct Testimony of Stephanie 8. Tumminello
      2011 Rate Case


 1           associated with office and general service employees (including not only

 2           salaries and wages but also other related employment costs), rent and

 3           utilities, depreciation, materials and supplies, telephone use, and postage.

 4

 5    Q.     DOES ESI PROVIDE ANY SERVICES TO THE REGULATED OR NON-

 6           REGULATED COMPANIES FREE OF CHARGE OR AT A DISCOUNT?

 7    A      No. ESI costs incurred to provide services to its regulated affiliates are

 8           billed at cost and to non-regulated affiliates at cost plus 5% (in accordance

 9           with a June 1999 SEC order).

10

11                     IV.     AFFILIATE TRANSACTION REGULATION

12    Q.     ARE YOU FAMILIAR WITH THE STANDARDS USED BY THE PUBLIC

13           UTILITY COMMISSION OF TEXAS ("COMMISSION") TO DETERMINE

14           THE     REASONABLENESS                 OF   EXPENSES   ASSOCIATED        WITH

15           AFFILIATE       TRANSACTIONS            AND   THE   ELIGIBILITY   OF    SUCH

16           EXPENSES FOR INCLUSION IN COST OF SERVICE?

17    A      Yes. I am not an attorney, but part of my job responsibility is to be familiar

18           with the legal standards (rules, statutes, and court cases) governing

19           affiliate transactions and cost recovery            Commission proceedings.




2011 ETI Rate Case
     Entergy Texas, Inc.                                                                    Page 16 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1            Commission of Texas v. Rio Grande Valley Gas Company set forth the

 2            affiliate standard applicable to Commission rate proceedings.                          This

 3            standard involves a four-part inquiry that addresses: (1) the necessity of

 4            the affiliate services on a class of items basis; (2) the reasonableness of

 5            the costs related to the class; (3) the compliance with the "no higher than"

 6            standard, which requires that the price for the same or similar services

 7            provided be no higher for one affiliate or non-affiliated person than for

 8            another affiliate or non-affiliated person; 9 and (4) whether the price

 9            charged reasonably approximates (or represents) the actual cost of the

10            services. I also explain that the price charged excludes costs that may not

11            be allowed for ratemaking purposes, and that charges are not duplicated.

12

13   a.       ARE YOU FAMILIAR WITH THE REQUIREMENTS OF SUB-SECTION (f)

14            OF PURA SECTION 36.058?

15   A.       Yes.   It is my understanding that if the Commission determines that the

16            requested amount of an affiliate expense during the test period is

17            unreasonable, then, instead of disallowing the entire affiliate expense, the

18            Commission must determine the reasonable level of the affiliate expense

19            and                                          the utility's cost of service.




          683 S.W.2d 783 (Tex. App.-Austin 1984 no writ).
          ESI does not         services to non-affiliated entities.
      Entergy Texas, Inc.                                                               Page 17 of 98
      Direct Testimony of Stephanie B. Tumminello
      2011 Rate Case


 1    Q        DOES THE COMMISSION'S RFP APPLICABLE TO ETI PROVIDE ANY

 2             GUIDANCE          REGARDING           HOW        TO      DEMONSTRATE              THE

 3             REASONABLENESS AND NECESSITY OF AFFILIATE CHARGES?

 4    A        No. ETI is required to use, and is using for this case, the Electric Utility

 5             Rate Filing Package for Generating Utilities (Sept. 9, 1992). This is the

 6             RFP for fully-bundled electric utilities such as ETI.             Section V of the

 7             Commission's RFP for unbundled transmission and distribution utilities, 10

 8             however, provides a set of "guiding principles" with illustrative types of

 9             evidence that may be used to support the affiliate charges, including

10             historical cost trends, process improvements, benchmarking, outsourcing,

11             third-party reviews, operating statistics, and other metrics. These guiding

12             principles are not, strictly speaking, applicable to this case because ETI is

13             not an "unbundled" transmission and distribution utility.               Nonetheless,

14             each Company affiliate cost witness has relied upon these guiding

15             principles to marshal the evidence to support his or her affiliate costs.

16

17    Q.       HOW DO THE AFFILIATE COSTS INCLUDED IN THE COMPANY'S

18             REVENUE REQUIREMENT COMPLY WITH APPLICABLE STANDARDS

19             IN TEXAS STATUTES AND RULES?

                      affiliate cost witness sponsors testimony supporting his or her

21            specific affiliate classes.         Their testimony, in conjunction with my


      10
           Investor Owned Utility Transmission & Distribution Cost of Service Rate Filing 1-'ac:1     Entergy Texas, Inc.                                                 Page 18 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          testimony, demonstrates that the affiliate costs meet the standards I

 2          describe above for recovery of affiliate charges. Also, Company witness

 3          Jeanne J. Kenney presents additional support by demonstrating the

 4          reasonableness of ETl's costs from an overall benchmarking perspective.

 5          Other witnesses support the reasonableness of categories of costs, such

 6          as compensation and benefits (by ETI witness Kevin G. Gardner) and the

 7          supplies and acquisition processes (by ETI witness Joseph M. Hunter).

 8

 9   Q.     WHAT        OTHER       REGULATORY         REQUIREMENTS     REGARDING

10          AFFILIATE TRANSACTIONS ARE RELEVANT TO A REVIEW OF

11          AFFILIATE TRANSACTIONS?

12 A. I am advised that prior to February 8, 2006, Entergy Corporation was a

13          holding company registered under the Public Utility Holding Company Act

14          of 1935 ("PUHCA 1935") and, therefore, was subject to the oversight of

15          the SEC. ESI, which is a service company established in accordance with

16          PUHCA 1935, was subject to regulation by the SEC. Effective February 8,

17          2006, however, pursuant to the Energy Policy Act of 2005 ("EPAct 2005"),

18          PU HCA 1935 was repealed and the Public Utility Holding Company Act of

19          2005                        was enacted.   Section 1      of EPAct 2005

20          provides that:

21                  In the case of non-power goods or administrative or
22                  management services provided by an associate company
23                  organized specifically for the purpose of providing such
24                  goods or services to any public utility in the same holding
                    company system, at the election of the system or a State
      Entergy Texas, Inc.                                                      Page 19 of 98
      Direct Testimony of Stephanie B. Tumminello
      2011 Rate Case


 1                   comm1ss1on having jurisdiction over the public utility, the
 2                   [FERC], after the effective date of this subtitle, shall review
 3                   and authorize the allocation of the costs for such goods or
 4                   services to the extent relevant to that associate company.

 5

 6    Q.     WHAT REGULATIONS HAS FERC ISSUED RELATED TO SERVICE

 7           COMPANIES TO REPLACE THE SEC REGULATIONS?

 8    A      On December 8, 2005, the FERC issued Order No. 667, which added Part

 9           366 to its regulations to implement the repeal of PUHCA 1935 and the

10           enactment of PUHCA 2005. Under the definitions provided in the PUHCA

11           2005 regulations, ESI is a "service company" in that it was organized

12           specifically for the purpose of providing non-power goods or services to a

13           "public utility" within the same holding company system.          Each of the

14           Operating Companies is a "public utility" as defined in the PUHCA 2005

15           regulations.    The PUHCA 2005 regulations also include Section 366.5,

16           which essentially mirrors the language of Section 1275(b) of the EPAct

17           2005, and adds that "[s]uch election to have the [FERC] review and

18           authorize cost allocations shall remain in effect until further [FERC] order."

19                   On October 19, 2006, the FERC issued Order No. 684, "Financial

20           Accounting, Reporting and Records Retention Requirements under the

21                    Utility Holding Company         of          This order

22           regulations for service companies related to the Uniform System of

23           Accounts ("USofA"), the filing of the FERC Form 60, and records

24           retention requirements.




2011 ETI Rate Case
     Entergy Texas. Inc.                                                          Page 20 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                    On February 21, 2008, the FERC issued Order No. 707,

 2          "Cross-Subsidization Restrictions on Affiliate Transactions.            This order

 3          codified, among other things, the FERC requirements for the pricing of

 4          non-power goods and services provided by a service company and

 5          between other affiliates. On July 17, 2008, the FERC issued Order No.

 6          707-A, "Order on Rehearing."                This order granted rehearing and

 7          clarification, in part, of Order No. 707.

 8

 9   Q.     WHAT ARE THE FERC REQUIREMENTS FOR THE PRICING OF NON-

10          POWER        GOODS AND           SERVICES       PROVIDED        BY A    SERVICE

11          COMPANY?

12   A      FERC Order Nos. 667 and 667 -A allowed traditional, centralized service

13          companies that previously used the SEC's "at cost" standard for the

14          pricing     of sales    of non-fuel,    non-power goods         and   services to

15          FERG-jurisdictional utilities to continue to use that "at cost" standard (the

16          "at cost" standard means, as I understand it, that cost of the services does

17          not include a component of profit.) Further, in its Order Nos. 667 and 667-

18          A, the FERG indicated that "at cost" pricing of non-power goods and

19                                    traditional, centralized service companies             as

20          ESI    to   associate    public utilities    is presumed   to    be    reasonable.

21          Specifically, in Order No. 667 the FERC stated:

22                    Fundamentally, we agree ... that centralized prov1s1on of
23                    accounting, human resources, legal, tax and other such
                                      ratepayers through increased efficiency
     Entergy Texas, Inc.                                                     Page 21 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                  and economies of scale. Further we recognize that it is
 2                  frequently difficult to define the market value of the
 3                  specialized services provided by centralized service
 4                  companies.     Accordingly, the Commission will apply a
 5                  rebuttable presumption that costs incurred under "at cost"
 6                  pricing of such services are reasonable.

 7                  FERC Order Nos. 707 and 707-A prohibit, among other things, a

 8          franchised public utility with "captive customers" from receiving non-power

 9          goods and services from a centralized service company at a price above

10          cost    This "at cost" pricing requirement for service company billings is

11          consistent with previous FERC and SEC requirements.                ESI is in

12          compliance with the pricing requirements of FERC Order Nos. 707 and

13          707-A. ESl's compliance with the FERC's "at cost" requirement helps to

14          ensure that ESI affiliate costs charged to ETI are reasonable.

15

16   Q.     DID THE ENTERGY COMPANIES REQUEST A REVIEW OF COST

17          ALLOCATIONS BY FERC FOLLOWING THE ENACTMENT OF PUHCA

18          2005?

19   A.     Yes. On October 13, 2006, ES!, on behalf of the Operating Companies,

20          submitted a filing to the FERC requesting that FERC: (a) review and

21          accept the cost allocation methods included in the service agreements

            used      the sale of                  goods and                           the

23          Operating Companies; and (b) accept the existing service agreements

24          effective as of February 8, 2006. The filing was made pursuant to Section

25          1275(b) of the EPAct 2005, Section 205 of the Federal Power Act, and
     Entergy Texas, Inc.                                                     Page 22 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          Section 366.5(a) and Part 35 of the FERC's regulations (18 C.F.R.). In

 2          electing to make this filing, ESI sought a determination by the FERG with

 3          respect to the appropriate allocation and pricing of services provided by

 4          ESI and EOI to the Operating Companies.

 5

 6   Q.     DID THE FERG ISSUE AN ORDER IN CONNECTION WITH THE

 7          ENTERGY COMPANIES' FILING IN THIS MATIER?

 8   A.     Yes. On December 12, 2006, the FERG issued an order accepting the

 9          service agreements and proposed methods of cost allocation effective

10          February 8, 2006, as requested in the Entergy Companies' filing. In that

11          order, the FERG agreed that Section 1275(b) of EPAct 2005 was intended

12          to vest authority in a federal regulator to help avoid disparate regulatory

13          treatments with respect to service company cost allocations. The FERG

14          order accepting ESl's and EOl's service company cost allocation request

15          is included as Exhibit SBT-1 OA.

16

17   Q.     DOES PUHCA 2005 CONTAIN ANY PROCEDURES FOR CHANGING

18          COST ALLOCATIONS REVIEWED AND ACCEPTED BY THE FERG?

19          No.              2005 does         separately specify procedures for changing

20          cost allocations reviewed and accepted by the              . However, in its

21          December 12, 2006 order discussed above, the FERG explained that any

22          changes to a FERG-filed rate, including the cost allocation provisions,
     Entergy Texas, Inc.                                                      Page 23 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          must be made in accordance with Section 205 and 206 of the Federal

 2          Power Act.

 3

 4   Q.     HAVE THERE BEEN ANY MODIFICATIONS TO THE ENTERGY

 5          COMPANIES' COST ALLOCATION FORMULAS DURING THE TEST

 6          YEAR?

 7   A      Yes. On October 28, 2010, ESI, on behalf of the Operating Companies,

 8          submitted a filing to the FERG requesting that FERG review and accept a

 9          proposed new cost allocation formula based on the historical usage of

10          servers, platforms, and mainframes. On December 20, 2010, the FERG

11          issued an order accepting ESl's October 28, 2010 cost allocation request.

12          The FERG order accepting ESl's cost allocation request is included as

13          Exhibit SBT-108.

14

15   Q.     DOES      THE     FERG      EXERCISE        ANY    ADDITIONAL    OVERSIGHT

16          AUTHORITY OVER ENTERGY'S SERVICE COMPANIES?

17   A.     Yes. The FERG, in its oversight role, is authorized to conduct periodic

18          audits of service company transactions.           The FERG also requires that

19          centralized                            an               on
     Entergy Texas. Inc.                                                      Page 24 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   a.     HAS     THE      FERC      CONDUCTED        ANY   AUDITS     OF    ENTERGY

 2          CORPORATION'S SERVICE COMPANIES?

 3   A.     Yes. As noted above, the FERC, under the authority of the Public Utility

 4          Holding Company Act of 2005, is authorized to periodically conduct audits

 5          of service companies.           These service company audits include an

 6          examination       of     each     service   companies'     compliance      with

 7          cross-subsidization restrictions on affiliate transactions at 18 C.F.R. Part

 8          35, accounting, recordkeeping, and reporting requirements at 18 C.F.R.

 9          Part 366, compliance with the Uniform System of Accounts ("USofA") for

10          centralized service companies at 18 C.F.R. Part 367, and preservation of

11          records requirements for service companies at 18 C.F.R. Part 368. During

12          the most recent FERC audit of Entergy Corporation's four service

13          companies, including ESI, covering the period January 2006 through

14          December 2008, the FERC tested for compliance with the aforementioned

15          regulations by conducting tests of the service companies' cost allocations

16          and the charges billed by the service companies. The FERC reviewed

17          and tested the supporting details for the service companies' cost allocation

18          methodologies, tested the centralized service companies' costs and

 9

20          corresponding associated franchised public utilities' accounting for the

21          billings. The FERC letter order dated December 9, 2009 in connection

22          with this audit found there were no significant deficiencies related to the
       Entergy Texas, Inc.                                                             Page 25 of 98
       Direct Testimony of Stephanie B. Tumminello
       2011 Rate Case


 1               allocation    methodologies,        accounting,       or    pricing   of    service

 2               company transactions. 11

 3

 4                                 V.     AFFILIATE CASE LAYOUT

 5      Q.       WHAT IS THE PURPOSE OF THIS SECTION OF YOUR TESTIMONY?

 6     A.        This section of my testimony provides an overview of how the Company's

 7               affiliate transaction case is organized to meet the affiliate standard in

 8               Texas, including: an explanation of why the case is organized in this

 9               manner; an explanation of how the testimony and exhibits of each of the

10               affiliate witnesses link to G-6 Schedules; and an explanation of how the

11               testimony, exhibits and G-6 Schedules relate to the PCs that I describe in

12               more detail later in my testimony.

13

14      Q.       HOW DO THE AFFILIATE COSTS PRESENTED IN THIS CASE RELATE

15               TO THE RATES THE COMPANY SEEKS TO ESTABLISH IN THIS

16               CASE?

17     A         The Company's cost of providing services includes both costs incurred

18               directly by the Company and affiliate charges. As discussed earlier, the

19               Commission determines the eligibility          affiliate costs                rates

                 based on the standards               by law.          Company has presented its

21               affiliate information in a manner that will permit the Commission to review


       11
             Workpaper WP/SBT-1 includes the FERC letter order dated December 9, 2009.




2011 ETJ Rate 1"
     Entergy Texas, Inc.                                                    Page 26 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          its affiliate costs for compliance with the affiliate standard. The affiliate

 2          costs are a component of the rates the Company is requesting to

 3          implement in this docket.

 4

 5   Q.     PLEASE DESCRIBE THE COMPANY'S ORGANIZATION OF ITS

 6          AFFILIATE CASE.

 7   A.     The Company's affiliate case is organized to correspond to the way in

 8          which ETI and ESI are organized and managed. ESl's business is divided

 9          into two basic functional groupings or "families." These families are (1)

10          Corporate Support, and (2) Operations.

11

12   Q.     ARE THE TWO FAMILIES FURTHER BROKEN DOWN INTO SMALLER

13          GROUPINGS?

14   A.     Yes. Within each of these families, we have more discrete functions or

15          service categories. Thus, for example, as shown in Exhibit SBT-6, entitled

16          "Families and Functions," the "Operations" family (shorthand for Utility

17          Operations Group) is comprised of traditional utility functions such as

18          Generation, Transmission, Distribution, and Customer Service.
      Entergy Texas, Inc.                                                    Page 27 of 98
      Direct Testimony of Stephanie 8. Tumminello
      2011 Rate Case


 1    Q.     ARE THESE "FUNCTIONS" THE "CLASSES" THAT THE COMPANY

 2           HAS IDENTIFIED FOR PURPOSES OF MEETING THE AFFILIATE

 3           STANDARD IN PURA, WHICH REQUIRES COSTS TO BE ORGANIZED

 4           ON AN ITEM OR CLASS OF ITEMS BASIS?

 5    A      Not necessarily. In some cases, there is only one class within a function.

 6           But the functions are not always the classes the Company proposes for

 7           purposes of proving its compliance with the affiliate standard set forth in

 8           PURA The Company determined that some of these functions may be

 9           too broad for purposes of meeting the affiliate standard and may not

10           permit the detailed review of affiliate transactions envisioned by the

11           Commission. Further, the Company wanted to ensure that the witnesses

12           who explain the affiliate services provided to ETI have the requisite degree

13           of accountability and technical knowledge to provide sufficient detailed

14           information concerning each class of services (that is "class of items") that

15           they sponsor.

16

17    Q.     HOW DID THE COMPANY SEPARATE THESE FUNCTIONS INTO

18           CLASSES         OF     SERVICES        FOR   PURPOSES      OF     PROVING

19           COMPLIANCE WITH THE                      STANDARD?

                     Company and          focused on the way they organize        operate

21           their businesses in order to identify classes of services for purposes of

22           meeting the affiliate standard. Thus, the Company looked at the various

23           departments that compose each                and grouped these departments




2011 ETI Rate Case
     Entergy        Inc.                                                               Page 28 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           into classes based on factors such as the extent to which the departments

 2           provided interrelated services or had some other logical connection to

 3           each other.      For example, departments such as accounts payable and

 4           cash operations, payroll, fixed asset operations, revenue operations,

 5           external reporting, and Affiliate Accounting and Allocations were included

 6           in the Financial Services Class of services.                A similar process was

 7           followed for identifying classes within each of the functions shown on

 8            Exhibit SBT-5.      Additionally, some cost items were grouped based on

 9            resource code instead of department code 12 (examples of these include

10            depreciation and income taxes) and based on physical location for Nelson

11           6 co-owner costs.

12

13   Q.       HOW MANY CLASSES OF AFFILIATE CHARGES ARE THERE IN THE

14            COMPANY'S CASE, AND WHO SPONSORS THEM?

15   A.       Affiliate services provided to ETI are grouped into 25 classes of items in

16            the Company's filing. Exhibit SBT-5 shows the functions composing each

17            family as well as the classes that make up each function. For example,

18            Exhibit SBT-5 shows that there are six functions within the Corporate

19                                                         are the classes that compose

20           function and the name of the witness who sponsors that affiliate class of


     12
          A resource code indicates the type of costs used or consumed in the conduct of work
          activities, while a department code indicates which organization provides the services (and
          budgets, captures and reports on the related costs for those
      Entergy Texas, Inc.                                                        Page 29 of 98
      Direct Testimony of Stephanie 8. Tumminello
      2011 Rate Case


 1              services. This exhibit also shows the Total ETI Adjusted amount for each

 2              class of affiliate services.    For example, the Financial Services class,

 3              which is sponsored by Company witness Donna S. Doucet, is in the

 4              Finance function.     This exhibit does not include the level of test year

 5              affiliate charges for capital additions.

 6

 7    Q.        WHAT       INFORMATION         DOES    EACH    WITNESS     PROVIDE      WITH

 8              RESPECT TO THE CLASSES OF SERVICES THAT HE OR SHE

 9              SPONSORS?

10    A         Although the testimony of each of the affiliate witnesses varies depending

11              on subject matter, there are certain common elements that I will explain.

12              Each witness who sponsors a class of services describes why those

13              services are necessary; explains why the costs of those services are

14              reasonable; discusses the billing methods used to ensure that prices paid

15              by ETI are no higher than the prices paid by other Entergy affiliates for the

16              same or similar services; and also explains that the costs paid by ETI

17              represent the actual costs of the services provided.        In addition, each

18              affiliate witness has included as exhibits to his or her testimony a

19              schematic        highlights by family and

                      or    is supporting,   e., an        identical   my Exhibits SBT-5

21              SBT-6.




2011 FTI lhtP   r,.,,,,
     Entergy Texas, Inc.                                                           Page 30 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.      ARE THERE ANY OTHER EXHIBITS THAT ARE COMMON TO ALL

 2           AFFILIATE WITNESSES?

 3   A.       Yes. Each affiliate witness sponsors key affiliate cost-related exhibits that

 4            are designated by letters (i.e., A, B, C, D) instead of numbers. For ease of

 5            reference, I will refer to them as Exhibits A, B, C, and D. For example, the

 6            affiliate cost exhibits supporting Company witness Doucet's testimony are

 7            labeled Exhibits DSD-A, DSD-B, DSD-C, and DSD-D.                  These exhibits

 8           present the cost of affiliate services in various levels of detail for each

 9            class of services included in Schedule G-6 of the Company's Application.

10            For each class of services sponsored by the witness, Exhibits A, B and C

11            include all affiliate billings that originate at ESI, billings to ETI from the

12           other Operating Companies (EAi, EGSL, ELL, EMI, or ENOI), and billings

13           to ETI from other affiliates.      In addition, Exhibit D contains information

14           about test year pro forma adjustments, if any, affecting each class of

15           services sponsored by the witness. For the convenience of the parties, I

16           have included my Exhibits SBT-A, SBT-B, SBT-C, and SBT-D, which are

17           compilations of all witnesses' Exhibits A, B, C, and D, respectively. My

18           Exhibit SBT-D differs slightly from the witnesses' Exhibit D in that it
                                          13
19




          Workpaper WP/SBT-2 provides, among other things, FERG account information for pro
             ctm•=>nTc included on Exhibit SBT-0.
     Entergy Texas, Inc.                                                      Page 31 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     PLEASE DESCRIBE THE INFORMATION THAT IS CONTAINED IN

 2          EXHIBIT A

 3   A      Exhibit A is entitled, "Affiliate Billings -       by Witness, Class and

 4          Department." Exhibit A shows for each class of services sponsored by

 5          that witness the amounts by department for the test year. The information

 6          presented in Exhibit A permits the reviewer to examine which departments

 7          had charges within each class of services and the amounts of test year

 8          costs for each department within the class.

 9

10   Q.     PLEASE SUMMARIZE HOW TO CALCULATE THE TEST YEAR

11          AMOUNT FOR EACH CLASS OF SERVICES DESCRIBED IN EXHIBIT A

12          OF EACH WITNESS' TESTIMONY.

13   A      To calculate the test year amount for a class of service described in

14          Exhibit A, the reviewer need only add Column "E" (ETI Per Books) +

15          Column "F" (Exclusions) + Column "G" (Pro Forma Amount) to arrive at

16          the Total ETI Adjusted amount shown in Column "H," which is the amount,

17          by billing entity, included in the G-6 workpapers for this class of services.

18

19                   YOU                      AN                    SUMMARIZES

            CONTENTS OF COLUMN                     (EXCLUSIONS) IN EXHIBITS

21          AND D?

22   A.     Yes. Exhibit SBT-11, entitled "Affiliate Billing Exclusions by Class," shows

23              function and by class all exclusions from
     Entergy Texas, Inc.                                                   Page 32 of 98
     Direct Testimony of Stephanie 8. Tumminello
     2011 Rate Case


 1          expenses for the Corporate Support family and the Operations family. As

 2          shown in this exhibit, test year exclusions totaled           approximately

 3          $17.7 million.     Exclusions include amounts charged to FERC USofA

 4          capital accounts (FERC accounts 107 to 118); other balance sheet

 5          accounts (FERC accounts 152 to 242); and below the line accounts

 6          (FERC accounts 408202 to 426500).          With the exception of amounts

 7          charged to certain capital accounts, these exclusions are made in order to

 8          arrive at a total cost amount that does not include costs that may not be

 9          recovered in rates, such as expenses prohibited from being included in

10          rates by Texas law. Amounts included in the exclusions category do not

11          represent pro forma adjustments.

12

13   Q.     HAVE YOU PREPARED AN EXHIBIT TO ASSIST THE REVIEWER IN

14          TRACKING THE DATA PRESENTED IN EXHIBIT A?

15   A.     Yes. I have prepared Exhibit SBT-A.1 for that purpose. This "roadmap"

16          exhibit illustrates in a brief and easily understandable way, what specific

17          information is provided in each column of Exhibit A.

18

19                                                 B

20          WITNESS' S TESTIMONY.

21   A.     Exhibit B is entitled, "Affiliate Billings - by Witness, Class and Project."

22          Exhibit B shows for each class of services sponsored by that witness the

                                         (also         as a        for   test       The
     Entergy Texas, Inc.                                                       Page 33 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          information presented in Exhibit B permits the reviewer to examine the

 2          following: which PCs were charged within each class of services; which

 3          billing method was used; and the amounts included in test year costs for

 4          each PC within the class. From here, the reviewer can, in turn, refer to the

 5          Project Summaries included as Exhibit SBT-E for additional detail

 6          concerning each PC included in each class within the Company's filing. I

 7          discuss the information presented in the Project Summaries in greater

 8          detail later in my testimony.

 9

10   Q.     PLEASE DESCRIBE EXHIBIT C.

11   A      Exhibit C, which is entitled "Affiliate Billings -          by Witness, Class,

12          Department and Project," is a combination of Exhibits A and B.              This

13          additional sort of the data, by department and project, allows the reviewer

14          to determine which department charged a particular PC for the particular

15          services. For example, Company witness Doucet's Exhibit DSD-C allows

16          the reviewer to trace a total of $26,678 Total ETI Adjusted test year

17          amount, including proforma adjustments, to the Financial Services Class

18          billings to project code "F3PPF72700.       Exhibit DSD-C further shows that

19          these services were                    by

                     FA259, FA26A, FN2F1, and RA21A 14




                   WP/SBT-3            the                   for each
     Entergy Texas Inc.
                   1                                                         Page 34 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   a.     PLEASE DESCRIBE EXHIBIT D.

 2   A.     Exhibit D, entitled "Affiliate Billings - Pro Forma Summary - by Witness,

 3          Class and Pro Forma," contains information about test year pro forma

 4          adjustments affecting the class or classes that a particular Company

 5          witness sponsors. The witnesses' Exhibit D contains a brief description of

 6          the nature of the pro forma adjustment, assigns the adjustment an

 7          identifying number, shows the billing entity of the transaction, shows which

 8          witness supports the pro forma, and presents the amount of the pro forma

 g          that is included in the "Total" column of Schedule G-6.2. In addition to the

10          items described above, Exhibit SBT-D also contains the FERC account for

11          each pro-forma adjustment.

12

13   Q.     HAVE YOU PREPARED ANY DOCUMENTS REGARDING THE PRO

14          FORMA ADJUSTMENTS INCLUDED IN EXHIBIT SBT-D?

15   A.     Yes.       Exhibit SBT-12 includes summary information regarding each pro

16          forma adjustment included in Schedule G-6.2. This Exhibit includes the

17          pro forma number, title, description, ETI pro forma amount, and supporting

18          witness. The main purpose of this exhibit is to accumulate in one place all

19          originating                       adjustments to    test year,

20          additional supporting detail for why the pro forma was made.

21                     Also,   workpapers    WP/SBT-2a    through   WP/SBT-2s     include

22          calculations for each pro forma adjustment. WP/SBT-2 is an index to the
     Entergy        Inc.                                                      Page 35 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          calculations included to assist the reviewer in locating the calculation for

 2          any proforma adjustment listed in Schedule G-6.2.

 3

 4   Q.     HAVE YOU PREPARED ANY ADDITIONAL DOCUMENTS THAT WILL

 5          ASSIST REVIEWERS              IN   UNDERSTANDING THE            INFORMATION

 6          CONTAINED IN EACH COLUMN OF EXHIBITS B THROUGH D?

 7   A      Yes. Although the Company believes that the level of detail that it has

 8          provided in this filing is more than sufficient to enable the Commission to

 9          evaluate the Company's affiliate costs, the Company recognizes that it

10          may be difficult for a reviewer to recall the type of information that is

11          provided in each column of each of these exhibits. For this reason, I have

12          included in my testimony as Exhibits SBT-B.1, SBT-C.1, and SBT-D.1

13          "roadmaps" that show what question is answered by each column in each

14          exhibit, similar to "roadmap" Exhibit SBT-A.1 that I described earlier.

15

16   Q.     ARE YOU SPONSORING ALL COSTS CONTAINED IN EXHIBITS

17          SBT-A, SBT-B, SBT-C, AND SBT-D?

18   A      No. My Exhibits SBT-A SBT-8, SBT-C, and SBT-D are an aggregation of

19          all the Exhibits         C, and D      each affiliate witness

20          case. Although the affiliate witnesses have attached their Exhibits A,       C,

21          and D to their direct testimony, it may be more convenient for the reviewer

22          to have a single copy of all these exhibits in one place to facilitate review

23          of the Company's filing.       I am a co-sponsor       these
     Entergy Texas, Inc.                                                      Page 36 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          these cost exhibits include the classes of costs I sponsor (that is, the

 2          Depreciation,     Service Company Recipient Offsets,          and the Other

 3          Expenses classes), the exclusions and pro forma adjustments (some of

4           which I sponsor) to the test year affiliate charges for all classes of costs,

 5          and the application of the cost allocation methods to the PCs.

 6

 7   Q.     HAVE YOU PREPARED ADDITIONAL WORKPAPERS SUPPORTING

 8          EACH OF THE G-6 SCHEDULES?

 9   A.     Yes. I have prepared six different sorts of the G-6 schedules, which are in

10          addition to the required FERG account presentation contained in

11          Schedules G-6, G-6.1 and G-6.2.            The Company is providing this

12          information in its direct filing in this case to facilitate an efficient, timely

13          review of the Company's affiliate case.

14

15   Q.     HAS THE COMPANY MADE THIS INFORMATION AVAILABLE IN

16          ELECTRONIC FORM?

17   A.     Yes. As I explained above, Exhibit SBT-F is a compact disc that includes

18          this information. The Company has invoked Microsoft Excel's "Auto Filter"

19                         the                     help users
     Entergy Texas, Inc.                                                          Page 37 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     PLEASE       DESCRIBE       THE        VARIOUS   WORKPAPERS           THAT THE

 2          COMPANY HAS PREPARED IN CONNECTION WITH ITS SCHEDULES

 3          G-6, G-6.1, AND G-6.2.

 4   A.     There are six variations of Schedules G-6, G-6.1, and G-6.2 included in

 5          the workpapers to the G-6 schedules. They are:

 6                  1)      Affiliate billings by billing entity to ETI by billing method and
 7                          project code (WP/G-6 (set 1); WP/G-6.1 (set 1); and WP/G-
 8                          6.2 (set 1));

 9                  2)      Affiliate billings by billing entity to ETI by FERG account and
10                          class (WP/G-6 (set 2); WP/G-6.1 (set 2); and WP/G-6.2 (set
11                          2));

12                  3)      Affiliate billings by billing entity to ETI by class, project code,
13                          and billing method (WP/G-6 (set 3); WP/G-6.1 (set 3); and
14                          WP/G-6.2 (set 3));

15                  4)      Affiliate billings by billing entity to ETI by class, by FERG
16                          account, project code, and billing method (WP/G-6 (set 4);
17                          WP/G-6.1 (set 4); and WP/G-6.2 (set 4));

18                  5)      Affiliate billings by billing entity to ETI by FERG account,
19                          project code, and billing method (WP/G-6 (set 5); WP/G-6.1
20                          (set 5); and WP/G-6.2 (set 5)); and

21                  6)      Affiliate billings by billing entity to ETI by project code, billing
22                          method, and FERG account (WP/G-6 (set 6); WP/G-6.1 (set
23                          6); and WP/G-6.2 (set 6)).

24

25   Q      WHAT IS THE RELATIONSHIP BETWEEN EXHIBITS                                  AND D

26

27   A.     The G-6 schedules present the Company's request for all affiliate billings,

28          for the test year, by FERG account and billing entity, as follows:

29                  1)     Schedule G-6 -          Total ETI Adjusted amount of affiliate
                           billings,
     Entergy Texas, Inc.                                                     Page 38 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                  2)      Schedule G-6.1 - total per books affiliate billings (after
 2                          exclusions), and

 3                  3)      Schedule G-6.2 - proforma adjustments to affiliate billings.

 4                  The Commission's RFP requires the G-6 schedules to be

 5          presented by FERC account

 6                  Exhibits A, B, and C present the same amounts that are in the

 7          Schedules G-6, G-6.1, and G-6.2, but in various sorts of detail within each

 8          class arranged in a way so that the witnesses can further show that the

 9          costs meet the Commission's affiliate standards. As stated previously, the

10          Company has sorted the amounts by department, by project code, and by

11          both department and project code in Exhibits A, B, and C, respectively.

12          Exhibit D presents for each class of services additional detail on the pro

13          forma adjustments included in Schedule G-6.2.           With the use of the

14          workpaper set WP/G-6 (set 4), the reviewer can follow amounts in Exhibits

15          A through D through to the G-6 schedules, which are presented in the

16          required FERC account format. Thus, for example, the reviewer can trace

17          cost data related to a particular class to a FERC account, to a project

18          code, and to a billing method by referring to WP/G-6 (set 4). Similarly, if a

19                                  determine what other types of projects or activities

            were                     a                                       a

21          witness's Exhibit C, the reviewer need only turn to WP/G-6 (set 1) in order

22          to ascertain this information. I have prepared a chart illustrating how the

            affiliate cost information fits together (see Exhibit SBT-13).
     Entergy Texas, Inc.                                                       Page 39 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     PLEASE EXPLAIN HOW ONE WOULD GET FROM YOUR COST

 2          EXHIBITS TO THE G-6 SCHEDULES.

 3   A.     Note that the same process I will describe below can be used for any of

 4          the Exhibits A through C.         I will use as an example my Depreciation

 5          Affiliate Class, which can be found on Exhibit SBT-A. To trace the data

 6          into the G-6 schedules, one would first need to obtain the subtotals of the

 7          class by billing entity. The subtotal in Column H (Total ETI Adjusted) of

 8          $1,777,986 for billing entity ESI agrees with the workpaper set WP/G-6

 9          (set 4), which is sorted by billing entity, class, FERC account, project

10          code, and billing method.        The Depreciation Class is billed to various

11          FERC accounts, as seen on WP/G-6 (set 4).                Each of these FERC

12          account totals for the Depreciation Class can be traced into workpaper set

13          WP/G-6 (set 2), which is sorted by billing entity, FERC account and then

14          by class. On WP/G-6 (set 2), each FERC account is subtotaled.

15

16   Q.     HOW COULD A REVIEWER OBTAIN MORE DETAILED INFORMATION

17          ABOUT A PARTICULAR PROJECT CODE?

18   A.     For each project code, a reviewer could "drill down" to a very detailed level

19                                       in the Project

                            Project Summaries,            are supported by al! witnesses of

21          classes that charged to a particular project code, are arranged in project

22          code order and are indexed by page number.
     Entergy Texas, Inc.                                                          Page 40 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     WHAT INFORMATION IS INCLUDED IN EACH PROJECT SUMMARY?

 2   A.     Each Project Summary shows the following information for each project

 3          code:

 4                  •       test year billings to ETI by FERG account;

 5                  •       test year billings to ETI by class of services;

 6                  •       a statement of the purpose of the project code;

 7                  •       the primary activities encompassed by the project code;

 8                  •       the products or deliverables resulting from the project code;
 9                          and

10                  •       the billing method associated with the project code and a
11                          justification for that billing method.

12

13   Q.     HOW ELSE CAN THE PROJECT SUMMARIES BE USED AS A TOOL

14          FOR REVIEWING AFFILIATE DATA?

15   A.     The Project Summaries can be used to trace project code data from the

16          Exhibits Band C into the G-6 Schedules. For example, Financial Services

17          Class costs related to Project Code F3PPF72700, entitled "Cognos

18          Reporting Support," can be found on Exhibit SBT-8.                 The Total ETI

19          Adjusted amount for the Financial Services Class for this project is

20          $26,678 for the test year. From Exhibit B, one can obtain a good deal of

21          information about the services provided -              billing method,

22          description, Total ETI Adjusted amount, etc. For example, Billing Method

23          GENLEDAL is applied to Project Code F3PPF72700.                   If more detail is

            required to verify why Billing Method GENLEDAL is appropriate, or which
     Entergy Texas, Inc.                                                       Page 41 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          other classes may have charged this project, or the types of activities

 2          being provided, one could go to the index of Project Summaries included

 3          with Exhibit SBT-E and locate the page number for the Project Summary

 4          for Project Code F3PPF72700 (page 961 of Exhibit SBT-E). The FERC

 5          account amounts for this PC can be traced into workpaper set 5 - billings

 6          by FERC account, project code, and billing method (WP/G-6 (set 5),

 7          WP/G-6. 1 (set 5), and WP/G-6.2 (set 5)). On WP/G-6 (set 5), each FERC

 8          account is subtotaled by billing entity, and this subtotal will agree to

 9          Schedule G-6 for that FERC account.

10

11                        VI.     THE AFFILIATE BILLING PROCESS

12   Q.     PLEASE        DESCRIBE        THE      AFFILIATE    TRANSACTIONS             THAT

13          PRIMARILY AFFECT ETl'S COST OF SERVICE IN THiS APPLICATION.

14   A.     Two categories of affiliate costs affected ETl's cost of service for the test

15          year:

16                  •       the cost of the services ESI provides that are directly billed
17                          or allocated to ETI; and

18                  •       charges from other Operating Companies and from ETl's
19                          other affiliates that are directly billed to for services
20                          rendered.

21

22          ETl's cost of service.         To understand these categories of affiliate

23          transactions, it is important to understand the affiliate billing process.
     Entergy Texas, Inc.                                                        Page 42 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     PLEASE DESCRIBE THE                    PROCESS USED       BY THE     ENTERGY

 2          COMPANIES TO CHARGE AFFILIATES FOR SERVICES PROVIDED.

 3   A.     ESI and the other Entergy-affiliated companies use three mechanisms to

 4          bill affiliates for services rendered: ( 1) project billings; (2) loaned resource

 5          billings; and (3) co-owner billings. These mechanisms are included in the

 6          affiliate billing process ("billing process"). Project billings are transactions

 7          billed to affiliates for services rendered using PCs to determine how costs

 8          should be billed to affiliates.        Loaned resource billings are transactions

 9          that bill charges directly to the Department and/or Business Unit that is the

10          recipient of the services provided.           Loaned resource billings include

11          charges for the payroll applicable to "loaned" employees (for example line

12          crews from one Operating Company sent to assist another Operating

13          Company in storm restoration), transportation, and materials and supplies.

14          Co-owner billings include costs incurred by one affiliate for the operation

15          and maintenance of a jointly-owned plant, and subsequently transferred to

16          another affiliate based on their ownership.         During the test year, EGSL

17          transferred costs to ETI related to the jointly-owned Nelson 6 plant using

18          the co-owner billing process. The co-owner billing process and the Nelson

 9          6           are              more             the

20          witness Winfred W. Garrison. Service companies such as ESI typically bill

21          via project billings. Other affiliates can only use loaned resource billings

22          or co-owner billings when billing or transferring costs to an affiliate.
     Entergy Texas, Inc.                                                      Page 43 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     PLEASE        SUMMARIZE         THE    CONTROLS      THAT     HAVE       BEEN

 2          ESTABLISHED TO HELP ENSURE THAT BILLINGS TO AFFILIATES

 3          PROPERLY REFLECT THE ACTUAL COST OF AN ITEM OR SERVICE.

 4   A      There are several controls in place to help ensure that billings to affiliates

 5          represent the actual costs of items or services provided to such affiliates.

 6          These process controls include:

 7                  •       Multiple Approvals of PCs

 8                  •       Approval of Loaned Resource Billing Transactions

 g                  •       Co-owner Allocation Rules

10                  •       Approval of Source Documentation

11                  •       Budget Process Activities

12                  •       Monthly Allocation Results and Billing Analysis

13                  •       Authorization Required to Access Corporate Applications

14                  •       Billing Analysis Review Team ("BART") Monthly Reviews of
15                          ESI Billings

16                  •       Employee Training

17                  •       Internal Reviews of Affiliate Transactions and Processes

18                  •       External Reviews and Audits of Affiliate Transactions and
19                          Processes

20                  •       Sarbanes-Oxley Controls and Testing

21

22                  •       Affiliate Transactions Policy

23                  Each of the controls is an integral part of a multi-faceted process

24          that is designed to bill the appropriate share of reasonable and necessary
     Entergy Texas. Inc.                                                     Page 44 of 98
     Direct Testimony of Stephanie 8. Tumminello
     2011 Rate Case


 1          costs to the Operating Companies. A more detailed description of these

 2          billing controls is included in Attachment 8 to my Exhibit SBT-15. Exhibit

 3          SBT-15 is an exhibit that explains a number of different aspects of the ESI

4           billing process.

 5

 6                               VII.    ESI SERVICE BILLINGS

 7                         A.      Overview of the ESI Billing Process

 8   Q.     PLEASE PROVIDE A BRIEF EXPLANATION OF YOUR EXHIBIT

 9          SBT-15: "AFFILIATE BILLING PROCESS DISCUSSION."

10   A.     As I discussed earlier, ESI and the other Entergy-affiliated companies use

11          three mechanisms to bill affiliates for services rendered: (1) project

12          billings; (2) loaned resource billings; and (3) co-owner billings.       These

13          mechanisms are included in the affiliate biliing process, which is discussed

14          in detail in my Exhibit SBT-15, "Affiliate Billing Process Discussion." For

15          further clarification, I have included nine attachments to Exhibit SBT-15:

16                  1)      SBT-15 Attachment 1 -         Comparison of Affiliate Billing
17                          Mechanisms Overview;

18                  2)      SBT-15 Attachment 2 -Affiliate Billings by Billing Type;

19                          SBT-15 Attachment 3          Project Code Set-Up and Use
                            Flowchart;

21                               5 Attachment 4 -    '"-"-''UC                   a
22                          Scope Statement;

23                  5)      SBT-15 Attachment 5 -         The Service Company Billing
24                          Process Flowchart;

                    6)      SBT-15 Attachment 6     ESI Billing Method Tables;
     Entergy Texas, Inc.                                                      Page 45 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                  7)      SBT-15 Attachment 7 -Billing Method Summary;

 2                  8)      SBT-15 Attachment 8 - Affiliate Billing Process Controls;
 3                          and

 4                  9)      SBT-15 Attachment 9 - Deloitte & Touche, LLP's 2010
 5                          Independent Accountant's Report on Applying Agreed-Upon
 6                          Procedures (dated June 23, 2011).

 7

 8   Q.     PLEASE DESCRIBE THE ESI BILLING PROCESS.

 9   A      As shown in Attachment 2 to Exhibit SBT-15, the vast majority of ESl's

10          billings to ET! are project billings. In order to bill an affiliate for services

11          provided via a project billing, a transaction must have an assigned PC.

12          Each PC is assigned a single billing method that determines how costs

13          captured under the PC will be distributed. The billing method results in

14          either a "direct" billing (billed 100% to one affiliate) or an "allocation" to

15          multiple affiliates.    When services are provided to multiple affiliates,

16          charges for services rendered by ES! are allocated using billing methods

17          based on FERG-accepted formulae.

18

19   Q.     WHEN IS THE PROJECT CODE ASSIGNED TO A TRANSACTION?

20   A.     The PC is assigned at the time the transaction is entered into a source

21          system                                            Payable).

22          submitting the charge is most familiar with the charge, and is responsible

23          for applying the correct PC to the transaction. In addition, the employee's
     Entergy Texas, Inc.                                                   Page 46 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          budget coordinator may assist in determining the correct PC for a

 2          specific cost.

 3                  In addition, several allocations, such as payroll and other loaders,

 4          will create additional transactions. They will typically follow the PCs used

 5          on the source transactions for which they are based.

 6

 7   Q.     PLEASE DESCRIBE THE TIME ENTRY SYSTEMS USED BY THE

 8          ENTERGY COMPANIES.

 9   A.     The Entergy Companies use both the PeopleSoft Time & Labor system

10          and the ESTER system for time entry.            ESTER is the acronym for

11          "Entergy's System for Time Entry and Reporting."         Both systems are

12          electronic time and attendance systems and are an important part of the

13          Entergy Companies' cost and service tracking process.        Employees or

14          timekeepers are responsible for populating electronic timesheets each pay

15          period with appropriate accounting codes, including PCs, and actual hours

16          worked, among other things.            At the end of each pay period, the

17          employee's supervisor is responsible for reviewing and approving the

18          timesheet data.
     Entergy Texas, Inc.                                                     Page 47 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     PLEASE SUMMARIZE THE CONTROLS THAT ARE IN PLACE TO

 2          ENSURE THE ACCURACY OF THE INFORMATION RECORDED ON

 3          THE TIMESHEETS IN TIME & LABOR AND ESTER.

 4   A      In addition to the individual responsibilities of employees and supervisors

 5          described above, both the Time & Labor and ESTER systems have been

 6          programmed with certain validation functionality (e.g.,          validity and

 7          compatibility edits for the accounting code input data) and notification

 8          procedures to alert the employee when accounting code values, including

 9          PCs, are invalid, incompatible, or incomplete.     Training on the Time &

10          Labor and ESTER systems is conducted within each department.

11          Assistance is also available through the payroll administrator and through

12          the Financial Processes Help Desk, also referred to as the Financial

13          Operations Center ("FOG") Heip Desk.

14                  Each ESI employee is ultimately responsible for charging the costs

15          that he or she incurs to the appropriate PC, and thus appropriately billing

16          the companies receiving the services. As a guide, ESI Time and Expense

17          Training materials are posted on the Affiliate Accounting and Allocations

18          section of the Entergy Companies' internal web. All ESI employees are

19          required to acknowledge their                                          on an

20          annual basis.      This training stresses the importance of choosing the

21          correct PC.     It also discusses the role of billing methods in billing the

22          appropriate companies for services rendered, and emphasizes that direct

23          billing is preferred over allocating charges         possible.
                    Inc.                                                       Page 48 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          also reviews how to determine which PC should be used for specific

 2          services. These ESI Time and Expense Training materials are included

 3          as Exhibit SBT-16.

 4                  As discussed earlier in my testimony, and as discussed in

 5          Attachment 8 of Exhibit SBT-15, there are several other controls in place

 6          to ensure that billings to affiliates properly reflect the actual cost of an item

 7          or service.

 8

 9   Q.     HOW ARE PROJECT CODES INITIATED AND MADE AVAILABLE FOR

10          USE?

11   A      As I previously mentioned, the Entergy Companies use a project costing

12          application (PowerPlant) that provides a single point of entry for all PCs.

13          When a particular department determines that a new project or service is

14          being initiated, PowerPlant is used by that department to set up the PC.

15          During set-up, the preparer of the PC request enters several elements to

16          establish a PC. The preparer provides a descriptive title for the PC and

17          determines the appropriate billing method, which may directly bill one

18          affiliate or allocate costs to multiple affiliates.     The billing method is



20          The preparer also describes the scope of the PC, including its overall

21          purpose, the primary activities to be performed, the products or

22          deliverables expected, and a justification of the billing method selected.
     Entergy Texas, Inc.                                                        Page 49 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          This scope, as well as all of the attributes associated with the PC, are

 2          stored in PowerPlant and can be referenced by users as needed.

 3                  Exhibit SBT-15 includes a more detailed discussion of the project

 4          billing process used by ESI. A breakdown of ESl's billings by project code

 5          is shown in Exhibit SBT-8.

 6

 7   Q.     DOES THE AFFILIATE BILLING PROCESS ENSURE THAT THE COSTS

 8          CHARGED BY ESI TO ETI ARE NO HIGHER THAN THE COSTS

 9          CHARGED TO OTHER AFFILIATES FOR THE SAME OR SIMILAR

10          ACTIVITIES AND SERVICES?

11   A.     Yes.    The following features of the billing system help ensure that ESI

12          does not charge a higher unit cost to ETI than to other affiliates for the

13          same or similar activities and services:

14                  1)      ESI always bills its services to regulated companies at cost,
15                          with no profit added, based on cost causation;

16                  2)      the billing method is selected based on the principle of cost
17                          causation to ensure that every affiliate that causes the cost
18                          in the PC is appropriately included in the allocation of costs;
19                          and

20                  3)     because each PC has only one billing method associated
21                         with it, all affiliates that receive the service are charged at
22                         the same unit rate for a given PC; therefore, the cost for a
                           given        of service is equal       all affiliates receiving the
                           service.
     Entergy Texas. Inc.                                                    Page 50 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     HOW DOES THE AFFILIATE BILLING PROCESS ENSURE THAT THE

 2          PRICE CHARGED BY ESI TO ETI REPRESENTS THE ACTUAL COST

 3          OF SERVICES?

 4   A.     With respect to direct billings, because ESI charges no more than actual

 5          costs for services provided to regulated companies, the price charged to

 6          ETI represents the actual cost With respect to allocated costs, because

 7          ESI charges the regulated companies at cost and utilizes the principle of

 8          cost causation in identifying a billing method, the unit price charged to ETI

 9          represents the actual cost.

10

11   Q.     DOES YOUR TESTIMONY INCLUDE A SUMMARY OF CONTROLS TO

12          ENSURE THE ACCURACY OF THE ESI AFFILIATE BILLINGS?

13   A.     Yes.    Those controls are generally summarized in the Affiliate Billing

14          Process section of my testimony.          In addition, these controls are

15          discussed in more detail in Attachment 8 of Exhibit SBT-15.

16

17   Q      ARE THERE ANY REVIEWS OF THE CONTROLS OVER THE

18          ACTIVITIES AND SERVICES AND THE RELATED COSTS THAT ESI

19

20          Yes. Internal Audit reviews the controls and performs tests of transactions

21          and balances related to affiliate billings.     Specifically related to the

22          implementation of the Sarbanes-Oxley Act, Internal Audit reviews the
     Entergy Texas, Inc.                                                         Page 51 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          with the affiliate billing process. Their review includes the related funding,

 2          allocations,     and    intercompany     account    reconciliation     processes

 3          associated with the overall affiliate billing process.

 4                    In addition, external reviews and audits of affiliate transactions and

 5          processes are conducted routinely.        For instance, D&T performs certain

 6          agreed upon procedures annually at the request of the Entergy

 7          Companies to satisfy a requirement included in an October 1992

 8          Settlement Agreement, as amended, between certain regulators and the

 9          Entergy Companies that pertains to billings from affiliates to EEi.          D&T

10          selects several intercompany transactions billed to EEi by affiliates to

11          ensure that they were billed in accordance with PUHCA 2005 affiliate

12          billing requirements.        O&T's "Independent Accountants' Report on

13          Applying Agreed-Upon Procedures" for the year ended December 31,

14          2010, is included as Attachment 9 to Exhibit SBT-15.

15                    In addition, the annual external audit of Entergy Corporation and its

16          subsidiaries' financial statements performed by O& T helps to detect

17          whether the inter-company accounts and billing processes are producing

18          any material misstatements in the financial statements. The Sarbanes-

19                       also requires       an              auditor attest

            of the                           disclosure regarding the effectiveness         its

21          internal controls.     In this connection, D&T also reviews risks, control

22          activities, and testing of control activities associated with the affiliate

23          billing
     Entergy Texas, Inc.                                                          Page 52 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                  Further, in its oversight role under PUHCA 2005, the FERC is

 2           authorized to conduct audits of Entergy service company transactions. As

 3           discussed earlier in my testimony, the most recent FERC audit of the four

4            service companies, including ESI, covered the period January 2006

 5           through December 2008.

 6

 7   Q.      DO YOU HAVE ANY INDEPENDENT VERIFICATION THAT THE

 8           CONTROLS ARE FUNCTIONING PROPERLY?

 9   A.      Yes.       PwC performed an independent attestation examination of

10           management's assertion on the presentation of costs billed by ESI and

11           other Entergy affiliates to ETI for the twelve-months ended June 30,

12           2011. 15    PwC's attestation examination included, among other things,

13           ( 1) consideration of controls surrounding the affiliate billing process;

14           (2) documentation included in the PC scope statements, including a

15           description of the PC's use and purpose, the activities associated with that

16           particular project, the expected deliverables from activities in the project,

17           and justification for the billing method to be used for billing the costs

18           accumulated in the project; and (3) testing of affiliate service charges

19                                  year      this docket




          Workpaper WP/SBT-4 includes ESl's             assertion and PwC's report in connection
             this attestation examination.
     Entergy Texas, Inc.                                                         Page 53 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     PLEASE EXPLAIN WHAT YOU MEAN BY "PC SCOPE STATEMENTS."

 2   A.     A PC scope statement is a narrative description of the work that is to be

 3          undertaken to which each PC is assigned.             The PC scope statements,

 4          included as part of the Project Summaries in my Exhibit SBT-E, provide

 5          information regarding the purpose of the project, the primary activities to

 6          be undertaken under the project, the primary products or deliverables of

 7          the project, the billing method that applies to the project, and the

 8          justification for that billing method. I have discussed the contents of these

 9          Project Summaries in more detail previously in my testimony.

10

11   Q.     PLEASE        SUMMARIZE          YOUR        UNDERSTANDING          OF       PWC'S

12          CONCLUSIONS RELATING TO AFFILIATE SERVICE CHARGES.

13   A.     PwC's independent attestation examination of management's assertion on

14          the presentation of costs allocated by ESI and other affiliates to ETI

15          concluded that management's assertion was fairly stated in all material

16          respects.       Management        asserted    that   ESI   has   allocated    costs

17          accumulated in identified PCs on a cost causative basis using billing

18          methods that ensure accurate recording and billing of the costs associated

19                the             of the related                                     asserted

            that billing methods used              allocate costs by ESI ensure that costs

21          charged to ETI reasonably approximate the actual costs of services

22          provided and are no higher than the costs charged to other affiliates for

23          similar
     Entergy Texas, Inc.                                                    Page 54 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     PLEASE        SUMMARIZE          YOUR      UNDERSTANDING      OF     PWC'S

 2          CONCLUSIONS RELATING TO PC SCOPE STATEMENTS.

 3   A      PwC concluded that management's assertion regarding the PC scope

4           statements was fairly stated in all material respects, i.e., the PC scope

 5          statements adequately described the project purpose, primary activities,

 6          products or deliverables, and rationale for billing method assignment.

 7

 8   Q.     DOES      THE     TOTAL      ETI       ADJUSTED   AMOUNT   ON    THE     G-6

 9          SCHEDULES INCLUDE THE RECOMMENDATIONS MADE BY PWC AS

10          A RESULT OF ITS ATTESTATION EXAMINATION OF MANAGEMENT'S

11          ASSERTION ON THE PRESENTATION OF COSTS ALLOCATED BY

12          ESI AND OTHER AFFILIATES TO ETI?

13   A      Yes. The Total ETI Adjusted amount on the G-6 schedules reflects all of

14          the proforma adjustments on Exhibit SBT-D. This exhibit includes various

15          adjustments due to PC billing method changes (Pro Forma Number AJ21-

16          04). The net effect of these adjustments is an increase in costs billed to

17          ETI of $7,368 which is included in the Total ETI Adjusted amount in test

18          year affiliate charges.
     Entergy Texas, Inc.                                                      Page 55 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                  B.      Summary of ESI Billings to Affiliated Companies

 2   Q.     WHAT WERE TOTAL BILLINGS fROM ESI TO THE AFFILIATED

 3          COMPANIES DURING THE TEST YEAR?

 4   A.     ESI billed approximately $883 million to its affiliate companies during the

 5          test year for services provided.       The following exhibits to my testimony

 6          contain schedules that present views of ESI billings to affiliates:

 7                  •       Exhibit SBT-8 - ESI Test Year Per Book Billings to Affiliates
 8                          by Project

 9                  •       Exhibit SBT-17 - Direct vs. Allocated ESI Test Year Per
10                          Book Billings to Affiliates

11

12   Q.     WHAT HAPPENS TO CHARGES THAT ARE BILLED BY ESI TO THE

13          OTHER SERVICE COMPANIES, SUCH AS EOI AND EEi?

14   A.     After ESI bills another service company for services rendered, the billed

15          service company affiliate in turn bills the costs to its affiliates.        For

16          instance, when ESI bills EOI for services rendered, EOI will bill one or

17          more of the regulated nuclear plants that it serves (e.g., EGSL's River

18          Bend facility) for the cost. When ESI bills EEi for services rendered, the

19          costs are billed by EEi to one or more of its affiliates. No costs billed by

                                      are subsequently                                Units

21
     Entergy Texas, Inc.                                                   Page 56 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     WHAT IS THE LEVEL OF CHARGES FROM ESI TO ETI DURING THE

 2          TEST YEAR?

 3   A.     ESI billed ETI approximately $84 million during the test year, or

 4          approximately 9.5% of ESl's total billings to all affiliates during the test

 5          year (as seen on Exhibit SBT-8). This figure is a total per book number,

 6          which includes expense and capital amounts billed to ETI. After taking

 7          into account exclusions and pro forma adjustments for ESI charges billed

 8          to ETI, the Total ETI Adjusted number is approximately $69 million (the

 9          remaining $10 million of the Total Requested amount relates to charges

10          from other Entergy affiliates).

11

12   Q.     HAVE THERE BEEN ANY CHANGES TO THE ESI BILLING PROCESS

13          SINCE THE COMMISSION'S LAST REVIEW OF THE AFFILIATE

14          BILLING PROCESS IN DOCKET NO. 37744?

15   A      With the exception of the changes in the Service Company Recipient

16          allocation process discussed later in my testimony, there have been no

17          substantive changes to the ESI billing process since the Commission's

18          last review of ETl's rates in Docket No. 37744.
     Entergy Texas, Inc.                                                       Page 57 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                                    C.       Billing Methods

 2                               1.        Billing Method Overview

 3   Q.     IN SECTION VII.A ABOVE YOU DESCRIBED HOW A BILLING METHOD

 4          CHOSEN FOR A PROJECT CODE ENSURES THAT ETI IS BILLED

 5          ONLY THOSE COSTS ATTRIBUTABLE TO ETI.                      DO YOU HAVE AN

 6          EXHIBIT THAT PROVIDES MORE INFORMATION REGARDING THE

 7          BILLING METHOD ASSIGNMENT PROCESS?

 8   A      Yes.    As described in the billing process discussion in Exhibit SBT-15,

 9          after the preparer of a PC request selects a billing method, it is reviewed

10          for reasonableness by both the intermediate approver of the PC and the

11          Affiliate Accounting and Allocations team that I oversee.          If the billing

12          method selected does not appear to reflect cost-causation, the approver

13          may contact the preparer for clarification as to why the billing method was

14          chosen, or may reject the request until the billing method is adequately

15          justified or another billing method is selected to ensure that the billing

16          method      is appropriate for the services          provided   under the   PC.

17          Attachment 4 to Exhibit SBT-15 contains guidelines for preparing PC

18          scope statements, including the selection and justification of a cost-

19          causative          method.
     Entergy Texas, Inc.                                                      Page 58 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     PLEASE         EXPLAIN      HOW        ESI   DEFINES    "DIRECT'     VERSUS

 2          "ALLOCATED" BILLINGS.

 3   A.     ESI defines direct billings as those that are billed 100% to one affiliate.

 4          Costs included in direct billings are incurred exclusively for the benefit of

 5          one affiliate. ESI defines allocated billings as those that are distributed

 6          using a formula that allocates costs to two or more affiliates.          Costs

 7          included in allocated billings are incurred for the benefit of more than

 8          one affiliate.

 9

10   Q.     PLEASE           DISTINGUISH       BETWEEN      THE      TERMS      "DIRECT,"

11          "ALLOCATED," "INDIRECT," AND "OVERHEAD."

12   A.     Each of these terms has been defined by ESI and the FERG. They are

13          also defined within the Service Agreements between ESI and its affiliates

14          that were accepted by the FERG in its December 12, 2006 order in

15          connection with ESl's October 13, 2006 request for review and

16          acceptance of service company cost allocations. ESl's definitions of the

17          terms "direct" and "allocated," as used throughout this testimony, are

18          described in the preceding paragraph. These terms relate to how costs

 9          are distributed          one affiliate          or     more than one affiliate

20          (allocated).     The term "overhead" refers to costs that include (1) costs

21          necessary for the existence of ESI as an entity, and (2) costs that are

22          attributable to a department but aren't related to any one specific project

                        is a                                         those             are
     Entergy Texas, Inc.                                                   Page 59 of 98
     Direct Testimony of Stephanie 8. Tumminello
     2011 Rate Case


 1          attributable to the overall operation of a department and not to a specific

 2          service. Exhibit SBT-18 is a chart showing how these terms are defined

 3          by the three groups (ESI, the FERC, and the Service Agreements

 4          accepted by the FERC) listed above.

 5

 6   Q.     DOES ESI BILL DIRECTLY FOR SERVICES PROVIDED TO THE

 7          REGULATED AFFILIATES WHENEVER APPROPRIATE?

 8   A.     Yes.     The former SEC regulations required that service costs be billed

 9          directly to an affiliate as long as such costs can be reasonably identified

10          as caused by an affiliate. Under PUHCA 2005, the FERC adopted this

11          "carryover" SEC provision.

12                   However, it is important to note that the fundamental purpose of a

13          service company such as ESI is to achieve benefits from consolidation

14          and economies of scale for multiple companies.       Therefore, the bulk of

15          ESl's costs may necessarily be incurred to provide common services

16          required by multiple companies, which require an allocation of costs. For

17          example, there are several filings that are required by regulatory agencies

18          that include information for numerous affiliates. Because one filing often

19          serves            legal entities, the employees working on that document

            charge          time using a PC that employs an allocation factor

21          represents a cost-causative relationship to the work performed.

22                   Direct billings from ESI to ETI were 26.36% of ETl's total charges

                       during the test year. Although each
     Entergy Texas, Inc.                                                            Page 60 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          received a similar mix between allocated and direct billings, ETI had the

 2          second highest percentage of direct ESI billings of all Entergy Operating

 3          Companies during the test year. Exhibit SBT-17 depicts the percentage of

 4          direct versus allocated billings from ESI to each of the affiliates to which

 5          ESI provides service.

 6

 7   Q.     DOES ES! DIRECTLY BILL EEi FOR SERVICES PROVIDED TO EEi ON

 8          BEHALF       OF     THE     NON-REGULATED            AFFILIATES         WHENEVER

 9          APPROPRIATE?

10   A.     Yes. As noted above, the Operating Companies have similar operations,

11          which provide opportunities for consolidation of services provided to them

12          by ESI. Although the provision of similar services by a single provider

13          results in economies of scale, this often requires an allocation of costs

14          instead of direct charging.            However, because Entergy Corporation's

15          non-regulated subsidiaries require many services that are not similar to

16          those of the regulated utility Operating Companies, the non-regulated

17          companies are not likely to share as many "consolidated" services as the

18          regulated companies.         Instead, because of the variation in requested

19                                                        affiliates, direct            the non-

20          regulated affiliates occur more often than direct billings to the Entergy

21          Operating Companies. As shown on Exhibit SBT-17, direct billings to EEi

22          (which receives the majority of non-regulated billings and, in turn, bills the

                                                                         billings
     Entergy        Inc.                                                      Page 61 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          As noted above, many services provided by ESI to non-regulated affiliates

 2          are billed by ESI to EEi, rather than to the individual non-regulated

 3          affiliates that receive those services. This does not mean, however, that

 4          ESI is "underbilling" the non-regulated affiliates for the services they

 5          receive.    The billing methods applied to the project codes applicable to

 6          these services ensure that the non-regulated affiliates are paying for their

 7          applicable share of these costs (if allocated), or the full cost if the project

 8          code direct bills the entire cost to EEi.     Exhibit SBT-15 Attachment 6c

 9          includes the statistics of each non-regulated company that were included

10          in calculating billing methods.

11

12   Q.     DOES ESI EVER USE MORE THAN ONE BILLING METHOD FOR A

13          GIVEN PC?

14   A.     No. Because each PC captures a specific service, each PC has only one

15          billing method assigned to it, and the billing method is selected to ensure

16          that every affiliate receiving the service also receives an appropriate

17          allocation. Therefore, the costs related to all services performed under a

18          PC that is not directly billed are allocated among affiliates using the same

19

            customers).          use of a single billing method ensures that all affiliates

21          causing costs to be incurred and receiving the service pay an appropriate

22          proportion of the costs. This also ensures that the affiliates are, in total,

            charged no more and no less than 1          of the
     Entergy Texas, Inc.                                                   Page 62 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          under the PC. Also, the use of a single billing method, which is assigned

 2          based on cost causation principles, ensures that each affiliate is paying

 3          the same per unit price for the same service, and that the prices charged

 4          to ETI are no higher than the prices charged by ESI to the other affiliates

 5          for similar services.

 6

 7   Q.     AFTER THE COSTS OF ESl'S SERVICES ARE CAPTURED BY A PC,

 8          HOW      ARE     COSTS       ALLOCATED    AMONG      THE   APPROPRIATE

 9          COMPANIES?

10   A.     One billing method is assigned to each PC for each service company.

11          Depending on the assigned billing method, the cost of services rendered

12          will be billed directly to a single affiliate or allocated among several

13          affiliates.   Billing methods are based on allocation formulae.       Under

14          PUHCA 2005, these allocation formulae must be reviewed and accepted

15          by the FERG.       Each allocation formula is based on data relevant to the

16          affiliated companies.

17                  There are approximately 50 formulae currently in use by ESI that

18          are used to derive billing methods. The FERG has reviewed and accepted

19                                                                            are: total

20          average number of customers, number of personal computers, and

21          transmission line miles.

22                  One allocation formula may be the basis of several billing methods

                                                                                 billing
     Entergy        Inc.                                                     Page 63 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          methods that use the total number of customers allocation formula,

 2          including: Billing Method CUSEOPCO, based on average electric

 3          customers for the utility Operating Companies; and Billing Method

 4          CUSTEGOP, based on average electric and gas customers for the utility

 5          Operating Companies.          Billing methods that use a common basis for

 6          allocation, such as those mentioned above, are referred to collectively as

 7          a "billing method family." Attachment 6b to Exhibit SBT-15 provides the

 8          billing methods used during the test year.       This exhibit includes each

 9          billing method, the title of each billing method, and the percentage of total

10          costs allocated to each affiliate for each billing method.

11

12   Q.     PLEASE SUMMARIZE HOW THE BILLING METHODS WORK.

13   A      Services that are provided by ESI to only one affiiiate are billed using

14          direct billing methods, which by definition bill only one affiliate. Services

15          that are provided to more than one affiliate are allocated in accordance

16          with formulae reviewed and accepted by FERG. As previously discussed,

17          billing methods that distribute costs using these formulae are often termed

18          allocation methods. There were 179 direct and allocated billing methods

19          derived                                              bill    affiliate costs

20          the affiliated companies during the test year. Of these billing methods,

21          approximately 40% are direct billing methods (one billing method for each

22          business unit ESI serves directly), and the remainder represent variations

23          of the allocation formulae, as discussed above.       However, as noted on
     Entergy Texas, Inc.                                                      Page 64 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          Attachment 7 of SBT-15, only 74 of the 179 ESI billing methods were used

 2          to bill costs to ETI during the test year as reflected in the Total ETI

 3          Adjusted amount.

 4

 5                              2.     Billing Method Calculations

 6   Q.     WHAT ARE THE ESI ALLOCATION BILLING METHODS ("ALLOCATION

 7          METHODS") THAT WERE USED TO BILL COSTS FOR SERVICES TO

 8          ETI DURING THE TEST YEAR?

 9   A.     Exhibit SBT-19 is a chart that includes each ESI allocation method that

10          was used to bill costs to ETI during the test year. The chart provides the

11          billing method number, the billing method family to which each method is

12          associated, the basis on which the method is calculated, and the types of

13          costs that are allocated using each method.

14

15   Q.     DID ESI USE ANY ALLOCATION METHODS TO ALLOCATE COSTS TO

16          ETI DURING THE TEST YEAR OTHER THAN THOSE INCLUDED IN

17          EXHIBIT SBT-19?

18   A      No.

19

20   Q.     PLEASE DESCRIBE HOW EACH ALLOCATION METHOD EMPLOYED

21          BY ESI DURING THE TEST YEAR IS CALCULATED.

22   A.     Each allocation method is calculated by taking each business unit's pro

                          of the cost              statistics (such as number of accounts
     Entergy        Inc.                                                        Page 65 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1             payable transactions or number of employees).            For each allocation

 2             method, Attachment 6 of Exhibit SBT-15 includes the percentages

 3             allocated to each affiliate as well as the statistics used to come up with

 4             those percentages.          For Attachment 6b, all non-regulated percentages

 5             and statistics are included in the "EEi" column.         Attachment 6c was

 6             prepared to provide the individual non-regulated companies included in

 7             the statistics for "EEi."

 8                    Previously required by the SEC under PUHCA 1935 and now

 9             recognized by FERG under PUHCA 2005, all ESI services to ETI are

10             billed at cost. The specific billing method chosen for a particular type of

11             charge is selected to provide an appropriate matching of costs with the

12             cost drivers. Every affiliate that causes the cost and receives the service

13             provided is included in the cost allocation.

14

15        D.       Service Company Recipient Allocation (also referred to as Shared
16                                      Services Loader)

17   Q.        DOES      THE     ESI   AFFILIATE       BILLING   PROCESS      INCLUDE      A

18             MECHANISM THAT CAPTURES AND ALLOCATES THE COSTS

19             ASSOCIATED WITH SERVICES THAT ESI PROVIDES TO ITSELF?



21             provides services to itself so that it, in turn, can provide services to its

22             affiliates. Therefore, under cost causation billing, ESI is also a receiver of

23             costs associated with the services it provides.        The mechanism that
     Entergy Texas. Inc.                                                      Page 66 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          allocates the costs associated with the services ESI receives is currently

 2          known as the "Service Company Recipient Allocation." This allocation is

 3          actually comprised of several types of costs, including information

 4          technology, desktops and telephones (discussed more specifically by

 5          Company witness Julie F. Brown), facilities-related costs such as rents

 6          and space management (discussed more specifically by Company witness

 7          Thomas C. Plauche), Human Resources-related costs (discussed more

 8          specifically by Company witness Kevin G. Gardner), and the like.

 g

10   Q.     HOW DOES ESI CAPTURE THE COSTS ASSOCIATED WITH ESI

11          SERVICES RECEIVED?

12   A.     ESI captures the costs associated with ESI services received by including

13          ESI as one of the legal entities to which ESI costs may be billed.

14          Examples of cost causative allocation methods of which ESI is a recipient

15          are APTRNALL (Accounts Payable Transactions), GENLEDAL (General

16          Ledger Transactions), and PRCHKALL (Payroll Checks Issued). Because

17          ESI creates Accounts Payable ("AP") invoices, has its own General

18          Ledger ("GL") transactions, and has employees who receive payroll

19                    a                     costs are         by

20          affiliates, ESI may directly bill costs to itself for services solely caused by

21          ESI using a direct billing method. Examples of costs that may be directly

22          billed to ESI are office supplies, professional fees, and rent associated
     Entergy Texas, Inc.                                                  Page 67 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     WHERE DOES ESI RECORD THE COSTS ASSOCIATED WITH ESI

 2          SERVICES THAT ARE BILLED TO ESI?

 3   A      During the PC billing process, all ESI expenses billed to ESI are deferred

 4          on the balance sheet using a clearing account (Account 184SSL).          In

 5          particular, all of the costs received by ESI in the PC billing process are

 6          assigned to Account 184SSL and further separated by the following

 7          functions: Information Technology, Support -      Operations, Support -

 8          Corporate, Supply Power - Nuclear, and President/CEO.

 9

10   Q.     HOW ARE THE COSTS ACCUMULATED IN ACCOUNT 184SSL

11          ALLOCATED?

12   A      A second-tier allocation called Service Company Recipient Allocation

13          clears the Account 184SSL balance and distributes the costs to the

14          affiliates that are using the services of ESI employees.      This is also

15          consistent with cost causation principles.      It is appropriate to bill

16          companies a pro-rata share of ESI costs based on the amount and type of

17          ESI services they receive because the demand for ESI services drives the

18          costs associated with ESI

19

                                                           COMPANY

21          ALLOCATION PROCESS.

22   A.     During the PC billing process, both the "pool" and "basis" for the Service

                                                                     is
     Entergy Texas, Inc.                                                     Page 68 of98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          monthly costs associated with services received by ESI, which occurs

 2          when ESI bills itself. Such costs within this pool are identified by function.

 3          The basis is the total monthly labor billings to each affiliate to which ESI

 4          provides services in a given month. Such billings are also identified by

 5          function. Thus, a loader rate for each function can be calculated.

 6

 7   Q.     HOW IS THE LOADER RATE CALCULATED?

 8   A.     The loader rate for each function is determined by dividing the total

 9          amount of costs in the pool for a function for that month by the total

10          amount of labor billings (the basis) to affiliates for each function for the

11          same month. Though typically stable, the monthly loader rates may vary

12          as the functional pool and basis vary. The loader rate then is applied to

13          labor billing results to distribute the costs in the pool.      The Affiliate

14          Accounting and Allocations group reviews the pool and basis amounts

15          monthly to ensure that they are reasonable.

16

17   Q.     PLEASE PROVIDE AN EXAMPLE OF THE SERVICE COMPANY

18          RECIPIENT ALLOCATION PROCESS.

19

20          provides staffing services to the Fossil organization. The HR employees

21          assign their time to a PC that bills based on the number of fossil-fueled

22          generation plant ("Fossil") employees within each Entergy Corporation
     Entergy Texas, Inc.                                                         Page 69 of 98
     Direct Testimony of Stephanie 8. Tumminello
     2011 Rate Case


 1          the billing, which is assigned to the 184SSL account. This is classified as

 2          an overhead cost for ESI Fossil employees.               During the same billing

 3          process, ESI Fossil employees bill their labor out to those companies

 4          receiving their services via the billing method assigned to each PC used.

 5                  Once the PC billing process described above is complete, the

 6          Service Company Recipient Allocation begins.                  In this second-tier

 7          allocation, the total dollar amount that was billed to ESI for services

 8          provided to ESI Fossil employees by Human Resources (contained within

 9          the Support-Corporate pool) is distributed to the labor amounts that were

10          billed by the ESI Fossil group (the basis), thereby loading the Fossil

11          organization's labor billings with their share of service company

12          recipient charges.

13

14   Q.     WHY DOES ESI USE THIS TWO-TIERED APPROACH FOR BILLING?

15   A      The two-tiered approach is used to ensure that all the costs (both

16          overhead and direct) are paid for by the affiliates that cause the costs. It

17          is important that ETI be able to determine the total cost associated with its

18          projects and services.            The Service Company Recipient Allocation

19          ensures that overheads associated with managing each                           are

            loaded to the projects to which those functional employees charged their

21          time.   This enables each project to be fully-loaded with both the direct

22          costs    assigned     to    the    project   as   well   as   service   company

23          recipient charges.
     Entergy        Inc.                                                     Page 70 of 98
     Direct Testimony of Stephanie 8. Tumminello
     2011 Rate Case


 1   Q.     HAVE THERE BEEN ANY CHANGES IN THIS PROCESS SINCE THE

 2          COMMISSION'S LAST REVIEW IN DOCKET NO. 37744?

 3   A.     Yes. The Service Company Recipient Allocation's basis was adjusted in

 4          January 2010 to include not only labor billings to ESI affiliates, but also

 5          labor costs that remain at ESI such as capital or other balance sheet items

 6          maintained at ESI.       Prior to the change, the basis included only labor

 7          billings to affiliates from ESL As a result of the change, ESl-owned capital

 8          projects (not included in cost of service) are loaded with the service

 9          company recipient charges as well.          In addition, beginning in January

10          2010, the number of functional rates was changed from sixteen to five.

11          This change was implemented to streamline the process so that internal

12          customers could more easily analyze and predict their service company

13          recipient costs.

14

15                                    E.      Payroll Loaders

16   Q.     WHAT ARE PAYROLL LOADERS?

17   A.     Payroll loaders allocate payroll-related costs, specifically payroll taxes,

18          employee benefits, post-employment benefits, stock options, certain

19                                             paid

20          own loader.      These payroll-related costs are loaded to projects so that

21          each project is fully-loaded with both the direct labor costs and the

22          associated payroll loaders.
     Entergy Texas, Inc.                                                        Page 71 of 98
     Direct Testimony of Stephanie R Tumminello
     2011 Rate Case


 1   Q.     PLEASE SUMMARIZE THE PAYROLL LOADERS PROCESS.

 2   A.     The Human Resources department provides Affiliate Accounting and

 3          Allocations with base standard rates for employee benefits, post-

 4          employment benefits, and stock options, while the Compensation and

 5          Benefits Design department provides the base standard rates for

 6          incentives. These base standard rates are based on total payroll. The

 7          base standard rate for payroll taxes is calculated by the Affiliate

 8          Accounting and Allocations group based on payroll taxes paid during the

 9          prior year as a percentage of the total payroll paid during the prior year.

10          Because payroll allocations load only on productive payroll rather than

11          total payroll, the Affiliate Accounting and Allocations group adjusts these

12          base standard rates by productive factors to generate actual loader rates.

13          The actual loader rate for paid time off is also caicuiated by the Affiliate

14          Accounting and Allocations group based on the percentage of non

15          productive payroll to productive payroll.

16                  The loader rates for employee benefits, post-employment benefits,

17          stock options, incentives, and paid time off are applied to productive

18          straight-time payroll (excluding overtime) The loader rate for payroll taxes

19          is applied     total productive        (including             All             are

            assigned the same         as the labor, so that they properly follow the same

21          billing distribution as the labor dollars on which they are based           As I

22          explained earlier in my testimony, each PC is assigned one billing method
     Entergy Texas, Inc.                                                     Page 72 of98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          that will most appropriately allocate the charges to the companies

 2          receiving the services based on cost-causation principles.

 3

 4   Q.     HOW OFTEN ARE LOADER RATES REVIEWED AND ADJUSTED, IF

 5          NEEDED?

 6   A      The loader rates for payroll taxes, employee benefits, post-employment

 7          benefits, stock options, incentives, and paid time off, are reviewed for

 8          reasonableness by the Affiliate Accounting and Allocations group on a

 9          quarterly basis and adjusted, or trued-up, on an annual basis.

10

11   Q.     HAVE THERE BEEN ANY CHANGES IN THIS PROCESS SINCE THE

12          COMMISSION'S LAST REVIEW IN DOCKET NO. 37744?

13   A      Yes. In Docket No. 37744 (test period including the twelve months ended

14          June 30, 2009) the payroll loaders included employee benefits, post-

15          employment benefits, incentives, payroll taxes, and paid time off.       The

16          post-employment benefits loader was comprised of payroll related costs

17          associated with stock options, pensions, and other post-employment

18          benefits.    In July 2010, the payroll related costs associated with stock

19

20          payroll loader was created to identify those costs with a separate, unique

21          resource code. The post-employment benefits loader now excludes the

22          payroll related costs associated with stock options.
     Entergy Texas, Inc.                                                       Page 73 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                            VIII.   OTHER AFFILIATE BILLINGS

 2   Q.     BESIDES ESI, WHICH ENTERGY COMPANIES BILLED ETI FOR

 3          SERVICES RENDERED DURING THE TEST YEAR?

 4   A      Each of the Operating Companies billed ETI for services rendered. There

 5          are several reasons for the Operating Companies to provide services to

 6          one another. For instance, materials from the storeroom of one Operating

 7          Company are often transferred to another. Also, one Operating Company

 8          may assist another in an emergency situation, such as during a storm and

 9          subsequent storm restoration. An Operating Company affiliate can also

10          transfer a percentage of the operating costs of a shared plant to another

11          Operating Company affiliate through the co-owner billing process.              As

12          noted previously, during the test year, EGSL transferred operating costs to

13          ETI related to the jointly-owned Nelson 6 plant.         In addition, certain of

14          Entergy Corporation's non-regulated affiliates also loaned services to ETI.

15          These services primarily relate to loaned labor and material transfers.

16                  The following exhibits provide a listing of test year per book billings

17          by project/activity code for each Operating Company to its affiliates and for

18          non-regulated affiliates to the regulated affiliates:

19                  •       Exhibit SBT-20 -           Arkansas Billings    Affiliates;

                    •                       1 -               States Louisiana Billings to
21                         Affiliates;

22                  •       Exhibit SBT-22 - Entergy Louisiana Billings to Affiliates;

23                  •       Exhibit SBT-23 - Entergy Mississippi Billings to Affiliates;
     Entergy Texas, Inc.                                                    Page 74 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                  •       Exhibit SBT-24 - Entergy New Orleans Billings to Affiliates;
 2                          and

 3                  •       Exhibit SBT-25 - Entergy Non-Regulated Affiliates Billings to
 4                          Regulated Affiliates

 5

 6                 IX.     SPONSORED CLASSES OF AFFILIATE COSTS

 7                                        A.       Overview

 8   Q.     WHAT IS THE PURPOSE OF THIS SECTION OF YOUR TESTIMONY?

 9 A. I sponsor the following three classes of affiliate costs:

10                  (1)     Depreciation. The Depreciation Class includes the cost for
11                          the depreciation and amortization of ESI assets. These
12                          assets are used by ESI in the provision of services to its
13                          affiliate companies;

14                  (2)     Service Company Recipient Offsets. The Total ETI Adjusted
15                          amount for the Service Company Recipient Offsets Class is
16                          zero. This class is set up for Accounting purposes only; and

17                  (3)     Other Expenses. The Other Expenses Class primarily
18                          includes payroll-related costs that have not yet been loaded
19                          to individual departments, the credit ETI received from the
20                          5% upcharge to the non-regulated affiliates, and other
21                          miscellaneous costs not associated with other specific
22                          classes.

23                  As shown on my Exhibits SBT-5 and SBT-6, these three classes

24          are in the Accounting Entries function, which is included in the Corporate

            Support family.



27   Q.     WITH REGARD TO THE THREE CLASSES THAT YOU SPONSOR, DO

28          THE BILLINGS PROVIDED TO ETI DURING THE TEST YEAR MEET
     Entergy Texas, Inc.                                                      Page 75 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          THE COMMISSION STANDARDS FOR INCLUSION OF SUCH COSTS

 2          IN RATES?

 3   A      Yes. The billings to ETI during the test year in the three classes of costs

 4          that I sponsor meet the Commission standards for inclusion of such costs

 5          in rates (noting, again, that there are no costs from the Service Company

 6          Recipient Offsets Class included in the Total ETI Adjusted amounts in this

 7          case). Specifically:

 8                  1.      The charges billed to ETI during the test year were
 9                          reasonable and necessary for the operation of ETI.

10                  2.      The amount charged to ETI through the PC billing process,
11                          the co-owner billing process, and the loaned resource billing
12                          process for each cost or class of costs during the test year
13                          are no higher than the amount charged to the other affiliates
14                          or non-affiliated persons for these classes of costs.

15                  3.      The amounts charged to ETI during the test year represent
16                          the actual costs of services provided to ETI.

17                  4.      As with all other classes of affiliate costs, expenses that are
18                          not allowed for ratemaking purposes are included in the
19                          billed expenses, but are excluded from the Total ET!
20                          Adjusted amount as below-the-line expenses in accounts
21                          such as Account No. 426, and/or are included in the pro
22                          forma adjustments shown on Schedule G-6.2, and,
23                          therefore, are not included in cost of service.

24                  5       The items charged to ET! are not duplicative of items already
25                          provided by or for ETI.
     Entergy Texas, Inc.                                                  Page 76 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                                  B.      Depreciation Class

 2                                  1.      Description of Class

 3   a.     PLEASE       BRIEFLY         DESCRIBE THE      DEPRECIATION   CLASS OF

 4          AFFILIATE COSTS.

 5   A.     This class represents the cost of depreciation and amortization of ESI

 6          assets. These assets are used by ESI for the provision of services to its

 7          affiliate companies.

 8

 9   a.     WHAT IS THE TOTAL ETI ADJUSTED AMOUNT FOR THIS CLASS OF

10          SERVICES?

11   A.     As shown in Exhibits SBT-A, SBT-B, and SBT-C, the Total ETI Adjusted

12          amount for this class of services is $1,777,986.       Of this amount, ESI

13          directly billed 27% of the amount, and allocated 73% of the amount, to

14          ETI. The following table summarizes this information for the Depreciation

15          Class. The table shows for each class the following information:
    Entergy Texas, Inc.                                                     Page 77 of 98
    Direct Testimony of Stephanie R Tumminello
    2011 Rate Case


            Total Billings                 Dollar amount of total Test Year billings and
                                           charges from ESI to all Entergy Business
                                           Units, plus the dollar amount of all other
                                           affiliate charges to ETI that originated from
                                           any Entergy Business Unit.        This is the
                                           amount from Column (C) of the cost exhibits
                                           SBT-A, SBT-B, and SBT-C.

            Total ETI Adjusted             ETl's adjusted amount for electric cost of
                                           service after pro form a adjustments and
                                           exclusions.

            % Direct Billed                The percentage of the ETI adjusted test year
                                           amount that was billed 100% to ETI.

            % Allocated                    The percentage of the ETI adjusted test year
                                           amount that was allocated to ETI.


                                                            Total ETI Adjusted
            Class               Total Billings     Amount         % Direct   % Allocated

            Depreciation       $26,406,546       $1,777,986        27%          73%


1   Q.     PLEASE       DESCRIBE        THE      EXHIBITS     THAT    SUPPORT       THE

2          INFORMATION INCLUDED IN THE TABLE ABOVE.

3   A.     Please see Exhibits SBT-A, SBT-B, and SBT-C, which I described above

4          in connection with my affiliate overview presentation. For each of these

5          exhibits, the amounts in the columns represent the following information:
    Entergy Texas, Inc.                                                      Page 78 of 98
    Direct Testimony of Stephanie 8. Tumminello
    2011 Rate Case


             Column (A)-                 Dollar amount of total Test Year billings and
             Support                     charges from ESI to all Entergy Business Units,
                                         plus the dollar amount of all other affiliate
                                         charges to ETI that originated from any Entergy
                                         Business Unit

            Column (B)-                  Dollar amount that was included in the service
            Service Company              company recipient allocation. Service company
            Recipient                    recipient charges are the cost of services that
                                         ESI provides to itself, which in turn are charged
                                         to affiliates that receive those services. The
                                         service company recipient allocation process is
                                         described earlier in my testimony.

            Column (C)-                  Represents the sum of Columns (A) and (B).
            Total

            Column (0)-                  That portion of Column (C) that was billed and
            All Other BU's               charged to Business Units other than ETI.

            Column (E)-                  Represents the difference between Columns (C)
            ETI Per Books                and (D).

             Column (F)-                 Represents amounts that are excluded from ETI
             Exclusions                  eiectric cost of service. The exclusions are
                                         described in my testimony.

            Column (G)-                  Pro Forma Amounts include adjustments for
            Pro Forma Amount             known     and measurable  changes,   and
                                         corrections.

            Column (H)-                 ETI adjusted amount requested for recovery in
            Total ETI Adjusted          this case for this class (Column (E) plus
                                        Columns (F) and (G)).



                                                                                         F

2          (Exclusions) and Column G (Pro Forma Amount) earlier in my testimony.
     Entergy Texas, Inc.                                                        Page 79 of 98
     Direct Testimony of Stephanie 8. Tumminello
     2011 Rate Case


 1   Q.     ARE THERE ANY PRO FORMA ADJUSTMENTS TO THIS CLASS?

 2   A.     Yes. The proforma adjustments for the Depreciation Class are shown on

 3          Exhibit SBT-D, which also indicates the Company witnesses who sponsor

 4          those pro forma adjustments, and lists the pro forma adjustments by

 5          account.     As indicated on Exhibit SBT-D, I sponsor three pro forma

 6          adjustments to the Depreciation Class. Exhibit SBT-12 describes the pro

 7          forma adjustments to the Depreciation Class in greater detail.

 8

 9                                          2.      Necessity

10   Q.     WHAT KINDS OF ASSETS ARE OWNED BY ESI THAT RESULT IN THE

11          DEPRECIATION THAT IS THEN CHARGED TO THE AFFILIATE

12          COMPANIES?

13   A.     In order to provide services to its affiiiate companies, ESi must invest in

14          certain depreciable assets to support its operations. These assets consist

15          primarily    of      computer        equipment,   computer   software   systems,

16          communications equipment, furniture, fixtures, leasehold improvements,

17          and aircraft.     However, a pro forma adjustment was made to remove

18          Company aircraft costs, including depreciation on aircraft, from the

19                        cost
     Entergy        Inc.                                                          Page 80 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.      PLEASE DESCRIBE HOW THE DEPRECIATION OF ESl'S ASSETS IS

 2           CALCULATED.

 3   A.      The purpose of depreciation is to distribute the cost of an asset over its

4            expected useful life. Total depreciation expense over the life of an asset

 5           is equal to the asset's cost (less any proceeds realized upon disposal).

 6           ESI uses the straight-line method to calculate the annual depreciation

 7           expense for its assets. Use of this depreciation method results in the cost

 8           of an asset being distributed evenly over the expected useful life of the

 9           asset For example, an asset costing $1,000 that has an expected service

10           life of 10 years would result in depreciation expense for this asset of $100

11           per year for a period of 10 years ($1,000 divided by 10 years= $100 per

12           year or 10% a year).            This method of calculating depreciation is

13           appropriate under generally accepted accounting principles. The straight-

14           line method is also the most commonly used and accepted depreciation

15           method.       According to an American              Institute of Certified Public

16           Accountants survey of 544 companies in 2009, 89% use the straight-line

17           method of depreciation versus other methods, which are primarily

18           accelerated methods of depreciation. 16 Exhibit SBT-26 is a summary of

19

20           plant, and the service life used to calculate depreciation.




          American Institute of Certified   Public Accountants
     Entergy Texas, Inc.                                                       Page 81of98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     PLEASE EXPLAIN WHY THE DEPRECIATION COSTS BILLED TO ETI

 2          ARE NECESSARY.

 3   A      ESI requires certain assets to support the operations that provide services

 4          to its affiliates, including ETI.        The depreciation cost is the result of

 5          distributing the cost of these assets over their expected service lives to the

 6          recipients of the services provided by ESL These assets enable ESI to

 7          provide the services required by its affiliates, including ETI, in the most

 8          efficient, effective, and reliable manner possible. Without such assets to

 9          support its operations, ESI could not provide the services that are required

10          by its affiliates, including ETI. Depreciation of those assets is a necessary

11          and proper component of the cost of owning and using the assets to

12          provide services.

13

14                                   3.      Reasonableness

15   Q.     HAVE      YOU      REVIEWED            THE   DEPRECIATION      EXPENSE     TO

16          DETERMINE WHETHER THE CHARGES WERE REASONABLE?

17   A      Yes. The charges to ETI for the costs I sponsor are reasonable for the

18          operation of ETI because the method of calculating depreciation

19          (straight-line method) is appropriate            generally accepted accounting

            principles and is the most common method                     addition,    price

21          charged by ESI to ETI for this item represents the actual cost of this item.
     Entergy        Inc.                                                       Page 82 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate


 1   Q.     WHAT OBJECTIVE SOURCES SUPPORT YOUR OPINION THAT THE

 2          DEPRECIATION COSTS BILLED BY ENTERGY SERVICES TO ETI ARE

 3          REASONABLE?

 4   A.     Exhibit SBT-27 is a benchmarking study prepared under my supervision

 5          that compares the dollar amount of assets per employee for ESI to the

 6          dollar amount of assets per employee for other PUHCA 2005 service

 7          companies. This measure, cost of assets per employee, is appropriate

 8          because employees drive the need for assets in service companies.

 9          Because the number of employees would be the primary determinant of

10          the level of the assets that would be required, assets per employee is a

11          valid measure. Exhibit SBT-27 compares the service company property

12          per employee of ESI to the service company property per employee of six

13          other PUHCA 2005 service companies with at least $100 million of service

14          company property as of December 31, 2010. This exhibit shows ES l's

15          cost of assets per employee, while slightly higher than the average, is

16           reasonable compared to that of the other PUHCA 2005 service

17          companies.      This comparison is based on service company headcount

18           information contained in the respective corporate Forms 10-K and service

19

20          Form 60 Annual Report for the period ending December 31, 2010.

21           However,     the   service    company     property   for   Southern   Company

22          Services, Inc.,     Entergy    Services,   Inc.,   Exelon   Business    Services

                                                                                   on
     Entergy Texas, Inc.                                                          Page 83 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          SBT-27 differs from what was reported on the companies' 2010 FERG

 2          Form 60s. These were the only companies that included Transportation

 3          Equipment in their Service Company Property. Beginning with the FERG

 4          Form 60 Annual Report for the period ending December 31, 2008, the

 5          service company property category "Aircraft and Airport Equipment" was

 6          eliminated and included in "Transportation Equipment."                A pro forma

 7          adjustment was made (AJ21-01) to remove Company aircraft costs from

 8          the Company's cost of service. Therefore, to be consistent with the costs

 9          included in this case, the Transportation Equipment was removed from the

10          total   Service    Company       Property   for     all   companies    before    the

11          benchmarking study was completed.           Because the benchmarking study

12          supports the reasonableness of the level of assets being depreciated, and

13          the procedures used to depreciate the assets are appropriate and

14          consistent with well accepted accounting practices, the ultimate level of

15          depreciation is likewise reasonable.

16                  With the exception of depreciation on aircraft, ESI distributes the

17          costs associated with the depreciation and amortization of ES! assets

18          based on the labor cost billed to each affiliate.              Distributing ESl's

19          depreciation and amortization                     this manner is an appropriate

20          allocation of these costs because            employee labor is a reasonable

21          measure of the level of services provided by ES! employees to affiliates,

22          and employees and the services they provide drive the need for the assets

23          utilized by       in its operations. Depreciation on aircraft is                as a
     Entergy Texas, Inc.                                                     Page 84 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          component of total flight costs of ESI aircraft. Flight costs are charged to

 2          specific PCs based on the PC( s) associated with the ridership and

 3          purpose of a particular flight.        However, as noted above, a pro forma

 4          adjustment was made to remove Company aircraft costs, including

 5          depreciation on aircraft, from the Company's cost of service.

 6

 7                               4.      How Costs are Charged

 8   Q.     DO THE DEPRECIATION COSTS CHARGED BY ENTERGY SERVICES

 9          TO ETI UNDER THIS CLASS REASONABLY APPROXIMATE THE

10          COSTS OF THOSE ITEMS?

11   A.     Yes. The depreciation costs charged are based on the actual costs of the

12          assets supporting ESl's operations and do not include any profit

13          or markup.

14

15   Q.     IS THE PRICE CHARGED TO ETI FOR DEPRECIATION NO HIGHER

16          THAN THE PRICE CHARGED TO OTHER AFFILIATES?

17   A.     Yes. The price charged to ET! is no higher than the price charged by ESI

18          to the other affiliates for depreciation on a per unit basis.       With the

19

20          onto each ESI labor dollar, and then billed out to affiliates.

21          depreciation loader is assigned the same PC as labor, so that it properly

22          follows the same billing distribution as the labor dollars on which it is

                                                                  is assigned one billing
     Entergy Texas, Inc.                                                     Page 85 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          method that will most appropriately allocate the charges to the companies

 2          receiving the services based on cost-causation principles.              Thus,

 3          depreciation cost is billed to each affiliate at the same rate for each dollar

 4          of labor charged, ensuring that costs are equitably distributed to

 5          each affiliate.

 6

 7   Q.     HOW ARE THE COSTS OF THIS CLASS CAPTURED AND BILLED TO

 8          ETI?

 9   A.     With the exception of depreciation on aircraft, the cost associated with this

10          class is initially captured in Project Code F5PCZUDEPX, Depreciation and

11          Amortization, and then these costs are distributed directly to ESI PCs

12          based on the labor charged to the project codes. The receiving PCs then

13          bill the depreciation costs (along with all other costs charged to the PC) to

14          ESl's affiliates based on the assigned billing method for each project.

15          During the test year,          projects receiving depreciation costs billed

16          $1,777,986 Total ETI Adjusted, which includes proforma adjustments, to

17          ET!. Exhibit SBT-8 shows the costs included in this class by project code.

18

19                                           IS



21          ESI?

22   A.     As noted, with the exception of depreciation on aircraft, ESI assigned

23          depreciation costs                based on                 projects
     Entergy Texas. Inc.                                                        Page 86 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          billed these costs to affiliates based on the billing method assigned to

 2          each project. The use of assets required to support ESI employee service

 3          functions results in the depreciation and amortization cost. labor charged

 4          to projects is an appropriate allocation for this cost because ESI employee

 5          labor is a reasonable measure of the level of services provided by ESI

 6          employees to affiliates.       This process distributes the depreciation and

 7          amortization of assets necessary for the ESI employees to provide

 8          services to its affiliates in a manner consistent with the distribution of ESI

 9          labor to the affiliates that receive services.

10

11    C.      Service Company Recipient Offsets (also referred to as Shared Services
12                                      loader Offsets)

13                                  1.      Description of Class

14   Q.     PLEASE BRIEFLY DESCRIBE THIS CLASS OF AFFILIATE COSTS.

15   A.     This class represents the corresponding credit to Service Company

16          Recipient Allocation transactions. As discussed earlier in my testimony,

17          the Service Company Recipient Allocation is the mechanism by which the

18          costs of services provided by ES! employees to operate ESI that are

19          initially billed to    through the       billing process are distributed to ESl's

            affiliates    a

21          ESI services received in a "clearing account" on its balance sheet. These

22          costs reside temporarily in this clearing account until they are distributed

            to affiliates that are using the services of ESI employees. There are two
     Entergy Texas, Inc.                                                          Page 87 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          components of the Service Company Recipient Allocation process: the

 2          recording of costs in the clearing account during the PC billing process;

 3          and removal from or credit to the clearing account during the second tier

 4          allocation process. Because the costs are distributed to all affiliates based

 5          on the labor billings of ESI employees, the allocated costs are reflected in

 6          the other affiliate classes.       The loader offset, which is charged to a

 7          balance sheet clearing account, is reflected in the Service Company

 8          Recipient Offsets Class.         Because the loader offset is charged to a

 9          balance sheet account at ESI, loader offset amounts are not included in

10          the Total ETI Adjusted, as shown on my Exhibits SBT-A, SBT-B, and

11          SBT-C.

12

13                                D.      Other Expenses Class

14                                  1.     Description of Class

15   Q.     PLEASE DESCRIBE THIS CLASS OF AFFILIATE COSTS.

16   A      This class reflects $1,756,009 of costs resulting from certain accounting

17          adjustments. It primarily includes costs related to payroll, the credit from

18          the 5% upcharge to the non-regulated affiliates, and other miscellaneous

19          costs that are not associated          any other specific affiliate class.
     Entergy Texas, Inc.                                                       Page 88 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q      PLEASE DESCRIBE THE ADJUSTMENTS THAT RESULTED IN THE

 2          PAYROLL-RELATED COSTS INCLUDED IN THIS CLASS.

 3   A.     Certain payroll-related adjustments, which resulted in the payroll-related

 4          costs in this class, are primarily the result of the use of standard estimated

 5          rates throughout the year, which differ from actual recorded charges at the

 6          end of the year. The costs resulting from the payroll-related adjustments

 7          account for approximately $2.3 million.         (As I explain below, there is a

 8          credit that offsets this amount by $500,000.) Company witness Gardner

 9          discusses the reasonableness of various types of payroll-related costs,

10          including     employee      benefits,     teamsharing,   and   other   incentive

11          compensation and payroll taxes. I address the residual amount of these

12          payroll-related costs that have not been loaded to specific departments.

13

14   Q.     BESIDES THESE PAYROLL-RELATED COSTS, WHAT OTHER COSTS

15          ARE INCLUDED IN THE OTHER EXPENSES CLASS?

16   A      Also included in the Other Expenses Class is a credit of approximately

17          $500,000 of other expenses.            The other expenses within this class are

18          primarily made up of credits related to the 5% upcharge to the non-

 9

20          approximately $240,000.
     Entergy Texas, Inc.                                                        Page 89 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     WHAT PERCENTAGES OF THE TOTAL ETI ADJUSTED FOR THIS

 2          CLASS WERE DIRECT BILLED AND ALLOCATED TO ETI?

 3   A.     As shown on Exhibit SBT-A, SBT-B, and SBT-C, the Total ETI Adjusted

 4          amount for this class of services is $1,756,009.            Of this amount, ESI

 5          directly billed the $500,000 credit described above {which is -13.9% of the

 6          Total ETI Adjusted amount) and allocated the payroll-related costs (which

 7          is 113.9% of the Total ETI Adjusted amount) to ETI. The following table

 8          summarizes this information for the Other Expenses Class. I described

 9          the column names previously in the Depreciation Class section of my

10          testimony.


                                                             Total ETI Adjusted
             Class                    Total Billings    Amount    % Direct % Allocated
             Other Expenses
                                      $36,585,596      $1,756,009   -13.9%        113.9%


11   Q.     PLEASE        DESCRIBE         THE      EXHIBITS     THAT     SUPPORT       THE

12          INFORMATION INCLUDED IN THE TABLE ABOVE.

13   A.     Exhibits SBT-A through SBT-C support the information for this class in the

14          same manner as I discussed earlier          my testimony.       each exhibit, the

15          amounts        the columns represent the same information as described

6           above                to                     Class.
     Entergy Texas, Inc.                                                     Page 90 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     ARE THERE ANY PRO FORMA ADJUSTMENTS TO THIS CLASS?

 2   A.     Yes. The proforma adjustments for the Other Expenses Class are shown

 3          on Exhibit SBT-0, which also indicates the Company witnesses who

4           sponsor those pro forma adjustments.     As indicated on Exhibit SBT-0,

 5          there were eleven pro forma adjustments made to the Other Expenses

 6          Class. Exhibit SBT-12 describes the proforma adjustments to this Class

 7          in greater detail.

 8

 9   Q.     WHAT ARE THE MAJOR COST COMPONENTS OF THE CHARGES

10          FOR THIS CLASS?

11   A      The major cost components for charges from ESI to ETI are as follows:


                           Cost Com(!onent          Dollars         % of Total

                     Payroll and Employee
                                                   $2,280,649       129.88%
                     Costs
                     Outside Services              $112,325           6.4%
                     Office and Employee
                                                       $1              0%
                     Expenses
                     Service Company
                         ..
                     Rec1p1ent
                                                   $105,361     I      6%

                     Other                         $-742,327         -42.27%

                                 TOTAL             $1,756,009         100%


12   Q.     WHAT IS THE IMPORTANCE OF THESE COST CATEGORIES?

13   A      The foregoing table is common to most affiliate witnesses in this case.

14          directly sponsor the costs shown in this table because they comprise the
     Entergy Texas, Inc.                                                             Page 91of98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          Total ETI Adjusted amount for the Other Expenses Class. This breakout

 2          of costs provides an additional view of the components of the costs in this

 3          class. For example, the table demonstrates that 129.88% of the costs are

 4          for compensation, employee benefits, and other labor-related expenses

 5          ("Payroll and Employee Costs"). These costs are the result of certain

 6          payroll-related adjustments, which I discussed earlier in this section.

 7          Company witness Gardner discusses overall payroll and benefits-related

 8          structure and practices. The Other expenses in this class, as I previously

 9          discussed, include the credits related to the 5% upcharge to the

10          non-regulated affiliates, and other miscellaneous accounting adjustments.

11

12                                       2.        Necessity

13   Q.     PLEASE EXPLAIN WHY THE ADJUSTMENTS THAT RESULTED IN

14          THE COSTS BILLED TO ETI UNDER THE OTHER EXPENSES CLASS

15          ARE NECESSARY.

16   A.     As explained above, the adjustments resulting in the payroll-related costs

17          included in the Other Expenses Class are necessary to reflect costs

18          associated with reasonable and necessary compensation and benefit

19          programs that Company witness                       discusses                  direct

                                                               were necessary

21          reflect accounting entries in the Company's books in accordance with

            generally accepted accounting standards.




                                                                        0   A'.l'i
     Entergy Texas, Inc.                                                      Page 92 of 98
     Direct Testimony of Stephanie 8. Tumminello
     2011 Rate Case


 1                                    3.      Reasonableness

 2   Q.     HAVE YOU REVIEWED THE COSTS IN THE OTHER EXPENSES

 3          CLASS TO DETERMINE WHETHER THE ADJUSTMENTS WERE

4           REASONABLE?

 5   A.     Yes. The adjustments that result in the payroll-related costs in the Other

 6          Expenses Class are reasonable because they were made in accordance

 7          with generally accepted accounting standards to reflect timing differences

 8          associated with book entries. There is no duplication or over-recovery of

 9          actual costs.      The reasonableness of the compensation and benefit

10          programs associated with these payroll-related costs are discussed by

11          Company witness Gardner.           As stated, the remaining adjustments are

12          reasonable (and necessary) to reflect proper and accepted accounting

13          practices with regard to the Company's books.

14

15                               4.        How Costs are Charged

16   Q.      DO THE COSTS CHARGED BY ES! TO ETI UNDER THE OTHER

17           EXPENSES CLASS REASONABLY APPROXIMATE THE COSTS OF

18          THOSE ITEMS?

19                                 costs charged under the         Expenses

            are the result of certain adjustments, are based on actual costs        do

21          include any profit or markup.
     Entergy Texas, Inc.                                                    Page 93 of 98
     Direct Testimony of Stephanie 8. Tumminello
     2011 Rate Case


 1   Q.     IS THE PRICE CHARGED TO ETI FOR ADJUSTMENTS CHARGED

 2          UNDER THIS CLASS NO HIGHER THAN THE PRICE CHARGED TO

 3          OTHER AFFILIATES?

 4   A      Yes. The adjustments that resulted in the costs in this class ensure that

 5          the total costs charged to ETI are no higher than the price charged by ESI

 6          to the other affiliates for the costs charged under the Other Expenses

 7          Class. The adjustments that resulted in the payroll-related costs in this

 8          class are part of a true-up process to adjust payroll-related account

 9          balances for the use of standard estimated rates during the year.        The

10          account balance true-ups follow the same billing distribution as the original

11          payroll loaders with the same PCs used for labor costs. As I explained

12          earlier in my testimony, each PC is assigned one billing method that will

13          most appropriately allocate the charges to the companies receiving the

14          services based on cost-causation principles. This basis of cost allocation

15          ensures that the price charged to ETI is no higher than the price charged

16          to other affiliates.

17

18            X.      SPONSORED AFFILIATE PRO FORMA ADJUSTMENTS

19          DO          SPONSOR ANY OF             PROFORMA

                         YEAR INCLUDED IN                     2?

21   A      Yes. Exhibit SBT-12 identifies the proforma adjustments that I sponsor.
     Entergy        Inc.                                                    Page 94 of 98
     Direct Testimony of Stephanie 8. Tumminello
     2011 Rate Case


 1   a.     PLEASE DISCUSS THE PRO FORMA ADJUSTMENTS TO THE TEST

 2          YEAR COSTS THAT YOU SPONSOR.

 3   A      The adjustments to the test year affiliate costs that I sponsor are listed

 4          below.

 5                   •       AJ21-04 - PwC Changes in Billing Methods

 6                   •       AJ21-11 - Correct Capital Project Codes

 7                   •       AJ21-14 - Billing     Method    Change for Project Code
 8                           F3PCTDOR01

 9                   These test year pro forma adjustments are described in greater

10          detail in Exhibit SBT-12 and Exhibit SBT-D, which includes details of the

11          pro forma adjustments by account.

12

13   a.     ARE          THERE    ANY      ADDITIONAL       AFFILIATE   PRO      FORMA

14          ADJUSTMENTS TO THE TEST YEAR THAT ARE SPONSORED BY

15          SOMEONE OTHER THAN YOU?

16   A      Yes.     Please refer to Exhibit SBT-12 for a listing and description of the

17          affiliate pro forma adjustments to the test year sponsored by other

18          Company witnesses.

19



21   a.     ARE      ESl'S   COSTS OF         PROVIDING     ITS SUPPORT SERVICES

22          COMPARABLE TO OTHER SERVICE COMPANIES?

                   costs are generally in line with those of peer service companies.
     Entergy Texas, Inc.                                                    Page 95 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.     HAVE YOU DONE ANY TYPE OF ANALYSIS TO REACH THE

 2          CONCLUSION THAT ESl'S COSTS ARE GENERALLY IN LINE WITH

 3          THOSE OF PEER SERVICE COMPANIES?

 4   A.     Yes, I conducted a benchmarking analysis comparing ESl's costs with the

 5          costs of peer service companies using publicly available information in the

 6          December 31, 2010 FERC Form 60 for a peer group of service companies

 7          and the December 31, 2010 Form 10-K for the related holding companies.

 8

 9   Q.     PLEASE DESCRIBE HOW YOU DEVELOPED YOUR LIST OF PEER

10          GROUP SERVICE COMPANIES.

11 A. I identified the list of service companies that submitted a December 31,

12          2010 Form 60 to the FERC. The FERC Form 60 is required to be filed by

13          all utility service companies serving multiple jurisdictions.   For 2010, 38

14          service companies, including ESI, submitted the FERC Form 60. Several

15          of these companies have multiple service companies that provide specific

16          services that are not comparable to ESI, including those that provide

17          nuclear generation operations.         My analysis excluded those service

18          companies that provide specific services that are not comparable to ESI.

19             order     ensure direct comparability, my analysis also excluded service

            companies with a                 based parent company and companies with

21          fewer than 1 million customers.         To ensure that the analysis was

22          performed among similar companies,           I then included only those

            companies whose holding company systems were classified as
     Entergy Texas. Inc.                                                      Page 96 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1          Utilities" by the Global Industry Classification Standard. Lastly, I excluded

 2          those companies whose service company headcount information is not

 3          publicly available in the Form 10-K or whose FERC Form 60 does not

 4          include service company property.       The resulting 2010 ESI peer group

 5          used in my benchmarking analysis includes Allegheny, AEP, Exelon,

 6          FirstEnergy, Northeast Utilities, PEPCO, and Southern Company. A high

 7          level overview of the peer group selection process is included in

 8          Exhibit SBT-28A.

 9

10   Q.     PLEASE DESCRIBE THE FERC FORM 60 DATA AND THE FORM 10-K

11          DATA THAT WAS USED IN YOUR BENCHMARKING ANALYSIS.

12   A.     My benchmarking analysis captured service company O&M expense as a

13          percentage of total company O&M, service company O&M expense as a

14          percentage of total company revenue, service company O&M expense as

15          a percentage of total company assets, and service company O&M

16          expense per service company employee.            The service company O&M

17          expense is publicly available in the FERG Form 60. The total company

18          O&M, total company revenue, total company assets, and service company

19                        are           available               1

20          were calculated on a per-unit basis rather than a total cost basis due to

21          differing levels of granularity and aggregation in the total costs.
      Entergy Texas, Inc.                                                Page 97 of 98
      Direct Testimony of Stephanie B. Tumminello
      2011 Rate Case


 1    Q.      WHAT WERE THE RESULTS OF YOUR BENCHMARKING ANALYSIS

 2            FOR EACH OF THE COST COMPARISONS LISTED ABOVE?

 3    A       As shown in Exhibit SBT-28B, ESI O&M expense represents 21.50% of

 4            total company O&M expense, which is below the peer group average of

 5            26.33%.    As shown in Exhibit SBT-28C, ESI O&M expense represents

 6            9.49% of total company revenue, which is below the peer group average

 7            of 10.77%. As shown in Exhibit SBT-28D, ESI O&M expense represents

 8            1.79% of total company assets, which is below the peer group average of

 9            2.05%.    Lastly, as shown in Exhibit SBT-28E, ESI O&M expense is

10            $220,325 per ESI employee, which is below the peer group average of

11            $248, 142 per service company employee.

12

13    Q.      HOW SHOULD COMPARATIVE PERFORMANCE RELATIVE TO A

14            PEER GROUP, AS CALCULATED THROUGH BENCHMARKING, BE

15            VIEWED?

16    A       In general, service company costs that are at or better than average

17            provide an indication that a company is providing services in a cost

18            effective manner.

19

                           YOU                          BENCHMARKING ANALYSIS

21            THAT YOU PERFORMED?

22    A       The overall benchmarking analysis indicated that ESI performed slightly

23            better than the peer                  As a




2011 ETI RatE> Ca""
    Entergy Texas, Inc.                                                   Page 98 of 98
    Direct Testimony of Stephanie B. Tumminello
    2011 Rate Case


1          analysis, I have concluded that ESl's costs are generally in line with those

2          of peer service companies, which supports the conclusion that ESI costs

3          charged to ETI are reasonable.

4

5                                    XII.    CONCLUSION

6   Q.     DOES THIS CONCLUDE YOUR DIRECT TESTIMONY?

7   A.     Yes, at this time.
                                                                                        Entergy Non-Regulated                                                             Exhibit SBT-25
                                                                Affiliate Per Book Billings to Regulated Affiliates by Project/Activity                               2011 TX Rate Case
                                                                            For the Twelve Months Ended, June 30, 2011                                                             1 of 3
                                                                                          Amounts in Dollars


    Billing
  Company       Project/Activity                  Description                         EAI         EGSLA           ELL          EMI        EOI        ESI       ETI     SERI       TOTAL
Non Regulated                                                                            -            -              -           -            -     163,034       -       -       163,034
Non Regulated   C1PPFI5207         Payroll Time & Labor - Phase I                        -            -              -           -            -          893      -       -           893
Non Regulated   C6PCN32144         GRAND GULF EXTENDED POWER UPRA                        -            -              -           -            -      68,512       -       -        68,512
Non Regulated   C6PCN66105         DRY FUEL STORAGE - STUDY PHASE                        -            -            6,846         -            -          -        -       -         6,846
Non Regulated   C6PCN70858         RIVER BEND EXTENDED POWER UPRA                        -         63,312            -           -            -          -        -       -        63,312
Non Regulated   C6PPN32689         Security:SOCA Camera/Video Sys                        -            -              -           -            -      14,625       -       -        14,625
Non Regulated   C6PPN66800         Misc Security Mods                                    -            -              -           -            -      14,625       -       -        14,625
Non Regulated   C6PPN71535         SECURITY: MISC. SECURITY MODS                         -            -              -           -            -      14,625       -       -        14,625
Non Regulated   C6PPN71638         B33-PC001A SEAL REPLACEMENT RF                        -            -              -           -         17,856        -        -       -        17,856
Non Regulated   C6PPN87125         ANOC Monitoring,Detection,CAS/                        -            -              -           -            -      14,625       -       -        14,625
Non Regulated   E1PCN01631         U1-General Mechanical                               1,084          -              -           -            -          -        -       -         1,084
Non Regulated   E1PCN01632         U1-General Electrical                                 330          -              -           -            -          -        -       -           330
Non Regulated   E1PCN01702         U2-Refueling & Fuel Handling                          -            -              -           -          9,062        -        -       -         9,062
Non Regulated   E1PCN01715         U2-Motor Operated Valves (MOV)                        -            -              -           -         15,036        -        -       -        15,036
Non Regulated   E1PCN01718         U2-Emergency Diesel Generators                      8,120          -              -           -         19,115        -        -       -        27,234
Non Regulated   E1PCN01721         U2-General Mechanical                              35,357          -              -           -            -          -        -       -        35,357
Non Regulated   E1PCN01723         U2-General Instruments & Contr                        -            -              -           -         12,478        -        -       -        12,478
Non Regulated   E1PCN07539         OUTAGE INDUSTRIAL SAFETY                              -            -              -           -            208        -        -       -           208
Non Regulated   E1PCN07540         OUTAGE IN/OUT PROCESSING                              -            -              -           -         16,756        -        -       -        16,756
Non Regulated   E1PCN07552         REFUELNG/FUEL HANDLNG                                 -            -              -           -         16,312        -        -       -        16,312
Non Regulated   E1PCN07553         TURBINE GENERATOR & AUXILIARIE                        -            -              -           -         26,757        -        -       -        26,757
Non Regulated   E1PCN07562         OUTAGE OPERATIONS WORK                                -            -              -           -         12,481        -        -       -        12,481
Non Regulated   E1PCN07564         OUTAGE SUPPORT ACTIVITIES                             -         17,867            -           -         87,807        -        -       -       105,673
Non Regulated   E1PCN07578         INSERVICE INSPECTION/IWE-IWL P                        -            -              -           -          2,573        -        -       -         2,573
Non Regulated   E1PCN07579         HEALTH PHYSICS OUTAGE WORK                            -            -              -           -         24,086        -        -       -        24,086
Non Regulated   E1PCN07580         MECHANICAL OUTAGE WORK                                -            -              -           -         14,614        -        -       -        14,614
Non Regulated   E1PCN07581         ELECTRICAL OUTAGE WORK                                -            -              -           -         71,336        -        -       -        71,336
Non Regulated   E1PCN07582         I&C OUTAGE WORK                                       -          8,027            -           -        128,794        -        -       -       136,821
Non Regulated   E1PCN08301         REFUELING AND FUEL HANDLING                           -            -            9,606         -         18,897        -        -       -        28,503
Non Regulated   E1PCN08304         MAINTENANCE SUPPORT OUTAGE WOR                        -            -            1,784         -            -          -        -       -         1,784
Non Regulated   E1PCN08315         REACTOR COOLANT PUMPS / MOTORS                        -            -           30,152         -            -          -        -       -        30,152
Non Regulated   E1PCN08320         GENERAL CONTAINMENT OUTAGE SUP                        -            -            5,148         -            -          -        -       -         5,148
Non Regulated   E1PCN08322         OUTAGE IN-PROCESS / OUT-PROCES                        -            -            9,978         -            -          -        -       -         9,978
Non Regulated   E1PCN08323         OUTAGE SUPPORT ACTIVITIES                             -            -           33,525         -         19,403        -        -       -        52,928
Non Regulated   E1PCN08324         OUTAGE SCAFFOLDING WORK                               -            -           18,470         -            -          -        -       -        18,470
Non Regulated   E1PCN08325         MECHANICAL OUTAGE WORK                                -            -            4,100         -         10,407        -        -       -        14,507
Non Regulated   E1PCN08326         ELECTRICAL OUTAGE WORK                                -            -           59,973         -          4,231        -        -       -        64,203
Non Regulated   E1PCN08329         HEALTH PHYSICS WORK                                   -            -           29,647         -            -          -        -       -        29,647
Non Regulated   E1PCN08350         STEAM GENERATORS / PRESSURIZER                        -            -           14,707         -            -          -        -       -        14,707
Non Regulated   E1PCN08353         HEAT EXCHANGER TESTING / MAINT                        -            -              -           -         15,583        -        -       -        15,583
Non Regulated   E1PCNN5413         NUCLEAR BUSINESS DEVELOPMENT                          -            -              -           -            -       2,548       -       -         2,548
Non Regulated   E1PPN01741         U2-Performance Incentive-Staff                        -            -              -           -         13,785        -        -       -        13,785
Non Regulated   E1PPN01744         U2-Switchyard/Transformers >13                      6,129          -              -           -            -          -        -       -         6,129

                                                                                                                                                                          Exhibit SBT-25
                                                                                                                                                                      2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                 1 of 3
                                                                                        Entergy Non-Regulated                                                           Exhibit SBT-25
                                                                Affiliate Per Book Billings to Regulated Affiliates by Project/Activity                             2011 TX Rate Case
                                                                            For the Twelve Months Ended, June 30, 2011                                                           2 of 3
                                                                                          Amounts in Dollars


    Billing
  Company        Project/Activity                      Description                    EAI         EGSLA           ELL          EMI        EOI      ESI       ETI     SERI       TOTAL
Non Regulated   E1PPN09155          OUTAGE PERFORMANCE INCENTIVE                         -            241            -           -        38,112       -        -        -       38,353
Non Regulated   E1PPN09295          TURBINE ROTOR REPAIR - RF16                          -            -              -           -         3,297       -        -        -        3,297
Non Regulated   E1PPNG6768          OUTAGE STAFF PERFORMANCE INCEN                       -            -              -           -        12,982       -        -        -       12,982
Non Regulated   F3PC380000          MISC. BASE TASK EXPENDITURES                         296       97,002            467         -            -        -        -        -       97,765
Non Regulated   F3PC380347          DOWNPOWERS OVERTIME                                  -            -              -           -            -      3,767      -        -        3,767
Non Regulated   F3PC4R0000          SAP MAPPING DEFAULT                                8,292        1,969          4,243         -            -        -        -      1,865     16,368
Non Regulated   F3PC5WAREH          WAREHOUSE OPERATIONS                               3,507        8,122            891         -            -        -        -        -       12,520
Non Regulated   F3PC6H0026          NORTHEAST MGMT OVERSITE IP2/IP                       -            -              -           -            -      3,055      -        -        3,055
Non Regulated   F3PC6H00JF          DIRECT SUPPORT TO JAF                                -            -              -           -            -     29,135      -        -       29,135
Non Regulated   F3PC6H00PN          DIRECT SUPPORT TO PILGRIM NPS                        -            -              -           -            -     29,707      -        -       29,707
Non Regulated   F3PC6H00VY          VERMONT YANKEE 100%                                  -            -              -           -            -     40,584      -        -       40,584
Non Regulated   F3PC6HENNE          ENN EQUAL SPLIT                                      -            -              -           -            -        142      -        -          142
Non Regulated   F3PC7RWRHS          JAF MATERIAL CONTROL                               2,364        8,832          8,091         -            -        -        -     (4,840)    14,447
Non Regulated   F3PCCPM001          CORPORATE PERFORMANCE MANAGEME                       -            -              -           -            -        173      -        -          173
Non Regulated   F3PCF99180          CORP. COMPLIANCE TRACKING SYS                        -            -              -           -            -         91      -        -           91
Non Regulated   F3PCF99182          RECORDS MANAGEMENT                                   -            -              -           -            -         82      -        -           82
Non Regulated   F3PCFACALL          FACILITIES SVCS- ALL COS                             -            -              -           -            -        424      -        -          424
Non Regulated   F3PCHRSALL          HR SERVICES- ALL COMPANIES                           -            -              -           -            -      2,450      -        -        2,450
Non Regulated   F3PCN07072          RBS MP&C OUTAGE SUPPORT                              -            -              -           -        26,608       -        -        -       26,608
Non Regulated   F3PCN07096          SECURITY HEIGHTENED AWARENESS                        -              7            -           -            -        -        -        -            7
Non Regulated   F3PCN07606          RBN GENERAL SUPPORT                                  -          4,185            -           -            -        -        -        -        4,185
Non Regulated   F3PCN20701          ESI NUCLEAR EMPLOYEES                                405          405            405         -            -        -        -        405      1,620
Non Regulated   F3PCN20707          NUCLEAR FUEL MANAGEMENT - UNIT                       -            -              -           -            -    175,409      -        -      175,409
Non Regulated   F3PCN20780          ESI NUCLEAR EMPLOYEES - ANO                       11,411          -              -           -            -      7,409      -        -       18,821
Non Regulated   F3PCN20781          ESI NUCLEAR EMPLOYEES - GGNS                         -            -              -           -            -     10,102      -        -       10,102
Non Regulated   F3PCN20782          ESI NUCLEAR EMPLOYEES - RB                           -            -              -           -            -      6,199      -        -        6,199
Non Regulated   F3PCN20783          ESI NUCLEAR EMPLOYEES - WF3                          -            -              -           -            -        633      -        -          633
Non Regulated   F3PCN26004          METHOD 004 - SERI                                    -            -              -           -        48,419       -        -        -       48,419
Non Regulated   F3PCN26031          METHOD 031 - RIVER BEND                              -            -              -           -         3,616       -        -        -        3,616
Non Regulated   F3PCN90445          Unit 2 Diesel Outages A&B                          4,176          -              -           -            -        -        -        -        4,176
Non Regulated   F3PCN90726          NRC Graded Force on Force Exer                     5,275          -              -           -            -        -        -        -        5,275
Non Regulated   F3PCN91075          ANO MP&C ADMINISTRATION                              113          -              -           -        65,278       -        -        -       65,392
Non Regulated   F3PCN91483          INPO/WANO Preps                                    2,752          -              -           -            -        -        -        -        2,752
Non Regulated   F3PCN91590          O & M BUDGETING/COST TRACKING                        400          -              -           -            -        -        -        -          400
Non Regulated   F3PP6H0PAL          Direct Support to Palisades                          -            -              -           -            -      9,073      -        -        9,073
Non Regulated   F3PP6WAREH          MATERIAL CONTROL                                   2,483          879          9,911         -            -        -        -        464     13,737
Non Regulated   F3PPCOO001          CHIEF OPERATING OFFICER                              -            -              -           -            -     10,812      -        -       10,812
Non Regulated   F3PPINTAUD          Internal Audit Services                              -            -              -           -            -         86      -        -           86
Non Regulated   F3PPIR0001          ST (STRAIGHT TIME) PAYROLL - I                       -            -              -           -         1,087       -        -        -        1,087
Non Regulated   F3PPM08001          WATERFORD 3 GENERAL SUPPORT                          -            -            2,635         -            -        -        -        -        2,635
Non Regulated   F3PPM08235          SECURITY SERVICES AT WATERFORD                       -            -            7,987         -            -        -        -        -        7,987
Non Regulated   F3PPM08268          AWARDS PROGRAM                                       -            -              -           -           405       -        -        -          405
Non Regulated   F3PPM08956          MAINTENANCE TRAINING PROGRAM                         -            -            3,392         -            -        -        -        -        3,392

                                                                                                                                                                        Exhibit SBT-25
                                                                                                                                                                    2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                               2 of 3
                                                                                        Entergy Non-Regulated                                                                 Exhibit SBT-25
                                                                Affiliate Per Book Billings to Regulated Affiliates by Project/Activity                                   2011 TX Rate Case
                                                                            For the Twelve Months Ended, June 30, 2011                                                                 3 of 3
                                                                                          Amounts in Dollars


    Billing
  Company        Project/Activity                      Description                    EAI         EGSLA          ELL           EMI        EOI        ESI        ETI        SERI     TOTAL
Non Regulated   F3PPN08511          NRC Triennial Force on Force E                        -            -          5,386           -           404        -         -           -       5,791
Non Regulated   F3PPN09260          RBS PO-10-01 RX RECIRC B SEAL-                        -            -            -             -         1,966        -         -           -       1,966
Non Regulated   F3PPN20713          ESI Nuclear - Site Split                              -            -            -             -           -       20,314       -           -      20,314
Non Regulated   F3PPN90022          NRC Security Investigation                            -            -            -             -           -        5,193       -           -       5,193
Non Regulated   F3PPNTLGGG          TLG Decom Support for GG                              -            -            -             -           -          -         -        83,863    83,863
Non Regulated   F3PPNTLGRB          TLG Decom Support for RBS                             -          5,448          -             -           -          -         -           -       5,448
Non Regulated   F3PPRES001          Regulated Utility Electric Rel                        -            -            -             -           -          323       -           -         323
Non Regulated   F3PPTPAL01          Plant Support                                         -            -          2,711           -        19,017        -         -           -      21,727
Non Regulated   F3PPTRINVE          Inventory Receipt                                   8,211        6,766       11,731           -           -          -         -         1,261    27,968
Non Regulated   F3PPWCBNNE          Wholesale Commodity Business -                        -            -            -             -           -       12,883       -           -      12,883
Non Regulated   F5PC6H0IP2          DIRECT SUPPORT TO IP2                                 -            -            -             -           -        1,086       -           -       1,086
Non Regulated   F5PCZPTOXX          PAID TIME OFF                                         -            -            -             -           -       13,444       -           -      13,444
Non Regulated   F5PCZUBENF          BENEFITS                                               32          (60)         200           -            60      1,300       -           -       1,533
Non Regulated   F5PCZUPRTX          PAYROLL TAX                                          (226)         (22)         (24)          -          (168)      (719)      -           -      (1,159)
Non Regulated   F5PCZZ4040          TEAMSHARE INCENTIVE COMPENSATI                        165          276          101           -           144      2,483       -           -       3,168
Non Regulated   F5PCZZ4070          IMPACT AWARDS                                         -            254          -             -           541        -         -           -         795
Non Regulated   F5PP5PERCX          5% Surcharge                                      (12,992)      (8,170)      (2,261)       (1,274)        -          -      (2,475)     (3,739)  (30,912)
Non Regulated   F5PPFALCON          Project Falcon                                        -            -            -             -           -        1,010       -           -       1,010
Non Regulated   F5PPWE0495          Carbon Capture Study                                  -            -            -             -           -          272       -           -         272
Non Regulated   SAPCP25910          PC&R OVERHEAD POOL CHARGES                            -            -            -             -           -          808       -           -         808
Non Regulated   SNPCN30001          Capital Overheads - Grand Gulf                        -            -            -             -           242        -         -           -         242
Non Regulated   SNPCP8SUSP          CAPITAL SUSPENSE - ENUCO 80                           -            -            -             -           -        3,091       -           -       3,091
                                                                                       87,684     215,339       279,799        (1,274)    779,586    684,308    (2,475)     79,278 2,122,246




                                                                                                                                                                              Exhibit SBT-25
                                                                                                                                                                          2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                     3 of 3
                                                                                          Entergy Arkansas, Inc.                                                          Exhibit SBT-20
                                                                              Affiliate Per Book Billings by Project/Activity                                         2011 TX Rate Case
                                                                             For the Twelve Months Ended, June 30, 2011                                                            1 of 8
                                                                                            Amounts in Dollars
 Billing
Company     Project/Activity                      Description        EGSLA            ELL              EMI              EEI       ENOI     EOI   ESI       ETI       SERI        TOTAL
EAI        BDCW                Disconn & Reconn El Met-Nonpay            -               1,607               -              -         -      -      -            -      -           1,607
EAI        C1PPFI7287          Dist-Gas SCADA Replacement                -                 -                 -              -         -      -    4,872          -      -           4,872
EAI        C1PPFI7292          My Account Online-Serv Initiat            -                 -                 -              -         -      -        87         -      -              87
EAI        C1PPFIB203          21GTX Replacement 2011                    -                 -                 -              -         -      -    2,834          -      -           2,834
EAI        C1PPFIB211          Integrated Voice Solutions-PBX            -                 -                 -              -         -      -    3,966          -      -           3,966
EAI        C1PPFIB229          Rplcmnt Low Level NonFiber Equ            -                 -                 -              -         -      -      750          -      -             750
EAI        C1PPFIB230          Strategic 1/0 DACS Replacment             -                 -                 -              -         -      -    1,151          -      -           1,151
EAI        C1PPFIB231          Voice Mail Expansion & DR-Jack            -                 -                 -              -         -      -    1,291          -      -           1,291
EAI        C1PPFIB64A          Reliability of DC Power System            -                 -                 -              -         -      -   35,006          -      -          35,006
EAI        C1PPFII042          Replacement of Smartzone Radio            -                 -                 -              -         -      -      646          -      -             646
EAI        C1PPFII043          Relocate Gretna Telecom Hub               -                 -                 -              -         -      -    1,604          -      -           1,604
EAI        C1PPFII056          Backbone Ovebld Expnsn North D            -                 -                 -              -         -      -   36,795          -      -          36,795
EAI        C1PPFII061          Video Conferencing Expansion              -                 -                 -              -         -      -      111          -      -             111
EAI        C1PPFII26W          CFI Jackson - Repl Gretna Voic            -                 -                 -              -         -      -    7,234          -      -           7,234
EAI        C1PPFII62P          IVS-PBX Replacement                       -                 -                 -              -         -      -   22,969          -      -          22,969
EAI        C1PPTD3002          2008 NERC Cyber Security Compl            -                 -                 -              -         -      -    1,478          -      -           1,478
EAI        C1PPTD3303          LRDC EMS NETWORK (SOC)                    -                 -                 -              -         -      -      355          -      -             355
EAI        C1PPTD3318          LRDC - TOC Post Cutover Projec            -                 -                 -              -         -      -   33,512          -      -          33,512
EAI        C1PPTD3330          SOC-PB SWITCHGEAR INSTALLATION            -                 -                 -              -         -      -   32,368          -      -          32,368
EAI        C1PPTD3332          DR SMP CHANNEL BANK EQUIPMT               -                 -                 -              -         -      -   10,621          -      -          10,621
EAI        C1PPTD3334          Fire Protection - SOC PB                  -                 -                 -              -         -      -      304          -      -             304
EAI        C1PPTD3502          DNA Fusion Redundant Server               -                 -                 -              -         -      -      462          -      -             462
EAI        C1PPWC218G          WPO PDS Software                          -                 -                 -           23,671       -      -      -            -      -          23,671
EAI        C2PP5CA20C          Installation of Spare Transfor            -                 -                 -            7,725       -      -      -            -      -           7,725
EAI        C2PPWC218A          IP2 - PDS Software                        -                 -                 -           23,671       -      -      -            -      -          23,671
EAI        C2PPWC218B          IP3 PDS Software                          -                 -                 -           23,671       -      -      -            -      -          23,671
EAI        C2PPWC218C          Pilgrim PDS Software                      -                 -                 -           23,671       -      -      -            -      -          23,671
EAI        C2PPWC218D          JAF PDS Software                          -                 -                 -           23,671       -      -      -            -      -          23,671
EAI        C2PPWC218E          VY PDS Software                           -                 -                 -           23,671       -      -      -            -      -          23,671
EAI        C2PPWC218F          Palisades PDS Software                    -                 -                 -           23,671       -      -      -            -      -          23,671
EAI        C5DB476007          INSTALL GAS MAIN AND SERVICES             -                 -                 -              -        571     -      -            -      -             571
EAI        C5DB476138          UPPERLINE STCHARLES PART2                 -                 -                 -              -        366     -      -            -      -             366
EAI        C5DB476203          5627 MARAIS                               -                 -                 -              -        147     -      -            -      -             147
EAI        C6DB275195          IMPROVE,STERL.,N1710,BUILD RIV            -             91,436                -              -         -      -      -            -      -          91,436
EAI        C6DB275248          GEORGETOWN RECONDUCTOR                    -             46,741                -              -         -      -      -            -      -          46,741
EAI        C6DB275295          IMP. HWY RELOC. PROJECT #083-0            -             10,031                -              -         -      -      -            -      -          10,031
EAI        C6DB275868          IMPROVE, MONROE, N4203, PLANNI            -             16,435                -              -         -      -      -            -      -          16,435
EAI        C6DB275937          REV, MONROE, N5004, REROUTE N5            -              (9,589)              -              -         -      -      -            -      -          (9,589)
EAI        C6DB276007          IMPROVE,LUNA,N1908,RECONDUCT 2            -               3,033               -              -         -      -      -            -      -           3,033
EAI        C6DB276065          REV DUNN N1005 RECONDUCTOR EXI            -              (2,881)              -              -         -      -      -            -      -          (2,881)
EAI        C6DB276148          CUSTOMER N0254 MINDEN-INSTALL             -             53,506                -              -         -      -      -            -      -          53,506
EAI        C6DB276153          REV NO256 CAMP MINDEN-RTI CENT            -             34,621                -              -         -      -      -            -      -          34,621
EAI        C6DB276158          REV NO256 CAMP MINDEN-RTI NORT            -             66,514                -              -         -      -      -            -      -          66,514
EAI        C6DB276159          REV NO256 CAMP MINDEN-RTI SOUT            -             10,201                -              -         -      -      -            -      -          10,201
EAI        C6DB276164          REV, MONROE, N4154, UG TO BYER            -             29,748                -              -         -      -      -            -      -          29,748
EAI        C6DB276166          REV BNVL N4954 CONVERT 3 MILES            -             90,616                -              -         -      -      -            -      -          90,616
EAI        C6DB276171          REV MON N2705 INSTALL UNDERGOU            -             25,383                -              -         -      -      -            -      -          25,383
EAI        C6DB276173          REV BNVL N4954 BLD 34.5KV TO S            -             41,996                -              -         -      -      -            -      -          41,996
EAI        C6DB276180          REV/N1005 AMERICOLD LOGISTICS             -             48,222                -              -         -      -      -            -      -          48,222


                                                                                                                                                                          Exhibit SBT-20
                                                                                                                                                                      2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                 1 of 8
                                                                                          Entergy Arkansas, Inc.                                                           Exhibit SBT-20
                                                                              Affiliate Per Book Billings by Project/Activity                                          2011 TX Rate Case
                                                                             For the Twelve Months Ended, June 30, 2011                                                             2 of 8
                                                                                            Amounts in Dollars
 Billing
Company     Project/Activity                   Description           EGSLA            ELL              EMI              EEI         ENOI    EOI   ESI       ETI       SERI        TOTAL
EAI        C6DB276182          REV N3005 SERVICE TO PLUM TREE            -             16,715               -                   -       -     -         -         -      -          16,715
EAI        C6DB276197          REV BNVL N4954 INST 3000 KVA 3            -             35,943               -                   -       -     -         -         -      -          35,943
EAI        C6DB276200          REV RNGGLD N2303 INST 2500KVA             -             47,166               -                   -       -     -         -         -      -          47,166
EAI        C6DB276204          CUST, MONROE, N4166, RELOCATE             -              9,819               -                   -       -     -         -         -      -           9,819
EAI        C6DB276213          TEMP SERVICE TO MYRIANT PLANT-            -             10,263               -                   -       -     -         -         -      -          10,263
EAI        C6DB276238          UGC MO N5053 CHANGING OUT U.G.            -              9,355               -                   -       -     -         -         -      -           9,355
EAI        C6DB276241          REV CHTHM N2208 INST 2500KVA P            -            140,070               -                   -       -     -         -         -      -         140,070
EAI        C6DB276242          REV CHTM N2208 BLD 3 PH SER TO            -              7,168               -                   -       -     -         -         -      -           7,168
EAI        C6DB276243          REV, RAYVILLE, N3005, INSTALL             -             24,256               -                   -       -     -         -         -      -          24,256
EAI        C6DB276245          DENBURY RESOURCES SITE 1-571 A            -              6,420               -                   -       -     -         -         -      -           6,420
EAI        C6DB276251          REV N1308 SERVICE TO VANDEVEN             -             33,044               -                   -       -     -         -         -      -          33,044
EAI        C6DB276252          REV N1308 SERVICE TO VANDEVEN             -             31,939               -                   -       -     -         -         -      -          31,939
EAI        C6DB276257          REV-COLUMBIA-N2004-CONVERT SIN            -              8,952               -                   -       -     -         -         -      -           8,952
EAI        C6DB276260          REV,WM,N3103,Ser. to VERSAILLE            -             19,342               -                   -       -     -         -         -      -          19,342
EAI        C6DB276283          RECABLE SPACES ESTATES UG SUBD            -              9,228               -                   -       -     -         -         -      -           9,228
EAI        C6DB276290          IMPROVE, Delhi, N1006, Install            -             27,838               -                   -       -     -         -         -      -          27,838
EAI        C6DB276302          IMPROVE, DELHI, N1005, RECONDU            -              6,530               -                   -       -     -         -         -      -           6,530
EAI        C6DB276315          BKBN, MONROE, N4154, RELIABILI            -             18,899               -                   -       -     -         -         -      -          18,899
EAI        C6DB276316          REV WINNS N1209 INSTALL SERVIC            -             30,769               -                   -       -     -         -         -      -          30,769
EAI        C6DB276317          BKBN, MONROE, N5055, RELIABILI            -              8,960               -                   -       -     -         -         -      -           8,960
EAI        C6DB276320          REV, MERROUGE, N0903, INSTALL             -             35,428               -                   -       -     -         -         -      -          35,428
EAI        C6DB276385          REV, MONROE, N4103, INSTALL UG            -             26,979               -                   -       -     -         -         -      -          26,979
EAI        C6DB276432          REV-COLUMBIA-N2004-INSTALL 200            -             28,921               -                   -       -     -         -         -      -          28,921
EAI        C6DB276443          REL DOWNS N3303 AC11-003T INST            -             43,593               -                   -       -     -         -         -      -          43,593
EAI        C6DB276448          REV, MONROE, N5054, INSTALL UG            -             18,395               -                   -       -     -         -         -      -          18,395
EAI        C6DB276453          REV WSTN N4417 PULL 250' A2U I            -              3,656               -                   -       -     -         -         -      -           3,656
EAI        C6DB276468          REV LSVL N6108 INST 250' A10U3            -              3,271               -                   -       -     -         -         -      -           3,271
EAI        C6DB374344          extending phase                           -                -               8,907                 -       -     -         -         -      -           8,907
EAI        C6DB374405          SENATOBIA - JONESTOWN SE10-002            -                -               1,496                 -       -     -         -         -      -           1,496
EAI        C6DB374407          SH10-005A 2010 PROJECT. LOAD              -                -              53,930                 -       -     -         -         -      -          53,930
EAI        C6DB374428          CONSTRUCT 795 ACSR 12.47 KV LI            -                -               2,688                 -       -     -         -         -      -           2,688
EAI        C6DB374526          REPLACE 3-4/0 ACSR WITH 3-795             -                -              31,982                 -       -     -         -         -      -          31,982
EAI        C6DB374597          INSTALL URD SERVICE TO VILLAGE            -                -              17,532                 -       -     -         -         -      -          17,532
EAI        C6DB374608          INSTALL UNDERGROUND DISTRIBUTI            -                -              37,855                 -       -     -         -         -      -          37,855
EAI        C6DB374621          MID POINT SWITCHING - INSTALL             -                -               1,283                 -       -     -         -         -      -           1,283
EAI        C6DB374622          MID POINT SWITCHING - INSTALL             -                -               1,171                 -       -     -         -         -      -           1,171
EAI        C6DB374623          MID POINT SWITCHING - INSTALL             -                -               1,264                 -       -     -         -         -      -           1,264
EAI        C6DB374625          MID POINT SWITCHING - INSTALL             -                -               1,387                 -       -     -         -         -      -           1,387
EAI        C6DB374626          MID POINT SWITCHING - INSTALL             -                -               1,007                 -       -     -         -         -      -           1,007
EAI        C6DB374627          MID POINT SWITCHING - INSTALL             -                -               2,638                 -       -     -         -         -      -           2,638
EAI        C6DB374628          MID POINT SWITCHING - INSTALL             -                -               1,283                 -       -     -         -         -      -           1,283
EAI        C6DB374629          MID POINT SWITCHING - INSTALL             -                -               1,007                 -       -     -         -         -      -           1,007
EAI        C6DB374674          REMOVE 45/5, 40/5, INSTALL (2)            -                -              36,950                 -       -     -         -         -      -          36,950
EAI        C6DB374764          PROVIDE NEW SERVICE TO SCHULZ             -                -              56,671                 -       -     -         -         -      -          56,671
EAI        C6DB374765          PROVIDE NEW SERVICE TO SCHULZ             -                -              95,313                 -       -     -         -         -      -          95,313
EAI        C6DB374782          2010 PHASE 3 RELIABILITY-CIRCU            -                -               2,026                 -       -     -         -         -      -           2,026
EAI        C6DB374785          2010 PHASE 3 RELIABILITY - CIR            -                -                 524                 -       -     -         -         -      -             524
EAI        C6DB374786          2010 PHASE 3 RELIABILITY-CIRCU            -                -               3,764                 -       -     -         -         -      -           3,764
EAI        C6DB374811          SUNNYBROOK SUB, CONVERT D-LINE            -                -                 166                 -       -     -         -         -      -             166


                                                                                                                                                                           Exhibit SBT-20
                                                                                                                                                                       2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                  2 of 8
                                                                                       Entergy Arkansas, Inc.                                                          Exhibit SBT-20
                                                                           Affiliate Per Book Billings by Project/Activity                                         2011 TX Rate Case
                                                                          For the Twelve Months Ended, June 30, 2011                                                            3 of 8
                                                                                         Amounts in Dollars
 Billing
Company     Project/Activity                     Description         EGSLA         ELL              EMI              EEI         ENOI    EOI   ESI   ETI          SERI        TOTAL
EAI        C6DB374826          RELOCATE FACILITIES HWY 4 AND             -              -             5,188                  -       -     -     -         -         -            5,188
EAI        C6DB374832          INSTALL-THREE 333KVA REGULATOR            -              -            39,328                  -       -     -     -         -         -           39,328
EAI        C6DB374833          REMOVE (8) 35/5's, (9) 40/5's,            -              -             9,942                  -       -     -     -         -         -            9,942
EAI        C6DB374837          Install (6) 50-3 wood poles,              -              -            36,815                  -       -     -     -         -         -           36,815
EAI        C6DB374854          INSTALL 3- 328 AMP REGULATORS             -              -            35,459                  -       -     -     -         -         -           35,459
EAI        C6DB374859          2011 CAPACITOR PROJECT                    -              -             6,578                  -       -     -     -         -         -            6,578
EAI        C6DB374860          2011 CAPACITOR PROJECT                    -              -             6,578                  -       -     -     -         -         -            6,578
EAI        C6DB374862          2011 CAPACITOR PROJECT                    -              -             6,608                  -       -     -     -         -         -            6,608
EAI        C6DB374897          Reconductor 1.4 miles of 8A CW            -              -             9,491                  -       -     -     -         -         -            9,491
EAI        C6DB374911          Install 1800 KVAR CAP BANK                -              -             7,848                  -       -     -     -         -         -            7,848
EAI        C6DB374916          INSTALL (1) 1800 KVAR 35KV CAP            -              -             7,529                  -       -     -     -         -         -            7,529
EAI        C6DB374975          OSMOSE POLE REPLACEMENT PROJEC            -              -               499                  -       -     -     -         -         -              499
EAI        C6DB374986          2011 RELIABILITY - PHASE 2 - C            -              -             6,610                  -       -     -     -         -         -            6,610
EAI        C6DB374987          Install U/G 3ph and 1500kva 3p            -              -            23,204                  -       -     -     -         -         -           23,204
EAI        C6DB374992          INSTALL 5 MI. 1/0 SHIELD CIRCU            -              -                96                  -       -     -     -         -         -               96
EAI        C6DB375013          2011 INFRARED REPAIRS - CLINTO            -              -                 40                 -       -     -     -         -         -               40
EAI        C6DB375029          REMOVE PRIMARY METERING, 35/5,            -              -            14,674                  -       -     -     -         -         -           14,674
EAI        C6DB771606          WO11-0271, 768AL IN-LINE DISCO            -              -               -                    -       -     -     -           26      -               26
EAI        C6DB869845          GULF HWY. 190SL RECONDUCTOR -             313            -               -                    -       -     -     -         -         -              313
EAI        C6DB869994          REV ZA WINDSOR PLACE                      134            -               -                    -       -     -     -         -         -              134
EAI        C6PC249000          DIST. LINES REVENUE BLANKET -             -        1,129,935             -                    -       -     -     -         -         -        1,129,935
EAI        C6PC249020          DIST. LINES REVENUE BLANKET -             -          998,471             -                    -       -     -     -         -         -          998,471
EAI        C6PC249050          REVENUE STREET LIGHTS                     -           63,056             -                    -       -     -     -         -         -           63,056
EAI        C6PC249060          REVENUE PRIVATE AREA LIGHTS               -           20,184             -                    -       -     -     -         -         -           20,184
EAI        C6PC249100          DISTB LINES IMP BLANKET-POLE R            -              291             -                    -       -     -     -         -         -              291
EAI        C6PC249103          DISTB LINES IMP BLANKET-OTHER             -           19,369             -                    -       -     -     -         -         -           19,369
EAI        C6PC249104          DL BATCH JOBS FOR FAILURE REPL            -           97,225             -                    -       -     -     -         -         -           97,225
EAI        C6PC249105          LOAD RELATED RELIABILITY                  -           27,708             -                    -       -     -     -         -         -           27,708
EAI        C6PC249108          NON-MANDATED RELOCATIONS ELL              -           12,865             -                    -       -     -     -         -         -           12,865
EAI        C6PC249120          JOINT USE - BELL                          -           22,102             -                    -       -     -     -         -         -           22,102
EAI        C6PC249121          JOINT USE - CABLE                         -            3,657             -                    -       -     -     -         -         -            3,657
EAI        C6PC249140          DL DESIGN JOBS - EMERGENCY REP            -           53,713             -                    -       -     -     -         -         -           53,713
EAI        C6PC249150          NON-TARGET CIRCUIT BACKBONE IM            -          110,502             -                    -       -     -     -         -         -          110,502
EAI        C6PC249180          DISTRIBUTION TRUCK STOCK                  -          836,319             -                    -       -     -     -         -         -          836,319
EAI        C6PC249703          TACTICS: TARGET LINE DEVICES              -            1,552             -                    -       -     -     -         -         -            1,552
EAI        C6PC249708          TACTICS: TARGETED CIRCUITS/FEE            -           19,702             -                    -       -     -     -         -         -           19,702
EAI        C6PC349000          DISB. LINES REVENUE BLANKET -             -              -           119,369                  -       -     -     -         -         -          119,369
EAI        C6PC349020          DIST. LINES REVENUE BLANKET -             -              -           463,476                  -       -     -     -         -         -          463,476
EAI        C6PC349050          REVENUE STREET LIGHTS                     -              -             6,308                  -       -     -     -         -         -            6,308
EAI        C6PC349060          REVENUE PRIVATE ARE LIGHTS                -              -             3,143                  -       -     -     -         -         -            3,143
EAI        C6PC349103          DISTB. LINES IMP BLANKET-OTHER            -              -             5,093                  -       -     -     -         -         -            5,093
EAI        C6PC349104          DL BATCH JOBS FOR FAILURE REPL            -              -            64,920                  -       -     -     -         -         -           64,920
EAI        C6PC349108          NON-MANDATED RELOCATIONS EMI              -              -            34,565                  -       -     -     -         -         -           34,565
EAI        C6PC349120          JOINT USE - BELL                          -              -             2,403                  -       -     -     -         -         -            2,403
EAI        C6PC349140          DL DESIGN JOBS - EMERGENCY REP            -              -            23,042                  -       -     -     -         -         -           23,042
EAI        C6PC349180          DISTRIBUTION TRUCK STOCK                  -              -           319,404                  -       -     -     -         -         -          319,404
EAI        C6PC349200          DISTB LINES BLANKET-GOVT MAND.            -              -               263                  -       -     -     -         -         -              263
EAI        C6PC349703          TACTICS: TARGET LINE DEVICES              -              -             3,236                  -       -     -     -         -         -            3,236
EAI        C6PC349705          ENTERGY RENEWAL-EQUIPMENT MAIN            -              -               951                  -       -     -     -         -         -              951


                                                                                                                                                                       Exhibit SBT-20
                                                                                                                                                                   2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                              3 of 8
                                                                                        Entergy Arkansas, Inc.                                                            Exhibit SBT-20
                                                                            Affiliate Per Book Billings by Project/Activity                                           2011 TX Rate Case
                                                                           For the Twelve Months Ended, June 30, 2011                                                              4 of 8
                                                                                          Amounts in Dollars
 Billing
Company     Project/Activity                      Description        EGSLA          ELL              EMI              EEI         ENOI      EOI   ESI       ETI      SERI        TOTAL
EAI        C6PC449000          DIST. LINES REVENUE BLANKET -              -              -                -                   -     1,467     -      -         -        -            1,467
EAI        C6PC449020          DIST. LINES REVENUE BLANKET -              -              -                -                   -       305     -      -         -        -              305
EAI        C6PC449102          DISTB LINES-IMP BLANKET-UNDG C             -              -                -                   -       147     -      -         -        -              147
EAI        C6PC449103          DISTB LINES-IMP BLANKET - OTHE             -              -                -                   -       653     -      -         -        -              653
EAI        C6PC449104          DL BATCH JOBS FOR FAILURE REPL             -              -                -                   -       996     -      -         -        -              996
EAI        C6PC449706          ENTERGY RENEWAL - LINE MAINTEN             -              -                -                   -     1,107     -      -         -        -            1,107
EAI        C6PC849000          DIST. LINES REVENUE BLANKET -            5,745            -                -                   -       -       -      -         -        -            5,745
EAI        C6PC849020          DIST. LINES REVENUE BLANKET -              332            -                -                   -       -       -      -         -        -              332
EAI        C6PC849100          DISTRIBUTION - IMP - POLE REPL           4,154            -                -                   -       -       -      -         -        -            4,154
EAI        C6PC849104          DL BATCH JOBS FOR FAILURE REPL             886            -                -                   -       -       -      -         -        -              886
EAI        C6PC849106          STREET LIGHTING MAINT BLANKET              214            -                -                   -       -       -      -         -        -              214
EAI        C6PC849108          NON-MANDATED RELOCATIONS LA-EG             450            -                -                   -       -       -      -         -        -              450
EAI        C6PC849180          DISTRIBUTION TRUCK STOCK                   (70)           -                -                   -       -       -      -         -        -              (70)
EAI        C6PC849705          ENTERGY RENEWAL EQUIPMENT MAIN               35           -                -                   -       -       -      -         -        -               35
EAI        C6PP749010          Distr Lines Revenue Blnk Non-D             -              -                -                   -       -       -      -       4,310      -            4,310
EAI        C6PP749030          Distr Line Revenue Blanket Des             -              -                -                   -       -       -      -         165      -              165
EAI        C6PP749113          D-Line Internal Request Improv             -              -                -                   -       -       -      -         125      -              125
EAI        C6PP749114          Distr Lines Failures Blanket T             -              -                -                   -       -       -      -         584      -              584
EAI        C6PP749118          D-Line Customer Requested Proj             -              -                -                   -       -       -      -         194      -              194
EAI        C6PP749713          D-Lines TACTICS Target Line De             -              -                -                   -       -       -      -         793      -              793
EAI        C6PPCAPARK          AR Warehouse Capital Improv 20             -           50,008           13,544                 -       -       -      -      12,502      -           76,054
EAI        C6PPD40220          Crystal Springs: Inst Fiber Eq             -              -              4,683                 -       -       -      -         -        -            4,683
EAI        C6PPD40221          Charity Church: Inst Fiber Equ             -              -              4,597                 -       -       -      -         -        -            4,597
EAI        C6PPD40223          Lula: Inst Fiber Equip                     -              -              2,614                 -       -       -      -         -        -            2,614
EAI        C6PPD40261          Clarksdale: Rpl Fld 1W22 Regul             -              -                148                 -       -       -      -         -        -              148
EAI        C6PPERG204          Systemwide Ergonomics Capital              -           17,539              -                   -       -       -      -         -        -           17,539
EAI        C6PPERG206          Systemwide Ergonomics Capital              -              -              6,465                 -       -       -      -         -        -            6,465
EAI        C6PPFIB20A          NS ANO - Cabling                           -              -                -                   -       -       -    2,140       -        -            2,140
EAI        C6PPFIB20C          NS ANO PBX                                 -              -                -                   -       -       -   67,489       -        -           67,489
EAI        C6PPFIB26K          Microwave Replacement EAI 2011             -              -                -                   -       -       -      646       -        -              646
EAI        C6PPSHOPGS          Capture Transformer Costs LG           (29,317)           -                -                   -       -       -      -         -        -          (29,317)
EAI        C6PPSHOPLA          Capture Transf Shop Cost LA                -          (40,741)             -                   -       -       -      -         -        -          (40,741)
EAI        C6PPSHOPMS          Capture Transformer Cost MS                -              -              4,188                 -       -       -      -         -        -            4,188
EAI        C6PPT60176          Greenville: Inst Fiber Equip               -              -              3,117                 -       -       -      -         -        -            3,117
EAI        C6PPT60180          Horn Lake: Inst Fiber Equip                -              -              4,100                 -       -       -      -         -        -            4,100
EAI        C6PPT60196          Vicksburg: Inst Fiber Equip                -              -             10,128                 -       -       -      -         -        -           10,128
EAI        C6PPTC2001          Waterways-Vicksburg 115 CAP                -              -                181                 -       -       -      -         -        -              181
EAI        C6PPTD3304          LR TOC Mapboard Display (Ph3)              -              -                -                   -       -       -        41      -        -               41
EAI        C6PPTFRSLA          Capture Transformer Shop Cost              -           22,244              -                   -       -       -      -         -        -           22,244
EAI        C6PPTFRSMS          Capture Transformer Cost MS                -              -             16,000                 -       -       -      -         -        -           16,000
EAI        C6PPTL4236          Inf10: L109 Rilla-Riverton                 -              112              -                   -       -       -      -         -        -              112
EAI        C6PPTL4237          Inf10: L110 Standard-Red Gum               -            2,665              -                   -       -       -      -         -        -            2,665
EAI        C6PPTL4238          Inf10: L121 Hodge-Station E                -              154              -                   -       -       -      -         -        -              154
EAI        C6PPTL6969          Shield Rep: Devil Swamp-Port H          12,140            -                -                   -       -       -      -         -        -           12,140
EAI        C6PPTL7175          Sterlington-IPCO 115: Upgrade              -            2,402              -                   -       -       -      -         -        -            2,402
EAI        C6PPTL7176          IPCO-Bastrop 115: Upgrade Line             -            2,136              -                   -       -       -      -         -        -            2,136
EAI        C6PPTL7177          Bastrop-Log Cabin 115: Upgr Li             -            6,101              -                   -       -       -      -         -        -            6,101
EAI        C6PPTL7295          PCue10:L372 Nesser Tap-Harelso           2,710            -                -                   -       -       -      -         -        -            2,710
EAI        C6PPTL9378          El Dor-Longwd: Cut-in Sarepta              -            2,740              -                   -       -       -      -         -        -            2,740


                                                                                                                                                                          Exhibit SBT-20
                                                                                                                                                                      2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                 4 of 8
                                                                                        Entergy Arkansas, Inc.                                                          Exhibit SBT-20
                                                                            Affiliate Per Book Billings by Project/Activity                                         2011 TX Rate Case
                                                                           For the Twelve Months Ended, June 30, 2011                                                            5 of 8
                                                                                          Amounts in Dollars
 Billing
Company     Project/Activity                      Description        EGSLA          ELL              EMI              EEI         ENOI    EOI   ESI      ETI       SERI        TOTAL
EAI        C6PPTLG201          CLECO Sellers Road to LUS Labb           1,183            -                -                   -       -     -     -         -         -           1,183
EAI        C6PPTLP183          L183: Install Cut-in to Colleg             -              -                -                   -       -     -     -       1,158       -           1,158
EAI        C6PPTLZ002          Hartburg-McLewis: Upgrade to 7             -              -                -                   -       -     -     -      17,563       -          17,563
EAI        C6PPTS2194          Lewis Creek: Install Transform             -              -                -                   -       -     -     -         228       -             228
EAI        C6PPTS9370          Sarepta 345kV: Build New Sw. S             -            3,656              -                   -       -     -     -         -         -           3,656
EAI        C6PPTSA707          L.R. West, Repl Breakers on T1             -              -                -                   -       -     -       62      -         -              62
EAI        C6PPTSA807          Rohwer, Repl fld 115kV Switch              -              -                -                   -       -     -     220       -         -             220
EAI        C6PPTSA951          Ark Grid, Trailer 15kv Mble Bk             -              -                -                   -       -     -       60      -         -              60
EAI        C6PPTSG104          Richard Sub: Install 500kV POD           3,551            -                -                   -       -     -     -         -         -           3,551
EAI        C6PPTSHOPL          Capture Transf Shop Cost LA                -           33,227              -                   -       -     -     -         -         -          33,227
EAI        C6PPTSHOPM          Capture Transformer Cost MS                -              -             12,574                 -       -     -     -         -         -          12,574
EAI        C6PPTSK107          Sterlington 115: Bus Split/Upg             -              264              -                   -       -     -     -         -         -             264
EAI        C6PPTSK291          SAREPTA PT FAILURE                         -            2,128              -                   -       -     -     -         -         -           2,128
EAI        C6PPTSK371          BASTROP CCVT                               -            6,082              -                   -       -     -     -         -         -           6,082
EAI        C6PPTSP999          College Station Junction: Buil             -              -                -                   -       -     -     -           36      -              36
EAI        C6PPTSV003          Hamlet: XFMR Upgrade                       -              -                -                   -       -     -     124       -         -             124
EAI        C6PPTSX004          Lewis Creek 138kV: Install brk             -              -                -                   -       -     -     -       1,338       -           1,338
EAI        C6PPWGB005          OP3-OUA007 - Off Engine Monito          56,834            -                -                   -       -     -     -         -         -          56,834
EAI        C6PPWGB028          OP3-OUA015.014-HRSG Air Attemp          72,863            -                -                   -       -     -     -         -         -          72,863
EAI        C6PPWHCAPL          LA Warehouse Capital Improv 20             -            5,920              -                   -       -     -     -         -         -           5,920
EAI        C6PPWMD170          GA1 Replace Fire Post Valves               -              -              2,749                 -       -     -     -         -         -           2,749
EAI        C7PPSJ1254          STORM DL ARK DIST EAI 5/19-5/2             -              -                -                   -       -     -       88      -         -              88
EAI        C7PPSJ2452          ELL DIST STORM 06/18 - 06/20/1             -            5,744              -                   -       -     -     -         -         -           5,744
EAI        C7PPSJ2453          STORM DMG ELL 6/28/10 to 6/29/             -           11,461              -                   -       -     -     -         -         -          11,461
EAI        C7PPSJ2454          STORM DMG LA 7/16 to 7/17                  -           17,600              -                   -       -     -     -         -         -          17,600
EAI        C7PPSJ2455          STORM DMG ELL 8-4 THRU 8-5-10              -            1,230              -                   -       -     -     -         -         -           1,230
EAI        C7PPSJ2458          STORM DMG ELL 8/22/10 THRU 8/              -            2,733              -                   -       -     -     -         -         -           2,733
EAI        C7PPSJ2462          STORM DMG LA DIST ELL 1/8/11 I             -            8,818              -                   -       -     -     -         -         -           8,818
EAI        C7PPSJ2463          STORM DMG LA 2-1-11                        -           85,326              -                   -       -     -     -         -         -          85,326
EAI        C7PPSJ2464          STORM DMG LA DIST ELL ISS 2/2              -            3,351              -                   -       -     -     -         -         -           3,351
EAI        C7PPSJ2469          STORM DMG LA DIST ELL ISS 3/30             -              425              -                   -       -     -     -         -         -             425
EAI        C7PPSJ2470          STORM DMG LA DIST ELL 4 4 - 4              -          174,902              -                   -       -     -     -         -         -         174,902
EAI        C7PPSJ2471          STORM DMG LA ELL 4/15/11 - 4/1             -           45,183              -                   -       -     -     -         -         -          45,183
EAI        C7PPSJ2474          STORM Dmg ELL 4/25 to 4/27/11              -          180,915              -                   -       -     -      50       -         -         180,965
EAI        C7PPSJ2475          ELL-LA STORM (5/13 - 5/14/11)              -               13              -                   -       -     -     -         -         -              13
EAI        C7PPSJ2476          ELL-LA STORM (6/4 - 6/6/11)                -            5,089              -                   -       -     -     -         -         -           5,089
EAI        C7PPSJ2479          STORM DMG LA ELI (Jun 10-13, 2             -            4,065              -                   -       -     -     -         -         -           4,065
EAI        C7PPSJ2480          STORM DMG LA 6/21-6/22 ELL Sto             -            4,681              -                   -       -     -     -         -         -           4,681
EAI        C7PPSJ3183          EMI 04/24/10 Tornadoes Distr O             -              -                180                 -       -     -     -         -         -             180
EAI        C7PPSJ3185          EMI 08/11/10 Trop Depress5 Dis             -              -             79,319                 -       -     -     -         -         -          79,319
EAI        C7PPSJ3190          EMI July 2010 Storm Dist Ops-M             -              -              7,847                 -       -     -     -         -         -           7,847
EAI        C7PPSJ3195          EMI Oct 2010 Storm Distr Ops-M             -              -              4,722                 -       -     -     -         -         -           4,722
EAI        C7PPSJ3197          EMI Storm DistOps 12/31/10 Tor             -              -                392                 -       -     -     -         -         -             392
EAI        C7PPSJ3198          EMI Storm Distr Ops 1/7/11Wint             -              -             43,820                 -       -     -     -         -         -          43,820
EAI        C7PPSJ3199          EMI February 2011 Storm DistrO             -              -             10,657                 -       -     -     -         -         -          10,657
EAI        C7PPSJ3202          EMI APRIL 2011 Storm Distr Ops             -              -             99,848                 -       -     -     -         -         -          99,848
EAI        C7PPSJ3203          EMI Storm Distr Ops 4/15/11                -              -                774                 -       -     -     -         -         -             774
EAI        C7PPSJ3204          EMI StormTornadoes DistrOps 4/             -              -             97,729                 -       -     -     -         -         -          97,729
EAI        C7PPSJ3205          EMIStormMSRiverFlood DistrOp4/             -              -              4,887                 -       -     -     -         -         -           4,887


                                                                                                                                                                        Exhibit SBT-20
                                                                                                                                                                    2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                               5 of 8
                                                                                        Entergy Arkansas, Inc.                                                             Exhibit SBT-20
                                                                            Affiliate Per Book Billings by Project/Activity                                            2011 TX Rate Case
                                                                           For the Twelve Months Ended, June 30, 2011                                                               6 of 8
                                                                                          Amounts in Dollars
 Billing
Company     Project/Activity                     Description         EGSLA          ELL              EMI              EEI        ENOI       EOI   ESI       ETI       SERI        TOTAL
EAI        C7PPSJ3207          EMI MAY 2011 Storm Distr Ops-M             -              -                752              -         -        -      -         -         -             752
EAI        C7PPSJ3209          EMI JUNE 2011 Storm Distr Ops-             -              -             31,596              -         -        -      -         -         -          31,596
EAI        C7PPSJ4088          STORM DMG LA DIST OPS ENOI ISS             -              -                -                -           35     -      -         -         -              35
EAI        C7PPSJ4089          STORM DMG LA DIST OPS ENOI ISS             -              -                -                -           62     -      -         -         -              62
EAI        C7PPSJ7231          Storm Dmg Dist ETI 1/9/11                  -              -                -                -         -        -      -           86      -              86
EAI        C7PPSJ7232          Storm Dmg Dist ETI 2/1/11                  -              -                -                -         -        -      -       1,208       -           1,208
EAI        C7PPSJ7233          Storm Dmg Dist ETI 2/4/11                  -              -                -                -         -        -      -         397       -             397
EAI        C7PPSJ7234          Storm Dmg Dist ETI 4/26/11                 -              -                -                -         -        -      -         725       -             725
EAI        C7PPSJ7237          Storm Dmg Dist ETI 6/6/11                  -              -                -                -         -        -      -       1,575       -           1,575
EAI        C7PPSJ8399          STM DMG TS BONNIE LA DIST OPS              238            -                -                -         -        -      -         -         -             238
EAI        C7PPSJ8409          WINTER STORM DMG LA 2/3 TO 2/5             189            -                -                -         -        -      -         -         -             189
EAI        C7PPSJ8413          STORM DMG LA DIST EGSL 4 4 - 4           1,129            -                -                -         -        -      -         -         -           1,129
EAI        C7PPSJ8414          STORM DMG LA EGSL 4/15/11 - 4/             122            -                -                -         -        -      -         -         -             122
EAI        C7PPSJ8415          STM DMG LA EGSL 4/25 - 4/27/11             954            -                -                -         -        -        19      -         -             973
EAI        C7PPSJ8417          STM DMG EGSL 6/4/11 - 6/9/11               753            -                -                -         -        -      -         -         -             753
EAI        C8PPTL7416          Storm6411: Nelson-Richard              891,048            -                -                -         -        -      -         -         -         891,048
EAI        E1PCR56226          Sales & Mktg - ALL JURIS                   -              -                -                -         -        -      360       -         -             360
EAI        E1PCR73457          TRAINING & PROCESS IMPROVEMENT             -              -                -                -         -        -      457       -         -             457
EAI        E2PPSJ3188          T-Grid Storm Damage EMI 1/7/11             -              -              2,064              -         -        -      -         -         -           2,064
EAI        E2PPSJSCC1          System Command Center costs                -              -                -                -         -        -    7,372       -         -           7,372
EAI        F3PC7RWRHS          JAF MATERIAL CONTROL                       -              -                -                 24       -        -      -         -         -              24
EAI        F3PCE75021          SYSTEM GOVERNMENTAL AFFAIRS --             -              -                -                -         -        -        37      -         -              37
EAI        F3PCE99795          GROUP PRES - UTILITY OPERATION             -              -                -                -         -        -      871       -         -             871
EAI        F3PCF99180          CORP. COMPLIANCE TRACKING SYS              -              -                -                -         -        -        87      -         -              87
EAI        F3PCF99182          RECORDS MANAGEMENT                         -              -                -                -         -        -        44      -         -              44
EAI        F3PCFACALL          FACILITIES SVCS- ALL COS                   -              -                -                -         -        -      450       -         -             450
EAI        F3PCFIBERO          OPER. & MAINT. OF FIBER OPTIC              -              -                -                -         -        -    2,318       -         -           2,318
EAI        F3PCFT9023          ETC FIBER O&M SUPPORT                      -              -                -              4,683       -        -      -         -         -           4,683
EAI        F3PCHRSALL          HR SERVICES- ALL COMPANIES                 -              -                -                -         -        -        81      -         -              81
EAI        F3PCN07071          RBS STORES/WAREHOUSE OPERATION          11,004            -                -                -         -        -      -         -         -          11,004
EAI        F3PCR10360          CUSTOMER ACCOUNTING                        -              -                -                -         -        -      270       -         -             270
EAI        F3PCR10362          MAJOR ACCOUNTS BILLING                     -              -                -                -         -        -      836       -         -             836
EAI        F3PCR10370          CUST ACCTG SRVS - EMI WORK ALL             -              -                148              -         -        -      -         -         -             148
EAI        F3PCR40128          ENTERGY ARKANSAS COMMUNICATION             -              -                -                -         -        -        87      -         -              87
EAI        F3PCR56240          BILLING & PAYMENT SOLUTIONS -              -              -                -                -         -        -        65      -         -              65
EAI        F3PCR57265          INTERVAL BILLING DATA - ESI                -              -                -                -         -        -        87      -         -              87
EAI        F3PCR73320          SYSTEM DEVELOP. & PROJ MGMT                -              -                -                -         -        -      476       -         -             476
EAI        F3PCR73323          FIELD METER READING SUPPORT, A             -              -                -                -         -        -        90      -         -              90
EAI        F3PCR73326          CUSTOMER SERVICE CENTER SUPPOR             -              -                -                -         -        -      448       -         -             448
EAI        F3PCR73328          FIELD METER READING SUPPORT -              -              -                -                -         -        -      257       -         -             257
EAI        F3PCR73330          FIELD METER READING - ELI                  -           15,910              -                -         -        -      -         -         -          15,910
EAI        F3PCR73332          FIELD METER READING - ENOI                 -              -                -                -         -        -    1,830       -         -           1,830
EAI        F3PCR73336          FEILD METER READING - EMI                  -              -              9,044              -         -        -      -         -         -           9,044
EAI        F3PCR73350          LOAD RESEARCH - EAI                        -              -                -                -         -        -      451       -         -             451
EAI        F3PCR73382          West Monroe Customer Service C             -              -                -                -         -        -      141       -         -             141
EAI        F3PCR73390          CUSTOMER SVS CTL - ENTERGY BUS             -              -                -                -         -        -        13      -         -              13
EAI        F3PCR73401          FIELD METER READING - EGSI -LA           2,264            -                -                -         -        -      -         -         -           2,264
EAI        F3PCRCCS03          CCS SYSTEM SUPPORT                         -              -                -                -         -        -      224       -         -             224
EAI        F3PCRNTACA          Nat'l Accts Sales & Mktg - EAI             -              -                -                -         -        -      270       -         -             270


                                                                                                                                                                           Exhibit SBT-20
                                                                                                                                                                       2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                  6 of 8
                                                                                        Entergy Arkansas, Inc.                                                             Exhibit SBT-20
                                                                            Affiliate Per Book Billings by Project/Activity                                            2011 TX Rate Case
                                                                           For the Twelve Months Ended, June 30, 2011                                                               7 of 8
                                                                                          Amounts in Dollars
 Billing
Company     Project/Activity                     Description         EGSLA          ELL              EMI              EEI       ENOI      EOI   ESI        ETI        SERI        TOTAL
EAI        F3PCT53062          TRANSPORTATION SERVICES                    -              -               -                -         -       -      548         -          -             548
EAI        F3PCT53084          ENVIRONMENTAL SUPPORT - ELI                -            3,749             -                -         -       -       -          -          -           3,749
EAI        F3PCT53085          OPN, MGR, ENVIRONMENTAL MGMT               -              -               -                -         -       -    5,905         -          -           5,905
EAI        F3PCT53088          ENVIRONMENTAL SUPPORT - EMI                -              -               977              -         -       -       -          -          -             977
EAI        F3PCT53130          OPN,MGR, CLAIMS MANAGEMENT                 -              -               -                -         -       -      888         -          -             888
EAI        F3PCT53250          ENVIRN MGMNT TRANS SUPPORT - E             -              -               -                -         -       -      121         -          -             121
EAI        F3PCT53251          ENVIRN MGMT TRANSMISSION SUPP              -              -               -                -         -       -        13        -          -              13
EAI        F3PCTDTR08          SKILLS TRAINING - LOUISIANA EL             -              -               -                -         -       -      606         -          -             606
EAI        F3PCW29608          TRANSMISSION POWER SYSTEM OPER             -              -               -                -         -       -    1,158         -          -           1,158
EAI        F3PCW58030          ENVIRONMENTAL SUPPORT - AR                 -              -               -                -         -       -      224         -          -             224
EAI        F3PCY10395          JACKSON / WEST SUBSTATION, MIS             -              -             3,041              -         -       -       -          -          -           3,041
EAI        F3PCZGASAG          GAS ADMINISTRATIVE                         -              -               -                -         -       -      125         -          -             125
EAI        F3PP361923          General I&C Outage Work                    -              -               -                 13       -       -       -          -          -              13
EAI        F3PPCPLITA          2009 Fall Lighting Campaign EA             -              -               -                -         -       -   28,348         -          -          28,348
EAI        F3PPCPLITG          2009 Fall Lighting Campaign EG             -              -               -                -         -       -      679         -          -             679
EAI        F3PPCPLITL          2009 Fall Lighting Campaign EL             -                11            -                -         -       -    1,580         -          -           1,591
EAI        F3PPCPLITM          2009 Fall Lighting Campaign EM             -              -               822              -         -       -    2,108         -          -           2,929
EAI        F3PPCPLITN          Lighting Campaign ENOI                     -              -               -                -         -       -      107         -          -             107
EAI        F3PPCYBERV          Cyber Vulnerability Assessment             -              -               -                -         -       -      103         -          -             103
EAI        F3PPE9974S          Utl ECI Continuing Improve ESI             -              -               -                -         -       -    5,179         -          -           5,179
EAI        F3PPLTTX10          2010 Winter Lighting Promo Tex             -              -               -                -         -       -        91        -          -              91
EAI        F3PPN91067          Inventory                               26,452        139,389           1,579           79,117       -       -       -          -       19,204       265,741
EAI        F3PPR103LA          CUSTOMER ACCT SVCS- LA (L,LG,N             -              -               -                -         -       -      133         -          -             133
EAI        F3PPR733CA          Central Administration Costs               -              -               -                -         -       -   61,123         -          -          61,123
EAI        F3PPR733LR          Little Rock Customer Service C             -              -               -                -         -       -   16,950         -          -          16,950
EAI        F3PPREALL2          Residential Market Dev - ALL J             -              -               -                -         -       -   13,469         -          -          13,469
EAI        F3PPTDDS39          TRANSPORTATION - EAI billing               -              -               -                -         -       -      732         -          -             732
EAI        F3PPTDERSD          MISO Transition ALL OPCO                   -              -               -                -         -       -    1,292         -          -           1,292
EAI        F3PPWE0305          Fossil IT- EAI Support                     -              -               -                -         -       -      771         -          -             771
EAI        F3PPWE0425          Dir. Northwest Region-EAI Foss             -              -               -                -         -       -         90       -          -              90
EAI        F3PPZG2282          GA 2010 SPRING OUTAGE                      -              -             1,066              -         -       -       -          -          -           1,066
EAI        F3PPZG2532          OP3-GT Bore Scope & Rel Out-Fa             743            -               -                -         -       -       -          -          -             743
EAI        F3PPZG2534          OP3-GT Spring Reliability Outa          16,068            -               -                -         -       -       -          -          -          16,068
EAI        F3PPZG2786          BU8 Forced Outage                          -            3,394             -                -         -       -       -          -          -           3,394
EAI        F3PPZG2797          GA1 EMERGENCY OUTAGE: BOILER T             -              -               536              -         -       -       -          -          -             536
EAI        F3PPZW8193          DL1 UNIT STARTUP                           -              -             4,735              -         -       -       -          -          -           4,735
EAI        F5PCCSS01V          PS VEGETATION MANAGEMENT FOR L             -                34            -                -         -       -       -          -          -              34
EAI        F5PCCSS04C          CCS CUSTOMER BILL - LE -CUSTOM             -              -           443,048              -         -       -       -          -          -         443,048
EAI        F5PCCSS06L          CSC non-ESI loaned labor to LE         618,515      1,043,039         653,890              -     290,106     -       -      449,778        -       3,055,328
EAI        F5PCCSS17L          PS MANAGE TRANSPORTATION                   -              229             -                -         -       -       -          -          -             229
EAI        F5PCE13631          GENERAL LITIGATION- EMI                    -              -             2,675              -         -       -       -          -          -           2,675
EAI        F5PCERRMOM          EQUIP. REFURBISHMENT & REPAIR              -               31              31              -         -       -       -          -          -              61
EAI        F5PCFPR062          5% SURCHARGE ON SERVICES TO ET             -              -               -                234       -       -       -          -          -             234
EAI        F5PCFPR07A          5% SURCHARGE ON SERVICES TO IP             -              -               -              1,833       -       -       -          -          -           1,833
EAI        F5PCFPR080          5% SURCHARGE ON SERVICES TO EN             -              -               -              1,184       -       -       -          -          -           1,184
EAI        F5PCLIHPPC          CONSUMER EDUCATION PROGRAMS                -              -               -                -         -       -    1,798         -          -           1,798
EAI        F5PCMATCOM          MATERIALS TESTING AND COMPLIAN          28,345        259,915          68,728              -         -       -       -       75,923        -         432,910
EAI        F5PCSAFTEE          SAFTEY TRAINING LOADER ELECTRI             -              -               -                -         -       -      116         -          -             116
EAI        F5PCSCMMOM          SUPPLY CHAIN MATERIALS MGMNT O             -           37,699           4,317              -         -       -       -         (147)       -          41,869


                                                                                                                                                                           Exhibit SBT-20
                                                                                                                                                                       2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                  7 of 8
                                                                                         Entergy Arkansas, Inc.                                                                 Exhibit SBT-20
                                                                             Affiliate Per Book Billings by Project/Activity                                                2011 TX Rate Case
                                                                            For the Twelve Months Ended, June 30, 2011                                                                   8 of 8
                                                                                           Amounts in Dollars
 Billing
Company     Project/Activity                     Description         EGSLA           ELL              EMI              EEI         ENOI        EOI    ESI       ETI        SERI        TOTAL
EAI        F5PCZD7387          LAKE CHARLES MGP SITE                    10,583           -                -                    -       -         -       -          -          -          10,583
EAI        F5PCZFCTRN          REGULATD NON-BACKBONE FIBER                 -           1,445              -                    -       -         -     3,216        -          -           4,661
EAI        F5PCZPTOXX          PAID TIME OFF                                 20            78           1,822                 3           1      -       829          68       -           2,819
EAI        F5PCZUBENF          BENEFITS                                   (389)          755           (1,642)             (21)          13      -     1,667       (292)       -              91
EAI        F5PCZUPRTX          PAYROLL TAX                                 (41)          (53)            (657)               (3)         (0)     -      (218)      (106)       -          (1,079)
EAI        F5PCZY323L          ROUTINE SPILL RESPONSE(CS-LP&L              -             462              -                -           -         -       -          -          -             462
EAI        F5PCZZ4040          TEAMSHARE INCENTIVE COMPENSATI              368           122              802                10           3      -       563        457        -           2,324
EAI        F5PCZZ4070          IMPACT AWARDS                               610           -              2,081              -           -         -     1,686        -          -           4,376
EAI        F5PPACCADM          Access Administration - O&M                 -             -                -                -           -         -       231        -          -             231
EAI        F5PPCIPRMP          CIP Related Mitigation Plan &               -             -                -                -           -         -       115        -          -             115
EAI        F5PPCIPUNC          General Unclassified CIP Costs              -             -                -                -           -         -     2,721        -          -           2,721
EAI        F5PPERG100          Systemwide Ergonomics Initiati              -             -                -                -           -         -         62       -          -              62
EAI        F5PPFPR0NA          5% SURCHARGE ON SERVICES TO EN              -             -                -              1,982         -         -       -          -          -           1,982
EAI        F5PPFPRO57          5% SURCHARGE ON SERVICES TO EN              -             -                -              1,884         -         -       -          -          -           1,884
EAI        F5PPFPRO72          5% Surcharge on Services to EN              -             -                -              1,187         -         -       -          -          -           1,187
EAI        F5PPFPRO77          5% Surcharge on Svcs to IP3                 -             -                -              3,273         -         -       -          -          -           3,273
EAI        F5PPFPRO78          5% Surcharge on Svcs to 78                  -             -                -              1,416         -         -       -          -          -           1,416
EAI        F5PPLOGMON          Log Monitoring & Alerting - O&              -             -                -                -           -         -         58       -          -              58
EAI        F5PPPATCYB          Patch of Cyber Assets - O&M                 -             -                -                -           -         -       577        -          -             577
EAI        F5PPPHYACC          Physical Access Sys Maint Test              -             -                -                -           -         -     1,369        -          -           1,369
EAI        F5PPRTUCLT          RTU Comm Line Testing & Coor R              -             -                -                -           -         -         23       -          -              23
EAI        F5PPWE0450          Safety Recognition Program - S              305           450            1,561              -           -         -       -          -          -           2,316
EAI        GINP                Purc Gen Invent Items-Passport          122,658     3,539,912        1,899,633            2,594      26,249       -       -      273,940        370     5,865,356
EAI        MSRM                Supervise & Manage Records Mgt              -             -              1,094              -           -         -       -          -          -           1,094
EAI        MTBS                Repair Buildings                            -             -              7,683              -           -         -       -          -          -           7,683
EAI        MTOF                Perf Elec Meter Serv Wk-On/Off              -           1,418              -                -           -         -       -          -          -           1,418
EAI        RENP                Process Recpts Not Invoiced-Pp           15,967           -                -                -           -         -       -          -          -          15,967
EAI        SAPCP25910          PC&R OVERHEAD POOL CHARGES                  -             -                -                -           -         -     2,295        (33)       -           2,261
EAI        SAPCPCPLGL          PC&R OVERHEAD POOL - EGSI - EL             (187)          -                -                -           -         -       -          -          -            (187)
EAI        SAPCPCPLLP          PC&R OVERHEAD POOL                          -           1,471              -                -           -         -       -          -          -           1,471
EAI        SAPCPCPLMP          PC&R OVERHEAD POOL                          -             -               (339)             -           -         -       -          -          -            (339)
EAI        SAPCPCPLNE          PC&R OVERHEAD POOL - ENOI - EL              -             -                -                -             98      -       -          -          -              98
EAI        SAPCPCPLNG          PC&R OVERHEAD POOL - ENOI - GA              -             -                -                -             54      -       -          -          -              54
EAI        STPCT30030          ELL Capital Suspense Transmiss              -           1,888              -                -           -         -       -          -          -           1,888
EAI        STPPTD0ELL          Capital Suspense T&D Grid ELL               -          14,235              -                -           -         -       -          -          -          14,235
EAI        STPPTX7900          Texas Trans Capital Suspense                -             -                -                -           -         -       -            58       -              58
EAI        XLAW                Repair Waste Wtr Trt&Setl Sys               -             -                739              -           -         -       -          -          -             739
EAI        XMCK                Maintain Boiler Startup&Hydro               -             -                793              -           -         -       -          -          -             793
EAI        XMCR                Maintain Other Boiler Plant Eq              -             -                875              -           -         -       -          -          -             875
EAI        XMDP                Maintain Feedwater Treating Sy              -             -              1,813              -           -         -       -          -          -           1,813
EAI        XMDW                Maintain Upflow Filter System               -             -                110              -           -         -       -          -          -             110
EAI        XMDX                Maintain Demineralizer System               -             -              2,125              -           -         -       -          -          -           2,125
EAI        XNAM                Maintain Condensate/Hotwell Sy              -             -                643              -           -         -       -          -          -             643
EAI        XNAP                Maintain Circulating Water Sys              -             -                187              -           -         -       -          -          -             187
EAI        XNAR                Maintain Oth Cooling Water Eq               -             -                625              -           -         -       -          -          -             625
EAI        XVAA                Operate & Maintain Fuel Oil Eq              -             -                216              -           -         -       -          -          -             216
                                                                     1,879,878    10,370,950        5,207,982          272,836     322,378       -   446,426    842,657     19,575    19,362,682




                                                                                                                                                                                Exhibit SBT-20
                                                                                                                                                                            2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                       8 of 8
                                                                            Entergy Gulf States Louisiana, L.L.C.                                                  Exhibit SBT-21
                                                                        Affiliate Per Book Billings by Project/Activity                                        2011 TX Rate Case
                                                                       For the Twelve Months Ended, June 30, 2011                                                           1 of 6
                                                                                      Amounts in Dollars
 Billing
Company     Project/Activity                       Description       EAI          ELL            EMI            EEI       ENOI       EOI    ESI      ETI       SERI         TOTAL
EGSLA      AARP                Admin Awards & Recog Program                -          475            -                -       -         -      -         -         -             475
EGSLA      ASAB                Reward Safe Behavior                        -          -              -                -       -         -      -         -         -             -
EGSLA      ATTR                Attend Training                             -          -              -                -       -         -      -         -         -             -
EGSLA      C1PPFIB175          Strategic 1/0 DCS Rplmt 2010                -          -              -                -       -         -      426       -         -             426
EGSLA      C1PPFIB201          Core Router-ASR Router Inserti              -          -              -                -       -         -    1,099       -         -           1,099
EGSLA      C1PPFIB203          21GTX Replacement 2011                      -          -              -                -       -         -    4,199       -         -           4,199
EGSLA      C1PPFIB211          Integrated Voice Solutions-PBX              -          -              -                -       -         -      818       -         -             818
EGSLA      C1PPFIB64A          Reliability of DC Power System              -          -              -                -       -         -   11,919       -         -          11,919
EGSLA      C1PPFIB74A          Distributed Network Upgrades 2              -          -              -                -       -         -    1,659       -         -           1,659
EGSLA      C1PPFII043          Relocate Gretna Telecom Hub                 -          -              -                -       -         -    1,247       -         -           1,247
EGSLA      C1PPFII26W          CFI Jackson - Repl Gretna Voic              -          -              -                -       -         -    2,044       -         -           2,044
EGSLA      C5DB476270          INSTALL GAS MAIN AND SERVICE O              -          -              -                -       524       -      -         -         -             524
EGSLA      C5PC449603          GAS MANDATED NON REIMBURSABLE               -          -              -                -       -         -      -         -         -             -
EGSLA      C5PC449608          GAS TRUCK STOCK                             -          -              -                -         68      -      -         -         -               68
EGSLA      C6DB276175          INTERNL-COLUMBIA-N2954-TAKE OU              -          843            -                -       -         -      -         -         -             843
EGSLA      C6DB276191          HWY WK W0713 ALGIERS RELOCATE               -        1,424            -                -       -         -      -         -         -           1,424
EGSLA      C6DB276234          INT WK W0514 GRETNA RELOCATE F              -          569            -                -       -         -      -         -         -             569
EGSLA      C6DB374779          Install 3 Phase Intelliruptor               -          -            2,286              -       -         -      -         -         -           2,286
EGSLA      C6DB770435          INSTALL UNDERGROUND FACILITIES              -          -              -                -       -         -      -         -         -             -
EGSLA      C6DB771616          PROJECT #CN11-051T CONAIR/EGYP              -          -              -                -       -         -      -         468       -             468
EGSLA      C6PC149000          DISTB LINES REVENUE BLANKET NO              4          -              -                -       -         -      -         -         -                4
EGSLA      C6PC149020          DIST. LINES REVENUE BLANKET -            -             -              -                -       -         -      -         -         -             -
EGSLA      C6PC149100          DISTB. LINES IMP BLANKET-POLE            -             -              -                -       -         -      -         -         -             -
EGSLA      C6PC149103          DISTB. LINES IMP BLANKET-OTHER         2,857           -              -                -       -         -      -         -         -           2,857
EGSLA      C6PC149104          DL BATCH JOB FOR FAILURE REPLA         3,996           -              -                -       -         -      -         -         -           3,996
EGSLA      C6PC149105          LOAD RELATED RELIABILITY                 604           -              -                -       -         -      -         -         -             604
EGSLA      C6PC149124          JOINT USE - OTHER                        232           -              -                -       -         -      -         -         -             232
EGSLA      C6PC149140          DL DESIGN JOBS - EMERGENCY REP           636           -              -                -       -         -      -         -         -             636
EGSLA      C6PC149708          TACTICS: TARGETED CIRCUITS/FEE             36          -              -                -       -         -      -         -         -               36
EGSLA      C6PC249000          DIST. LINES REVENUE BLANKET -            -           1,521            -                -       -         -      -         -         -           1,521
EGSLA      C6PC249100          DISTB LINES IMP BLANKET-POLE R           -               80           -                -       -         -      -         -         -               80
EGSLA      C6PC249103          DISTB LINES IMP BLANKET-OTHER            -             530            -                -       -         -      -         -         -             530
EGSLA      C6PC249104          DL BATCH JOBS FOR FAILURE REPL           -             846            -                -       -         -      -         -         -             846
EGSLA      C6PC249108          NON-MANDATED RELOCATIONS ELL             -             510            -                -       -         -      -         -         -             510
EGSLA      C6PC249150          NON-TARGET CIRCUIT BACKBONE IM           -             663            -                -       -         -      -         -         -             663
EGSLA      C6PC349104          DL BATCH JOBS FOR FAILURE REPL           -             -            2,808              -       -         -      -         -         -           2,808
EGSLA      C6PC349140          DL DESIGN JOBS - EMERGENCY REP           -             -                74             -       -         -      -         -         -               74
EGSLA      C6PC349703          TACTICS: TARGET LINE DEVICES             -             -              -                -       -         -      -         -         -             -
EGSLA      C6PC449020          DIST. LINES REVENUE BLANKET -            -             -              -                -       -         -      -         -         -             -
EGSLA      C6PC449140          DL DESIGN JOBS - EMERGENCY REP           -             -              -                -     1,966       -      -         -         -           1,966
EGSLA      C6PCTL3744          LOBLOLLY-HAMMOND NEW L-200 230           -          11,973            -                -       -         -      -         -         -          11,973
EGSLA      C6PP149141          DL Repair Public Inflicted Dam           985           -              -                -       -         -      -         -         -             985
EGSLA      C6PP749114          Distr Lines Failures Blanket T           -             -              -                -       -         -      -         656       -             656
EGSLA      C6PP749713          D-Lines TACTICS Target Line De           -             -              -                -       -         -      -       2,044       -           2,044
EGSLA      C6PPBB0336          EGS LLC:Replace LTC on Meaux T           -             -              -                -       -         -      831       -         -             831
EGSLA      C6PPD40221          Charity Church: Inst Fiber Equ           -             -              406              -       -         -      -         -         -             406
EGSLA      C6PPD40222          Livingston Rd: Inst Fiber Equi           -             -              772              -       -         -      -         -         -             772
EGSLA      C6PPDW0395          Fort Polk:Feasibility & Map Sy           -             126            -                -       -         -      -         -         -             126
EGSLA      C6PPFIB14T          Microwave Replacement Texas 20           -             -              -                -       -         -      554       -         -             554

                                                                                                                                                                   Exhibit SBT-21
                                                                                                                                                               2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                          1 of 6
                                                                            Entergy Gulf States Louisiana, L.L.C.                                                 Exhibit SBT-21
                                                                        Affiliate Per Book Billings by Project/Activity                                       2011 TX Rate Case
                                                                       For the Twelve Months Ended, June 30, 2011                                                          2 of 6
                                                                                      Amounts in Dollars
 Billing
Company     Project/Activity                      Description        EAI          ELL            EMI            EEI       ENOI    EOI      ESI      ETI       SERI         TOTAL
EGSLA      C6PPFIB220          Fiber-Backbone North Blvd Dive              -          -              -                -       -      -      2,878       -         -           2,878
EGSLA      C6PPMR3809          Holiday: repl.Gtype switch wit              -          196            -                -       -      -         -        -         -             196
EGSLA      C6PPMR3826          Holiday ; replace S3102 with s              -          196            -                -       -      -         -        -         -             196
EGSLA      C6PPN71159          STX TRANSFORMER REFURBISHMENT               -          -              -                -       -      418       -        -         -             418
EGSLA      C6PPN71215          CONSTRUCTION LOOP PANELS                    -          -              -                -       -   25,592       -        -         -          25,592
EGSLA      C6PPN71573          FORCE-ON-FORCE PREPARATION                  -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPSP0045          SPO Real Time Calcasieu RTU                 -          -              -                -       -      -      1,373       -         -           1,373
EGSLA      C6PPT60177          Jackson, South: Inst Fiber Equ              -          -            1,376              -       -      -         -        -         -           1,376
EGSLA      C6PPTD3265          Voice Recorder - Baton Rouge D              -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPTL1147          Oakville_Alliance:Build 230kV               -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPTL4214          Fail09:L115 Springfield-Fr. Se              -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPTL4215          Fail09: Golden Meadow-Leeville              -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPTL4216          Fail09: L158 Port Nickel-Poydr              -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPTL4219          Fail09: L229 9-Mile-Gretna-Har              -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPTL4220          Fail09: L148 Golden Meadow-Lee              -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPTL4224          LineBase10: L94 Michoud-Gulf O              -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPTL4225          LinesBase10: L98 Michoud-Claib              -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPTL4234          Mand10: Golden Meadow-Leeville              -        7,871            -                -       -      -         -        -         -           7,871
EGSLA      C6PPTL4483          Fail10: L186 Willow Glen-Webre              -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPTL4503          SW10: L168 Carlisle-Port Nicke              -        4,594            -                -       -      -         -        -         -           4,594
EGSLA      C6PPTL4554          WP2010: 9Mile-American Cyanami              -       (8,856)           -                -       -      -         -        -         -          (8,856)
EGSLA      C6PPTL4555          WP2010: 9Mile-Waggaman                      -        2,326            -                -       -      -         -        -         -           2,326
EGSLA      C6PPTL4563          Imprvment to Bridge City Laydn              -        1,134            -                -       -      -         -        -         -           1,134
EGSLA      C6PPTL4571          Fail10:L165 Jena-Midway                     -        4,608            -                -       -      -         -        -         -           4,608
EGSLA      C6PPTL4582          Inf11: L158 Port Nickel-Poydra              -          461            -                -       -      -         -        -         -             461
EGSLA      C6PPTL4583          Inf11: L162 Amite-Gilsburg                  -          327            -                -       -      -         -        -         -             327
EGSLA      C6PPTL5591          Line 591: Upgrade Line                      -          -              -                -       -      -         -        -         -             -
EGSLA      C6PPTL7202          IronMan-Tezcuco: Build New Lin              -        1,121            -                -       -      -         -        -         -           1,121
EGSLA      C6PPTL7352          INF11: 9Mile-Barataria                      -          120            -                -       -      -         -        -         -             120
EGSLA      C6PPTL7356          INF11: 9Mile-Estelle                        -          203            -                -       -      -         -        -         -             203
EGSLA      C6PPTL7368          MAN11: Arcadia-Trusssell'sCros              -       12,760            -                -       -      -         -        -         -          12,760
EGSLA      C6PPTL7373          Reimb11: Amite - Gilsburg                   -          327            -                -       -      -         -        -         -             327
EGSLA      C6PPTL7376          INF11: Gretna - 9Mile                       -          743            -                -       -      -         -        -         -             743
EGSLA      C6PPTL7389          Man11: Selman-Canal                         -        3,500            -                -       -      -         -        -         -           3,500
EGSLA      C6PPTL7500          Line 186: Cut In Bayou Labutte              -          760            -                -       -      -         -        -         -             760
EGSLA      C6PPTL7502          Line 269: Build New 230kV Line              -        4,489            -                -       -      -         -        -         -           4,489
EGSLA      C6PPTL7504          Line 730: Relocate 230kV Lines              -            53           -                -       -      -         -        -         -               53
EGSLA      C6PPTL7505          Line 740: Relocate 230kV Line               -        1,335            -                -       -      -         -        -         -           1,335
EGSLA      C6PPTL8471          L-295 Replace Broken Guys                   -          -              -                -       -      -         -        326       -             326
EGSLA      C6PPTL8472          L-296 Replace Broken Arm                    -          -              -                -       -      -         -        241       -             241
EGSLA      C6PPTLK002          Loblolly to Hammond (ELL porti              -        4,084            -                -       -      -         -        -         -           4,084
EGSLA      C6PPTLK003          Independence - Yogi, build new              -        9,402            -                -       -      -         -        -         -           9,402
EGSLA      C6PPTLK004          Behrman - Gretna move poles fo              -          671            -                -       -      -         -        -         -             671
EGSLA      C6PPTLK005          Behrman-Ptrs Rd move poles for              -          671            -                -       -      -         -        -         -             671
EGSLA      C6PPTLK006          Bmn-Ptrs Rd move poles for JP-              -          654            -                -       -      -         -        -         -             654
EGSLA      C6PPTLK007          Bhmn-Port Nickel move poles fo              -        1,156            -                -       -      -         -        -         -           1,156
EGSLA      C6PPTLM002          Daisy Line- ExxonMobile 69kVPO              -          -              -                -       -      -         -      5,450       -           5,450
EGSLA      C6PPTLM005          Gladys - Line 114 New 69kV POD              -          -              -                -       -      -         -      9,856       -           9,856
EGSLA      C6PPTLZ002          Hartburg-McLewis: Upgrade to 7              -          -              -                -       -      -         -     20,326       -          20,326

                                                                                                                                                                  Exhibit SBT-21
                                                                                                                                                              2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                         2 of 6
                                                                             Entergy Gulf States Louisiana, L.L.C.                                                 Exhibit SBT-21
                                                                         Affiliate Per Book Billings by Project/Activity                                       2011 TX Rate Case
                                                                        For the Twelve Months Ended, June 30, 2011                                                          3 of 6
                                                                                       Amounts in Dollars
 Billing
Company     Project/Activity                      Description        EAI           ELL            EMI            EEI       ENOI    EOI    ESI        ETI       SERI         TOTAL
EGSLA      C6PPTS7618          Total Petrochemicals:Sabine Sw            -             -                -              -       -      -      -           -         -             -
EGSLA      C6PPTS7636          Fawil: Upgrade Autotransformer            -             -                -              -       -      -      -           -         -             -
EGSLA      C6PPTSF312          Moril 69KV cap bank & relay pa            -             -                -              -       -      -      407         -         -             407
EGSLA      C6PPTSF528          Alsen add mos's to line sw's              -             -                -              -       -      -      538         -         -             538
EGSLA      C6PPTSF536          Northdale add mos to line sw's            -             -                -              -       -      -      538         -         -             538
EGSLA      C6PPTSF537          seventy second add mos to line            -             -                -              -       -      -      538         -         -             538
EGSLA      C6PPTSG102          Meaux: Install 400MVA AutoXFMR            -             -                -              -       -      -    1,344         -         -           1,344
EGSLA      C6PPTSG104          Richard Sub: Install 500kV POD            -             -                -              -       -      -        (1)       -         -               (1)
EGSLA      C6PPTSK183          Bogue Chitto - Build 500 switc            -             -                -              -       -      -      -           -         -             -
EGSLA      C6PPTSK250          Bayou Labutte: Build 500kV Sub            -           4,531              -              -       -      -      -           -         -           4,531
EGSLA      C6PPTSK283          Point Pleasant design oversigh            -           7,169              -              -       -      -      -           -         -           7,169
EGSLA      C6PPTSK322          Luling Sub - Add two feeders f            -           8,382              -              -       -      -      -           -         -           8,382
EGSLA      C6PPTSK324          Yogi - Build new substation               -           1,879              -              -       -      -      -           -         -           1,879
EGSLA      C6PPTSM004          Daisy Sub- ExxonMobile 69kVPOD            -             -                -              -       -      -      -        11,360       -          11,360
EGSLA      C6PPTSM999          Gladys: Sub 69kv POD                      -             -                -              -       -      -      -        15,070       -          15,070
EGSLA      C6PPTSP292          Federal: Upgrade RTU                      -             -                -              -       -      -      -           -         -             -
EGSLA      C6PPTSP465          Union: Low Side T1 Bushing                -             -                -              -       -      -      -         5,250       -           5,250
EGSLA      C6PPTSX003          S.BMT 138KV Replace Breakers a            -             -                -              -       -      -      -           754       -             754
EGSLA      C6PPTSX008          upgrade 230kv bus Mid -County             -             -                -              -       -      -      -        17,092       -          17,092
EGSLA      C6PPTSZ006          McLewis: Rpl Switches & Risers            -             -                -              -       -      -      -         4,901       -           4,901
EGSLA      C7PPSJ1185          ICE STORM DL ARK DIST EAI 01/2            -             -                -              -       -      -      -           -         -             -
EGSLA      C7PPSJ1196          STORM DL ARK DIST EAI 06/10/09            -             -                -              -       -      -      -           -         -             -
EGSLA      C7PPSJ1212          STORM DL ARK DIST EAI 10/29/09            -             -                -              -       -      -      -           -         -             -
EGSLA      C7PPSJ1214          WINTER STORM DL EAI DIST 01/26           (312)          -                -              -       -      -      -           -         -            (312)
EGSLA      C7PPSJ1218          WINTER STORM DL EAI DIST 02/08            -             -                -              -       -      -      -           -         -             -
EGSLA      C7PPSJ1219          STORM DL ARK DIST EAI 03/10/10            -             -                -              -       -      -      -           -         -             -
EGSLA      C7PPSJ1222          STORM DL ARK DIST EAI 04/23/10            -             -                -              -       -      -      -           -         -             -
EGSLA      C7PPSJ1244          STORM DL ARK DIST EAI 1/7/11 I          1,180           -                -              -       -      -      -           -         -           1,180
EGSLA      C7PPSJ1247          STORM DL ARK DIST EAI 2/24-2/2            651           -                -              -       -      -      -           -         -             651
EGSLA      C7PPSJ1248          STORM DL ARK DIST EAI 4/3/11            1,086           -                -              -       -      -      -           -         -           1,086
EGSLA      C7PPSJ1250          STORM DL EAI DIST 4/19/11-4/24        151,457           -                -              -       -      -      -           -         -         151,457
EGSLA      C7PPSJ1251          TORNADOES DL EAI DIST 4/25/11          47,831           -                -              -       -      -      -           -         -          47,831
EGSLA      C7PPSJ1254          STORM DL ARK DIST EAI 5/19-5/2            440           -                -              -       -      -      -           -         -             440
EGSLA      C7PPSJ2431          STORM DMG ELI 12/24 - 12/27/09            -             -                -              -       -      -      -           -         -             -
EGSLA      C7PPSJ2432          STORM DMG ELI 1/4 - 1/5/10                -             -                -              -       -      -      -           -         -             -
EGSLA      C7PPSJ2437          Storm dmg La ELI 2 12 10 Snow             -             -                -              -       -      -      -           -         -             -
EGSLA      C7PPSJ2441          N La Tornado & Storms 4/23-4/2            -             -                -              -       -      -      -           -         -             -
EGSLA      C7PPSJ2444          STM DMG TS Bonnie LA DIST OPS             -          19,573              -              -       -      -      -           -         -          19,573
EGSLA      C7PPSJ2454          STORM DMG LA 7/16 to 7/17                 -             331              -              -       -      -      -           -         -             331
EGSLA      C7PPSJ2455          STORM DMG ELL 8-4 THRU 8-5-10             -           5,996              -              -       -      -      -           -         -           5,996
EGSLA      C7PPSJ2456          ELL DIST 08/11/10 TROPICAL DEP            -          27,577              -              -       -      -      -           -         -          27,577
EGSLA      C7PPSJ2462          STORM DMG LA DIST ELL 1/8/11 I            -         115,191              -              -       -      -      -           -         -         115,191
EGSLA      C7PPSJ2463          STORM DMG LA 2-1-11                       -           3,117              -              -       -      -      -           -         -           3,117
EGSLA      C7PPSJ2464          STORM DMG LA DIST ELL ISS 2/2             -             181              -              -       -      -      -           -         -             181
EGSLA      C7PPSJ2469          STORM DMG LA DIST ELL ISS 3/30            -          50,310              -              -       -      -      -           -         -          50,310
EGSLA      C7PPSJ2470          STORM DMG LA DIST ELL 4 4 - 4             -           1,293              -              -       -      -      -           -         -           1,293
EGSLA      C7PPSJ2474          STORM Dmg ELL 4/25 to 4/27/11             -         399,195              -              -       -      -      -           -         -         399,195
EGSLA      C7PPSJ2476          ELL-LA STORM (6/4 - 6/6/11)               -             947              -              -       -      -      -           -         -             947
EGSLA      C7PPSJ3171          EMI May 2009 Storm Dist Ops-MS            -             -                -              -       -      -      -           -         -             -

                                                                                                                                                                   Exhibit SBT-21
                                                                                                                                                               2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                          3 of 6
                                                                            Entergy Gulf States Louisiana, L.L.C.                                                      Exhibit SBT-21
                                                                        Affiliate Per Book Billings by Project/Activity                                            2011 TX Rate Case
                                                                       For the Twelve Months Ended, June 30, 2011                                                               4 of 6
                                                                                      Amounts in Dollars
 Billing
Company     Project/Activity                      Description        EAI          ELL            EMI            EEI       ENOI       EOI      ESI      ETI         SERI         TOTAL
EGSLA      C7PPSJ3180          EMI 02/11/10 Winter Storm Dist              -          -              -              -         -         -        -           -         -             -
EGSLA      C7PPSJ3183          EMI 04/24/10 Tornadoes Distr O              -          -              251            -         -         -        -           -         -             251
EGSLA      C7PPSJ3197          EMI Storm DistOps 12/31/10 Tor              -          -                79           -         -         -        -           -         -               79
EGSLA      C7PPSJ3198          EMI Storm Distr Ops 1/7/11Wint              -          -              363            -         -         -        -           -         -             363
EGSLA      C7PPSJ3202          EMI APRIL 2011 Storm Distr Ops              -          -            1,887            -         -         -        -           -         -           1,887
EGSLA      C7PPSJ3203          EMI Storm Distr Ops 4/15/11                 -          -           82,666            -         -         -        -           -         -          82,666
EGSLA      C7PPSJ3204          EMI StormTornadoes DistrOps 4/              -          -            2,382            -         -         -        -           -         -           2,382
EGSLA      C7PPSJ3207          EMI MAY 2011 Storm Distr Ops-M              -          -              185            -         -         -        -           -         -             185
EGSLA      C7PPSJ3209          EMI JUNE 2011 Storm Distr Ops-              -          -              102            -         -         -        -           -         -             102
EGSLA      C7PPSJ4088          STORM DMG LA DIST OPS ENOI ISS              -          -              -              -       1,792       -        -           -         -           1,792
EGSLA      C7PPSJ4089          STORM DMG LA DIST OPS ENOI ISS              -          -              -              -           50      -        -           -         -               50
EGSLA      C7PPSJ7231          Storm Dmg Dist ETI 1/9/11                   -          -              -              -         -         -        -           877       -             877
EGSLA      C7PPSJ7234          Storm Dmg Dist ETI 4/26/11                  -          -              -              -         -         -        -           357       -             357
EGSLA      C7PPSJ7237          Storm Dmg Dist ETI 6/6/11                   -          -              -              -         -         -        -           853       -             853
EGSLA      C8PPTL4472          North La. Storm: L181 Perrvll-              -       11,659            -              -         -         -        -           -         -          11,659
EGSLA      C8PPTL4473          NLA Storm10: L212 Tallulah-Dar              -        4,769            -              -         -         -        -           -         -           4,769
EGSLA      C8PPTSJ002          Keith Lake - Rebuild                        -          -              -              -         -         -        -           -         -             -
EGSLA      CONF                Suppt Compliance W Env Reg&Per              -        2,954            -              -         -         -        -           -         -           2,954
EGSLA      E1PCN01722          U2-General Electrical                      36          -              -              -         -         -        -           -         -               36
EGSLA      E1PCN07581          ELECTRICAL OUTAGE WORK                   -             -              -              -         -      91,359      -           -         -          91,359
EGSLA      E1PCR56015          CUSTOM SALES & SERVICE UNIT -            -             -              -              -         -         -        213         -         -             213
EGSLA      E1PCT00076          PROCESS LEAKING EQUIPMENT FOR            -          20,968            -              -         -         -        -           -         -          20,968
EGSLA      E1PPN01674          U1-Switchyard/Transformers >13           -             -              -              -         -         -        -           -         -             -
EGSLA      E1PPN09152          SWITCHYARD/TRANSFORMERS >13.8            -             -              -              -         -       3,679      -           -         -           3,679
EGSLA      E1PPN09155          OUTAGE PERFORMANCE INCENTIVE             -             -              -              -         -       6,511      -           -         -           6,511
EGSLA      E2PPSJ1221          T-Grid Storm Damage EAI 1/26/1           -             -              -              -         -         -        -           -         -             -
EGSLA      E2PPSJ2447          T-Grid Storm O&M ELL 1/7/201 I           -           2,120            -              -         -         -        -           -         -           2,120
EGSLA      E2PPSJ2466          2/4/11 Winter Storm - ELL                -               13           -              -         -         -        -           -         -               13
EGSLA      E2PPSJ2478          T-Grid Storm - ELL 4/25 - 4/27           -           2,584            -              -         -         -        -           -         -           2,584
EGSLA      F3PC5MTCRP          MAINTENANCE - REACTOR PLANT              -             -              -              -         -         -        -           -         -             -
EGSLA      F3PC9158X3          POYDRAS SUB TO PORT NICKLE               -           3,588            -              -         -         -        -           -         -           3,588
EGSLA      F3PC9210X0          BAGATELLE TO BAYOU CONWAY                -             951            -              -         -         -        -           -         -             951
EGSLA      F3PCCEPLOU          CONSUMER ED PROGRAMS - LOUISIA           -             -              -              -         -         -      4,984         -         -           4,984
EGSLA      F3PCCPM001          CORPORATE PERFORMANCE MANAGEME           -             -              -              -         -         -        829         -         -             829
EGSLA      F3PCE99750          PRES- ENT. LA-GEN'L OPS-ELI/EG           -             -              -              -         -         -      3,673         -         -           3,673
EGSLA      F3PCF23442          PAYROLL PROCESSING                       -             -              -              -         -         -        522         -         -             522
EGSLA      F3PCF23941          BUSINESS EVENT PROCESSING-ACCT           -             -              -              -         -         -        506         -         -             506
EGSLA      F3PCFIBERO          OPER. & MAINT. OF FIBER OPTIC            -             -              -              263       -         -        -           -         -             263
EGSLA      F3PCFT9023          ETC FIBER O&M SUPPORT                    -             -              -           13,118       -         -        -           -         -          13,118
EGSLA      F3PCFT9333          ETC - FIBER CAPITAL COSTS                -             -              -              809       -         -        -           -         -             809
EGSLA      F3PCG10345          GAS DIVISION DIRECTOR - ENOI E           -             -              -              -         -         -      2,086         -         -           2,086
EGSLA      F3PCG10347          GAS DIVISION DIRECTOR - EGSI E           -             -              -              -         -         -      2,081         -         -           2,081
EGSLA      F3PCHRSALL          HR SERVICES- ALL COMPANIES               -             -              -              -         -         -        181         -         -             181
EGSLA      F3PCN07050          EMERGENT WORK ACTIVITIES (UNBU           -             -              -              -         -         -        -           -         -             -
EGSLA      F3PCN07071          RBS STORES/WAREHOUSE OPERATION        30,053       100,231            -          149,090       -         -        323         816   127,083       407,597
EGSLA      F3PCN07606          RBN GENERAL SUPPORT                      -             -              -              -         -         -        -           -         -             -
EGSLA      F3PCN14999          GRAND GULF GENERAL SUPPORT               -             -              -              -         -         -        -           -         571           571
EGSLA      F3PCN91561          RELAY MAINTENANCE                        -             -              -              -         -         -        -           -         -             -
EGSLA      F3PCN91683          U1 MECHANICAL MAINTENANCE                186           -              -              -         -         -        -           -         -             186

                                                                                                                                                                       Exhibit SBT-21
                                                                                                                                                                   2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                              4 of 6
                                                                            Entergy Gulf States Louisiana, L.L.C.                                                             Exhibit SBT-21
                                                                        Affiliate Per Book Billings by Project/Activity                                                   2011 TX Rate Case
                                                                       For the Twelve Months Ended, June 30, 2011                                                                      5 of 6
                                                                                      Amounts in Dollars
 Billing
Company     Project/Activity                      Description        EAI          ELL            EMI            EEI           ENOI       EOI        ESI        ETI        SERI         TOTAL
EGSLA      F3PCR12575          LA ECONOMIC DEVELOPMENT PROGRA           -             -               -               -           -         -          590         -          -             590
EGSLA      F3PCR29324          REVENUE ASSURANCE - ADM.                 -             -               -               -           -         -          341         -          -             341
EGSLA      F3PCR53013          BATON ROUGE LEAD CSM - ESI               -             -               -               -           -         -          515         -          -             515
EGSLA      F3PCR56240          BILLING & PAYMENT SOLUTIONS -         56,798           -               -               -           -         -           -          -          -          56,798
EGSLA      F3PCR56241          BILLING & PAYMENT SOLUTIONS -            -          22,068             -               -           -         -           -          -          -          22,068
EGSLA      F3PCR56245          BILLING & PAYMENT SOLUTIONS -            -             -               -               -           -         -           -       74,869        -          74,869
EGSLA      F3PCR73323          FIELD METER READING SUPPORT, A           -             -               -               -           -         -          128         -          -             128
EGSLA      F3PCR73326          CUSTOMER SERVICE CENTER SUPPOR           -             -               -               -           -         -           -          -          -             -
EGSLA      F3PCR73330          FIELD METER READING - ELI                -             -               -               -           -         -             41       -          -               41
EGSLA      F3PCR73372          LOUISIANA CUSTOMER SERVICE CEN           -             -               -               -           -         -          131         -          -             131
EGSLA      F3PCR73401          FIELD METER READING - EGSI -LA           -             -               -               -           -         -          165         -          -             165
EGSLA      F3PCT10322          SOUTHERN FRANCHISE DISTR OPER            -             -               -               -           -         -        1,823         -          -           1,823
EGSLA      F3PCT53062          TRANSPORTATION SERVICES                  -             -               -               -           -         -          419         -          -             419
EGSLA      F3PCT53084          ENVIRONMENTAL SUPPORT - ELI              -          16,811             -               -           -         -           -          -          -          16,811
EGSLA      F3PCT53130          OPN,MGR, CLAIMS MANAGEMENT               -             -               -               -           -         -          165         -          -             165
EGSLA      F3PCTDPM01          SYS SERV PROJECT MANAGEMENT -            -             -               -               -           -         -        8,465         -          -           8,465
EGSLA      F3PCTDS006          PROCESS TRAINING - TEXAS                 -             -               -               -           -         -           -          -          -             -
EGSLA      F3PCTDS010          PROCESS & SKILLS TRAINING ADMI           -             -               -               -           -         -             17       -          -               17
EGSLA      F3PCTTDS12          TRANSMISSION LINES O&M EXPENS            -             -               -               -           -         -        8,465         -          -           8,465
EGSLA      F3PCTTDS17          Substation Maintenance EGSI LA           -             -               -               -           -         -          523         -          -             523
EGSLA      F3PCTTDS20          SUBSTATION MAINTENANCE                   -             -               -               -           -         -       12,720         -          -          12,720
EGSLA      F3PCTTDS30          DISTRIBUTION O&M EXPENSE -EGSI           -             -               -               -           -         -             20       -          -               20
EGSLA      F3PCTTDS47          DISTR O&M EXPENSE - LOUISIANA            -             -               -               -           -         -        3,329         -          -           3,329
EGSLA      F3PCWE0057          BRAO & TECH SUPPORT ROUTINE/DI           -             -               -               -           -         -           -          -          -             -
EGSLA      F3PCY20621          PARKIN SUBSTATION, ARKANSAS              -             -               -               -           -         -           -          -          -             -
EGSLA      F3PCZGASAG          GAS ADMINISTRATIVE                       -             -               -               -           -         -             42       -          -               42
EGSLA      F3PP451921          GENERAL MECHANICAL                       -             -               -               -           -         -           -          -          -             -
EGSLA      F3PPCPLITA          2009 Fall Lighting Campaign EA           -             -               -               -           -         -        1,840         -          -           1,840
EGSLA      F3PPCPLITG          2009 Fall Lighting Campaign EG           -             -               -               -           -         -       10,954         -          -          10,954
EGSLA      F3PPCPLITL          2009 Fall Lighting Campaign EL           -             -               -               -           -         -        2,366         -          -           2,366
EGSLA      F3PPCPLITM          2009 Fall Lighting Campaign EM           -             -               -               -           -         -        1,218         -          -           1,218
EGSLA      F3PPCPLITN          Lighting Campaign ENOI                   -             -               -               -           -         -          220         -          -             220
EGSLA      F3PPLTTX10          2010 Winter Lighting Promo Tex           -             -               -               -           -         -          200         -          -             200
EGSLA      F3PPM08001          WATERFORD 3 GENERAL SUPPORT              -             220             -               -           -        420          -          -          -             641
EGSLA      F3PPR1031G          CUSTOMER RELATIONS - EGSL                -             -               -               -           -         -          171         -          -             171
EGSLA      F3PPR733BR          Baton Rouge Customer Service C           -             -               -               -           -         -        9,422         -          -           9,422
EGSLA      F3PPREALL2          Residential Market Dev - ALL J           -             -               -               -           -         -        6,209         -          -           6,209
EGSLA      F3PPZB0241          LGC Fuel Oil Unloading/Handlin           -             178             -               -           -         -           -          -          -             178
EGSLA      F3PPZG2281          LG2 Turbine Valve& Generator O           -             -               -               -           -         -           -          -          -             -
EGSLA      F5PCE13751          GENERAL LITIGATION- EGSI-LA              -             -               -               -           -         -             69       -          -               69
EGSLA      F5PCFPR062          5% SURCHARGE ON SERVICES TO ET           -             -               -               716         -         -           -          -          -             716
EGSLA      F5PCFPR07A          5% SURCHARGE ON SERVICES TO IP           -             -               -               -           -         -           -          -          -             -
EGSLA      F5PCSAFTEG          SAFTEY TRAINING LOADER GAS CUS           -             -               -               -           285       -           -          -          -             285
EGSLA      F5PCZFCTRN          REGULATD NON-BACKBONE FIBER              -             -               -               -           -         -          609         -          -             609
EGSLA      F5PCZPTOXX          PAID TIME OFF                           (266)         (263)           (162)              (6)       (59)        (2)    1,662        (123)       -             780
EGSLA      F5PCZUBENF          BENEFITS                              (3,837)      (45,379)          3,821               83     (5,009)      (38)    (1,923)      2,174        -         (50,109)
EGSLA      F5PCZUPRTX          PAYROLL TAX                           (1,643)       (2,282)         (1,312)            (46)       (422)      (41)      (326)       (871)       -          (6,943)
EGSLA      F5PCZY323L          ROUTINE SPILL RESPONSE(CS-LP&L           -          21,059             -               -           -         -           -          -          -          21,059
EGSLA      F5PCZZ4040          TEAMSHARE INCENTIVE COMPENSATI             66          994             267               98          13     140         939           1        -           2,517

                                                                                                                                                                              Exhibit SBT-21
                                                                                                                                                                          2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                     5 of 6
                                                                             Entergy Gulf States Louisiana, L.L.C.                                                           Exhibit SBT-21
                                                                         Affiliate Per Book Billings by Project/Activity                                                 2011 TX Rate Case
                                                                        For the Twelve Months Ended, June 30, 2011                                                                    6 of 6
                                                                                       Amounts in Dollars
 Billing
Company     Project/Activity                      Description        EAI           ELL            EMI            EEI        ENOI        EOI        ESI        ETI        SERI        TOTAL
EGSLA      F5PCZZ4070          IMPACT AWARDS                               27        1,992            -                -        -          -          422          -         -           2,441
EGSLA      F5PPFAC009          FAC-009 Mitigation Plan Data A            -             -              -                -        -          -           -           -         -             -
EGSLA      F5PPFPR0NA          5% SURCHARGE ON SERVICES TO EN            -             -              -                37       -          -           -           -         -               37
EGSLA      F5PPFPRO57          5% SURCHARGE ON SERVICES TO EN            -             -              -            1,860        -          -           -           -         -           1,860
EGSLA      F5PPFPRO72          5% Surcharge on Services to EN            -             -              -                 6       -          -           -           -         -                6
EGSLA      F5PPFPRO77          5% Surcharge on Svcs to IP3               -             -              -            5,221        -          -           -           -         -           5,221
EGSLA      F5PPFPRO78          5% Surcharge on Svcs to 78                -             -              -              331        -          -           -           -         -             331
EGSLA      F5PPIBWG10          2010 IBEW-EGSL Contract Negoti            -             -              -              -          -          -           -           -         -             -
EGSLA      F5PPNNELSN          NELSON 6 PLANT COSTS                      -             -              -              -          -          -           -     8,925,811       -       8,925,811
EGSLA      F5PPWE0450          Safety Recognition Program - S            -             489            -              -          -          -           -           -         -             489
EGSLA      F5PPZUWELL          Entergy Wellness Program                  -             -              -              -          -          -           -           -         -             -
EGSLA      GINP                Purc Gen Invent Items-Passport         28,776        93,458          3,543            -        2,176        -           -        60,259       -         188,211
EGSLA      PCCC                Provide Call Center Contact           537,563       562,736        386,966            -      166,521        -           -       248,657       -       1,902,443
EGSLA      RENP                Process Recpts Not Invoiced-Pp            -             -           20,666            -          -          -           -           -         -          20,666
EGSLA      RTCF                Investigate E Servic Diversion            -           4,337            -              -          -          -           -           -         -           4,337
EGSLA      SAPCP25910          PC&R OVERHEAD POOL CHARGES                -             -              -              -          -          -         (678)         358       -            (320)
EGSLA      SAPCPCPLAP          PC&R OVERHEAD POOL                        (34)          -              -              -          -          -           -           -         -             (34)
EGSLA      SAPCPCPLLP          PC&R OVERHEAD POOL                        -          (2,872)           -              -          -          -           -           -         -          (2,872)
EGSLA      SAPCPCPLMP          PC&R OVERHEAD POOL                        -             -                14           -          -          -           -           -         -               14
EGSLA      SAPCPCPLNE          PC&R OVERHEAD POOL - ENOI - EL            -             -              -              -         (189)       -           -           -         -            (189)
EGSLA      SDPCL79005          CAP SUSPENSE, DISTR ESI, LA-G,            -             -              -              -          -          -          119          -         -             119
EGSLA      SDPCT59005          CAPITAL SUSPENSE, ELEC DISTRIB            -             -              -              -       12,209        -           -           -         -          12,209
EGSLA      SDPCTA0528          DISTRIBUTION CAPITAL SUSPENSE             -             -              -              -          -          -       26,807          -         -          26,807
EGSLA      SFPCW30010          FOSSIL CAPITAL SUSPENSE - ELI             -           1,651            -              -          -          -           -           -         -           1,651
EGSLA      SGPCG59006          GAS DISTRIBUTION ENOI O/H GAS             -             -              -              -          -          -          231          -         -             231
EGSLA      SGPCR79008          GAS DISTRIBUTION EGSI O/H-CHAR            -             -              -              -          -          -          224          -         -             224
EGSLA      SJLG                Prov Logistics During Maj Stms            -             -              125            -          -          -           -           -         -             125
EGSLA      SNPCN79003          RIVERBEND SITE OVERHEAD ENG &             -             -              -              -          -         (126)        -           -         -            (126)
EGSLA      STPCTA0527          TRANSMISSION CAPITAL SUSPENSE             -             -              -              -          -          -       26,814          -         -          26,814
EGSLA      STPPTD0ELL          Capital Suspense T&D Grid ELL             -           2,572            -              -          -          -           -           -         -           2,572
EGSLA      STPPTDS527          Capital Suspense TGrid ESI all            -             -              -              -          -          -       26,799          -         -          26,799
EGSLA      XFAB                Provide Plant Office Support              -             -              -              -          -          -           -         6,333       -           6,333
EGSLA      XFAD                Manage Genl Plant Operations              -             -              -              -          -          -           -           -         -             -
EGSLA      XKAA                Provide Maintenance Supervisn             -          14,861            -              -          -          -           -           -         -          14,861
EGSLA      XNAA                Maintain Accessory Electric Eq            -             -              -              -          -          -           -           -         -             -
EGSLA      XNBC                Maintain Generator System                 -             -              -              -          -          -           -           -         -             -
EGSLA      XVAA                Operate & Maintain Fuel Oil Eq            -             -              -              -          -          -           -           -         -             -
                                                                     859,408     1,562,606        509,565        171,579    179,925    127,910    200,073    9,414,163   127,654    13,152,884




                                                                                                                                                                             Exhibit SBT-21
                                                                                                                                                                         2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                    6 of 6
                                                                                           Entergy Louisiana, LLC                                                                 Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                               2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                  1 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                      Description       EAI            EEI         EGSLA             EMI             ENOI      EOI    ESI       ETI       SERI     SFI        TOTAL
ELL         ASAM                Attend Safety Meetings                   513          -              -                 -              -        -         -         -      -           -         513
ELL         ATTR                Attend Training                       42,170          -              -                 -              435      -         -         -      -           -      42,605
ELL         BDGM                Disconn/Reconn Gas Meter-Nonpy           -            -              -                 -            6,987      -         -         -      -           -       6,987
ELL         CMOH                Perf El Dist Corr Mnt O/H Wire           -            -              -                 -               13      -         -         -      -           -          13
ELL         EMCO                Communicate With Employees               -            -              -               1,820            -        -         -         -      -           -       1,820
ELL         GTOF                Perform Gas Met Svc-Turn On/Of           -            -              -                 -           20,024      -         -         -      -           -      20,024
ELL         HFMT                Repair Elec Meters In Field              -            -              -                 -              124      -         -         -      -           -         124
ELL         HVAC                Repair HVAC Systems                       29          -              -                 -              -        -         -         -      -           -          29
ELL         MACO                Maintain Condenser                     1,542          -              -                 -              -        -         -         -      -           -       1,542
ELL         MCEF                Monit&Cont Permitted Effluents         1,507          -              -                 -              -        -         -         -      -           -       1,507
ELL         MEDG                Manage Gas Distribution Oper             -            -              -                 -            7,471      -         -         -      -           -       7,471
ELL         MESM                Manage Distr Subs Maintenance            -            -              -                 -           42,328      -         -         -      -           -      42,328
ELL         MFPT                Repair Fire Protection System         20,213          -            2,494               -              -        -         -         -      -           -      22,706
ELL         MGMT                Manage Stred Matl/Iss Supplies        21,729          -              -                 -              -        -         -         -      -           -      21,729
ELL         MTBS                Repair Buildings                      13,678          -            5,270               -              -        -         -         -      -           -      18,948
ELL         MTFC                Maintain Misc Facilities & Str         1,935          -              -                 -              -        -         -         -      -           -       1,935
ELL         MTFG                Repair Yards & Grounds                   617          -            4,034               -              -        -         -         -      -           -       4,650
ELL         MTOF                Perf Elec Meter Serv Wk-On/Off           -            -              -                 -              474      -         -         -      -           -         474
ELL         PBUD                Prep Budget & Pe (Indiv Org)             -            -              -                 -              -        -         -         -      -           -         -
ELL         PEER                Peer Group Meetings                       54          -              -                 -              -        -         -         -      -           -          54
ELL         PUGL                Perform Underground Loc Maint            -            -              -                 -          121,443      -         -         -      -           -     121,443
ELL         RACM                Receive & Check Materials                -            -              -                 -              444      -         -         -      -           -         444
ELL         RENP                Process Recpts Not Invoiced-Pp           -            -              -                 -            8,580      -         -         -      -           -       8,580
ELL         RERD                Re-Read Misread Meters                   -            -              -                 -           20,312      -         -         -      -           -      20,312
ELL         RRDD                Reread E Metr-DistField-Not CI           -            -              -                 -               62      -         -         -      -           -          62
ELL         RTCF                Investigate E Servic Diversion           -            -              -                 -              -        -         -         -      -           -         -
ELL         TEDP                Troubleshoot El Dist Prob-Cust           -            -              -                 -            1,306      -         -         -      -           -       1,306
ELL         TMET                Test Electric Meters In Field            -            -              -                 -            2,288      -         -         -      -           -       2,288
ELL         WAST                Provide Waste Disposal Service           669          -              -                 -              -        -         -         -      -           -         669
ELL         XBAA                Operate Boiler Plant                 601,325          -           95,663               -              -        -         -         -      -           -     696,988
ELL         XBAD                Operate Water Plant System            11,370          -            2,629               -              -        -         -         -      -           -      13,998
ELL         XBAK                Operate Environmental Eq& Proc         4,334          -            2,458               -              -        -         -         -      -           -       6,791
ELL         XEAA                Operate Other Electric Plt Eq        270,450          -           86,638               -              726      -         -         -      -           -     357,814
ELL         XKAA                Provide Maintenance Supervisn         27,957          -           13,980               -              -        -         -         -      -           -      41,938
ELL         XLAU                Repair Cranes                          4,828          -            1,433               -              -        -         -         -      -           -       6,261
ELL         XLAW                Repair Waste Wtr Trt&Setl Sys         30,653          -            3,876               -              -        -         -         -      -           -      34,530
ELL         XMCB                Perform Boiler Chemical Clean            -            -              -                 -              -        -         -         -      -           -         -
ELL         XMCD                Maintain Safety Valves                   -            -            1,429               -              -        -         -         -      -           -       1,429
ELL         XMCE                Maintain Auxily Startup Boiler           -            -           11,648               -              -        -         -         -      -           -      11,648
ELL         XMCF                Maint Waterwall, Casing&Refrac           -            -            8,116               -              -        -         -         -      -           -       8,116
ELL         XMCG                Maintain Desuperheater System            593          -              548               -              -        -         -         -      -           -       1,141
ELL         XMCH                Mnt Deaerator,Flsh Evp&Drum Sy           -            -            1,717               -              -        -         -         -      -           -       1,717
ELL         XMCL                Maintain Reheater System                 -            -              -                 -              -        -         -         -      -           -         -
ELL         XMCR                Maintain Other Boiler Plant Eq         1,699          -              -                 -              -        -         -         -      -           -       1,699
ELL         XMCU                Maintain Forced Draft Air Syst           -            -            8,219               -              -        -         -         -      -           -       8,219
ELL         XMCW                Maintain Air Preheater System            -            -            3,440               -              -        -         -         -      -           -       3,440
ELL         XMDH                Maint Fuel Oil Tank Farm&Tra E           -            -              206               -              -        -         -         -      -           -         206
ELL         XMDK                Maint Gas Supply Line Eq&Contr         4,689          -              -                 -              -        -         -         -      -           -       4,689
ELL         XMDM                Maintain Condensate Booster Sy         1,711          -               13               -              -        -         -         -      -           -       1,724
ELL         XMDP                Maintain Feedwater Treating Sy           -            -           10,738               -              -        -         -         -      -           -      10,738
ELL         XMDR                Maint Feedwtr Piping&Blowdown            -            -              -                 -              -        -         -         -      -           -         -
ELL         XMDT                Maintain Other Feedwater Syst            215          -              -                 -              -        -         -         -      -           -         215


                                                                                                                                                                                  Exhibit SBT-22
                                                                                                                                                                              2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                         1 of 23
                                                                                           Entergy Louisiana, LLC                                                                 Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                               2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                  2 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                      Description       EAI            EEI         EGSLA             EMI             ENOI      EOI    ESI       ETI       SERI     SFI        TOTAL
ELL         XMDV                Maintain Water Plant System              -            -            4,631                -             -        -      -            -      -           -       4,631
ELL         XMDX                Maintain Demineralizer System         13,906          -            7,468                -             -        -      -            -      -           -      21,374
ELL         XMDY                Maintain Turbine Gas Fuel Syst         1,677          -              978                -             -        -      -            -      -           -       2,655
ELL         XNAB                Maintain Aux Gen&Stategic Bat          7,092          -            1,640                -             -        -      -            -      -           -       8,733
ELL         XNAC                Maintain Proc Ctrl&Data Acq Sy         2,851          -            1,068                -             -        -      -            -      -           -       3,919
ELL         XNAE                Maintain Elec Instr & Controls         2,332          -              232                -             -        -      -            -      -           -       2,564
ELL         XNAF                Maintain Hrsg, Inst & Controls         8,735          -            5,885                -             -        -      -            -      -           -      14,619
ELL         XNAG                Maintain Misc E Pl Valves&Pipe            56          -              -                  -             -        -      -            -      -           -          56
ELL         XNAK                Maintain Cl Cooling Water Syst           766          -              139                -             -        -      -            -      -           -         904
ELL         XNAL                Maintain Cooling Tower Mech Eq         1,973          -            1,326                -             -        -      -            -      -           -       3,299
ELL         XNAM                Maintain Condensate/Hotwell Sy           554          -            4,627                -             -        -      -            -      -           -       5,181
ELL         XNAN                Maintain Cooling Tower Struct          3,182          -              341                -              97      -      -            -      -           -       3,620
ELL         XNAP                Maintain Circulating Water Sys         4,225          -              978                -             -        -      -            -      -           -       5,203
ELL         XNAR                Maintain Oth Cooling Water Eq            -            -              128                -             -        -      -            -      -           -         128
ELL         XNAT                Maintain Gas Turb Hot Section         16,139          -            7,276                -             -        -      -            -      -           -      23,415
ELL         XNAU                Maintian Gas Turb Compress Sys         2,276          -            1,693                -             -        -      -            -      -           -       3,969
ELL         XNAV                Maintain Gas Turb Air Intake S           406          -              114                -             -        -      -            -      -           -         520
ELL         XNBE                Maint Turbine Valve& Governor            721          -               58                -             -        -      -            -      -           -         779
ELL         XNBF                Maintain Other Turbine Equip           3,515          -            1,218                -             -        -      -            -      -           -       4,733
ELL         XNBJ                Repair Auxiliary Transform513          6,822          -            1,381                -             -        -      -            -      -           -       8,203
ELL         XNBK                Maintain Oth Misc Eq Assoc Sto         1,572          -              809                -             -        -      -            -      -           -       2,381
ELL         XPAD                Maint Tools,Genl Stn&Mobile Eq         3,743          -            1,584                -             -        -      -            -      -           -       5,327
ELL         XPAF                Maintain Misc Power Plant Eq          10,759          -              -                  -             -        -      -            -      -           -      10,759
ELL         XQAA                Provide Operations Supervision       363,277          -          154,856                -             -        -      -            -      -           -     518,134
ELL         XSAD                Provide Mechanical Eq Consult            101          -              -                  -             -        -      -            -      -           -         101
ELL         XSAH                Provide Plant Proj/Outage Mgmt           -            -              -                  -             -        -      -            -      -           -         -
ELL         XWAB                Maintain Plant Veh& Mobile Eq            322          -              -                  -             -        -      -            -      -           -         322
ELL         XYAA                Maintain Main Stepup Transform         2,629          -            1,474                -             -        -      -            -      -           -       4,104
ELL         F3PPCPLITG          2009 Fall Lighting Campaign EG           -            -              -                  -             -        -      -            -      -           -         -
ELL         F3PPCPLITL          2009 Fall Lighting Campaign EL           -            -              -                  -             -        -   18,384          -      -           -      18,384
ELL         F3PPCPLITM          2009 Fall Lighting Campaign EM           -            -              -                  -             -        -     (364)         -      -           -        (364)
ELL         C6PPDW010N          2010 Cap Tools D-Line ENOI               -            -              -                  -          70,913      -      -            -      -           -      70,913
ELL         C6PPDW011N          2011 CA Tools/Equip ENOI Distr           -            -              -                  -          10,616      -      -            -      -           -      10,616
ELL         F5PPIBWG11          2011 IBEW-EGSL Contract Negoti           -            -            2,082                -             -        -      -            -      -           -       2,082
ELL         C6DB869894          2011 PLANNED PROJECT. 702ML.             -            -            2,260                -             -        -      -            -      -           -       2,260
ELL         C6DB869885          2011 PLANNED PROJECT.IMPROVE.7           -            -           10,234                -             -        -      -            -      -           -      10,234
ELL         C6DB869887          2011 PLANNED PROJECT.IMPROVE.9           -            -           16,481                -             -        -      -            -      -           -      16,481
ELL         C6DB869961          2011 PLANNED PROJECT.IMPROVE.9           -            -           34,917                -             -        -      -            -      -           -      34,917
ELL         C1PPFIB203          21GTX Replacement 2011                   -            -              -                  -             -        -    1,388          -      -           -       1,388
ELL         F5PP5PERCX          5% Surcharge                             -              7            -                  -             -        -      -            -      -           -           7
ELL         F5PPFPR0NA          5% SURCHARGE ON SERVICES TO EN           -            105            -                  -             -        -      -            -      -           -         105
ELL         F5PPFPRO57          5% SURCHARGE ON SERVICES TO EN           -            146            -                  -             -        -      -            -      -           -         146
ELL         F5PPFPRO72          5% Surcharge on Services to EN           -            -              -                  -             -        -      -            -      -           -         -
ELL         F5PCFPR008          5% SURCHARGE ON SERVICES TO EP           -            563            -                  -             -        -      -            -      -           -         563
ELL         F5PCFPR062          5% SURCHARGE ON SERVICES TO ET           -            156            -                  -             -        -      -            -      -           -         156
ELL         F5PCFPR07A          5% SURCHARGE ON SERVICES TO IP           -            542            -                  -             -        -      -            -      -           -         542
ELL         F5PPFPRO78          5% Surcharge on Svcs to 78               -            273            -                  -             -        -      -            -      -           -         273
ELL         F5PPFPRO77          5% Surcharge on Svcs to IP3              -            693            -                  -             -        -      -            -      -           -         693
ELL         C1PPHHQ821          639 Interior Upgrades                    -            -              -                  -             -        -      113          -      -           -         113
ELL         C6DB869866          852 MA. RELOCATE (3) SPANS OF            -            -            3,188                -             -        -      -            -      -           -       3,188
ELL         F3PCFX3350          A/R & BILLING SUPPORT                    -            -              -                  -             -        -        9          -      -           -           9
ELL         F3PCF23425          ACCOUNTS PAYABLE PROCESSING              -            -              -                  -             -        -       24          -      -           -          24


                                                                                                                                                                                  Exhibit SBT-22
                                                                                                                                                                              2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                         2 of 23
                                                                                        Entergy Louisiana, LLC                                                                  Exhibit SBT-22
                                                                             Affiliate Per Book Billings by Project/Activity                                                2011 TX Rate Case
                                                                            For the Twelve Months Ended, June 30, 2011                                                                   3 of 23
                                                                                           Amounts in Dollars
  Billing
Company      Project/Activity                      Description       EAI         EEI         EGSLA             EMI             ENOI      EOI      ESI      ETI       SERI     SFI        TOTAL
ELL         C6PPTSF344          Addis 21755 mech failure                 -         -             5,450              -              -        -        -        -         -        -          5,450
ELL         C6PPTSF254          Addis L392 replace failed pane           -         -               -                -              -        -        -        -         -        -            -
ELL         C6PPTSF593          Addis regasket T4                        -         -           11,911               -              -        -        -        -         -        -         11,911
ELL         C6PPTSF265          Addis Replace DPU 200F                   -         -           10,004               -              -        -        -        -         -        -         10,004
ELL         C6PPTSF836          addis replace failed fans                -         -             3,237              -              -        -        -        -         -        -          3,237
ELL         C6PPTSF517          Addis replace failed fans T2             -         -               -                -              -        -        -        -         -        -            -
ELL         AARP                Admin Awards & Recog Program             -         -               -                -              -        -        -        -         -        -            -
ELL         C6PPTSF563          Air Products replace bushing             -         -           24,822               -              -        -        -        -         -        -         24,822
ELL         C6PPMR3718          Air Products: replace CT's               -         -               -                -              -        -        -        -         -        -            -
ELL         C6PPTSG002          Airline Sub: 230kV DEMCO POD             -         -               -                -              -        -        -        -         -        -            -
ELL         C6PPTSF259          Alaska 282F replace DPU                  -         -             3,225              -              -        -        -        -         -        -          3,225
ELL         C6PPTSF395          Alaska enable UF feeder 281F             -         -               -                -              -        -        -        -         -        -            -
ELL         C6PPTSF515          Alchem replace failed fans T1            -         -               -                -              -        -        -        -         -        -            -
ELL         C6PPTLZ005          Alchem-Mono(L397): Upgrade 275           -         -          159,529               -              -        -        -        -         -        -        159,529
ELL         C6PPMR3798          Almonaster : repl. breaker bus           -         -               -                -              -        -        -        -         -        -            -
ELL         F3PC9096X2          ALMONASTER SUB.TO CURRAN SUB.            -         -               -                -            2,677      -        -        -         -        -          2,677
ELL         F3PCY30006          ALMONASTER SUBSTATION, NEW ORL           -         -               -                -               86      -        -        -         -        -             86
ELL         C6PPRA1253          Almonaster:Replace 6T1-6,                -         -               -                -            1,208      -        -        -         -        -          1,208
ELL         C6PPRA1254          Almonaster:Replace 6T2-6                 -         -               -                -            3,303      -        -        -         -        -          3,303
ELL         C8PPMR3816          Almonaster; minor add; Hurrica           -         -               -                -              -        -        -        -         -        -            -
ELL         C6PPTSF528          Alsen add mos's to line sw's             -         -           17,327               -              -        -        -        -         -        -         17,327
ELL         C6DB870052          ALT,NIB,922DU,REPLACE 40 WITH            -         -           27,343               -              -        -        -        -         -        -         27,343
ELL         F3PPAMISTG          AMI Strategy Expense                     -         -               -                -              -        -         17      -         -        -             17
ELL         F3PCY30980          ANGOLA SUBSTATION, GSU-LA                -         -             3,029              -              -        -        -        -         -        -          3,029
ELL         C6PPTSV001          ANO PHVII (2010)                       1,730       -               -                -              -        -        -        -         -        -          1,730
ELL         F3PPD10128          ARCS/Itron/MV90 Support                  -         -               -                -              -        -          6      -         -        -              6
ELL         F3PPZG1900          AT1: Outage                              -         -               -              2,176            -        -        -        -         -        -          2,176
ELL         F3PCFX3695          ATPR SUPPORT                             -         -               -                -              -        -          7      -         -        -              7
ELL         C5DB476123          AUDUBON BLVD STREET PAVING PRO           -         -               -                -              331      -        -        -         -        -            331
ELL         F3PCY30026          AVENUE C SUBSTATION, NEW ORLEA           -         -               -                -            4,607      -        -        -         -        -          4,607
ELL         C6DB476106          BACKBONE 1010 RELABILITY WALK            -         -               -                -           14,891      -        -        -         -        -         14,891
ELL         C6DB476100          BACKBONE 1702-2 RELABILITY WAL           -         -               -                -            5,982      -        -        -         -        -          5,982
ELL         C6DB476104          BACKBONE 615-2 RELIABILITY WAL           -         -               -                -            3,714      -        -        -         -        -          3,714
ELL         C6DB476103          BACKBONE 627-2 RELABILITY WALK           -         -               -                -            7,343      -        -        -         -        -          7,343
ELL         C1PPFII056          Backbone Ovebld Expnsn North D           -         -               -                -              -        -     10,272      -         -        -         10,272
ELL         C6DB476065          BACKBONE TU 2135 REPAIR PROBLE           -         -               -                -           24,623      -        -        -         -        -         24,623
ELL         C6PPTSF530          Baker add mos sw 14057                   -         -             7,124              -              -        -        -        -         -        -          7,124
ELL         C6PPTSF229          Baker repl ls sws with S&C on            -         -               -                -              -        -        -        -         -        -            -
ELL         C6PPTSF615          Baker replace arresters T1               -         -             2,482              -              -        -        -        -         -        -          2,482
ELL         C6PPTSF616          Baker replace arresters T2               -         -             2,482              -              -        -        -        -         -        -          2,482
ELL         C6PPTSF833          Baker replace failed fans                -         -             2,406              -              -        -        -        -         -        -          2,406
ELL         F3PCY30998          BAKER SUBSTATION, GSU-LA                 -         -               346              -              -        -        -        -         -        -            346
ELL         F3PPR733BR          Baton Rouge Customer Service C           -         -               -                -              -        -        877      -         -        -            877
ELL         C6PPTSK250          Bayou Labutte: Build 500kV Sub           -         -               -                -              -        -      1,216      -         -        -          1,216
ELL         F3PCY32457          BAYOU SAUVAGE NEW ORLEANS EAST           -         -               -                -            2,045      -        -        -         -        -          2,045
ELL         F3PCY31012          BELFAIR SUBSTATION, GSU-LA               -         -             5,778              -              -        -        -        -         -        -          5,778
ELL         F5PCZUBENF          BENEFITS                              (4,853)      (26)         (5,136)            (421)         1,537       31       93     (124)      -       (100)      (8,997)
ELL         C6PPTSJ003          Bentwater - Build 138-34.5 Sub           -         -               -                -              -        -        -        -         -        -            -
ELL         F3PPD10129          Billing Determinate Proc/Major           -         -               -                -              -        -          6      -         -        -              6
ELL         C6DB476085          BKB TU 1913 REPAIR PROBLEMS ID           -         -               -                -           14,023      -        -        -         -        -         14,023
ELL         C6DB475821          BKB TU 1923 CP TRAC # TU10-021           -         -               -                -              -        -        -        -         -        -            -
ELL         C6DB475824          bkb tu 2015 cp trac # tu10-023           -         -               -                -            2,302      -        -        -         -        -          2,302


                                                                                                                                                                                Exhibit SBT-22
                                                                                                                                                                            2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                       3 of 23
                                                                                           Entergy Louisiana, LLC                                                                    Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                                  2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                     4 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                       Description      EAI            EEI         EGSLA             EMI             ENOI        EOI    ESI      ETI         SERI     SFI        TOTAL
ELL         C6DB476081          BKB TU 2026 REPAIR PROBLEMS ID             -          -               -               -                544       -      -          -         -           -         544
ELL         C6DB476083          BKB TU 2147 REPAIR PROBLEMS ID             -          -               -               -              3,849       -      -          -         -           -       3,849
ELL         C6DB476080          BKBONE 2017 REPAIR PROBLEMS ID             -          -               -               -             36,302       -      -          -         -           -      36,302
ELL         C6DB476146          BKBONE,EO,1002,R/P BAD OR DEFE             -          -               -               -             11,049       -      -          -         -           -      11,049
ELL         C6DB476094          BKBONE,EO,2346,R/P DEFECTIVE E             -          -               -               -             21,164       -      -          -         -           -      21,164
ELL         C6DB476127          BKBONE,EO,611,R/P BAD OR DEFEC             -          -               -               -             11,600       -      -          -         -           -      11,600
ELL         C6DB476128          BKBONE,EO,613,R/P BAD OR DEFEC             -          -               -               -              6,041       -      -          -         -           -       6,041
ELL         C6DB475877          BKBONE,EO,621,622,612,623,R/P              -          -               -               -                -         -      -          -         -           -         -
ELL         C6DB476068          BKBONE,EO,621,R/P BAD OR DEFEC             -          -               -               -             47,729       -      -          -         -           -      47,729
ELL         C6DB476062          BKBONE,EO,622,R/P BAD EQUIPMEN             -          -               -               -              9,915       -      -          -         -           -       9,915
ELL         C6DB476064          BKBONE,EO,623,R/P BAD OR FAULT             -          -               -               -             10,688       -      -          -         -           -      10,688
ELL         C6DB475820          bkn tu 1914 CP Trac # TU10-020             -          -               -               -              4,313       -      -          -         -           -       4,313
ELL         C6PPTSF564          Blount replace 13 kv pin & cap             -          -             5,568             -                -         -      -          -         -           -       5,568
ELL         C6PPTSF840          Blount replace contacts bkr 14             -          -            12,083             -                -         -      -          -         -           -      12,083
ELL         C6PPTSF560          Blount replace contacts ltc t2             -          -            10,937             -                -         -      -          -         -           -      10,937
ELL         C6PPTSF526          Blount replace failed insulato             -          -               -               -                -         -      -          -         -           -         -
ELL         C6PPTSF632          Blount replace failed T1                   -          -             2,470             -                -         -      -          -         -           -       2,470
ELL         F3PCY31020          BLOUNT SUBSTATION, GSU-LA                  -          -             1,355             -                -         -      -          -         -           -       1,355
ELL         C6PPTSF415          BR Relay test set upgrade                  -          -             8,982             -                -         -      -          -         -           -       8,982
ELL         C6DB869759          BR REV 700ZO-BURLINGTON LAKES              -          -            82,445             -                -         -      -          -         -           -      82,445
ELL         C6DB869549          BR STREET LIGHTS BLITZ                     -          -               -               -                -         -      -          -         -           -         -
ELL         C6DB869550          BR STREET LIGHTS BLITZ - CONTR             -          -               -               -                -         -      -          -         -           -         -
ELL         C6DB869515          BR-773PE REV INSTALL UG FACILI             -          -               -               -                -         -      -          -         -           -         -
ELL         C6PPTSF607          Brady Heights parallel LTC                 -          -            15,805             -                -         -      -          -         -           -      15,805
ELL         F3PCY31023          BRADY HEIGHTS SUBSTATION, GSU-             -          -             8,190             -                -         -      -          -         -           -       8,190
ELL         F3PCY31032          BROUSSARD SUBSTATION, GSU-LA               -          -             1,069             -                -         -      -          -         -           -       1,069
ELL         F3PCY31033          BROWN SUBSTATION, GSU-LA                   -          -               724             -                -         -      -          -         -           -         724
ELL         C6DB869472          BR-REV 728 GARDERE - INSTALL U             -          -               -               -                -         -      -          -         -           -         -
ELL         C6DB869721          BR-REV 728 GARDERE - INSTALL U             -          -            70,955             -                -         -      -          -         -           -      70,955
ELL         C6DB869809          BR-REV 728 GARDERE - INSTALL U             -          -            49,583             -                -         -      -          -         -           -      49,583
ELL         C6DB869875          BR-REV 728 GARDERE - INSTALL U             -          -            69,561             -                -         -      -          -         -           -      69,561
ELL         C6DB869538          BR-REV-724GR-INSTALL UG FACILI             -          -             2,091             -                -         -      -          -         -           -       2,091
ELL         F3PCF73027          BUDGET SYSTEM MAINTENANCE                  -          -               -               -                -         -       19        -         -           -          19
ELL         C6PPTSF474          Bulldog Sub T1 Animal Mitigati             -          -               932             -                -         -      -          -         -           -         932
ELL         F3PCR56136          BUSINESS OFFICE STUDY - ENOI               -          -               -               -              3,192       -      -          -         -           -       3,192
ELL         SDPCM79005          CAP SUSPENSE, DISTR ESI, METRO             -          -               -               -                -         -   10,302        -         -           -      10,302
ELL         STPPTDEGSL          Capital Suspense T&D Grid EGSL             -          -               867             -                -         -      -          -         -           -         867
ELL         STPPTDENOI          Capital Suspense T&D Grid ENOI             -          -               -               -             85,058       -      -          -         -           -      85,058
ELL         SDPCT30070          CAPITAL SUSPENSE, DISTR WIRES,             -          -               -               -                -         -      -          -         -           -         -
ELL         SDPCT59005          CAPITAL SUSPENSE, ELEC DISTRIB             -          -               -               -             76,014       -      -          -         -           -      76,014
ELL         C6PPSHOPMS          Capture Transformer Cost MS                -          -               -          (202,988)             -         -      -          -         -           -    (202,988)
ELL         C6PPTFRSMS          Capture Transformer Cost MS                -          -               -               -                -         -      -          -         -           -         -
ELL         C6PPTSHOPM          Capture Transformer Cost MS                -          -               -           (80,364)             -         -      -          -         -           -     (80,364)
ELL         C6PPTFRSGS          Capture Transformer Costs GSU              -          -               -               -                -         -      -          -         -           -         -
ELL         C6PPSHOPGS          Capture Transformer Costs LG               -          -           (84,615)            -                -         -      -          -         -           -     (84,615)
ELL         C6PPTSHOPG          Capture Transformer Costs LG               -          -           (65,366)            -                -         -      -          -         -           -     (65,366)
ELL         C6PPSHOPAR          Capture Transformer Shop Cost              -          -               -               -                -         -      -          -         -           -         -
ELL         C6PPSHOPNO          Capture Transformer Shop Cost              -          -               -               -            (47,198)      -      -          -         -           -     (47,198)
ELL         C6PPSHOPTX          Capture Transformer Shop Cost              -          -               -               -                -         -      -     (181,689)      -           -    (181,689)
ELL         C6PPTFRSAR          Capture Transformer Shop Cost              -          -               -               -                -         -      -          -         -           -         -
ELL         C6PPTFRSNO          Capture Transformer Shop Cost              -          -               -               -                -         -      -          -         -           -         -
ELL         C6PPTFRSTX          Capture Transformer Shop Cost              -          -               -               -                -         -      -          -         -           -         -


                                                                                                                                                                                     Exhibit SBT-22
                                                                                                                                                                                 2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                            4 of 23
                                                                                        Entergy Louisiana, LLC                                                                    Exhibit SBT-22
                                                                             Affiliate Per Book Billings by Project/Activity                                                  2011 TX Rate Case
                                                                            For the Twelve Months Ended, June 30, 2011                                                                     5 of 23
                                                                                           Amounts in Dollars
  Billing
Company      Project/Activity                        Description     EAI         EEI         EGSLA             EMI             ENOI        EOI    ESI       ETI        SERI     SFI        TOTAL
ELL         C6PPTSHOPA          Capture Transformer Shop Cost         (2,628)      -               -                 -              -         -         -       -         -           -      (2,628)
ELL         C6PPTSHOPN          Capture Transformer Shop Cost            -         -               -                 -          (17,683)      -         -       -         -           -     (17,683)
ELL         C6PPTSHOPT          Capture Transformer Shop Cost            -         -               -                 -              -         -         -   (38,665)      -           -     (38,665)
ELL         C6PPTSP454          Carlyss 230 - Replace Sws & ju           -         -            48,473               -              -         -         -       -         -           -      48,473
ELL         C6PPTSF404          Carlyss T1 transf life extensi           -         -            17,391               -              -         -         -       -         -           -      17,391
ELL         C6PPTSG305          Carter Upgrade Cap Bank                  -         -            27,415               -              -         -         -       -         -           -      27,415
ELL         C6PPDS9846          Casino:Build 69/13.2kV Sub EGL           -         -           (10,199)              -              -         -         -       -         -           -     (10,199)
ELL         C6PPTLF001          Casino-Contraband, Cut in Casi           -         -           (27,306)              -              -         -         -       -         -           -     (27,306)
ELL         C6PPTLF002          Casino-Lake Street, Cut in Cas           -         -           (25,737)              -              -         -         -       -         -           -     (25,737)
ELL         F3PPD10158          CCS Agent Care System                    -         -               -                 -              -         -        1        -         -           -           1
ELL         C6PPTSF218          Cecelia replace feeder breaker           -         -               -                 -              -         -      -          -         -           -         -
ELL         C6PPTSF219          Cecelia replace feeder breaker           -         -               -                 -              -         -      -          -         -           -         -
ELL         C6DB869402          CENT-REV 718ZO INSTALL UG FACI           -         -               -                 -              -         -      -          -         -           -         -
ELL         C1PPFII26W          CFI Jackson - Repl Gretna Voic           -         -               -                 -              -         -   30,739        -         -           -      30,739
ELL         C1PPFII26P          CFI-Jackson TelecomApps-Call C           -         -               -                 -              -         -      -          -         -           -         -
ELL         F3PPD10131          CIS/AIS & Core Support                   -         -               -                 -              -         -        6        -         -           -           6
ELL         C6PPBU1091          Claiborne - replace OCB N9821            -         -               -                 -           28,429       -      -          -         -           -      28,429
ELL         F3PCY30129          CLAIBORNE SUBSTATION, NEW ORLE           -         -               -                 -            3,383       -      -          -         -           -       3,383
ELL         F3PC9091X4          CLAIBORNE TAPTOPATERSON                  -         -               -                 -            5,558       -      -          -         -           -       5,558
ELL         F3PC9098X4          CLAIBORNE TO DELTA                       -         -               -                 -               52       -      -          -         -           -          52
ELL         C6PPVS1002          CLAIBORNE: 115KV CAP RELAY UPG           -         -               -                 -              -         -      -          -         -           -         -
ELL         C6PPTSF535          Claire add mos to line switche           -         -             5,473               -              -         -      -          -         -           -       5,473
ELL         C6PPTLG201          CLECO Sellers Road to LUS Labb           -         -          821,406                -              -         -      -          -         -           -     821,406
ELL         C6PPTSF508          cofel repl failed batteries,ch           -         -               -                 -              -         -      -          -         -           -         -
ELL         C6PPTSF512          Cofel replace failed fans                -         -               -                 -              -         -      -          -         -           -         -
ELL         C6PPTSF834          Cohen replace failed fans                -         -             4,088               -              -         -      -          -         -           -       4,088
ELL         C6PPTSF542          cohen replace failed fans t1             -         -             5,062               -              -         -      -          -         -           -       5,062
ELL         C6PPDSG042          Colton Sub-Site Purchase & Sco           -         -             3,181               -              -         -      -          -         -           -       3,181
ELL         C6PPTSF273          Coly L342 replace Primary rela           -         -            18,459               -              -         -      -          -         -           -      18,459
ELL         C6PPTSF429          Coly L741 Replace relaying               -         -               416               -              -         -      -          -         -           -         416
ELL         C6PPTSF529          Coly replace batterries&charge           -         -            27,650               -              -         -      -          -         -           -      27,650
ELL         C6PPTSF226          Coly Replace failed 500 bushin           -         -               -                 -              -         -      -          -         -           -         -
ELL         C6PPTS2069          Coly sub modify - new 230kV li           -         -          134,322                -              -         -      -          -         -           -     134,322
ELL         F3PCY31082          COLY SUBSTATION, GSU-LA                  -         -            15,593               -              -         -      -          -         -           -      15,593
ELL         C6PPTLH999          Coly-Jones Creek,Relocate 69kV           -         -               239               -              -         -      -          -         -           -         239
ELL         C6PPTL1212          COLY-LOBLOLLY, build new 69kV            -         -            31,304               -              -         -      -          -         -           -      31,304
ELL         C6PPTSF534          Concord replace failed batt ch           -         -             3,740               -              -         -      -          -         -           -       3,740
ELL         F3PCY31084          CONCORD SUBSTATION, GSU-LA               -         -               346               -              -         -      -          -         -           -         346
ELL         C6PPN71215          CONSTRUCTION LOOP PANELS                 -         -            86,405               -              -         -      -          -         -           -      86,405
ELL         F5PCLIHPPC          CONSUMER EDUCATION PROGRAMS              -         -               -                 -              -         -      515        -         -           -         515
ELL         E2PPSJCIP1          Contractor Invoice Processing            -         -               -                 -              -         -      315        -         -           -         315
ELL         F3PCY31089          CONWAY SUBSTATION, GSU-LA                -         -               -                 -              -         -      -          -         -           -         -
ELL         C6PPTSF845          Copol replace failed charger             -         -             4,127               -              -         -      -          -         -           -       4,127
ELL         F3PCY31090          COPOL SUBSTATION, GSU-LA                 -         -               378               -              -         -      -          -         -           -         378
ELL         C1PPFIB201          Core Router-ASR Router Inserti           -         -               -                 -              -         -      582        -         -           -         582
ELL         F3PCF21600          CORP RPTG ANALYSIS & POLICY AL           -         -               -                 -              -         -      285        -         -           -         285
ELL         F3PCCPM001          CORPORATE PERFORMANCE MANAGEME           -         -               -                 -              -         -        1        -         -           -           1
ELL         F3PCFX3450          CORPORATE REPORTING SYSTEM SUP           -         -               -                 -              -         -        0        -         -           -           0
ELL         C6PPTSZ030          Cosmar Cust Control House Relo           -         -               477               -              -         -      -          -         -           -         477
ELL         C6PPTSF598          Cosmar install oil filter T2 l           -         -             6,734               -              -         -      -          -         -           -       6,734
ELL         C6PPTSF832          Cosmar replace failerd fans              -         -             3,957               -              -         -      -          -         -           -       3,957
ELL         F3PCY31094          COSMAR SUBSTATION, GSU-LA                -         -             1,037               -              -         -      -          -         -           -       1,037


                                                                                                                                                                                  Exhibit SBT-22
                                                                                                                                                                              2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                         5 of 23
                                                                                             Entergy Louisiana, LLC                                                                   Exhibit SBT-22
                                                                                  Affiliate Per Book Billings by Project/Activity                                                 2011 TX Rate Case
                                                                                 For the Twelve Months Ended, June 30, 2011                                                                    6 of 23
                                                                                                Amounts in Dollars
  Billing
Company      Project/Activity                      Description       EAI              EEI         EGSLA             EMI             ENOI      EOI    ESI         ETI       SERI     SFI        TOTAL
ELL         C6PPTSF847          Cosmar t2 repl failed ltc cont             -            -           13,479               -              -        -         -           -      -           -      13,479
ELL         C6PPTL9599          Courtableau line cut-in                    -            -              -                 -              -        -         -           -      -           -         -
ELL         F3PCY31100          CROWN ZELLERBACH SUBSTATION, G             -            -            2,615               -              -        -         -           -      -           -       2,615
ELL         C6PPD40220          Crystal Springs: Inst Fiber Eq             -            -              -                 899            -        -         -           -      -           -         899
ELL         F3PCY30160          CURRAN SUBSTATION, NEW ORLEANS             -            -              -                 -            5,717      -         -           -      -           -       5,717
ELL         C6PPMR3789          Curran: replace VBU                        -            -              -                 -              -        -         -           -      -           -         -
ELL         C6PPRA1294          Curran:Replace Feeder 2215                 -            -              -                 -            2,803      -         -           -      -           -       2,803
ELL         C6DB869909          CUST BR 725GR INST NEW FEED AN             -            -           21,369               -              -        -         -           -      -           -      21,369
ELL         C6DB870024          CUST BR 726GR PROVIDE CUSTOMER             -            -            1,644               -              -        -         -           -      -           -       1,644
ELL         C6DB869749          CUST BR RIVER CENTER GALLERIA              -            -           16,988               -              -        -         -           -      -           -      16,988
ELL         C6DB475847          CUST TU 1553 ROUTE FEEDER AROU             -            -              -                 -            3,357      -         -           -      -           -       3,357
ELL         C6DB869763          CUST,784DL,DEL,PUT BOAT SLIP C             -            -            8,784               -              -        -         -           -      -           -       8,784
ELL         C6DB476263          Cust. 406 replace TV# 13 with              -            -              -                 -            1,892      -         -           -      -           -       1,892
ELL         C6DB476264          Cust. 406 replace TV# 13 with              -            -              -                 -            1,927      -         -           -      -           -       1,927
ELL         C6DB476039          CUST. 408 REPLACE TV#21 INSTAL             -            -              -                 -            2,646      -         -           -      -           -       2,646
ELL         C6DB475708          CUST. 408 REPLACE TV#21 WITH S             -            -              -                 -            2,412      -         -           -      -           -       2,412
ELL         C6DB475816          CUST. 409 TEMPORARY REMOVE UG              -            -              -                 -              -        -         -           -      -           -         -
ELL         C6DB475813          CUST. FDR. 409 INSTALL TEMP. O             -            -              -                 -              268      -         -           -      -           -         268
ELL         E1PCR56015          CUSTOM SALES & SERVICE UNIT -              -            -              -                 -              -        -         253         -      -           -         253
ELL         F3PCR10360          CUSTOMER ACCOUNTING                        -            -              -                 -              -        -         -           -      -           -         -
ELL         F3PPR103LA          CUSTOMER ACCT SVCS- LA (L,LG,N             -            -              -                 -              -        -         211         -      -           -         211
ELL         F3PPD10130          Customer Care System Interface             -            -              -                 -              -        -           8         -      -           -           8
ELL         F3PCD10105          CUSTOMER CARE SYSTEM SUPPORT               -            -              -                 -              -        -           6         -      -           -           6
ELL         F3PCR10310          CUSTOMER RELATIONS - SOUTHERN              -            -              -                 -              -        -         140         -      -           -         140
ELL         F3PCTDDS26          CUSTOMER SERVICE SUPPORT - O&M             -            -              -                 -              -        -         338         -      -           -         338
ELL         C6DB475741          CUSTOMR,EO,1001,RELOCATE FACIL             -            -              -                 -              -        -         -           -      -           -         -
ELL         C6DB475942          CUSTOMR,EO,1009/1010,I/S POLES             -            -              -                 -              -        -         -           -      -           -         -
ELL         C6DB475994          CUSTOMR,EO,1010,RE-INSTALL O.H             -            -              -                 -              210      -         -           -      -           -         210
ELL         C6DB476235          CUSTOMR,EO,1204,TEMP.RE-ROUTE              -            -              -                 -            1,184      -         -           -      -           -       1,184
ELL         F3PCF72271          DATA WAREHOUSE                             -            -              -                 -              -        -           9         -      -           -           9
ELL         C6PPTS7338          Dell Reactor Replacement                    76          -              -                 -              -        -         -           -      -           -          76
ELL         C6PPTSF379          Delmont install D400S RTU                  -            -           31,687               -              -        -         -           -      -           -      31,687
ELL         F3PCY30174          DELTA SUBSTATION, NEW ORLEANS              -            -              -                 -           10,482      -         -           -      -           -      10,482
ELL         C6PPRA1264          Delta:Upgrade Market Line Rela             -            -              -                 -           23,201      -         -           -      -           -      23,201
ELL         C6PPBU1069          Delta-replace damaged N-side d             -            -              -                 -              -        -         -           -      -           -         -
ELL         C6PPBU1079          Delta-Replace N0213 Ckt Switch             -            -              -                 -            4,047      -         -           -      -           -       4,047
ELL         F3PC9091X2          DELTATOCLAIBORNE TAP                       -            -              -                 -            4,013      -         -           -      -           -       4,013
ELL         F3PCY31113          DENHAM SPRINGS SUBSTATION, GSU             -            -            1,752               -              -        -         -           -      -           -       1,752
ELL         F3PC9097X5          DERBIGNY SUB. TO TRICOU SUB.               -            -              -                 -            9,277      -         -           -      -           -       9,277
ELL         F3PCY30176          DERBIGNY SUBSTATION, NEW ORLEA             -            -              -                 -            6,108      -         -           -      -           -       6,108
ELL         C6PPRA1266          Derbigny:Ninemile Relay Upgrad             -            -              -                 -           40,227      -         -           -      -           -      40,227
ELL         C6PPRA1286          Derbigny:Replace OCB 1554                  -            -              -                 -              660      -         -           -      -           -         660
ELL         C6PPRA1261          Derbigny:Upgrade Market Line P             -            -              -                 -           12,195      -         -           -      -           -      12,195
ELL         F3PCY31116          DEVIL SWAMP SUBSTATION, GSU-LA             -            -              378               -              -        -         -           -      -           -         378
ELL         C6PC349000          DISB. LINES REVENUE BLANKET -              -            -              -               7,632            -        -         -           -      -           -       7,632
ELL         C6PPDS9972          Dist Briarwood 230/34.5kV Sub              -            -            4,410               -              -        -         -           -      -           -       4,410
ELL         F3PPD10120          Dist Oper Appl O&M-AM/FM Suppo             -            -              -                 -              -        -          22         -      -           -          22
ELL         F3PPD10123          Dist Oper Appl O&M-EPO&SAISO S             -            -              -                 -              -        -           3         -      -           -           3
ELL         F3PPD10124          Dist Oper Appl O&M-PDD/ECOS Sp             -            -              -                 -              -        -           0         -      -           -           0
ELL         C6PPDS9971          Dist Wintz New 230/34.5 EGSILA             -            -             (712)              -              -        -         -           -      -           -        (712)
ELL         F3PPD10119          Dist Work Mgmt O&M-CTS Contrac             -            -              -                 -              -        -           3         -      -           -           3
ELL         F3PPD10115          Dist Work Mgmt O&M-DIS/DSS/ADS             -            -              -                 -              -        -          19         -      -           -          19


                                                                                                                                                                                      Exhibit SBT-22
                                                                                                                                                                                  2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                             6 of 23
                                                                                         Entergy Louisiana, LLC                                                                     Exhibit SBT-22
                                                                              Affiliate Per Book Billings by Project/Activity                                                   2011 TX Rate Case
                                                                             For the Twelve Months Ended, June 30, 2011                                                                      7 of 23
                                                                                            Amounts in Dollars
  Billing
Company      Project/Activity                       Description      EAI          EEI         EGSLA             EMI             ENOI         EOI    ESI       ETI        SERI     SFI        TOTAL
ELL         F3PPD10146          Dist Work Mgmt-Cyndrus Support            -         -               -               -                 -         -         1       -         -           -            1
ELL         C6PC149020          DIST. LINES REVENUE BLANKET -           3,096       -               -               -                 -         -      -          -         -           -        3,096
ELL         C6PC249000          DIST. LINES REVENUE BLANKET -             -         -               -               -                 -         -      114        -         -           -          114
ELL         C6PC349020          DIST. LINES REVENUE BLANKET -             -         -               -            11,363               -         -      -          -         -           -       11,363
ELL         C6PC449000          DIST. LINES REVENUE BLANKET -             -         -               -               -             829,057       -      -          -         -           -      829,057
ELL         C6PC449020          DIST. LINES REVENUE BLANKET -             -         -               -               -             444,310       -      -          -         -           -      444,310
ELL         C6PC849000          DIST. LINES REVENUE BLANKET -             -         -           755,216             -                 -         -      -          -         -           -      755,216
ELL         C6PC849020          DIST. LINES REVENUE BLANKET -             -         -         1,847,445             -                 -         -      -          -         -           -    1,847,445
ELL         C6PC449200          DISTB LINES BLANKET-GOVT MAND.            -         -               -               -              42,478       -      -          -         -           -       42,478
ELL         C6PC449100          DISTB LINES IMP BLANKET-POLE R            -         -               -               -               3,917       -      -          -         -           -        3,917
ELL         C6PC149000          DISTB LINES REVENUE BLANKET NO          5,124       -               -               -                 -         -      -          -         -           -        5,124
ELL         C6PC449103          DISTB LINES-IMP BLANKET - OTHE            -         -               -               -             (22,352)      -      -          -         -           -      (22,352)
ELL         C6PC449102          DISTB LINES-IMP BLANKET-UNDG C            -         -               -               -               4,030       -      -          -         -           -        4,030
ELL         C6PC149103          DISTB. LINES IMP BLANKET-OTHER       (167,716)      -               -               -                 -         -      -          -         -           -     (167,716)
ELL         C6PC349103          DISTB. LINES IMP BLANKET-OTHER            -         -               -          (205,073)              -         -      -          -         -           -     (205,073)
ELL         C6PC149100          DISTB. LINES IMP BLANKET-POLE             127       -               -               -                 -         -      -          -         -           -          127
ELL         C1PPFI7287          Dist-Gas SCADA Replacement                -         -               -               -                 -         -      270        -         -           -          270
ELL         C6PP849310          Distr Auto Load Transfer EGSL             -         -            23,476             -                 -         -      -          -         -           -       23,476
ELL         C6PP749114          Distr Lines Failures Blanket T            -         -               -               -                 -         -      -          167       -           -          167
ELL         C6PP749010          Distr Lines Revenue Blnk Non-D            -         -               -               -                 -         -      -        3,807       -           -        3,807
ELL         C6PP749055          Distr Lines Revenue Street Lig            -         -               -               -                 -         -      -          176       -           -          176
ELL         F3PCTTDS47          DISTR O&M EXPENSE - LOUISIANA             -         -               -               -                 -         -    3,419        -         -           -        3,419
ELL         C6PP849320          Distr Sectionalizing Program E            -         -            15,771             -                 -         -      -          -         -           -       15,771
ELL         C6PC849200          DISTRIBUTION - GOV MANDATED(NO            -         -             7,440             -                 -         -      -          -         -           -        7,440
ELL         C6PC849100          DISTRIBUTION - IMP - POLE REPL            -         -             1,016             -                 -         -      -          -         -           -        1,016
ELL         C6PC849102          DISTRIBUTION - IMP - UG CABLE             -         -            19,997             -                 -         -      -          -         -           -       19,997
ELL         C6PC849103          DISTRIBUTION - IMPROVEMENT - O            -         -           (10,092)            -                 -         -      -          -         -           -      (10,092)
ELL         C6PC849113          DISTRIBUTION - IMPROVEMENT - O            -         -               -               -                 -         -      -       (1,738)      -           -       (1,738)
ELL         F3PCTTDS46          DISTRIBUTION O&M EXP - METRO E            -         -               -               -                 -         -    4,298        -         -           -        4,298
ELL         F3PCTTDS30          DISTRIBUTION O&M EXPENSE -EGSI            -         -               -               -                 -         -      -          -         -           -          -
ELL         F3PCTTDS29          DISTRIBUTION O&M EXPENSE -ELI             -         -               -               -                 -         -      374        -         -           -          374
ELL         C6PC149180          DISTRIBUTION TRUCK STOCK                1,770       -               -               -                 -         -      -          -         -           -        1,770
ELL         C6PC249180          DISTRIBUTION TRUCK STOCK                  -         -               -               -                 -         -    3,092        -         -           -        3,092
ELL         C6PC349180          DISTRIBUTION TRUCK STOCK                  -         -               -             1,445               -         -      -          -         -           -        1,445
ELL         C6PC449180          DISTRIBUTION TRUCK STOCK                  -         -               -               -           1,009,657       -      -          -         -           -    1,009,657
ELL         C6PC849180          DISTRIBUTION TRUCK STOCK                  -         -           867,527             -                 -         -      -          -         -           -      867,527
ELL         C6PC149104          DL BATCH JOB FOR FAILURE REPLA          2,816       -               -               -                 -         -      -          -         -           -        2,816
ELL         C6PC349104          DL BATCH JOBS FOR FAILURE REPL            -         -               -             1,080               -         -      -          -         -           -        1,080
ELL         C6PC449104          DL BATCH JOBS FOR FAILURE REPL            -         -               -               -             198,368       -      -          -         -           -      198,368
ELL         C6PC849104          DL BATCH JOBS FOR FAILURE REPL            -         -           323,890             -                 -         -      -          -         -           -      323,890
ELL         C6PC149140          DL DESIGN JOBS - EMERGENCY REP          1,672       -               -               -                 -         -      -          -         -           -        1,672
ELL         C6PC349140          DL DESIGN JOBS - EMERGENCY REP            -         -               -               -                 -         -      -          -         -           -          -
ELL         C6PC449140          DL DESIGN JOBS - EMERGENCY REP            -         -               -               -              23,553       -      -          -         -           -       23,553
ELL         C6PP149141          DL Repair Public Inflicted Dam            -         -               -               -                 -         -      -          -         -           -          -
ELL         C6PP749118          D-Line Customer Requested Proj            -         -               -               -                 -         -      -        1,249       -           -        1,249
ELL         C6PP749713          D-Lines TACTICS Target Line De            -         -               -               -                 -         -      -          -         -           -          -
ELL         F3PCY31127          DOWNTOWN SUBSTATION, GSU-LA               -         -             2,564             -                 -         -      -          -         -           -        2,564
ELL         C6PPTS7590          DOWNTOWN T-2 LOWSIDE INTERUPPT            -         -               -               -                 -         -      -          -         -           -          -
ELL         C6PPTSF396          Drusilla enable UF 291F & 294F            -         -               -               -                 -         -      -          -         -           -          -
ELL         C6PPTSF841          Drusilla replace contacts bkr             -         -             8,688             -                 -         -      -          -         -           -        8,688
ELL         C6PPTSF575          Drusilla replace disc&bypass s            -         -            19,968             -                 -         -      -          -         -           -       19,968
ELL         C6PPTS6764          DSG Waggaman: Fdns For New Bus            -         -               -               -                 -         -      -          -         -           -          -


                                                                                                                                                                                    Exhibit SBT-22
                                                                                                                                                                                2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                           7 of 23
                                                                                           Entergy Louisiana, LLC                                                                Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                              2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                 8 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                      Description       EAI            EEI         EGSLA             EMI             ENOI      EOI    ESI      ETI       SERI     SFI        TOTAL
ELL         C6PPTL2623          DSG: Gypsy-Claytonia 115kV Upg             -          -          223,316              -               -        -      -           -      -           -     223,316
ELL         C6PPTSF309          Duboin L223 install relay pane             -          -           13,455              -               -        -      -           -      -           -      13,455
ELL         C6PPTSF473          Duboin Sub T1 Animal Mitigatio             -          -            1,065              -               -        -      -           -      -           -       1,065
ELL         C6PPTSF548          Duplesis replace capacitors                -          -            4,595              -               -        -      -           -      -           -       4,595
ELL         C6PPTSF516          Duplesis replace failed fans t             -          -              -                -               -        -      -           -      -           -         -
ELL         C6PPTSF394          Duplessis install Feeder Fault             -          -              -                -               -        -      -           -      -           -         -
ELL         C6PPTSF472          Duson Sub T1 Animal Mitigation             -          -              932              -               -        -      -           -      -           -         932
ELL         F3PCWE0200          E&C Technical Support-SU1                  -          -              -                -               -        -      -           -      -           -         -
ELL         C6PPTSF809          East replace arrestors                     -          -            2,482              -               -        -      -           -      -           -       2,482
ELL         C6PPTSF580          East replace breaker 995                   -          -           21,875              -               -        -      -           -      -           -      21,875
ELL         F3PCY31140          EAST SUBSTATION, GSU-LA                    -          -            4,021              -               -        -      -           -      -           -       4,021
ELL         F3PPE997LA          ECI Continue Improve LA (G,L,N             -          -              -                -               -        -       14         -      -           -          14
ELL         F3PCFX2815          EDMS PRODUCT LINE SUPPORT                  -          -              -                -               -        -        6         -      -           -           6
ELL         F5PPTEEI02          EEI - LA HYDRO                             -        6,501            -                -               -        -      -           -      -           -       6,501
ELL         C6PPBB0413          EGS LLC:Purch 350mcm Grounds               -          -           51,170              -               -        -      -           -      -           -      51,170
ELL         C6PPBB0362          EGS LLC:Refurb 500kV GCB at We             -          -              -                -               -        -      -           -      -           -         -
ELL         C6PPBB0456          EGS LLC:Refurbish 500/230 Auto             -          -           21,873              -               -        -      -           -      -           -      21,873
ELL         C7PPSJ8406          EGSI DIST 08/11/10 TROPICAL DE             -          -            8,197              -               -        -      -           -      -           -       8,197
ELL         F3PCT00227          EGSI LA OIL AND PCB SPILL RESP             -          -              677              -               -        -      -           -      -           -         677
ELL         C6PCTL6172          EGSI-LA NORTH CROWLEY-RICHARD              -          -              -                -               -        -      -           -      -           -         -
ELL         C7PPSJ8402          EGSL_Thunderstorms 5/29-5/31/1             -          -              -                -               -        -      -           -      -           -         -
ELL         C6PPBB0361          EL LLC:Repl Fiber CTs at Hooke             -          -              -                -               -        -   10,462         -      -           -      10,462
ELL         F3PPD10132          Electronic Data Interchange Su             -          -              -                -               -        -        1         -      -           -           1
ELL         F3PPWEOLGN          ELI-Engineering- Tech Support              -          -              -                -               -        -    2,850         -      -           -       2,850
ELL         STPCT30030          ELL Capital Suspense Transmiss             -          -              -                -               -        -    1,114         -      -           -       1,114
ELL         C7PPSJ2476          ELL-LA STORM (6/4 - 6/6/11)                -          -              -                -               -        -      309         -      -           -         309
ELL         C7PPSJ3183          EMI 04/24/10 Tornadoes Distr O             -          -              -                (37)            -        -      -           -      -           -         (37)
ELL         C7PPSJ3202          EMI APRIL 2011 Storm Distr Ops             -          -              -              3,370             -        -      -           -      -           -       3,370
ELL         STPCT60006          EMI Capital Suspense Transmiss             -          -              -                -               -        -    1,666         -      -           -       1,666
ELL         C7PPSJ3189          EMI June 2010 Storm Distr Ops-             -          -              -             20,476             -        -      -           -      -           -      20,476
ELL         C7PPSJ3198          EMI Storm Distr Ops 1/7/11Wint             -          -              -            253,470             -        -      -           -      -           -     253,470
ELL         C7PPSJ3203          EMI Storm Distr Ops 4/15/11                -          -              -            149,832             -        -      -           -      -           -     149,832
ELL         C7PPSJ3204          EMI StormTornadoes DistrOps 4/             -          -              -              1,032             -        -      -           -      -           -       1,032
ELL         F3PCWE0063          EMO APPLICATION SUPPORT                    -          -              -                -               -        -        1         -      -           -           1
ELL         F3PP6HHOST          ENNE Hosting/server support/SO             -          -              -                -               -        -        8         -      -           -           8
ELL         C6PPAMIN02          ENO AMI: Bsns Proc, Require, D             -          -              -                -             4,085      -      -           -      -           -       4,085
ELL         C6PPAMIN03          ENO AMI: Information Technolog             -          -              -                -            14,187      -      -           -      -           -      14,187
ELL         STPCT59004          ENOI Capital Suspense Transmis             -          -              -                -             6,595      -      -           -      -           -       6,595
ELL         C7PPSJ4086          ENOI DIST 08/11/10 TROPICAL DE             -          -              -                -            28,011      -      -           -      -           -      28,011
ELL         C6PPBB0447          ENOI:Purch spare 145kV GCB                 -          -              -                -            71,826      -      -           -      -           -      71,826
ELL         C6PPBB0429          ENOI:Refurbish bushings on XFM             -          -              -                -             1,212      -      -           -      -           -       1,212
ELL         C6PPBB0310          ENOI:Replace Bus Tie Breaker               -          -              -                -               -        -      -           -      -           -         -
ELL         F3PCF10445          ENTERGY CONSOLIDATED TAX SERVI             -          -              -                -               -        -        0         -      -           -           0
ELL         C6PC449706          ENTERGY RENEWAL - LINE MAINTEN             -          -              -                -                29      -      -           -      -           -          29
ELL         C6PC849705          ENTERGY RENEWAL EQUIPMENT MAIN             -          -           38,798              -               -        -      -           -      -           -      38,798
ELL         C6PC449705          ENTERGY RENEWAL-EQUIPMENT MAIN             -          -              -                -            20,184      -      -           -      -           -      20,184
ELL         F5PPZUWELL          Entergy Wellness Program                   -          -              -                -               -        -      -           -      -           -         -
ELL         F3PCFCQEAI          ENTERPRISE APPLICATION INTEGRA             -          -              -                -               -        -       37         -      -           -          37
ELL         C1PPHHQ548          ENTOT1: FITNESS CENTER BUILD O             -          -              -                -               -        -    3,485         -      -           -       3,485
ELL         F3PCT53095          ENVIRONMENTAL SUPPORT - EGSI-L             -          -            5,161              -               -        -      -           -      -           -       5,161
ELL         F3PCT53089          ENVIRONMENTAL SUPPORT - ENOI               -          -              -                -            40,774      -      -           -      -           -      40,774
ELL         F3PPD10161          ePlus (Web Self Service) Suppo             -          -              -                -               -        -       17         -      -           -          17


                                                                                                                                                                                 Exhibit SBT-22
                                                                                                                                                                             2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                        8 of 23
                                                                                           Entergy Louisiana, LLC                                                                    Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                                  2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                     9 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                         Description    EAI            EEI         EGSLA             EMI             ENOI       EOI    ESI         ETI       SERI     SFI        TOTAL
ELL         F5PCERRMOM          EQUIP. REFURBISHMENT & REPAIR         12,298          -           12,598           12,482           3,215       -         -       9,478      -           -      50,071
ELL         F3PCN20528          ERD SUPPORT (MAINTENANCE)                -            -               -               -                -        -          58       -        -           -          58
ELL         F3PCR53291          ESI REMITTANCE PROCESSING                -            -               -               -                -        -           3       -        -           -           3
ELL         F3PCF10414          ESI TAX SERVICES                         -            -               -               -                -        -           0       -        -           -           0
ELL         C6PPTSF800          Esso install oil filter t1 ltc           -            -             6,734             -                -        -         -         -        -           -       6,734
ELL         C6PPTSF599          Esso install oil filter t2 ltc           -            -             6,734             -                -        -         -         -        -           -       6,734
ELL         C6PPTSF554          Esso replace failed batteies b           -            -           14,485              -                -        -         -         -        -           -      14,485
ELL         F3PCY31157          ESSO SUBSTATION, GSU-LA                  -            -             3,227             -                -        -         -         -        -           -       3,227
ELL         C6DB869479          est dh 470lk relocate existing           -            -            (8,434)            -                -        -         -         -        -           -      (8,434)
ELL         C6DB870046          EST- SUBD. THE BRIARS                    -            -             6,407             -                -        -         -         -        -           -       6,407
ELL         C6DB869598          EST- THE GLYNNS                          -            -               -               -                -        -         -         -        -           -         -
ELL         C6DB869731          EST. 1 OH .BURGESS RD OUTSIDED           -            -             1,823             -                -        -         -         -        -           -       1,823
ELL         F3PCFX3790          ESTER SUPPORT                            -            -               -               -                -        -           9       -        -           -           9
ELL         F3PCFT9023          ETC FIBER O&M SUPPORT                    -          3,125             -               -                -        -         -         -        -           -       3,125
ELL         F3PCQ730X0          EVERGREEN TO WILLOW GLENN LINE           -            -             3,290             -                -        -         -         -        -           -       3,290
ELL         F3PCY31722          EXXON PIPELINE SUBSTATION GULF           -            -             1,037             -                -        -         -         -        -           -       1,037
ELL         F4PPGS0462          Fac Sty Georgia Pacific Reloc            -            -             2,519             -                -        -         -         -        -           -       2,519
ELL         F4PPGS0474          Fac Sty PL Olefins LLC Petrolo           -            -               494             -                -        -         -         -        -           -         494
ELL         F4PPTX0053          Fac Sty SWPP Oasis 74597193 &            -            -               -               -                -        -         -         164      -           -         164
ELL         F4PPGS0466          Fac Sty SWPP PID 246                     -            -               159             -                -        -         -         -        -           -         159
ELL         F4PPGS0465          Fac Sty Westlake Vinyls Geisma           -            -               967             -                -        -         -         -        -           -         967
ELL         F5PPFAC009          FAC-009 Mitigation Plan Data A           -            -               -               -                 70      -         -         -        -           -          70
ELL         F3PCFACALL          FACILITIES SVCS- ALL COS                 -            -               -               -                -        -          21       -        -           -          21
ELL         C6PPTL1297          Fail09: L86 Pauger-Pontchartra           -            -               -               -                259      -         -         -        -           -         259
ELL         C6PPTL7302          Fail10: L12 Chlomal-Iowa Tap             -            -               339             -                -        -         -         -        -           -         339
ELL         C6PPTL7300          Fail10: L13 Compton-Elton                -            -               721             -                -        -         -         -        -           -         721
ELL         C6PPTL7279          Fail10: L15 Catalyst-Choupique           -            -               314             -                -        -         -         -        -           -         314
ELL         C6PPTL7308          Fail10: L18 Jennings -Scott              -            -               276             -                -        -         -         -        -           -         276
ELL         C6PPTL7301          Fail10: L220 Cade-New Iberia             -            -               551             -                -        -         -         -        -           -         551
ELL         C6PPTL7307          Fail10: L225 Ceceila-New Iberi           -            -               325             -                -        -         -         -        -           -         325
ELL         C6PPTL7298          Fail10: L232 Scott-Judice                -            -               127             -                -        -         -         -        -           -         127
ELL         C6PPTL7297          Fail10: L249 Meaux-Scott                 -            -               464             -                -        -         -         -        -           -         464
ELL         C6PPTL7309          Fail10: L253 Mossville-Alfol             -            -               184             -                -        -         -         -        -           -         184
ELL         C6PPTL7319          Fail10: L254 Lake Charles Bulk           -            -               325             -                -        -         -         -        -           -         325
ELL         C6PPTL7316          Fail10: L300 Willow Glen-Gonza           -            -               197             -                -        -         -         -        -           -         197
ELL         C6PPTL7296          Fail10: L343 Waterford-Willow            -            -             4,823             -                -        -         -         -        -           -       4,823
ELL         C6PPTL7320          Fail10: L611 Jennings-Church             -            -               298             -                -        -         -         -        -           -         298
ELL         C6PPTL7322          Fail10: L612 Champagne-Gulf KS           -            -               151             -                -        -         -         -        -           -         151
ELL         C6PPTL7259          Fail10: L613 East Broad-Solac            -            -               122             -                -        -         -         -        -           -         122
ELL         C6PPTL7306          Fail10: L625 St. Johns-New Ibe           -            -               325             -                -        -         -         -        -           -         325
ELL         C6PPTL7323          Fail10: L707 Alchem-Willow Gle           -            -               688             -                -        -         -         -        -           -         688
ELL         C6PPTL7332          Fail10: L734 McKnight-Plant Da           -            -             1,400             -                -        -         -         -        -           -       1,400
ELL         C6PPTL7318          Fail10: L739 Turnerville-Bourb           -            -               161             -                -        -         -         -        -           -         161
ELL         C6PPTL7315          Fail10: L749 Coly-Lockhart               -            -               187             -                -        -         -         -        -           -         187
ELL         C6PPTL7289          Fail10: L768 Crown Zellerbach-           -            -             1,613             -                -        -         -         -        -           -       1,613
ELL         C6PPTL7312          Fail10:L714 Port Hudson-Thomas           -            -               635             -                -        -         -         -        -           -         635
ELL         C6PPTL7388          Fail11: Michoud-Claiborne                -            -               -               -             5,179       -         -         -        -           -       5,179
ELL         C6PPTL7409          Fail11: Nelson-Moss Bluff                -            -             1,387             -                -        -         -         -        -           -       1,387
ELL         C6PPTL7370          FAIL11: Richard-Scott Sleeves            -            -           32,727              -                -        -         -         -        -           -      32,727
ELL         C6PPTL7347          Fail11:L372 Nesser Tap Switch            -            -           19,889              -                -        -         -         -        -           -      19,889
ELL         C6PPTL7364          FAIL11:Michoud-Front Street              -            -               -               -                666      -         -         -        -           -         666
ELL         C6DB475759          FAILURE,EO,1001,COST FOR U.G.            -            -               -               -             1,393       -         -         -        -           -       1,393


                                                                                                                                                                                     Exhibit SBT-22
                                                                                                                                                                                 2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                            9 of 23
                                                                                           Entergy Louisiana, LLC                                                                Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                              2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                               10 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                        Description     EAI            EEI         EGSLA             EMI             ENOI       EOI    ESI      ETI      SERI     SFI        TOTAL
ELL         C6DB476098          FAILURE,EO,1205,R/P BAD XFMR P           -            -              -                 -            15,472      -      -        -        -           -      15,472
ELL         C6DB476072          FAILURE,EO,2214,R/P FAILED #1            -            -              -                 -            16,258      -      -        -        -           -      16,258
ELL         C6DB475777          FAILURE,EO,2214,REPLACE FAILED           -            -              -                 -               -        -      -        -        -           -         -
ELL         C6DB476071          FAILURE,EO,2216,R/P FAILED #1            -            -              -                 -               501      -      -        -        -           -         501
ELL         C6DB475793          FAILURE,EO,513,REPLACE FAILED            -            -              -                 -               -        -      -        -        -           -         -
ELL         C6DB475937          FAILURE,EO,611,R/P FAILED EXIT           -            -              -                 -               -        -      -        -        -           -         -
ELL         C6PPTSF803          Fairgrounds inst S&C Alldui-ru           -            -           10,447               -               -        -      -        -        -           -      10,447
ELL         C6PPTSF849          Fairgrounds repl failed transf           -            -            9,698               -               -        -      -        -        -           -       9,698
ELL         C6PPTSP452          Fancy Point - Upgrade L354 bay           -            -            4,598               -               -        -      -        -        -           -       4,598
ELL         C6PPTSF603          Fancy Point add D400S comm pro           -            -           21,613               -               -        -      -        -        -           -      21,613
ELL         C6PPTSF518          Fancy Point repl failed fans T           -            -              -                 -               -        -      -        -        -           -         -
ELL         C6PPTSF501          Fancy Point replace failed bat           -            -           21,097               -               -        -      -        -        -           -      21,097
ELL         F3PCY31165          FANCY POINT SUBSTATION, GSU-LA           -            -            4,861               -               -        -      -        -        -           -       4,861
ELL         F3PCR73336          FEILD METER READING - EMI                -            -              -               3,216             -        -      -        -        -           -       3,216
ELL         C1PPFIB221          Fiber Replcment of Mid Level E           -            -              -                 -               -        -    1,073      -        -           -       1,073
ELL         F3PCD10006          FIELD DEVELOPMENT                        -            -              -                 -               -        -        0      -        -           -           0
ELL         F3PCR73401          FIELD METER READING - EGSI -LA           -            -           25,855               -               -        -      112      -        -           -      25,967
ELL         F3PCR73330          FIELD METER READING - ELI                -            -              -                 -               -        -      -        -        -           -         -
ELL         F3PCR73332          FIELD METER READING - ENOI               -            -              -                 -             9,616      -   23,360      -        -           -      32,975
ELL         F3PCR73328          FIELD METER READING SUPPORT -        106,622          -              -                 -               -        -      -        -        -           -     106,622
ELL         F3PCR73400          FIELD METER READING -TX DISTRI           -            -              -                 -               -        -      -      1,020      -           -       1,020
ELL         F3PCF24666          FINANCIAL PROCESS MANAGEMENT -           -            -              -                 -               -        -      318      -        -           -         318
ELL         C6PPTL7403          Flood11: Francis-Grant                   -            -            2,288               -               -        -      -        -        -           -       2,288
ELL         F3PCY31173          FLORIDA SUBSTATION, GSU-LA               -            -            1,415               -               -        -      -        -        -           -       1,415
ELL         C6PPTSF509          Florida T2 repl failing ls bus           -            -              -                 -               -        -      -        -        -           -         -
ELL         F3PCF74585          FOSSIL APPLICATION SUPPORT               -            -              -                 -               -        -        5      -        -           -           5
ELL         SFPCE29000          FOSSIL CAPITAL SUSPENSE - EAI         71,022          -              -                 -               -        -      -        -        -           -      71,022
ELL         SFPPL79002          FOSSIL CAPITAL SUSPENSE - EGSL           -            -            9,678               -               -        -      -        -        -           -       9,678
ELL         F3PCF74515          FOSSIL MAINTENANCE MANAGEMENT            -            -              -                 -               -        -        3      -        -           -           3
ELL         C6PPTL7271          Fund10: L717 Port Hudson-Repap           -            -            4,037               -               -        -      -        -        -           -       4,037
ELL         C6PPTSF540          Gardere replace bushing T2               -            -            1,251               -               -        -      -        -        -           -       1,251
ELL         C6PPTSF513          Gardere replace failed fans t1           -            -              -                 -               -        -      -        -        -           -         -
ELL         F3PCY31181          GARDERE SUBSTATION, GSU-LA               -            -            8,975               -               -        -      -        -        -           -       8,975
ELL         C5PP449606          Gas Serv Storm Rebuild Replace           -            -              -                 -            66,290      -      -        -        -           -      66,290
ELL         C5PC449608          GAS TRUCK STOCK                          -            -              -                 -            18,903      -      -        -        -           -      18,903
ELL         C6PPTSF544          Geigy add animal mitigation              -            -            2,523               -               -        -      -        -        -           -       2,523
ELL         C6PPTSF500          Geigy replace failed batteries           -            -              -                 -               -        -      -        -        -           -         -
ELL         F3PCY31185          GEIGY SUBSTATION, GSU-LA                 -            -              378               -               -        -      -        -        -           -         378
ELL         C6PPDS9969          Geismar 138/34.5kV Sub Install           -            -              -                 -               -        -      -        -        -           -         -
ELL         C6PPTSF241          Geismar replace arrestors T1             -            -           88,564               -               -        -      -        -        -           -      88,564
ELL         C6PPTSF514          Geismar replace failed fans on           -            -              -                 -               -        -      -        -        -           -         -
ELL         F3PCF72670          GENERAL ACCOUNTING SYSTEM MAIN           -            -              -                 -               -        -       77      -        -           -          77
ELL         C5DB475738          GENTILLY - MANDEVILLE TO VENUS           -            -              -                 -               -        -      -        -        -           -         -
ELL         F3PCY30251          GENTILLY SUBSTATION, NEW ORLEA           -            -              -                 -               665      -      -        -        -           -         665
ELL         C6PPMR3779          Gentilly: replace batteries &            -            -              -                 -               -        -      -        -        -           -         -
ELL         C6PPTSF397          Gloria enable UF 920F & 921F             -            -              -                 -               -        -      -        -        -           -         -
ELL         C6PPTL5509          Gold Creek - Gravel Ridge, Rep         2,623          -              -                 -               -        -      -        -        -           -       2,623
ELL         C6PPTSF519          Gonzales replace failed fans t           -            -              -                 -               -        -      -        -        -           -         -
ELL         F3PCY31196          GONZALES SUBSTATION, GSU-LA              -            -              -                 -               -        -      -        -        -           -         -
ELL         C6PPTSP332          Goslin: Line Relaying L-803              -            -              -                 -               -        -      -      6,180      -           -       6,180
ELL         C6PPTSF233          Goudchaux pin and cap insulato           -            -            1,385               -               -        -      -        -        -           -       1,385
ELL         C6PPTSF581          Goudchaux replace breaker 590            -            -           24,857               -               -        -      -        -        -           -      24,857


                                                                                                                                                                                 Exhibit SBT-22
                                                                                                                                                                             2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                      10 of 23
                                                                                           Entergy Louisiana, LLC                                                                Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                              2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                               11 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                       Description      EAI            EEI         EGSLA             EMI             ENOI      EOI    ESI      ETI       SERI     SFI        TOTAL
ELL         F3PCY31204          GRACE SUBSTATION, GSU-LA                 -            -               756               -             -        -      -           -      -           -         756
ELL         C6PPTSA382          Grandview: Build New Sub               6,290          -               -                 -             -        -      -           -      -           -       6,290
ELL         C6PCTS6303          GRAYWOOD: BUILD NEW 230KV SUBS           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6PPTS9398          Graywood: Substation Expansion           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6PPTSF591          Greenwell Springs replace dive           -            -           16,998                -             -        -      -           -      -           -      16,998
ELL         C6PPTSF617          Greenwell Springs replace T2 a           -            -             2,482               -             -        -      -           -      -           -       2,482
ELL         F3PCY31208          GREENWELL SPRINGS SUBSTATION,            -            -             4,296               -             -        -      -           -      -           -       4,296
ELL         F3PPFCQGTH          Gretna Telecom Hub Ground Leas           -            -               -                 -             -        -      911         -      -           -         911
ELL         C6PPTSF520          Grosse Tete repl failed fans T           -            -               -                 -             -        -      -           -      -           -         -
ELL         F3PCY30292          GULF OUTLET SUBSTATION, NEW OR           -            -               -                 -           1,049      -      -           -      -           -       1,049
ELL         C6PPTSF317          Gulf Oxygen De-energize statio           -            -             1,154               -             -        -      -           -      -           -       1,154
ELL         F3PPYSCGLA          Gulf States LA Service Center            -            -           22,905                -             -        -      -           -      -           -      22,905
ELL         STPPGL7900          Gulf States LA Transm Cap Susp           -            -             1,832               -             -        -      -           -      -           -       1,832
ELL         C6PPMR3820          Gulfoutlet: repl. 115kv interr           -            -               -                 -             871      -      -           -      -           -         871
ELL         C7PPSJ837A          H.Gustav Damaged Levee, Hender           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6PPBU1117          Harahan - Cinder Block Wall              -            -               -                 -             -        -    2,289         -      -           -       2,289
ELL         C6PPTSF398          Harelson enable UF325-326-328F           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6PPTSF502          Harelson repl failed battery             -            -               -                 -             -        -      -           -      -           -         -
ELL         F3PCY31233          HARELSON SUBSTATION, GSU-LA              -            -             4,774               -             -        -      -           -      -           -       4,774
ELL         C6PPTL5514          Harr. W - Green Forest, Rep ST         2,955          -               -                 -             -        -      -           -      -           -       2,955
ELL         C6PPTSF245          Hazel animal mitigation                  -            -               -                 -             -        -      -           -      -           -         -
ELL         C6PPTS7836          Hazel install animal mitigatio           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6PPTSF583          Hazel replace breaker 346                -            -           18,311                -             -        -      -           -      -           -      18,311
ELL         C6PPTSF584          Hazel replace breaker 347                -            -           18,311                -             -        -      -           -      -           -      18,311
ELL         C6PPTSF588          Highland replace disc and bypa           -            -           12,992                -             -        -      -           -      -           -      12,992
ELL         C6DB869611          HIGHWAY GN 717GI --POLE RELOCA           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6DB476211          HIGHWAY,1610,EO,TRENCH 220' OF           -            -               -                 -             520      -      -           -      -           -         520
ELL         C6DB476179          HIGHWAY,EO,1002,R/L FACILITIES           -            -               -                 -          15,405      -      -           -      -           -      15,405
ELL         C6DB476005          HIGHWAY,EO,1002,R/L O.H. FACIL           -            -               -                 -          86,665      -      -           -      -           -      86,665
ELL         C6DB476046          HIGHWAY,EO,612,R/L FACILITIES            -            -               -                 -          11,755      -      -           -      -           -      11,755
ELL         C6DB476078          HIGHWAY,EO,612,R/L FDR.FOR SW&           -            -               -                 -          27,843      -      -           -      -           -      27,843
ELL         C6DB476161          HIGHWAY,EO,616,R/L FDR.FOR SW&           -            -               -                 -          34,210      -      -           -      -           -      34,210
ELL         C6DB869847          HIGHWAY,WKS,958BW,RELOCATE ENT           -            -           26,456                -             -        -      -           -      -           -      26,456
ELL         C6DB869846          HIGHWAY,WKS,958BW,REPACE AND R           -            -             1,726               -             -        -      -           -      -           -       1,726
ELL         F4PPNP0614          Hill Bro De-energize Paterson/           -            -               -                 -             665      -      -           -      -           -         665
ELL         C1PPHHQ822          HQ.FLOOR 23 INTERIOR RENOVATIO           -            -               -                 -             -        -      180         -      -           -         180
ELL         C1PPHHQ823          HQ3 - Interior Renovations MOC           -            -               -                 -             -        -      152         -      -           -         152
ELL         F3PCHRSALL          HR SERVICES- ALL COMPANIES               -            -               -                 -             -        -       36         -      -           -          36
ELL         C6DB167652          HS09-019A IMPROVEMENT CKT Y4           2,407          -               -                 -             -        -      -           -      -           -       2,407
ELL         C6DB869486          HWY BR 318HR MOVE ALL ELECTRIC           -            -            (7,207)              -             -        -      -           -      -           -      (7,207)
ELL         C6DB869485          HWY BR 318HR MOVE ALL U.G. ELE           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6DB869433          HWY BR 330WE MOVE DIST. LINE F           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6DB869330          HWY BR 410PE/731PE RELOCATE OV           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6DB869413          HWY BR 510BR RELOCATION OF FEE           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6DB869931          HWY BR 630DA MOVE FEEDER FOR N           -            -           68,021                -             -        -      -           -      -           -      68,021
ELL         C6DB869934          HWY BR 632DA MOVE FEEDER BACK            -            -           93,312                -             -        -      -           -      -           -      93,312
ELL         C6DB869803          HWY BR 880 72ND MOVE PRI FEEDE           -            -           40,227                -             -        -      -           -      -           -      40,227
ELL         C6DB869696          HWY DS 854DH RE-ROUTE THREE PH           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6DB870057          HWY GN 432DU SET 27 POLES, HAN           -            -           27,242                -             -        -      -           -      -           -      27,242
ELL         C6DB869504          HWY GN 811PT RELOCATE POLES AN           -            -               -                 -             -        -      -           -      -           -         -
ELL         C6DB870021          HWY ZA 826ZA POPE RD. HWY. REL           -            -             8,766               -             -        -      -           -      -           -       8,766
ELL         F5PPICCCSV          ICC - Customer Service                   592          -               -                 -             -        -    1,498         -      -           -       2,090


                                                                                                                                                                                 Exhibit SBT-22
                                                                                                                                                                             2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                      11 of 23
                                                                                           Entergy Louisiana, LLC                                                                   Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                                 2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                  12 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                       Description      EAI            EEI         EGSLA             EMI             ENOI      EOI    ESI         ETI       SERI     SFI        TOTAL
ELL         C7PPSJ1185          ICE STORM DL ARK DIST EAI 01/2           -            -               -                 -             -        -         -           -      -           -        -
ELL         F3PCN20521          IDEAS MAINTENANCE                        -            -               -                 -             -        -           3         -      -           -           3
ELL         C6DB869575          IMP 588FR: PROJ DS09-006V                -            -           18,133                -             -        -         -           -      -           -      18,133
ELL         C6DB869895          IMP,760AV,MIL,RECONDUCTOR 4 MI           -            -           46,673                -             -        -         -           -      -           -      46,673
ELL         C6DB869962          IMP,760AV,MIL,RECONDUCTOR 4 MI           -            -          167,731                -             -        -         -           -      -           -     167,731
ELL         C6DB869963          IMP,760AV,MIL,RECONDUCTOR 4 MI           -            -           92,886                -             -        -         -           -      -           -      92,886
ELL         C6DB869952          IMP,760AV,MIL,TRANSFER UNDERGR           -            -           12,044                -             -        -         -           -      -           -      12,044
ELL         C6DB869910          IMP,761CH,PTB,RECON 1 MILE ON            -            -           51,228                -             -        -         -           -      -           -      51,228
ELL         C6DB869923          IMP,919OP,OPEL,RECONDUCTOR 290           -            -           12,897                -             -        -         -           -      -           -      12,897
ELL         C6DB869687          IMP.HWY.RELOC.PROJECT LAFAYETT           -            -               -                 -             -        -         -           -      -           -         -
ELL         C6DB869814          IMP.HWY.RELOC.PROJECT TOWN OF            -            -           30,028                -             -        -         -           -      -           -      30,028
ELL         C6DB869578          IMP.HWY.RELOC.PROJECT, LA 92 @           -            -               -                 -             -        -         -           -      -           -         -
ELL         F5PCZZ4070          IMPACT AWARDS                          2,435          -               171               -           2,928      -         555         -      -           -       6,088
ELL         C6DB168045          IMPROVEMENT PROJECT FOR CIRCUI           244          -               -                 -             -        -         -           -      -           -         244
ELL         F3PP6HINDS          Indus Passport                           -            -               -                 -             -        -          42         -      -           -          42
ELL         F3PPN20536          INDUS Software Maintenance               -            -               -                 -             -        -          37         -      -           -          37
ELL         C6PPTL7251          Inf10: L16 Carter-Serpent                -            -             1,472               -             -        -         -           -      -           -       1,472
ELL         C6PPTL7284          Inf10: L259 Lafayette-Gecko              -            -           37,000                -             -        -         -           -      -           -      37,000
ELL         C6PPTL7233          Inf10: L295 Mossville-Orange             -            -               -                 -             -        -         -           -      -           -         -
ELL         C6PPTL7272          Inf10: L349 Addis-Pam                    -            -               153               -             -        -         -           -      -           -         153
ELL         C6PPTL7273          Inf10: L396 Geismar-Wyandotte            -            -             5,720               -             -        -         -           -      -           -       5,720
ELL         C6PPTL7262          Inf10: L761 St. Gabriel-Licar            -            -             7,135               -             -        -         -           -      -           -       7,135
ELL         C6PPTL7382          INF11: Big Cajun-Fancy Point             -            -           38,266                -             -        -         -           -      -           -      38,266
ELL         C6PPTL7367          INF11: Jennings-Chruch                   -            -           26,400                -             -        -         -           -      -           -      26,400
ELL         C6PPTL7321          Inf11: L300 Willow Glen-Gonzal           -            -             1,129               -             -        -         -           -      -           -       1,129
ELL         C6PPTL7348          Inf11: L371 Grnwell Sprgs.-Har           -            -           22,143                -             -        -         -           -      -           -      22,143
ELL         C6PPTL7327          Inf11: L395 Willow Glen-Harels           -            -           12,633                -             -        -         -           -      -           -      12,633
ELL         C6PPTL7390          INF11: Michoud - Gulf Outlet             -            -               -                 -           2,588      -         -           -      -           -       2,588
ELL         C6PPTL7353          INF11: Mossville-Orange                  -            -           28,690                -             -        -         -           -      -           -      28,690
ELL         C6PPTL7383          INF11: Turnerville-Irion                 -            -           29,542                -             -        -         -           -      -           -      29,542
ELL         C6PPTL7330          Inf2011: L232 Scott-Judice               -            -             3,887               -             -        -         -           -      -           -       3,887
ELL         C6PPTL7325          Inf2011: L331Willow Glen-Shena           -            -           45,533                -             -        -         -           -      -           -      45,533
ELL         C6PPTL7328          Inf2011: L618 Meaux-Judice               -            -             3,899               -             -        -         -           -      -           -       3,899
ELL         C6PPTL7331          Inf2011:L767 Mickens-Brown               -            -           19,231                -             -        -         -           -      -           -      19,231
ELL         C6PPTL7253          Infr10: L314 La. Station-Thoma           -            -               -                 -             -        -         -           -      -           -         -
ELL         C6PPTSF574          Infrared cameras, purchase thr           -            -           41,938                -             -        -         -           -      -           -      41,938
ELL         C6DB869689          INST. NEW FEEDED FOR PRI. METE           -            -            (1,386)              -             -        -         -           -      -           -      (1,386)
ELL         C6DB770394          INSTALL 25 KVA XFMR 35' LIFT P           -            -               -                 -             -        -         -           -      -           -         -
ELL         C6DB374367          INSTALL 3-438 AMP REGULATORS             -            -               -                 -             -        -         -           -      -           -         -
ELL         C6PPTLP991          Install DE Structure - AAC SS            -            -               588               -             -        -         -           -      -           -         588
ELL         C6DB869607          INT,CAD,871NI,INST 3PH UG @ EP           -            -               -                 -             -        -         -           -      -           -         -
ELL         F3PPE9981S          Integrated Energy Mgmt ESI               -            -               -                 -             -        -         -           -      -           -         -
ELL         C1PPFIB211          Integrated Voice Solutions-PBX           -            -               -                 -             -        -         250         -      -           -         250
ELL         C6DB869716          INTERN, YNG, 712BI,YOUNGSVILLE           -            -           25,624                -             -        -         -           -      -           -      25,624
ELL         F3PPD10133          Internet Bill Presentment & Pm           -            -               -                 -             -        -           2         -      -           -           2
ELL         C6DB869128          INTERNL,CRO,741CR,RE-CONDUCTOR           -            -               -                 -             -        -         -           -      -           -         -
ELL         C6DB475829          INTERNL,EO,2214,RAISE HH, & TR           -            -               -                 -          44,098      -         -           -      -           -      44,098
ELL         C6DB869586          INTERNL,LFY,932LF,RE-CONDUCTOR           -            -               -                 -             -        -         -           -      -           -         -
ELL         C6DB869587          INTERNL,LFY,932LF,RE-CONDUCTOR           -            -               -                 -             -        -         -           -      -           -         -
ELL         C6DB869530          INTERNL,SCT,903SC,RE-CONDUCTOR           -            -               -                 -             -        -         -           -      -           -         -
ELL         C6DB869812          INTL BR DOWNTOWN NETWORK VAULT           -            -               130               -             -        -         -           -      -           -         130
ELL         C6DB869817          INTL BR DOWNTOWN NETWORK VAULT           -            -               130               -             -        -         -           -      -           -         130


                                                                                                                                                                                    Exhibit SBT-22
                                                                                                                                                                                2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                         12 of 23
                                                                                        Entergy Louisiana, LLC                                                                       Exhibit SBT-22
                                                                             Affiliate Per Book Billings by Project/Activity                                                     2011 TX Rate Case
                                                                            For the Twelve Months Ended, June 30, 2011                                                                      13 of 23
                                                                                           Amounts in Dollars
  Billing
Company      Project/Activity                        Description     EAI         EEI         EGSLA             EMI             ENOI      EOI    ESI           ETI         SERI     SFI        TOTAL
ELL         C6DB869194          INTL BR UNIVERSITY CLUB (CLOSE           -         -           48,983                -             -        -         -             -        -           -      48,983
ELL         C6DB869984          INTL CORBIN AVE. LINE CROSSING           -         -            5,379                -             -        -         -             -        -           -       5,379
ELL         C6DB869848          INTL PA COMMERCIAL DR. SWITCH            -         -           11,177                -             -        -         -             -        -           -      11,177
ELL         C6DB869876          INTL PECUE SITE 750AL BURIAL             -         -           41,121                -             -        -         -             -        -           -      41,121
ELL         F3PPFX3259          Inventory Planning System Supp           -         -              -                  -             -        -             4         -        -           -           4
ELL         F3PPTRINVE          Inventory Receipt                        -         267            -                  -             -        -         -             -        -           -         267
ELL         C6PPTSF291          Irion install Fiber Optics               -         -            1,564                -             -        -         -             -        -           -       1,564
ELL         C6PPTSK164          Iron Man 230: Build New Statio           -         -            1,800                -             -        -         -             -        -           -       1,800
ELL         F3PCF74341          ISB MAINT                                -         -              -                  -             -        -        1              -        -           -           1
ELL         F3PCF15260          IT - BUSINESS & PROJECT SUPPOR           -         -              -                  -             -        -        1              -        -           -           1
ELL         C1PPEMRG11          IT Bus Unit Emerging Projects            -         -              -                  -             -        -    3,372              -        -           -       3,372
ELL         F3PCFX3701          IT INFRASTRUCTURE/SHARED SERVI           -         -              -                  -             -        -      127              -        -           -         127
ELL         C6DB374327          JACKSON NW-REPLACE LEAD CABLE            -         -              -                  -             -        -      -                -        -           -         -
ELL         F3PCY31267          JACKSON SUBSTATION, GSU-LA               -         -              756                -             -        -      -                -        -           -         756
ELL         C6PPTLY002          Jackson to Tejac: Reconductor            -         -            1,838                -             -        -      -                -        -           -       1,838
ELL         C6PPTSF343          jaguar bkr 20875 replace bushi           -         -              -                  -             -        -      -                -        -           -         -
ELL         C6PPTS2659          Jaguar repl ccvt's looking lin           -         -              -                  -             -        -      -                -        -           -         -
ELL         C6PPTSF835          jaguar replace failed fans               -         -            6,006                -             -        -      -                -        -           -       6,006
ELL         F3PCY31268          JAGUAR SUBSTATION, GSU-LA                -         -            3,414                -             -        -      -                -        -           -       3,414
ELL         C1PPTD3302          JDC EMS NETWORK                          -         -              -                  -             -        -      530              -        -           -         530
ELL         C6PPTSF378          Jefferson install D400S RTU              -         -           45,678                -             -        -      -                -        -           -      45,678
ELL         F3PCY31275          JEFFERSON SUBSTATION, GSU-LA             -         -           23,340                -             -        -      -                -        -           -      23,340
ELL         C6PC449120          JOINT USE - BELL                         -         -              -                  -           3,777      -      -                -        -           -       3,777
ELL         C6PC849120          JOINT USE - BELL                         -         -              -                  -             -        -      -                -        -           -         -
ELL         C6PPBU1082          Joliet - Replace Failed VCB 20           -         -              -                  -          29,391      -      -                -        -           -      29,391
ELL         C6PPBU1109          Joliet- Feeder Fault Locator             -         -              -                  -           6,520      -      -                -        -           -       6,520
ELL         F3PCY30401          JOLIET SUBSTATION, NEW ORLEANS           -         -              -                  -           7,099      -      -                -        -           -       7,099
ELL         C6PPRA1241          Joliet:Replace 20T1-6                    -         -              -                  -             -        -      -                -        -           -         -
ELL         C6PPRA1242          Joliet:Replace 20T2-6                    -         -              -                  -             -        -      -                -        -           -         -
ELL         C6PPTSF511          Julia repl contacts bkr 234f             -         -              -                  -             -        -      -                -        -           -         -
ELL         C6PPTSF582          julia replace breaker 234                -         -           26,365                -             -        -      -                -        -           -      26,365
ELL         C6PPTSF471          Jungle Garden T1 Animal Mitiga           -         -              932                -             -        -      -                -        -           -         932
ELL         C6PPTSU105          L.R. Alexander: 2x Bundle Bus            (24)      -              -                  -             -        -      -                -        -           -         (24)
ELL         F3PCY31808          LA CEMENT SUBSTATION, NEW ORLE           -         -              -                  -              95      -      -                -        -           -          95
ELL         F3PPZG2515          LA1 5A CT Major Outage 2Q10              -         -              -                  -             -        -      -                -        -           -         -
ELL         C1PPTD3431          Lab Equip: Test Set & Stand Re           -         -              -                  -             -        -    3,042              -        -           -       3,042
ELL         C6PPTSF350          Lake Charles & Lafayette Tools           -         -           65,683                -             -        -      -                -        -           -      65,683
ELL         C6PPTL7252          Lake Project: Ln.614 Contraban           -         -            3,428                -             -        -      -                -        -           -       3,428
ELL         F3PPD10140          Large Power Billing System for           -         -              -                  -             -        -        2              -        -           -           2
ELL         C6DB870051          LDT,NIB,922DU,INSTALL 800A REC           -         -            9,048                -             -        -      -                -        -           -       9,048
ELL         F3PPZW8372          LE Compliance Culture Training         7,147       -              -                  -             209      -      -                -        -           -       7,356
ELL         C6PPTS2194          Lewis Creek: Install Transform           -         -              -                  -             -        -      -                681      -           -         681
ELL         F3PPZB0123          LG WG1 on-line expenditures 08           -         -          209,718                -             -        -      -                -        -           -     209,718
ELL         F3PPZB0124          LG WG2 On line expenditures 08           -         -           97,681                -             -        -      -                -        -           -      97,681
ELL         F3PPZB0125          LG WG4 On line Expenditures 08           -         -          361,608                -             -        -      -                -        -           -     361,608
ELL         F3PPZG2341          LG-LA1 4A CT Major(4Q09)                 -         -              -                  -             -        -      -                -        -           -         -
ELL         F3PPZW7304          LG-LA1 5A Mark 6E Control Upgr           -         -              -                  -             -        -      -                -        -           -         -
ELL         C6PPWGM540          LG-NL6 '10 Rplc Main Transform           -         -              -                  -             -        -      -                -        -           -         -
ELL         C6PPWGU322          LG-WG2 Replace Burner Mgt Syst           -         -              -                  -             -        -      -                -        -           -         -
ELL         F3PPCPLITN          Lighting Campaign ENOI                   -         -              -                  -             -        -       15              -        -           -          15
ELL         C6PPTLG202          Line 255: Relocate poles for A           -         -              -                  -             -        -      -                -        -           -         -
ELL         C6PPTLG203          Line 256: Relocate pole for L-           -         -            6,764                -             -        -      -                -        -           -       6,764


                                                                                                                                                                                     Exhibit SBT-22
                                                                                                                                                                                 2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                          13 of 23
                                                                                           Entergy Louisiana, LLC                                                                     Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                                   2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                    14 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                       Description      EAI            EEI         EGSLA             EMI             ENOI        EOI    ESI         ETI       SERI     SFI        TOTAL
ELL         C6PPTL5022          Line 334 - 69kV Francis - Jack           -            -               -                 -              -         -         -           -      -           -         -
ELL         C6PPTL5023          Line 386 69kV Francis - Angola           -            -               -                 -              -         -         -           -      -           -         -
ELL         C6PPTLG002          Line 711 Cut-In Airline Substa           -            -               -                 -              -         -         -           -      -           -         -
ELL         C6PPTL6957          Line Base: #2 L698 Lake Charle           -            -               -                 -              -         -         -           -      -           -         -
ELL         C6PPTL6956          Line Base: L602 Lake Charles-E           -            -               -                 -              -         -         -           -      -           -         -
ELL         C6PPTL4225          LinesBase10: L98 Michoud-Claib           -            -               -                 -          (14,432)      -         -           -      -           -     (14,432)
ELL         C6PPTSF179          Livionia replace failed arrest           -            -               -                 -              -         -         -           -      -           -         -
ELL         C6PPTSF837          Livionia replace failed fans             -            -             2,406               -              -         -         -           -      -           -       2,406
ELL         C6PPTLP994          Livonia-Colonial-Krotz repl sp           -            -             6,501               -              -         -         -           -      -           -       6,501
ELL         C6DB869824          LOAD BR 730PE NEW FEEDER ON OL           -            -             2,920               -              -         -         -           -      -           -       2,920
ELL         C6DB869828          LOAD BR WOMANS HOSPITAL- LOAD            -            -             2,536               -              -         -         -           -      -           -       2,536
ELL         C6DB869558          LOAD DH 854DH RECON. NORTH SID           -            -             2,627               -              -         -         -           -      -           -       2,627
ELL         C6DB869655          LOAD DH 854DH RECON. NORTH SID           -            -               -                 -              -         -         -           -      -           -         -
ELL         C6DB869898          LOAD DH 854DH RECON. NORTH SID           -            -           65,092                -              -         -         -           -      -           -      65,092
ELL         C6DB869499          LOAD GN 725GR ADD POLES ON HWY           -            -              (626)              -              -         -         -           -      -           -        (626)
ELL         C6DB869930          LOAD GN 832GN RECON. E.WORTHEY           -            -           66,193                -              -         -         -           -      -           -      66,193
ELL         C6DB869213          LOAD GN GEISMAR SUB - UG BORE            -            -               -                 -              -         -         -           -      -           -         -
ELL         C6DB869495          LOAD GZ 725GR PART 1 GET-AWAY            -            -               -                 -              -         -         -           -      -           -         -
ELL         C6DB869502          LOAD GZ 725GR PART 3 RECON. HW           -            -               -                 -              -         -         -           -      -           -         -
ELL         C6DB869513          LOAD GZ 725GR PART 4 OF WINTZ            -            -               -                 -              -         -         -           -      -           -         -
ELL         C6DB869524          LOAD GZ 725GR PART 5 OF NEW WI           -            -            (2,902)              -              -         -         -           -      -           -      (2,902)
ELL         C6PC149105          LOAD RELATED RELIABILITY                 -            -               -                 -              -         -         -           -      -           -         -
ELL         C6PC449105          LOAD RELATED RELIABILITY                 -            -               -                 -            2,018       -         -           -      -           -       2,018
ELL         C6PC849105          LOAD RELATED RELIABILITY                 -            -           60,985                -              -         -         -           -      -           -      60,985
ELL         C6PPTS6887          Loblolly Modify for new 230kV            -            -             4,673               -              -         -         -           -      -           -       4,673
ELL         C6PCTL3743          LOBLOLLY-HAMMOND NEW LINE-200            -            -               221               -              -         -         -           -      -           -         221
ELL         C6PPTL1144          LOBLOLLY-HAMMOND NEW LINE-200            -            -           23,631                -              -         -         -           -      -           -      23,631
ELL         C6PPTLH998          Lone Star 69kV Tap,Insta OPGW            -            -               238               -              -         -         -           -      -           -         238
ELL         C1PPTD3303          LRDC EMS NETWORK (SOC)                   -            -               -                 -              -         -          61         -      -           -          61
ELL         C8PPKBN126          Magnolia Reconstruction                  -            -               -                 -              -         -         -           -      -           -         -
ELL         C8PPKBN536          Magnolia Street Roof Upgrades            -            -               -                 -            2,778       -         -           -      -           -       2,778
ELL         E1PP691912          Main Feed Pumps                          -          2,882             -                 -              -         -         -           -      -           -       2,882
ELL         XNBD                Maint Turb Turn Gear&Lube Oil         21,487          -             5,732               -              -         -         -           -      -           -      27,219
ELL         XNAA                Maintain Accessory Electric Eq        34,984          -             7,716               -              -         -         -           -      -           -      42,700
ELL         XMDN                Maintain Boiler Feed Pump Syst         7,184          -             3,509               -              -         -         -           -      -           -      10,694
ELL         XMCQ                Maintain Boiler Instr&Controls           -            -               676               -              -         -         -           -      -           -         676
ELL         XNBA                Maintain Ehc And Mhc Systems           7,868          -             4,801               -              -         -         -           -      -           -      12,669
ELL         XMDQ                Maintain Feedwater Heaters&Vlv           372          -             1,364               -              -         -         -           -      -           -       1,736
ELL         XMDJ                Maintain Fuel Burning Equip              -            -             2,180               -              -         -         -           -      -           -       2,180
ELL         XNBC                Maintain Generator System             16,167          -             9,500               -              -         -         -           -      -           -      25,667
ELL         XMCC                Maintain Stm Misc Vlves&Piping           -            -               852               -              -         -         -           -      -           -         852
ELL         XNAZ                Maintain Turbine                       1,800          -             1,187               -              -         -         -           -      -           -       2,987
ELL         MEDM                Manage Electric Dist Maint               -            -               -                 -              115       -         -           -      -           -         115
ELL         MEDO                Manage Electric Distr Ops                -            -               -                 -           28,921       -         -           -      -           -      28,921
ELL         XFAD                Manage Genl Plant Operations          20,424          -               -                 -           61,204       -         -           -      -           -      81,628
ELL         MGMA                Manage Maintenance                       -            -               -                 -           48,944       -         -           -      -           -      48,944
ELL         MMWS                Manage Matls Warehousing Svc             -            -               -                 -              -         -         -           -      -           -         -
ELL         C6PPBU1061          Market 115-Replace Bkr. N8103            -            -               -                 -            2,409       -         -           -      -           -       2,409
ELL         C6PPBU1049          Market 13.8kV-replaceregulator           -            -               -                 -              -         -         -           -      -           -         -
ELL         F3PCY30498          MARKET 230 SUBSTATION, NEW ORL           -            -               -                 -              413       -         -           -      -           -         413
ELL         C6PPRA1270          Market 230:Fault Location Feed           -            -               -                 -              155       -         -           -      -           -         155
ELL         F3PC9097X2          MARKET STREET TO DERBIGNY SUB.           -            -               -                 -              -         -         -           -      -           -         -


                                                                                                                                                                                      Exhibit SBT-22
                                                                                                                                                                                  2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                           14 of 23
                                                                                           Entergy Louisiana, LLC                                                                   Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                                 2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                  15 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                       Description      EAI            EEI         EGSLA             EMI             ENOI       EOI    ESI         ETI      SERI     SFI        TOTAL
ELL         C6PPRA1258          Market Street:Replace N2106              -            -              -                -             42,586      -         -        -        -           -      42,586
ELL         F3PC9087X1          MARKET STREETTONAPOLEON SUB.             -            -              -                -                332      -         -        -        -           -         332
ELL         F3PCY30495          MARKET SUBSTATION, NEW ORLEANS           -            -              -                -                507      -         -        -        -           -         507
ELL         C6PPRA1263          Market:Upgrade Delta Line Rela           -            -              -                -             58,013      -         -        -        -           -      58,013
ELL         C6PPRA1260          Market:Upgrade Derbigny Line P           -            -              -                -             28,572      -         -        -        -           -      28,572
ELL         C6PPRA1265          Market:Upgrade Ninemile Relayi           -            -              -                -             32,038      -         -        -        -           -      32,038
ELL         C6PPTLY001          Marydale-Tejac: Reconductor 12           -            -            3,385              -                -        -         -        -        -           -       3,385
ELL         F3PCMCMSOM          MATERIALS & CONTRACTS MGTMT SY           -            -              -                -                -        -         -        -        -           -         -
ELL         F5PCMATCOM          MATERIALS TESTING AND COMPLIAN         1,469          -            1,641           26,051              877      -         -      1,183      -           -      31,221
ELL         C6DB869476          MAU,851MA,MAURICE,ATTACH TO NE           -            -              -                -                -        -         -        -        -           -         -
ELL         C6PPTSF325          Maurice Substation - EGS-LA              -            -              -                -                -        -         -        -        -           -         -
ELL         F3PPZG1610          MC2 Aux Outage 2010                      -            -              -                -                612      -         -        -        -           -         612
ELL         F3PPZG1924          MC2 Aux Outage 2011                      -            -              -                -                276      -         -        -        -           -         276
ELL         F3PPZG1935          MC3 Aux Outage 2011                      -            -              -                -             33,726      -         -        -        -           -      33,726
ELL         F3PPZG1934          MC3 Auxiliary Outage 2010                -            -              -                -                280      -         -        -        -           -         280
ELL         C6PPTSX100          McAdams:Add 2nd Auto                     -            -              -                -                -        -          48      -        -           -          48
ELL         C6PPTLX101          McAdams-Pickens Ln:Upgr. Ln. 2           -            -              -                791              -        -         -        -        -           -         791
ELL         C6PPTSF275          McKnight L734 replace Pri. rel           -            -            1,109              -                -        -         -        -        -           -       1,109
ELL         C6PPTSF430          McKnight L741 replace relaying           -            -              416              -                -        -         -        -        -           -         416
ELL         C6PPRA1180          McKnight:Replace 500kv Switch            -            -              860              -                -        -         -        -        -           -         860
ELL         F5PPD10154          MDT Wireless Telecom Serv                -            -              -                -                -        -          35      -        -           -          35
ELL         C6PPTLG101          Meaux to Sellers Road: Bld T-L           -            -          173,124              -                -        -         -        -        -           -     173,124
ELL         C6PPTSG102          Meaux: Install 400MVA AutoXFMR           -            -          558,260              -                -        -         -        -        -           -     558,260
ELL         F3PC4B5331          MECHANICAL MAINTENANCE - VY              -            -              -                -                -        -         -        -        -           -         -
ELL         C6PPTSP987          Merlin sub: build new sub                -            -              -                -                -        -         -        357      -           -         357
ELL         F3PCY30526          MICHOUD                                  -            -              -                -              6,733      -         -        -        -           -       6,733
ELL         F3PC9096X0          MICHOUD S.E.S.TO CURRAN SUB.             -            -              -                -                 58      -         -        -        -           -          58
ELL         F3PC9098X1          MICHOUD TO CLAIBORNE                     -            -              -                -              2,255      -         -        -        -           -       2,255
ELL         C6PPMR3767          Michoud: replace 230KV PT's              -            -              -                -                -        -         -        -        -           -         -
ELL         C6PPRA1321          Michoud; Replace N9403                   -            -              -                -             79,122      -         -        -        -           -      79,122
ELL         F3PC9084X0          MICHOUDTOSLIDELL                         -            -              -                -              3,201      -         -        -        -           -       3,201
ELL         C6PPFIB14T          Microwave Replacement Texas 20           -            -              -                -                -        -         725      -        -           -         725
ELL         C8PPTS5932          Midtown Hurricane Katrina Rest           -            -              -                -                -        -         -        -        -           -         -
ELL         F3PCY30529          MIDTOWN SUBSTATION, NEW ORLEAN           -            -              -                -              2,793      -         -        -        -           -       2,793
ELL         C6PPTSG311          Minor Add - Acadia 36MVAr 138k           -            -              -                -                -        -         -        -        -           -         -
ELL         MEDS                Monit Elec Dist Sys(Load Disp)           -            -              -                -                 52      -         -        -        -           -          52
ELL         C6PPTSF823          monochem replace failed sw 448           -            -            2,129              -                -        -         -        -        -           -       2,129
ELL         C6PPTSF222          Monochem replace rusted radiat           -            -              -                -                -        -         -        -        -           -         -
ELL         F3PCY31360          MONOCHEM SUBSTATION, GSU-LA              -            -            2,606              -                -        -         -        -        -           -       2,606
ELL         C6PPTSF312          Moril 69KV cap bank & relay pa           -            -            8,104              -                -        -         -        -        -           -       8,104
ELL         C6PPTSG103          Moril Sub: Install 138kV Termi           -            -              -                -                -        -         -        -        -           -         -
ELL         C6PPTSG203          Moril Sub: Upgrade 69kV Brk &            -            -              -                -                -        -         -        -        -           -         -
ELL         C6PPTSF213          Mossville repl 69 KV Capacitor           -            -            8,631              -                -        -         -        -        -           -       8,631
ELL         C6PPTSF214          Mossville replace L660 relay p           -            -              129              -                -        -         -        -        -           -         129
ELL         C6PPVS1044          NAPOLEON - RPL UNDERFREQ RELAY           -            -              -                -             11,780      -         -        -        -           -      11,780
ELL         F3PCY30571          NAPOLEON SUBSTATION, NEW ORLEA           -            -              -                -                -        -         -        -        -           -         -
ELL         C6PPBU1055          Napoleon-replacefailedbkrs19T2           -            -              -                -             25,456      -         -        -        -           -      25,456
ELL         F3PCY30573          NASA WEST SUBSTATION, NEW ORLE           -            -              -                -                -        -         -        -        -           -         -
ELL         F3PCRNTACL          Nat'l Accts Sales & Mktg - ELL           -            -              -                -                -        -         131      -        -           -         131
ELL         C6PPTSF230          Nesser repl ls sw with S&C on            -            -              -                -                -        -         -        -        -           -         -
ELL         C6PPTSF327          nesser replace failing bushing           -            -              -                -                -        -         -        -        -           -         -
ELL         C6PPTSF328          Nesser replace failing bushing           -            -              -                -                -        -         -        -        -           -         -


                                                                                                                                                                                    Exhibit SBT-22
                                                                                                                                                                                2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                         15 of 23
                                                                                           Entergy Louisiana, LLC                                                                   Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                                 2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                  16 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                         Description    EAI            EEI         EGSLA             EMI             ENOI      EOI    ESI         ETI       SERI     SFI        TOTAL
ELL         C6PPTSF470          New Iberia T1 Animal Mitigatio           -            -              932                -             -        -         -           -      -           -         932
ELL         F3PPR733NO          New Orleans Customer Service C           -            -              -                  -             -        -         338         -      -           -         338
ELL         C6PC349108          NON-MANDATED RELOCATIONS EMI             -            -              -                  145           -        -         -           -      -           -         145
ELL         C6PC449108          NON-MANDATED RELOCATIONS ENOI            -            -              -                  -          31,138      -         -           -      -           -      31,138
ELL         C6PC849108          NON-MANDATED RELOCATIONS LA-EG           -            -          108,337                -             -        -         -           -      -           -     108,337
ELL         C6PC449150          NON-TARGET CIRCUIT BACKBONE IM           -            -              -                  -           4,202      -         -           -      -           -       4,202
ELL         C6PPTSF536          Northdale add mos to line sw's           -            -            7,124                -             -        -         -           -      -           -       7,124
ELL         C6PPTSF816          Northdale repl batteries&charg           -            -           12,407                -             -        -         -           -      -           -      12,407
ELL         F3PCY30590          NOTRE DAME                               -            -              -                  -           3,618      -         -           -      -           -       3,618
ELL         F3PCN20527          NUCLEAR IT QUICK RESPONSE TEAM           -            -              -                  -             -        -           1         -      -           -           1
ELL         F3PCN20858          NUCLEAR IT QUICK RESPONSE TEAM           -            -              -                  -             -        -           0         -      -           -           0
ELL         C6PPTSF277          Oak Grove replace DPU 757F               -            -              199                -             -        -         -           -      -           -         199
ELL         C6PPTSF278          Oak Grove replace DPU 758F               -            -              -                  -             -        -         -           -      -           -         -
ELL         C6PPTSF595          Oak Villa install oil filter T           -            -            7,582                -             -        -         -           -      -           -       7,582
ELL         C6PPTSF596          Oak Villa install oil filter T           -            -            2,686                -             -        -         -           -      -           -       2,686
ELL         C6PPTSF361          Oak Villa L302 add SEL311C               -            -            4,417                -             -        -         -           -      -           -       4,417
ELL         C6PPTSF521          Oak Villa repl failed fans t1            -            -              -                  -             -        -         -           -      -           -         -
ELL         F3PCY31382          OAK VILLA SUBSTATION, GSU-LA             -            -           17,344                -             -        -         -           -      -           -      17,344
ELL         F4PCT99002          Occidental Chem Romeville Main           -            -              -                  -             -        -         -           -      -           -         -
ELL         F3PPFRM127          OCRO - Bus Cont Plan Managemen           -            -              -                  -             -        -           0         -      -           -           0
ELL         C6PPWAU064          OP1 - OUA0015.003 HP/IP Econom           -            -              -                  -             -        -         -           -      -           -         -
ELL         F3PPZG2264          OP1-GT Reliability Out-Spring-           944          -              -                  -             -        -         -           -      -           -         944
ELL         F3PPZG2261          OP1-GTSpring Reliability Outag        79,610          -              -                  -             -        -         -           -      -           -      79,610
ELL         C6PPWAU069          OP1-OUA001.002 - H2 Seals Upgr         4,989          -              -                  -             -        -         -           -      -           -       4,989
ELL         C6PPWAU075          OP1-OUA007-Off Engine Monitori           628          -              -                  -             -        -         -           -      -           -         628
ELL         C6PPWAU070          OP1-OUA015.008-Nitrogen Genera           148          -              -                  -             -        -         -           -      -           -         148
ELL         C6PPWAU044          OP1-OUA015.012-HRSG Air Attemp         7,653          -              -                  -             -        -         -           -      -           -       7,653
ELL         F3PPZG2263          OP1-ST Reliability Outage-Fall        14,018          -              -                  -             -        -         -           -      -           -      14,018
ELL         C6PPWAU053          OP2 - Futura Generation Totali           -            -              -                  -             -        -         -           -      -           -         -
ELL         C6PPWAU076          OP2 TK Blower Motor # 2 Replac           310          -              -                  -             -        -         -           -      -           -         310
ELL         F3PPZG2266          OP2-GT HGP Outage-Spring-2009            -            -              -                  -             -        -         -           -      -           -         -
ELL         F3PPZG2269          OP2-GT Reliability Outage-Fall           141          -              -                  -             -        -         -           -      -           -         141
ELL         F3PPZG2271          OP2-GT Reliability Outage-Fall        17,365          -              -                  -             -        -         -           -      -           -      17,365
ELL         F3PPZG2272          OP2-GTSpring Reliability Outag        83,552          -              -                  -             -        -         -           -      -           -      83,552
ELL         C6PPWAU068          OP2-OUA001.003 - H2 Seal Upgra         1,796          -              -                  -             -        -         -           -      -           -       1,796
ELL         C6PPWAU071          OP2-OUA0015.009-Nitrogen Gener           148          -              -                  -             -        -         -           -      -           -         148
ELL         C6PPWAU040          OP2-OUA007-Off Engine Monitori           435          -              -                  -             -        -         -           -      -           -         435
ELL         C6PPWAU045          OP2-OUA015.013-HRSG Air Attemp         2,280          -              -                  -             -        -         -           -      -           -       2,280
ELL         F3PPZG2260          OP2-ST Reliability Out-Spring-           340          -              -                  -             -        -         -           -      -           -         340
ELL         C6PPWGB003          OP3 - OUA0015.002 HP/IP Econom           -            -              -                  -             -        -         -           -      -           -         -
ELL         C6PPWGB034          OP3-Futura Gen Totalizing Mtr            -            -              -                  -             -        -         -           -      -           -         -
ELL         F3PPZG2533          OP3-GT Bore Scope & Rel Outage           -            -              -                  -             -        -         -           -      -           -         -
ELL         F3PPZG2532          OP3-GT Bore Scope & Rel Out-Fa           -            -           19,809                -             -        -         -           -      -           -      19,809
ELL         F3PPZG2265          OP3-GT Reliability Out-Fall 20           -            -              -                  -             -        -         -           -      -           -         -
ELL         F3PPZG2534          OP3-GT Spring Reliability Outa           -            -           20,005                -             -        -         -           -      -           -      20,005
ELL         C6PPWGB041          OP3-HP Primary SH Drain Valve            -            -              -                  -             -        -         -           -      -           -         -
ELL         C6PPWGB005          OP3-OUA007 - Off Engine Monito           -            -              435                -             -        -         -           -      -           -         435
ELL         C6PPWGB037          OP3-OUA015.010-Nitrogen Genera           -            -              131                -             -        -         -           -      -           -         131
ELL         C6PPWGB028          OP3-OUA015.014-HRSG Air Attemp           -            -            7,118                -             -        -         -           -      -           -       7,118
ELL         F3PPZB0185          OP3-Overtime Payroll Baseline            -            -              -                  -             -        -         -           -      -           -         -
ELL         F3PPZB0184          OP3-Straight Time Payrol                 -            -          153,260                -             -        -         -           -      -           -     153,260
ELL         F3PPZB0159          OPC-Employee Developmental Trn        35,701          -              -                  -             -        -         -           -      -           -      35,701


                                                                                                                                                                                    Exhibit SBT-22
                                                                                                                                                                                2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                         16 of 23
                                                                                          Entergy Louisiana, LLC                                                                           Exhibit SBT-22
                                                                               Affiliate Per Book Billings by Project/Activity                                                         2011 TX Rate Case
                                                                              For the Twelve Months Ended, June 30, 2011                                                                          17 of 23
                                                                                             Amounts in Dollars
  Billing
Company      Project/Activity                       Description       EAI          EEI         EGSLA             EMI             ENOI       EOI       ESI       ETI          SERI        SFI         TOTAL
ELL         F3PPZW6812          OPC-Employee Technical Trainin          10,823       -               -                -              -         -         -            -         -              -        10,823
ELL         C6PPWUA006          OPC-OUA016 MIC Eval/Remediatio           4,793       -               -                -              -         -         -            -         -              -         4,793
ELL         F3PPZB0177          OPC-Overtime Payroll                     3,490       -               -                -              -         -         -            -         -              -         3,490
ELL         F3PPZB0157          OPC-Peer Group-Team Meetings            11,777       -               -                -              -         -         -            -         -              -        11,777
ELL         F3PPZB0176          OPC-Straight Time Payroll            1,409,991       -               -                -              -         -         -            -         -              -     1,409,991
ELL         F3PCT29400          OPERATIONS SAFETY - HEADQUARTE             -         -               -                -              -         -         -            -         -              -           -
ELL         F3PCT53130          OPN,MGR, CLAIMS MANAGEMENT                 -         -               -                -              -         -       1,244          -         -              -         1,244
ELL         F3PCT54065          OPNS OF PURCHASING & CONT-DCS              -         -               -                -              -         -           0          -         -              -             0
ELL         F3PCFX3785          ORG, JES, BATS, ACBM SUPPORT               -         -               -                -              -         -           0          -         -              -             0
ELL         C6PPWAU025          OUA009 - OPC - Plant Blowdown            4,541       -               -                -              -         -         -            -         -              -         4,541
ELL         C6PPWUA003          OUA012 - OUACHITA IT/TELCOM UP           5,848       -               -                -              -         -         -            -         -              -         5,848
ELL         C6PPWUA010          OUA014-Ouachita Water Plant Up           7,403       -               -                -              -         -         -            -         -              -         7,403
ELL         F3PPN20535          P3E Scheduling Software Mainte             -         -               -                -              -         -          19          -         -              -            19
ELL         F5PCZPTOXX          PAID TIME OFF                           (8,260)      (19)           (738)            (164)        39,093       -       1,573          (82)      -              -        31,403
ELL         F3PCY31387          PAM SUBSTATION, GSU-LA                     -         -             5,433              -              -         -         -            -         -              -         5,433
ELL         F3PC9088X0          PARIS TAPTOAVE. C SUB.                     -         -               -                -              913       -         -            -         -              -           913
ELL         C6PPTSF469          Parks Sub T1 Animal Mitigation             -         -               932              -              -         -         -            -         -              -           932
ELL         F5PCMCMSCL          PASSPORT- SC MATERIALS MANAGEM             -         -               -                -              -         -          31          -         -              -            31
ELL         F3PC9085X1          PATERSON S.E.S.TOSHERWOOD FORE             -         -               -                -            3,174       -         -            -         -              -         3,174
ELL         F3PCY30622          PATERSON SUBSTATION, NEW ORLEA             -         -               -                -            1,478       -         -            -         -              -         1,478
ELL         F3PCY30623          PAUGER SUBSTATION, NEW ORLEANS             -         -               -                -               64       -         -            -         -              -            64
ELL         C6PPVS1046          PAUGER: RPL UNDERFREQ RELAY                -         -               -                -              -         -         -            -         -              -           -
ELL         F3PCF23442          PAYROLL PROCESSING                         -         -               -                -              -         -          12          -         -              -            12
ELL         F5PCZUPRTX          PAYROLL TAX                             (5,155)      (18)         (2,122)            (262)        (1,642)      (78)     (246)         (90)      (87)            85      (9,615)
ELL         SAPCPCPLAP          PC&R OVERHEAD POOL                         652       -               -                -              -         -         -            -         -              -           652
ELL         SAPCPCPLMP          PC&R OVERHEAD POOL                         -         -               -               (153)           -         -         -            -         -              -          (153)
ELL         SAPCPCPLGL          PC&R OVERHEAD POOL - EGSI - EL             -         -             1,325              -              -         -         -            -         -              -         1,325
ELL         SAPCPCPLNE          PC&R OVERHEAD POOL - ENOI - EL             -         -               -                -            5,012       -         -            -         -              -         5,012
ELL         SAPCPCPLNG          PC&R OVERHEAD POOL - ENOI - GA             -         -               -                -               19       -         -            -         -              -            19
ELL         SAPCP25910          PC&R OVERHEAD POOL CHARGES                 -         -               -                -              -         -         249          151       -              -           401
ELL         F3PCN20522          PCRS MAINTENANCE                           -         -               -                -              -         -          16          -         -              -            16
ELL         C6PPTL7295          PCue10:L372 Nesser Tap-Harelso             -         -           22,258               -              -         -         -            -         -              -        22,258
ELL         C6PPHBG933          Pecue Lane SC Bldg. "E"                    -         -           12,790               -              -         -         -            -         -              -        12,790
ELL         C6PPTSF262          Pecue Replace DPU 732F                     -         -             3,225              -              -         -         -            -         -              -         3,225
ELL         F3PCY31394          PECUE SUBSTATION, GULF STATES              -         -               378              -              -         -         -            -         -              -           378
ELL         C1PPNXP2R1          Phase 2 transition to full run             -         147             -                -              -         -         -            -         -              -           147
ELL         C6PPTLK009          Point Pleasant Cut In                      -         -           60,095               -              -         -         -            -         -              -        60,095
ELL         C6DB475935          POLE,EO,626,VARIOUS PLS FROM T             -         -               -                -              -         -         -            -         -              -           -
ELL         F3PCY30639          PONTCHARTRAIN PARK                         -         -               -                -            1,100       -         -            -         -              -         1,100
ELL         C6PPTSF339          Port Barre repl failed LTC con             -         -               -                -              -         -         -            -         -              -           -
ELL         C6PPTSF592          Port Hudson regasket T3                    -         -           18,038               -              -         -         -            -         -              -        18,038
ELL         C6PPTSF331          Port Hudson replace failed cap             -         -               -                -              -         -         -            -         -              -           -
ELL         C6PPTSF838          Port Hudson replace failed fan             -         -             2,479              -              -         -         -            -         -              -         2,479
ELL         C6PPTSF410          Port Hudson Replace Pnl L717               -         -             3,205              -              -         -         -            -         -              -         3,205
ELL         F3PCY31413          PORT HUDSON SUBSTATION, GULF S             -         -           11,027               -              -         -         -            -         -              -        11,027
ELL         C6PPTSF561          Port Hudson t5 life extension              -         -             7,996              -              -         -         -            -         -              -         7,996
ELL         F3PCQ365X0          PORT HUDSON TO JACKSON T-LINES             -         -               -                -              -         -         -            -         -              -           -
ELL         C6PPTSF848          Port Vincent repl failed reclo             -         -           20,446               -              -         -         -            -         -              -        20,446
ELL         F3PCFX3265          POWERBUILDER FRAMEWORK BASELOA             -         -               -                -              -         -           1          -         -              -             1
ELL         F3PCE99750          PRES- ENT. LA-GEN'L OPS-ELI/EG             -         -               -                -              -         -       5,749          -         -              -         5,749
ELL         C6PC449107          PRIVATE SECURITY LIGHTING MAIN             -         -               -                -              -         -         -            -         -              -           -
ELL         PSCL                Process Unit Price Adjustments             -         -               267              -               12       -         -            -         -              -           279


                                                                                                                                                                                           Exhibit SBT-22
                                                                                                                                                                                       2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                                17 of 23
                                                                                           Entergy Louisiana, LLC                                                                   Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                                 2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                  18 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                      Description       EAI            EEI         EGSLA             EMI             ENOI        EOI    ESI       ETI       SERI     SFI        TOTAL
ELL         F3PCD10010          PROGRAM MANAGEMENT - O&M                 -            -               -               -                 -        -         1       -        -           -           1
ELL         F3PCF24910          PROPERTY ACCOUNTING- FIXED ASS           -            -               -               -                 -        -         7       -        -           -           7
ELL         F3PCFX3355          Property Software Support                -            -               -               -                 -        -         0       -        -           -           0
ELL         F3PCF24001          Property/Casualty Risk Finance           -            -               -               -                 -        -        14       -        -           -          14
ELL         PCSO                Prov Cust Serv Office Contact            -            -               -               -                 131      -       -         -        -           -         131
ELL         PMSS                Provide & Manage Safety Svcs          63,456          -             2,097             -                 -        -       -         348      -           -      65,902
ELL         C6DB374765          PROVIDE NEW SERVICE TO SCHULZ            -            -               -             1,083               -        -       -         -        -           -       1,083
ELL         XFAB                Provide Plant Office Support           7,384          -               -               -                 -        -       -         -        -           -       7,384
ELL         F5PCCSS04D          PS CUST BILL LE - REV DATA INT           -            -             1,057             -              22,365      -       -         -        -           -      23,422
ELL         C6PPTLG003          Pt Hudson-Sandy Creek Reroute            -            -             9,803             -                 -        -       -         -        -           -       9,803
ELL         C6PPWNZ015          PTC Retire & Demolish Patterso           -            -               -               -                 625      -       -         -        -           -         625
ELL         GINP                Purc Gen Invent Items-Passport       995,142          -         4,977,763         589,488         2,193,421      -       -     572,765      -           -   9,328,578
ELL         F3PCH86010          PURCHASING & CONTRACTS SUPPORT           -            -               -               -                 -        -        53       -        -           -          53
ELL         C6DB476323          RECABLE,EO,1605,R/P 2000' FAIL           -            -               -               -                 486      -       -         -        -           -         486
ELL         C6DB475801          RECABLE,EO,512,REPLACE UNDERGR           -            -               -               -             108,705      -       -         -        -           -     108,705
ELL         C6DB476195          RECABLE. EO, FEEDER 1603 INSTA           -            -               -               -               2,600      -       -         -        -           -       2,600
ELL         C6DB476196          RECABLE. EO, FEEDER 1603 INSTA           -            -               -               -             132,046      -       -         -        -           -     132,046
ELL         C6DB476197          RECABLE. EO, FEEDER 1603 INSTA           -            -               -               -              64,560      -       -         -        -           -      64,560
ELL         F3PCF99182          RECORDS MANAGEMENT                       -            -               -               -                 -        -        43       -        -           -          43
ELL         F3PCR10302          REGION CUSTOMER SERVICES - SOU           -            -               -               -                 -        -     2,035       -        -           -       2,035
ELL         F5PCZFCTRN          REGULATD NON-BACKBONE FIBER              -            -               201             -                 -        -       154       -        -           -         356
ELL         F3PCD10049          REGULATED RETAIL SYSTEMS - O&M           -            -               -               -                 -        -         1       -        -           -           1
ELL         C6PPTL7240          Reim10: L295 Marshall-Toomey             -            -               -               -                 -        -       -         -        -           -         -
ELL         C6PPTL7261          Reim10: L369 Gloria-Sharp                -            -               -               -                 -        -       -         -        -           -         -
ELL         C6PPTL7369          Reimb11: Alaska-Tiger                    -            -               322             -                 -        -       -         -        -           -         322
ELL         C6DB869514          REL,760AV,YNG,INSTALL 800A REC           -            -               -               -                 -        -       -         -        -           -         -
ELL         C6DB869547          RELIAB 713GI GN INSTALL 3 3PHA           -            -            13,740             -                 -        -       -         -        -           -      13,740
ELL         C6DB869567          RELIAB BR 325HR INSTALL INTELL           -            -               -               -                 -        -       -         -        -           -         -
ELL         C6DB869551          RELIAB GN 833GN RELOCATE AND I           -            -               -               -                 -        -       -         -        -           -         -
ELL         C6DB476144          RELIAB,EO,1205,RAISE 2 GRADE &           -            -               -               -               4,603      -       -         -        -           -       4,603
ELL         C6DB476006          RELIAB,EO,611,621,2345,2346,TR           -            -               -               -             155,030      -       -         -        -           -     155,030
ELL         C6PC449170          RELIABILITY PREVENTATIVE MAINT           -            -               -               -             849,787      -       -         -        -           -     849,787
ELL         C6DB476147          RELIAB-INSTALL NEW 750 AL COND           -            -               -               -              24,004      -       -         -        -           -      24,004
ELL         C6DB476159          RELIAB-INSTALL NEW 750 AL COND           -            -               -               -               8,010      -       -         -        -           -       8,010
ELL         C6PPTLK008          Relocate Derbigny - Tricou Lin           -            -               -               -                 379      -       -         -        -           -         379
ELL         C1PPFII043          Relocate Gretna Telecom Hub              -            -               -               -                 -        -   107,670       -        -           -     107,670
ELL         C6PPTSF411          Repaco Replace L717 relaying             -            -             3,205             -                 -        -       -         -        -           -       3,205
ELL         XMAR                Repair CEMS Equipment                 33,389          -             6,337             -                 -        -       -         -        -           -      39,726
ELL         XLAA                Repair Inst&Serv Air Comp Sys          3,773          -             7,531             -                 -        -       -         -        -           -      11,304
ELL         C6PPTSP451          Repapco - Pilot wire                     -            -             1,679             -                 -        -       -         -        -           -       1,679
ELL         C6PPTLRPH1          Repapco/Port H-GP Line Relocat           -            -            95,716             -                 -        -       -         -        -           -      95,716
ELL         C6PPTLP997          Repapco/Zellerbach - GP Line r           -            -            35,222             -                 -        -       -         -        -           -      35,222
ELL         C8PPTL5496          Replace Storm Damages                 15,812          -               -               -                 -        -       -         -        -           -      15,812
ELL         C6DB869629          REV 614CL PA INSTALL UG PRI. F           -            -               -               -                 -        -       -         -        -           -         -
ELL         C6DB869779          REV 732PE BR-INSTALL 11-100W.            -            -               615             -                 -        -       -         -        -           -         615
ELL         C6DB869512          REV 733PE BR INSTALL UG FACILI           -            -               -               -                 -        -       -         -        -           -         -
ELL         C6DB869456          REV BR OLOL HOSPITAL                     -            -               -               -                 -        -       -         -        -           -         -
ELL         C6DB869789          REV BR 303TI - INSTALL 1PH 7.6           -            -            46,158             -                 -        -       -         -        -           -      46,158
ELL         C6DB870033          REV BR 582EA INSTALL U.R.D.FAC           -            -            28,132             -                 -        -       -         -        -           -      28,132
ELL         C6DB869695          REV BR 724GR INSTALL U.R.D.FAC           -            -               -               -                 -        -       -         -        -           -         -
ELL         C6DB869882          REV BR 725GR INST. NEW FEEDER            -            -            29,604             -                 -        -       -         -        -           -      29,604
ELL         C6DB870047          REV BR 726GR INSTALL OVERHEAD            -            -            16,282             -                 -        -       -         -        -           -      16,282


                                                                                                                                                                                    Exhibit SBT-22
                                                                                                                                                                                2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                         18 of 23
                                                                                           Entergy Louisiana, LLC                                                                 Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                               2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                19 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                    Description         EAI            EEI         EGSLA             EMI             ENOI      EOI    ESI       ETI       SERI     SFI        TOTAL
ELL         C6DB869750          REV BR 726GR INSTALL U.R.D. FA             -          -           74,446                -             -        -         -         -      -           -      74,446
ELL         C6DB869509          REV BR 871GR INSTALL UG PRI. F             -          -              -                  -             -        -         -         -      -           -         -
ELL         C6DB869979          REV BR PECUE SITE                          -          -            9,276                -             -        -         -         -      -           -       9,276
ELL         C6DB869932          REV BR PINNACLE CASINO                     -          -           43,756                -             -        -         -         -      -           -      43,756
ELL         C6DB869429          REV BR SPANISH LAKES                       -          -              -                  -             -        -         -         -      -           -         -
ELL         C6DB870004          REV BR VILLAGE @ MADISON SQUAR             -          -            2,479                -             -        -         -         -      -           -       2,479
ELL         C6DB869988          REV BR VILLAS AT JAMESTOWN                 -          -           40,408                -             -        -         -         -      -           -      40,408
ELL         C6DB870026          REV BR WILLOWBROOK TOWNHOMES               -          -            3,280                -             -        -         -         -      -           -       3,280
ELL         C6DB869468          REV DS SUMMA CONDO'S                       -          -              -                  -             -        -         -         -      -           -         -
ELL         C6DB869770          REV DS CLEARLAKE SUBD. 4TH FIL             -          -           14,776                -             -        -         -         -      -           -      14,776
ELL         C6DB869518          REV DS NORTH OAKS HOSPITAL                 -          -              -                  -             -        -         -         -      -           -         -
ELL         C6DB869861          REV DS SANDLEWOOD                          -          -           33,871                -             -        -         -         -      -           -      33,871
ELL         C6DB869925          REV DS THE QUARTERS AT SATSUMA             -          -           24,328                -             -        -         -         -      -           -      24,328
ELL         C6DB869529          REV DS THREE LAKES SUBD.                   -          -           37,318                -             -        -         -         -      -           -      37,318
ELL         C6DB869583          REV DS WOODLAND CROSSING 8TH F             -          -              -                  -             -        -         -         -      -           -         -
ELL         C6DB869878          REV GN LAKE SUMMERSET                      -          -            5,408                -             -        -         -         -      -           -       5,408
ELL         C6DB869709          REV GN MAGNOLIAL SPRINGS                   -          -           60,169                -             -        -         -         -      -           -      60,169
ELL         C6DB870020          REV MT. CARMEL SUBD.                       -          -            1,635                -             -        -         -         -      -           -       1,635
ELL         C6DB870022          REV PA. SUGARMILL PLANTATION 6             -          -           42,980                -             -        -         -         -      -           -      42,980
ELL         C6DB475951          REV TL 1708 I/S 2 WP50-3A,2 TB             -          -              -                  -           8,154      -         -         -      -           -       8,154
ELL         C6DB476026          REV TL 413 I/S 500KVA 277/480              -          -              -                  -          12,669      -         -         -      -           -      12,669
ELL         C6DB476030          REV TU 1923 INSTALL 1000KVA 27             -          -              -                  -          19,457      -         -         -      -           -      19,457
ELL         C6DB475960          REV TU 2125 I/S 3 750 120/208              -          -              -                  -          60,478      -         -         -      -           -      60,478
ELL         C6DB476255          REV TUL 1703 UG TO SERVE ST. B             -          -              -                  -           4,230      -         -         -      -           -       4,230
ELL         C6DB475795          REV TUL 1703/04 UG JOB TO SERV             -          -              -                  -             -        -         -         -      -           -         -
ELL         C6DB476009          REV TUL 1704 PROVIDE UG SERVIC             -          -              -                  -          12,202      -         -         -      -           -      12,202
ELL         C6DB869995          REV ZA 330AL RECON. AND INST N             -          -           12,525                -             -        -         -         -      -           -      12,525
ELL         C6DB869994          REV ZA WINDSOR PLACE                       -          -           61,521                -             -        -         -         -      -           -      61,521
ELL         C6DB869626          REV,701ML,NIB,PROVIDE CUSTOMER             -          -             (140)               -             -        -         -         -      -           -        (140)
ELL         C6DB869976          REV,852MA,MAU,INSTALL 5 PADMOU             -          -           23,011                -             -        -         -         -      -           -      23,011
ELL         C6DB870014          REV,COT,871NI,INSTALL UNDERGRO             -          -            6,777                -             -        -         -         -      -           -       6,777
ELL         C6DB869922          REV,LAFAYETTE,743CR,INSTALL UG             -          -           44,055                -             -        -         -         -      -           -      44,055
ELL         C6DB869879          REV,MTN,760AV,INSTALL STREET L             -          -           10,442                -             -        -         -         -      -           -      10,442
ELL         C6DB869874          REV,MTN,760AV,INSTALL UNDERGRO             -          -           55,367                -             -        -         -         -      -           -      55,367
ELL         C6DB869384          REV,OPL,912SU,INSTALL UNDERGRO             -          -              -                  -             -        -         -         -      -           -         -
ELL         C6DB476408          REV_1705 OVERHEAD WORK FOR LAF             -          -              -                  -             152      -         -         -      -           -         152
ELL         C6DB476061          REV-BIENVILLE NET- T.V. EQUIP              -          -              -                  -           1,231      -         -         -      -           -       1,231
ELL         C6DB476059          REV-CIVIL-CBD-BIENVILLE NETWOR             -          -              -                  -             403      -         -         -      -           -         403
ELL         C6DB476023          REVENUE- CIVIL - DERBIGNY-FDR              -          -              -                  -             878      -         -         -      -           -         878
ELL         C6PC449060          REVENUE PRIVATE AREA LIGHTS                -          -              -                  -          11,039      -         -         -      -           -      11,039
ELL         C6PC849060          REVENUE PRIVATE AREA LIGHTS                -          -           59,306                -             -        -         -         -      -           -      59,306
ELL         C6PC149050          REVENUE STREET LIGHTS                      -          -              -                  -             -        -         -         -      -           -         -
ELL         C6PC349050          REVENUE STREET LIGHTS                      -          -              -                  -             -        -         -         -      -           -         -
ELL         C6PC849050          REVENUE STREET LIGHTS                      -          -           23,687                -             -        -         -         -      -           -      23,687
ELL         C6DB475761          REVENUE,EO,1202,RECONDUCTOR &              -          -              -                  -             -        -         -         -      -           -         -
ELL         C6DB476010          REVENUE,EO,1602,I/S U.G.CONDUI             -          -              -                  -             527      -         -         -      -           -         527
ELL         C6DB475863          REVENUE,EO,1610,I/S SW.GEAR &              -          -              -                  -             -        -         -         -      -           -         -
ELL         C6DB475977          REVENUE,EO,1612,I/S POLES,U.G              -          -              -                  -          24,327      -         -         -      -           -      24,327
ELL         C6DB476231          REVENUE,EO,2345, I/S AUTO TRAN             -          -              -                  -          19,825      -         -         -      -           -      19,825
ELL         C6DB476174          REVENUE,EO,2345,I/S AUTO TRANS             -          -              -                  -           2,030      -         -         -      -           -       2,030
ELL         C6DB476058          REVENUE,EO,621,SET 3PHS T.P. T             -          -              -                  -          32,666      -         -         -      -           -      32,666
ELL         C6DB476234          REVENUE,EO,623,I/S 167KVA BANK             -          -              -                  -          53,475      -         -         -      -           -      53,475


                                                                                                                                                                                  Exhibit SBT-22
                                                                                                                                                                              2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                       19 of 23
                                                                                           Entergy Louisiana, LLC                                                                Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                              2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                               20 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                       Description      EAI            EEI         EGSLA             EMI             ENOI      EOI    ESI      ETI       SERI     SFI        TOTAL
ELL         C6DB869767          REVENUE,ROANOKE,580LT,PROVIDE            -            -           64,575               -              -        -      -           -      -        -         64,575
ELL         C6DB167565          REVENUE: FAYETTEVILLE EXPRESS          4,616          -              -                 -              -        -      -           -      -        -          4,616
ELL         C6DB475528          REVENUE_ N.O. C.J. PEETE REDEV           -            -              -                 -              -        -      -           -      -        -            -
ELL         C6DB475878          REVENUE_N.O. C.J. PEETE REDEVE           -            -              -                 -              -        -      -           -      -        -            -
ELL         C6DB476092          REVENUE_N.O. LAFITTE REDEVELOP           -            -              -                 -           22,563      -      -           -      -        -         22,563
ELL         C6DB476155          REVENUE-CABLE PULLING - DERB-F           -            -              -                 -           23,364      -      -           -      -        -         23,364
ELL         C6DB476015          REVENUE-DERBIGNY-LCRC T.V.#201           -            -              -                 -            1,052      -      -           -      -        -          1,052
ELL         C6PPTSP584          Richard - Habetz bay                     -            -            6,478               -              -        -      -           -      -        -          6,478
ELL         C6PPTSG104          Richard Sub: Install 500kV POD           -            -          779,620               -              -        -      -           -      -        -        779,620
ELL         F5PCZY323N          ROUTINE SPILL REPONSE (CS-NOPS           -            -              -                 -           11,607      -      -           -      -        -         11,607
ELL         F4PCT95189          ROUTINE ST. LT. MAINT. FOR CNO           -            -              -                 -              -        -      -           -      -        -            -
ELL         C1PPRPRC10          RPC Pymt Proc - Brk Fx 2010              -            -              -                 -              -        -      515         -      -        -            515
ELL         C6PPTD3570          S.Grenada-Add Tillatoba LN Bay           -            -              -               2,245            -        -      -           -      -        -          2,245
ELL         F3PCW14172          SAFETY GROUP SERVICES                    -            -              -                 -              -        -      261         -      -        -            261
ELL         F5PPWE0450          Safety Recognition Program - S         7,609          -              435               -              -        -      -           -      -        -          8,045
ELL         F5PCSAFTEE          SAFTEY TRAINING LOADER ELECTRI           -            -               14               -               72      -      227         -      -        -            313
ELL         F5PCSAFTEG          SAFTEY TRAINING LOADER GAS CUS           -            -              -                 -              -        -      -           -      -        -            -
ELL         F3PPWE0375          SAIC Designated Srv for Fossil           -            -              -                 -              -        -        1         -      -        -              1
ELL         F3PCY31438          SALT DOME SUBSTATION, GULF STA           -            -              756               -              -        -      -           -      -        -            756
ELL         F3PCY31439          SANDY CREEK SUBSTATION, GULF S           -            -              691               -              -        -      -           -      -        -            691
ELL         F5PPSUPDIS          SC- Distribution Procurement             -            -              -                 -              -        -      -           -      -        -            -
ELL         F3PCY31442          SCENIC SUBSTATION, GULF STATES           -            -              691               -              -        -      -           -      -        -            691
ELL         C6PPTSF468          Scott Sub T4 Animal Mitigation           -            -              932               -              -        -      -           -      -        -            932
ELL         C6PPTSG204          Scott Sub: Upgrade 69kV Breake           -            -           73,507               -              -        -      -           -      -        -         73,507
ELL         C6PPTSF808          Sears replace arrestors                  -            -            2,482               -              -        -      -           -      -        -          2,482
ELL         F3PCFX2850          SECRETARIAT LEGAL SUPPORT                -            -              -                 -              -        -        0         -      -        -              0
ELL         C6PPTSF537          seventy second add mos to line           -            -            7,124               -              -        -      -           -      -        -          7,124
ELL         F3PCW51400          SFI FUEL OIL O&M                         -            -              -                 -              -        -      -           -      -     13,142       13,142
ELL         C6PPTSF630          Shenandoah brk 381F fail                 -            -           18,165               -              -        -      -           -      -        -         18,165
ELL         C6PPTSF606          Shenandoah replace RTU                   -            -           33,137               -              -        -      -           -      -        -         33,137
ELL         F3PCY30712          SHERWOOD FOREST SUBSTATION, NE           -            -              -                 -            1,744      -      -           -      -        -          1,744
ELL         C6PPTL6969          Shield Rep: Devil Swamp-Port H           -            -           12,864               -              -        -      -           -      -        -         12,864
ELL         F3PCTDTR08          SKILLS TRAINING - LOUISIANA EL           -            -              -                 -              -        -   26,633         -      -        -         26,633
ELL         C6DB869794          SL BR 445OK INSTALL 15 UG STRE           -            -           10,143               -              -        -      -           -      -        -         10,143
ELL         C6PPDW741N          SmartSynch Meters ENOI                   -            -              -                 -            2,368      -      -           -      -        -          2,368
ELL         C6PPDW741G          SmartSynch Meters LA EGSL                -            -           57,394               -              -        -      -           -      -        -         57,394
ELL         F3PC9095X1          SOUTHPORT SUB.TOJOLIET SUB.              -            -              -                 -            1,099      -      -           -      -        -          1,099
ELL         C6PPTSF506          Southwood rep ct's south bus             -            -            1,287               -              -        -      -           -      -        -          1,287
ELL         C5DB475780          SPAIN-N GALVEZ TO N MIRO                 -            -              -                 -              -        -      -           -      -        -            -
ELL         C6PPSP0014          SPO Ouachita Elec Meter Common           -            -              -                 -              -        -      -           -      -        -            -
ELL         C6PPSP0015          SPO Ouachita Elec Meter Unit 1           -            -              -                 -              -        -      -           -      -        -            -
ELL         C6PPSP0016          SPO Ouachita Elec Meter Unit 2           -            -              -                 -              -        -      -           -      -        -            -
ELL         C6PPSP0019          SPO Ouachita Elec Meter Unit 3           -            -              132               -              -        -      -           -      -        -            132
ELL         C6PPSP0030          SPO Ouachita Fuel Meter Common           819          -              -                 -              -        -      -           -      -        -            819
ELL         F3PCD10033          SSS PRELIMINARY PLANNING, SCOP           -            -              -                 -              -        -        0         -      -        -              0
ELL         C6PPTSF150          St Gabriel-Upgrade Wintz Line            -            -              -                 -              -        -      -           -      -        -            -
ELL         F3PCY31471          STARHILL SUBSTATION, GULF STAT           -            -              756               -              -        -      -           -      -        -            756
ELL         C6PPTSK585          Stauffer:Install Resistors for           -            -            7,590               -              -        -      -           -      -        -          7,590
ELL         C7PPSJ8417          STM DMG EGSL 6/4/11 - 6/9/11             -            -           43,676               -              -        -      -           -      -        -         43,676
ELL         C7PPSJ4085          STM DMG TS BONNIE LA DIST OPS            -            -              -                 -           10,049      -      -           -      -        -         10,049
ELL         C7PPSJ8399          STM DMG TS BONNIE LA DIST OPS            -            -              970               -              -        -      -           -      -        -            970
ELL         C7PPSJ1196          STORM DL ARK DIST EAI 06/10/09           -            -              -                 -              -        -      -           -      -        -            -


                                                                                                                                                                                 Exhibit SBT-22
                                                                                                                                                                             2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                      20 of 23
                                                                                           Entergy Louisiana, LLC                                                                     Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                                   2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                    21 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                       Description      EAI            EEI         EGSLA             EMI             ENOI      EOI    ESI         ETI         SERI     SFI        TOTAL
ELL         C7PPSJ1235          STORM DL ARK DIST EAI 07/11/10        27,145          -              -                -               -        -         -           -        -           -      27,145
ELL         C7PPSJ1250          STORM DL EAI DIST 4/19/11-4/24       303,033          -              -                -               -        -         -           -        -           -     303,033
ELL         C7PPSJ8397          Storm Dmg EGSI 1/5/10 - 1/9/10           -            -              -                -               -        -         -           -        -           -         -
ELL         C7PPSJ4083          STORM DMG ENOI 1/15 -1/18/10             -            -              -                -               -        -         -           -        -           -         -
ELL         C7PPSJ4080          STORM DMG ENOI 12/12 - 12/15/0           -            -              -                -               -        -         -           -        -           -         -
ELL         C7PPSJ2462          STORM DMG LA DIST ELL 1/8/11 I           -            -              -                -               -        -         343         -        -           -         343
ELL         C7PPSJ8403          STORM DMG LA DIST OPS EGSI 6/7           -            -            3,409              -               -        -         -           -        -           -       3,409
ELL         C7PPSJ4088          STORM DMG LA DIST OPS ENOI ISS           -            -              -                -             2,547      -         -           -        -           -       2,547
ELL         C7PPSJ4089          STORM DMG LA DIST OPS ENOI ISS           -            -              -                -               814      -         -           -        -           -         814
ELL         C7PPSJ4084          STORM DMG LA DIST OPS ENOI-5/1           -            -              -                -               -        -         -           -        -           -         -
ELL         C8PPTL7416          Storm6411: Nelson-Richard                -            -            7,525              -               -        -         -           -        -           -       7,525
ELL         C6PC849106          STREET LIGHTING MAINT BLANKET            -            -          132,088              -               -        -         -           -        -           -     132,088
ELL         C6PPTSA703          Strong, rpl fld B0853 MOD 115k         9,232          -              -                -               -        -         -           -        -           -       9,232
ELL         F5PCZSDEPT          SUPERVISION & SUPPORT - SUPPLY           -            -              -                -               -        -         379         -        -           -         379
ELL         F3PPFX3685          Supply Chain Applications Supp           -            -              -                -               -        -           8         -        -           -           8
ELL         F5PCSCMMOM          SUPPLY CHAIN MATERIALS MGMNT O         7,710          -           20,939           33,996          13,855      -         -            86      -           -      76,586
ELL         C6PPTL7246          SW10: L13 Compton-Elton                  -            -              -                -               -        -         -           -        -           -         -
ELL         C6PPTL4222          SW10: L86 Pauger-Midtown                 -            -              -                -               -        -         -           -        -           -         -
ELL         C6PPTL4223          SW10: L90 Ave C.-Midtown                 -            -              -                -               -        -         -           -        -           -         -
ELL         C6PPTL7359          SW11: Gloria-Denham Springs              -            -           75,957              -               -        -         -           -        -           -      75,957
ELL         C6PPTL7363          SW11: Gloria-Sharp                       -            -           31,168              -               -        -         -           -        -           -      31,168
ELL         C6PPTL7324          SW2011: L13 Compton-Elton                -            -           61,339              -               -        -         -           -        -           -      61,339
ELL         C6PPTSF285          Swan 278F replace DPU                    -            -            3,225              -               -        -         -           -        -           -       3,225
ELL         F3PCY31481          SWAN SUBSTATION, GULF STATES L           -            -              346              -               -        -         -           -        -           -         346
ELL         C6PPWS0534          System Planning Pet Coke Repow           -            -              -                -               -        -         -           -        -           -         -
ELL         C6PPERG205          Systemwide Ergonomics Capital            -            -              246              -               -        -         -           -        -           -         246
ELL         C6PPERG206          Systemwide Ergonomics Capital            -            -              -                135             -        -         -           -        -           -         135
ELL         C6PC349703          TACTICS: TARGET LINE DEVICES             -            -              -                -               -        -         -           -        -           -         -
ELL         C6PC449703          TACTICS: TARGET LINE DEVICES             -            -              -                -             1,484      -         -           -        -           -       1,484
ELL         C6PC849703          TACTICS: TARGET LINE DEVICES             -            -           15,910              -               -        -         -           -        -           -      15,910
ELL         C6PC149708          TACTICS: TARGETED CIRCUITS/FEE           315          -              -                -               -        -         -           -        -           -         315
ELL         C6PC449708          TACTICS: TARGETED CIRCUITS/FEE           -            -              -                -             5,599      -         -           -        -           -       5,599
ELL         C6PC849708          TACTICS: TARGETED CIRCUITS/FEE           -            -           28,166              -               -        -         -           -        -           -      28,166
ELL         C6DB869948          TARG BR 387GL UPGRADE FEEDER             -            -           27,621              -               -        -         -           -        -           -      27,621
ELL         C6DB869541          TARG BR 726GR INST. ALT AT L17           -            -              -                -               -        -         -           -        -           -         -
ELL         C6DB869542          TARG BR 726GR REPL. CONTROLS A           -            -              -                -               -        -         -           -        -           -         -
ELL         C6DB475745          TARG TL 2026 CPTRAC# TU10-009T           -            -              -                -             4,189      -         -           -        -           -       4,189
ELL         C6DB476292          TARG TU 2013 IMPROVEMENT TO FE           -            -              -                -             3,696      -         -           -        -           -       3,696
ELL         C6DB476296          TARG TU 2027 RELIABILITY WORK-           -            -              -                -            66,746      -         -           -        -           -      66,746
ELL         C6DB771280          TARGETED CIRCUIT 333NC                   -            -              -                -               -        -         -           253      -           -         253
ELL         F3PPD10150          TaxWare Support                          -            -              -                -               -        -           6         -        -           -           6
ELL         F5PCZZ4040          TEAMSHARE INCENTIVE COMPENSATI        26,674          335         10,646              174           9,445      -         141          78      -           -      47,494
ELL         C6PPTSF507          tejac replace pin and cap on s           -            -              -                -               -        -         -           -        -           -         -
ELL         F3PCY31484          TEJAS CO SUBSTATION, GULF STAT           -            -            2,537              -               -        -         -           -        -           -       2,537
ELL         E2PPSJ1221          T-Grid Storm Damage EAI 1/26/1           -            -              -                -               -        -         -           -        -           -         -
ELL         F5PPCOPPER          Theft of Copper Wire Transmiss           -            -           11,255              -               -        -         -           -        -           -      11,255
ELL         C6PPTSF236          Thomas replace capacitor bank            -            -           21,186              -               -        -         -           -        -           -      21,186
ELL         C6PPTSF356          Thomas replace failed bkr 905f           -            -              -                -               -        -         -           -        -           -         -
ELL         C6PPTSF587          Thomas replace failed S&C swit           -            -           10,142              -               -        -         -           -        -           -      10,142
ELL         C6PPTLG001          Thompson Creek 138kV DEMCO POD           -            -           26,573              -               -        -         -           -        -           -      26,573
ELL         C6PPTSF602          Tiger add D400S processor                -            -            8,941              -               -        -         -           -        -           -       8,941
ELL         C6PPTSF525          Tiger replace failed fans t1             -            -              -                -               -        -         -           -        -           -         -


                                                                                                                                                                                      Exhibit SBT-22
                                                                                                                                                                                  2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                           21 of 23
                                                                                           Entergy Louisiana, LLC                                                                    Exhibit SBT-22
                                                                                Affiliate Per Book Billings by Project/Activity                                                  2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                   22 of 23
                                                                                              Amounts in Dollars
  Billing
Company      Project/Activity                       Description      EAI           EEI          EGSLA             EMI             ENOI      EOI      ESI      ETI       SERI       SFI        TOTAL
ELL         C6PPTSF235          Tiger replace breaker 14325              -            -            6,452                -             -        -        -           -      -             -       6,452
ELL         C6PPTSF370          Tiger replace cap bank and rel           -            -            2,910                -             -        -        -           -      -             -       2,910
ELL         C6PPTL7385          Tools11: Procurement for Line            -            -           15,197                -             -        -        -           -      -             -      15,197
ELL         C7PPSJ1226          TORNADOES DL ARK DIST EAI 04/3           -            -              -                  -             -        -        -           -      -             -         -
ELL         C7PPSJ1251          TORNADOES DL EAI DIST 4/25/11        205,428          -              -                  -             -        -        -           -      -             -     205,428
ELL         E1PCR73457          TRAINING & PROCESS IMPROVEMENT           -            -              -                  -             -        -         28         -      -             -          28
ELL         E2PPSJ1188          Trans. EAI Ice Storm 1/26/2009           -            -              -                  -             -        -        -           -      -             -         -
ELL         F3PCF74195          TRANSMISSION APPLICATION SUPPO           -            -              -                  -             -        -          0         -      -             -           0
ELL         STPCTA0527          TRANSMISSION CAPITAL SUSPENSE            -            -              -                  -             -        -      3,219         -      -             -       3,219
ELL         F3PCTDDS24          TRANSPORTATION- ELI                      -            -              -                  -             -        -        -           -      -             -         -
ELL         F3PCT53062          TRANSPORTATION SERVICES                  -            -              -                  -             -        -        250         -      -             -         250
ELL         F3PCF23428          TREASURY SYSTEMS                         -            -              -                  -             -        -          9         -      -             -           9
ELL         F3PCY30773          TRICOU SUBSTATION, NEW ORLEANS           -            -              -                  -             857      -        -           -      -             -         857
ELL         C6PPRA1255          Tricou: Replace 23T4-6                   -            -              -                  -          10,460      -        -           -      -             -      10,460
ELL         C6PPRA1311          Tricou:Add Feeder Breaker (234           -            -              -                  -          44,336      -        -           -      -             -      44,336
ELL         C6PPRA1296          Tricou:Feeders 2347,2325 Insta           -            -              -                  -          48,129      -        -           -      -             -      48,129
ELL         C6PPTSF735          Trousdale failed VCB 461F                -            -              471                -             -        -        -           -      -             -         471
ELL         C8PPKBN534          Tulane Ave. Construct New Ware           -            -              -                  -           7,522      -        -           -      -             -       7,522
ELL         F3PCY31591          TURNERVILLE SUBSTATION, GULF S           -            -              346                -             -        -        -           -      -             -         346
ELL         C6DB869967          UGC BR RECABLE INTERLINE                 -            -           10,929                -             -        -        -           -      -             -      10,929
ELL         C6DB870041          UGC BR RECABLE CALAIS OFFICE P           -            -           14,461                -             -        -        -           -      -             -      14,461
ELL         C6DB869796          UGC BR RECABLE PERKINS VILLAGE           -            -            9,056                -             -        -        -           -      -             -       9,056
ELL         C6DB869849          UGC BR RECABLE S. CHOCTAW                -            -            4,460                -             -        -        -           -      -             -       4,460
ELL         C6DB869580          UGC BR RECABLE SUNBELT                   -            -              -                  -             -        -        -           -      -             -         -
ELL         C6DB869915          UGC BR. RECABLE ST. JAMES PLA            -            -           16,245                -             -        -        -           -      -             -      16,245
ELL         F3PCFCQUNX          UNIX SERVERS                             -            -              -                  -             -        -        675         -      -             -         675
ELL         C6PPTLACJ1          Upgrade Addis to Cajun line se           -            -           44,591                -             -        -        -           -      -             -      44,591
ELL         F3PPE9974S          Utl ECI Continuing Improve ESI           -            -              -                  -             -        -         14         -      -             -          14
ELL         F3PCY30785          VALENCE SUBSTATION, NEW ORLEAN           -            -              -                  -             -        -        -           -      -             -         -
ELL         F3PPZW5880          VAR Testing Preparation                1,990          -              -                  -             -        -        -           -      -             -       1,990
ELL         C6PPTD3272          Voice Recorder - WestMonroeTOC           -            -              -                  -             -        -        -           -      -             -         -
ELL         C6PPTSF282          Ward Creek 247F replace DPU              -            -            3,225                -             -        -        -           -      -             -       3,225
ELL         C6PPTSF399          Ward Creek enable UF 248F                -            -              -                  -             -        -        -           -      -             -         -
ELL         C6PPTSF503          Ward Creek repl failed battery           -            -              -                  -             -        -        -           -      -             -         -
ELL         C6PPTSF279          Ward Creek replace DPU 245F              -            -            2,048                -             -        -        -           -      -             -       2,048
ELL         C6PPTSF281          Ward Creek replace DPU 246F              -            -            2,048                -             -        -        -           -      -             -       2,048
ELL         F3PPM08001          WATERFORD 3 GENERAL SUPPORT           37,555       32,037        209,073                -             -     39,464      -           -    2,561           -     320,690
ELL         C6PPTSF594          Waterloo add oil filter to T2            -            -            7,582                -             -        -        -           -      -             -       7,582
ELL         F3PCY31515          WATERLOO SUBSTATION, GULF STAT           -            -              378                -             -        -        -           -      -             -         378
ELL         F5PCD10093          WEB DEVELOPMENT SUPPORT                  -            -              -                  -             -        -          1         -      -             -           1
ELL         C6PPTSF257          Weiner install D20                       -            -              398                -             -        -        -           -      -             -         398
ELL         C6PPTSF527          Weiner rep bkr330f and charger           -            -              -                  -             -        -        -           -      -             -         -
ELL         F3PCY31517          WEINER SUBSTATION, GULF STATES           -            -            3,080                -             -        -        -           -      -             -       3,080
ELL         C6PPTSG202          Wells: Install 500kV Terminal            -            -           93,554                -             -        -        -           -      -             -      93,554
ELL         F3PCR73382          West Monroe Customer Service C           -            -              -                  -             -        -        -           -      -             -         -
ELL         C6PPTSF597          Westdale install oil filter t2           -            -            6,734                -             -        -        -           -      -             -       6,734
ELL         C6PPTSF523          Westdale replace failed fans T           -            -              -                  -             -        -        -           -      -             -         -
ELL         F3PCY31520          WESTDALE SUBSTATION, GULF STAT           -            -              691                -             -        -        -           -      -             -         691
ELL         F3PPZG2811          WG2 Turbine Outage O+M                   -            -           36,019                -             -        -        -           -      -             -      36,019
ELL         F3PPZW7422          WGC-Willow Glen Life Extension           -            -              -                  -             -        -        -           -      -             -         -
ELL         C6PPTLF004          WG-Wintz, Install L718 @ Wintz           -            -               21                -             -        -        -           -      -             -          21
ELL         C6PPTSF255          Wilbert failed relay panel               -            -              -                  -             -        -        -           -      -             -         -


                                                                                                                                                                                     Exhibit SBT-22
                                                                                                                                                                                 2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                          22 of 23
                                                                                          Entergy Louisiana, LLC                                                                       Exhibit SBT-22
                                                                               Affiliate Per Book Billings by Project/Activity                                                     2011 TX Rate Case
                                                                              For the Twelve Months Ended, June 30, 2011                                                                      23 of 23
                                                                                             Amounts in Dollars
  Billing
Company      Project/Activity                      Description        EAI         EEI          EGSLA             EMI             ENOI        EOI      ESI       ETI       SERI       SFI       TOTAL
ELL         C6PPTSF237          Wilbert replace capacitor bank             -         -             3,015             -                 -        -           -       -        -          -          3,015
ELL         C6PPTSWBS1          Wilbert Sub - Addis-BC 230_Upg             -         -            12,799             -                 -        -           -       -        -          -         12,799
ELL         C6PPTSP549          Willow Glen 500 kV                         -         -               226             -                 -        -           -       -        -          -            226
ELL         C6PPTSF827          Willow Glen fans and pumps 500             -         -            13,185             -                 -        -           -       -        -          -         13,185
ELL         C6PPTSF550          willow glen repl switches 1301             -         -             7,158             -                 -        -           -       -        -          -          7,158
ELL         C6PPTSF549          Willow Glen replace failed swi             -         -             7,158             -                 -        -           -       -        -          -          7,158
ELL         F3PCY31527          WILLOW GLEN SUBSTATION, GULF S             -         -             2,109             -                 -        -           -       -        -          -          2,109
ELL         C6PPTSF524          Willow Glen t9318 &t9319 fans              -         -               -               -                 -        -           -       -        -          -            -
ELL         C6PPTSK281          Willow Glen: Replace Breakers              -         -           507,639             -                 -        -           -       -        -          -        507,639
ELL         C6PPTL5099          Willow Glen-Conway New 230kV L             -         -             3,728             -                 -        -           -       -        -          -          3,728
ELL         C6PPTSF149          Willow Glen-Upgrade L718 Relay             -         -               -               -                 -        -           -       -        -          -            -
ELL         C7PPSJ1214          WINTER STORM DL EAI DIST 01/26         (39,417)      -               -               -                 -        -           -       -        -          -        (39,417)
ELL         C7PPSJ8409          WINTER STORM DMG LA 2/3 TO 2/5             -         -            19,027             -                 -        -           -       -        -          -         19,027
ELL         C6PPTLF003          Wintz-St Gabriel,Install L728@             -         -               192             -                 -        -           -       -        -          -            192
ELL         C6PPTL7260          Wood10: L312 Livonia-Wilbert               -         -            12,225             -                 -        -           -       -        -          -         12,225
ELL         C6PPTL7326          Wood11: L395 Willow Glen-Harel             -         -            44,210             -                 -        -           -       -        -          -         44,210
ELL         F3PCN20520          WORK MANAGEMENT SYSTEM (WMS) M             -         -               -               -                 -        -           3       -        -          -              3
ELL         C6PPTL7234          WP10: L296 Orange-Nelson                   -         -               571             -                 -        -         -         -        -          -            571
ELL         C6PPTL7329          WP11: L249 Meaux-Scott                     -         -             3,887             -                 -        -         -         -        -          -          3,887
ELL         C6PPTL7334          WP2011: L380 Capitol-Northdale             -         -             5,105             -                 -        -         -         -        -          -          5,105
ELL         C6PPTL7333          WP2011: L706 Belfair-Northdale             -         -            24,036             -                 -        -         -         -        -          -         24,036
ELL         C6PPTL7338          WP2011:L254 LCB-Colonial Welsh             -         -            25,103             -                 -        -         -         -        -          -         25,103
ELL         C6PPTL7335          WP2011:L378 Capitol-Louisiana              -         -            12,206             -                 -        -         -         -        -          -         12,206
ELL         C6PPDSF010          Youngsville Sub Land Purchase              -         -               439             -                 -        -         -         -        -          -            439
ELL         C6PPDSF011          Youngsville-New 138/13.2kV Sub             -         -           933,568             -                 -        -         -         -        -          -        933,568
ELL         C6PPTSF231          Zachary repl ls sw with S&C                -         -               -               -                 -        -         -         -        -          -            -
ELL         C6PPTSF342          Zachary replace failed bkr 827             -         -               -               -                 -        -         -         -        -          -            -
ELL         C6PPTSF284          Zoar 718F replace DPU relay                -         -             5,472             -                 -        -         -         -        -          -          5,472
ELL         F3PCY31536          ZOAR SUBSTATION, GULF STATES L             -         -             1,146             -                 -        -         -         -        -          -          1,146
                                                                     5,099,316    47,715      20,361,227         634,939         8,644,097   39,417   298,132   375,755    2,474     13,127   35,516,200




                                                                                                                                                                                       Exhibit SBT-22
                                                                                                                                                                                   2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                            23 of 23
                                                                                            Entergy Mississippi, Inc.                                                           Exhibit SBT-23
                                                                                 Affiliate Per Book Billings by Project/Activity                                            2011 TX Rate Case
                                                                                For the Twelve Months Ended, June 30, 2011                                                               1 of 5
                                                                                               Amounts in Dollars
 Billing
Company     Project/Activity                    Description          EAI           EGSLA            ELL              EEI           ENOI   EOI    ESI       ETI       SERI     SFI       TOTAL
EMI        C1PPFD7287          GAS SCADA Busn DR in Baton Rou            -             -                -                  -         -       -      788        -        -       -            788
EMI        C1PPFI7287          Dist-Gas SCADA Replacement                -             -                -                  -         -       -    2,851        -        -       -          2,851
EMI        C1PPFIB175          Strategic 1/0 DCS Rplmt 2010              -             -                -                  -         -       -   21,043        -        -       -         21,043
EMI        C1PPFIB203          21GTX Replacement 2011                    -             -                -                  -         -       -    4,535        -        -       -          4,535
EMI        C1PPFIB211          Integrated Voice Solutions-PBX            -             -                -                  -         -       -    7,591        -        -       -          7,591
EMI        C1PPFIB213          UPS Coverage Enhancement 2010             -             -                -                  -         -       -       -         -        -       -            -
EMI        C1PPFIB74A          Distributed Network Upgrades 2            -             -                -                  -         -       -    4,291        -        -       -          4,291
EMI        C1PPFII033          Jackson/LR to Jackson DWDM                -             -                -                  -         -       -       -         -        -       -            -
EMI        C1PPFII043          Relocate Gretna Telecom Hub               -             -                -                  -         -       -    5,349        -        -       -          5,349
EMI        C1PPFII056          Backbone Ovebld Expnsn North D            -             -                -                  -         -       -   48,669        -        -       -         48,669
EMI        C1PPFII061          Video Conferencing Expansion              -             -                -                  -         -       -      557        -        -       -            557
EMI        C1PPFII26B          CFI-Jackson Data Center Buildi            -             -                -                  -         -       -       -         -        -       -            -
EMI        C1PPFII26C          CFI-Jackson IT Equipment                  -             -                -                  -         -       -     (445)       -        -       -           (445)
EMI        C1PPFII26P          CFI-Jackson TelecomApps-Call C            -             -                -                  -         -       -       -         -        -       -            -
EMI        C1PPFII26W          CFI Jackson - Repl Gretna Voic            -             -                -                  -         -       -    5,722        -        -       -          5,722
EMI        C1PPFII62P          IVS-PBX Replacement                       -             -                -                  -         -       -    7,047        -        -       -          7,047
EMI        C6DB167938          TACTICS:TARGET DEVICE 8303N,SE            998           -                -                  -         -       -       -         -        -       -            998
EMI        C6DB167986          REPLACE B/O UG PRIMARY AND SPL            223           -                -                  -         -       -       -         -        -       -            223
EMI        C6DB168272          IMPROVE: DEWITT SUBSTATION IM             587           -                -                  -         -       -       -         -        -       -            587
EMI        C6DB275993          TARGETED CIRCUIT N0958                    -             -                -                  -         -       -       -         -        -       -            -
EMI        C6DB276002          LOAD WINNSBORO N1203 CONVERT F            -             -             49,815                -         -       -       -         -        -       -         49,815
EMI        C6DB276095          REV/N1008 TOWN OF DELHI WATER             -             -             13,721                -         -       -       -         -        -       -         13,721
EMI        C6DB276096          HWY/N1053 RELOCATE FACILITIES             -             -                -                  -         -       -       -         -        -       -            -
EMI        C6DB276128          REV/N1005 DENBURY RESOURCES-55            -             -              3,352                -         -       -       -         -        -       -          3,352
EMI        C6DB276182          REV N3005 SERVICE TO PLUM TREE            -             -              4,227                -         -       -       -         -        -       -          4,227
EMI        C6DB276302          IMPROVE, DELHI, N1005, RECONDU            -             -             83,845                -         -       -       -         -        -       -         83,845
EMI        C6DB276307          BKBONE, Winnsboro, N2903, 2011            -             -              3,701                -         -       -       -         -        -       -          3,701
EMI        C6DB276399          REV/N1055 INSTALL SERVICE TO 2            -             -              5,611                -         -       -       -         -        -       -          5,611
EMI        C6DB770685          REMOVE OLD ANCHORS DUE TO IKE.            -             -                -                  -         -       -       -         -        -       -            -
EMI        C6DB771057          HU10-027C - INSTALL SINGLE PHA            -             -                -                  -         -       -       -       1,163      -       -          1,163
EMI        C6DB869962          IMP,760AV,MIL,RECONDUCTOR 4 MI            -            294               -                  -         -       -       -         -        -       -            294
EMI        C6PC149000          DISTB LINES REVENUE BLANKET NO            -             -                -                  -         -       -       -         -        -       -            -
EMI        C6PC149020          DIST. LINES REVENUE BLANKET -             763           -                -                  -         -       -       -         -        -       -            763
EMI        C6PC149103          DISTB. LINES IMP BLANKET-OTHER            714           -                -                  -         -       -       -         -        -       -            714
EMI        C6PC149104          DL BATCH JOB FOR FAILURE REPLA         (2,009)          -                -                  -         -       -       -         -        -       -         (2,009)
EMI        C6PC149120          JOINT USE - BELL                          -             -                -                  -         -       -       -         -        -       -            -
EMI        C6PC149140          DL DESIGN JOBS - EMERGENCY REP            606           -                -                  -         -       -       -         -        -       -            606
EMI        C6PC149180          DISTRIBUTION TRUCK STOCK                1,024           -                -                  -         -       -       -         -        -       -          1,024
EMI        C6PC149703          TACTICS: TARGET LINE DEVICES              613           -                -                  -         -       -       -         -        -       -            613
EMI        C6PC149706          ENTERGY RENEWAL - LINE MAINTEN          3,284           -                -                  -         -       -       -         -        -       -          3,284
EMI        C6PC249000          DIST. LINES REVENUE BLANKET -             -             -             97,605                -         -       -       -         -        -       -         97,605
EMI        C6PC249020          DIST. LINES REVENUE BLANKET -             -             -            281,179                -         -       -       -         -        -       -        281,179
EMI        C6PC249100          DISTB LINES IMP BLANKET-POLE R            -             -                  74               -         -       -       -         -        -       -              74
EMI        C6PC249103          DISTB LINES IMP BLANKET-OTHER             -             -              5,335                -         -       -       -         -        -       -          5,335
EMI        C6PC249104          DL BATCH JOBS FOR FAILURE REPL            -             -             33,896                -         -       -       -         -        -       -         33,896
EMI        C6PC249108          NON-MANDATED RELOCATIONS ELL              -             -              2,806                -         -       -       -         -        -       -          2,806
EMI        C6PC249120          JOINT USE - BELL                          -             -              3,324                -         -       -       -         -        -       -          3,324
EMI        C6PC249150          NON-TARGET CIRCUIT BACKBONE IM            -             -             58,470                -         -       -       -         -        -       -         58,470
EMI        C6PC249180          DISTRIBUTION TRUCK STOCK                  -             -            146,915                -         -       -       -         -        -       -        146,915
EMI        C6PC249703          TACTICS: TARGET LINE DEVICES              -             -             23,893                -         -       -       -         -        -       -         23,893
EMI        C6PC249705          DIST EQUIPMENT MAINTENAN ELI              -             -                  70               -         -       -       -         -        -       -              70


                                                                                                                                                                                Exhibit SBT-23
                                                                                                                                                                            2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                       1 of 5
                                                                                           Entergy Mississippi, Inc.                                                              Exhibit SBT-23
                                                                                Affiliate Per Book Billings by Project/Activity                                               2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                  2 of 5
                                                                                              Amounts in Dollars
 Billing
Company     Project/Activity                     Description         EAI          EGSLA            ELL              EEI           ENOI     EOI      ESI      ETI       SERI     SFI       TOTAL
EMI        C6PC249706          ENTERGY RENEWAL - LINE MAINTEN            -            -                -                  -          -        -        -         -        -       -            -
EMI        C6PC249708          TACTICS: TARGETED CIRCUITS/FEE            -            -                -                  -          -        -        -         -        -       -            -
EMI        C6PC449104          DL BATCH JOBS FOR FAILURE REPL            -            -                -                  -          -        -        -         -        -       -            -
EMI        C6PC449108          NON-MANDATED RELOCATIONS ENOI             -            -                -                  -          255      -        -         -        -       -            255
EMI        C6PC849020          DIST. LINES REVENUE BLANKET -             -          1,804              -                  -          -        -        -         -        -       -          1,804
EMI        C6PC849060          REVENUE PRIVATE AREA LIGHTS               -            -                -                  -          -        -        -         -        -       -            -
EMI        C6PC849104          DL BATCH JOBS FOR FAILURE REPL            -          1,160              -                  -          -        -        -         -        -       -          1,160
EMI        C6PC849106          STREET LIGHTING MAINT BLANKET             -          2,613              -                  -          -        -        -         -        -       -          2,613
EMI        C6PP149141          DL Repair Public Inflicted Dam          2,822          -                -                  -          -        -        -         -        -       -          2,822
EMI        C6PP249360          Distr Avian Protection Pgm ELL            -            -                194                -          -        -        -         -        -       -            194
EMI        C6PP749114          Distr Lines Failures Blanket T            -            -                -                  -          -        -        -         393      -       -            393
EMI        C6PP749713          D-Lines TACTICS Target Line De            -            -                -                  -          -        -        -         566      -       -            566
EMI        C6PPAMIN03          ENO AMI: Information Technolog            -            -                -                  -        1,392      -        -         -        -       -          1,392
EMI        C6PPAMIN05          ENO AMI: Meter Purchase & Inst            -            -                -                  -          -        -        120       -        -       -            120
EMI        C6PPDW010A          2010 Cap Tools D-Line Arkansas          1,104          -                -                  -          -        -        -         -        -       -          1,104
EMI        C6PPDW010L          2010 Cap Tools D-Line ELL                 -            -              1,104                -          -        -        -         -        -       -          1,104
EMI        C6PPDW010T          2010 Cap Tools/Equip Texas D-L            -            -                -                  -          -        -        -       1,104      -       -          1,104
EMI        C6PPERG204          Systemwide Ergonomics Capital             -            -                947                -          -        -        -         -        -       -            947
EMI        C6PPFIB20C          NS ANO PBX                                -            -                -                  -          -        -      1,259       -        -       -          1,259
EMI        C6PPN32598          Purchase Computer Equipment -             -            -                -                  -          -      2,362      -         -        -       -          2,362
EMI        C6PPN32721          Grand Gulf Heavy Haul Path Mod            -            -                -                  -          -        203      -         -        -       -            203
EMI        C6PPN32731          `EPU - Radial Well Addition (#            -            -                -                  -          -     18,174      -         -        -       -         18,174
EMI        C6PPRA1180          McKnight:Replace 500kv Switch             -          1,728              -                  -          -        -        -         -        -       -          1,728
EMI        C6PPRA1209          Leeville:Replace S5753                    -            -              1,200                -          -        -        -         -        -       -          1,200
EMI        C6PPSHOPLA          Capture Transf Shop Cost LA               -            -                278                -          -        -        -         -        -       -            278
EMI        C6PPTD3269          Voice Recorder - Jackson DOC              -            -                -                  -          -        -        -         -        -       -            -
EMI        C6PPTD3270          Voice Recorder - Jackson TOC              -            -                -                  -          -        -        -         -        -       -            -
EMI        C6PPTD3306          SMP FRONTEND EQUIP-BATON ROUGE            -          6,465              -                  -          -        -        -         -        -       -          6,465
EMI        C6PPTGA098          ELD EHV Rplc 500kV B9207 ABSw             852          -                -                  -          -        -        -         -        -       -            852
EMI        C6PPTL4492          Calhoun: Build new 115 kV line            -            -                292                -          -        -        -         -        -       -            292
EMI        C6PPTL4552          Fund10: L160 Little Gypsy-Madi            -            -                435                -          -        -        -         -        -       -            435
EMI        C6PPTL5430          +Lowe's - Line Relocation                 -            -                -                  -          -        -        -         -        -       -            -
EMI        C6PPTL5503          Mabelvale - Mayflower, Repl 7           2,198          -                -                  -          -        -        -         -        -       -          2,198
EMI        C6PPTL7175          Sterlington-IPCO 115: Upgrade             -            -              7,290                -          -        -        -         -        -       -          7,290
EMI        C6PPTL7176          IPCO-Bastrop 115: Upgrade Line            -            -              4,991                -          -        -        -         -        -       -          4,991
EMI        C6PPTL7177          Bastrop-Log Cabin 115: Upgr Li            -            -              9,018                -          -        -        -         -        -       -          9,018
EMI        C6PPTL7178          WalnutGrove-Swartz 115: Upgr L            -            -                499                -          -        -        -         -        -       -            499
EMI        C6PPTL7179          Frostkraft-Rilla 115: Upgr Ln             -            -               (542)               -          -        -        -         -        -       -           (542)
EMI        C6PPTL7181          Sterlington: Auto #2 Tie Ln Up            -            -                -                  -          -        -        -         -        -       -            -
EMI        C6PPTL7184          CarsonRd-Delhi 115: Reloc at D            -            -                -                  -          -        -        -         -        -       -            -
EMI        C6PPTL7191          Str-Drew: Reloc Ln at Sterling            -            -              1,748                -          -        -        -         -        -       -          1,748
EMI        C6PPTL7192          Str Gen 7a/b: Reroute Line                -            -              1,872                -          -        -        -         -        -       -          1,872
EMI        C6PPTL9378          El Dor-Longwd: Cut-in Sarepta             -            -                773                -          -        -        -         -        -       -            773
EMI        C6PPTL9379          Sarepta-Sarepta: Build New 115            -            -                889                -          -        -        -         -        -       -            889
EMI        C6PPTL9575          Ster-Crossett N:Cut-In to N.Ba            -            -              3,524                -          -        -        -         -        -       -          3,524
EMI        C6PPTL9582          N.Bastrop Tap Line: Upgrade               -            -              5,231                -          -        -        -         -        -       -          5,231
EMI        C6PPTLA202          ANO to Russellville North Line            -            -                -                  -          -        -        -         -        -       -            -
EMI        C6PPTLA273          Tap Line No. 262 to Bartholome            -            -              1,593                -          -        -        -         -        -       -          1,593
EMI        C6PPTLSWB1          Line Cut-in for Baskin S/S (LA            -            -             14,556                -          -        -        -         -        -       -         14,556
EMI        C6PPTLZ001          Sterlington: Relocate Gen #7c             -            -              2,010                -          -        -        -         -        -       -          2,010
EMI        C6PPTS2194          Lewis Creek: Install Transform            -            -                -                  -          -        -        -       2,139      -       -          2,139


                                                                                                                                                                                  Exhibit SBT-23
                                                                                                                                                                              2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                         2 of 5
                                                                                            Entergy Mississippi, Inc.                                                             Exhibit SBT-23
                                                                                 Affiliate Per Book Billings by Project/Activity                                              2011 TX Rate Case
                                                                                For the Twelve Months Ended, June 30, 2011                                                                 3 of 5
                                                                                               Amounts in Dollars
 Billing
Company     Project/Activity                      Description        EAI           EGSLA            ELL              EEI           ENOI   EOI    ESI       ETI         SERI     SFI       TOTAL
EMI        C6PPTS7374          Delhi: Install 36MVAR Cap Bank            -             -                -                  -         -       -         -         -        -       -            -
EMI        C6PPTS9370          Sarepta 345kV: Build New Sw. S            -             -             14,398                -         -       -         -         -        -       -         14,398
EMI        C6PPTS9377          Sarepta 115kV: Install New Lin            -             -             14,778                -         -       -         -         -        -       -         14,778
EMI        C6PPTS9575          N.Bastrop 115kV Expand Sub                -             -             39,025                -         -       -         -         -        -       -         39,025
EMI        C6PPTSANG1          LAGEN Sterlington (Koch): Inst            -             -              8,860                -         -       -         -         -        -       -          8,860
EMI        C6PPTSK057          Lucky: Install 32.4MVAR Cap Ba            -             -                -                  -         -       -         -         -        -       -            -
EMI        C6PPTSK107          Sterlington 115: Bus Split/Upg            -             -             26,271                -         -       -         -         -        -       -         26,271
EMI        C6PPTSK108          Sterlington 500: Replace Auto             -             -              1,230                -         -       -         -         -        -       -          1,230
EMI        C6PPTSK109          Bastrop 115: Bkr/Sw/Relay Upgr            -             -              5,483                -         -       -         -         -        -       -          5,483
EMI        C6PPTSK110          Walnut Grove 115: Modify Fiber            -             -                -                  -         -       -         -         -        -       -            -
EMI        C6PPTSK111          Riser 115kV: Add Cap Bank                 -             -              1,805                -         -       -         -         -        -       -          1,805
EMI        C6PPTSK112          Swartz 115: Str Ln Relay & Sw             -             -                340                -         -       -         -         -        -       -            340
EMI        C6PPTSK113          Rilla 115: Repl Switch R1896              -             -                -                  -         -       -         -         -        -       -            -
EMI        C6PPTSK117          Oak Grove 115: Bastrop Ln Rela            -             -              1,354                -         -       -         -         -        -       -          1,354
EMI        C6PPTSK131          Delhi 115: Install Reactors               -             -              9,714                -         -       -         -         -        -       -          9,714
EMI        C6PPTSK143          Frostkraft: Upg Ster Ln Relayi            -             -                442                -         -       -         -         -        -       -            442
EMI        C6PPTSK163          Tallulah 115: Upgr BW Line Rel            -             -              3,255                -         -       -         -         -        -       -          3,255
EMI        C6PPTSK192          NORTH BASTROP BREAKER                     -             -                -                  -         -       -         -         -        -       -            -
EMI        C6PPTSK586          Minden: Replace 3 Breakers                -             -              3,148                -         -       -         -         -        -       -          3,148
EMI        C6PPTSP987          Merlin sub: build new sub                 -             -                -                  -         -       -         -         188      -       -            188
EMI        C6PPTSWIN1          Replace Transformer at Winnsbo            -             -              4,733                -         -       -         -         -        -       -          4,733
EMI        C6PPTSWIN2          Inst. 20MVA Auto & 2 Feeder Br            -             -              4,725                -         -       -         -         -        -       -          4,725
EMI        C6PPTSZ003          Sterlington:Relocate 7C to Bus            -             -             17,979                -         -       -         -         -        -       -         17,979
EMI        C7PPSJ1185          ICE STORM DL ARK DIST EAI 01/2         (3,771)          -                -                  -         -       -         -         -        -       -         (3,771)
EMI        C7PPSJ1214          WINTER STORM DL EAI DIST 01/26            724           -                -                  -         -       -         -         -        -       -            724
EMI        C7PPSJ1250          STORM DL EAI DIST 4/19/11-4/24         91,458           -                -                  -         -       -         -         -        -       -         91,458
EMI        C7PPSJ1251          TORNADOES DL EAI DIST 4/25/11             255           -                -                  -         -       -         -         -        -       -            255
EMI        C7PPSJ2431          STORM DMG ELI 12/24 - 12/27/09            -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2432          STORM DMG ELI 1/4 - 1/5/10                -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2436          STORM DM LA ELL 1/29/10 - 2/1/            -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2437          Storm dmg La ELI 2 12 10 Snow             -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2438          ELI_LA WINTER STORM 3/1 - 3/2/            -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2439          STORM DMG LA ISSUED ELI 3/22/1            -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2441          N La Tornado & Storms 4/23-4/2            -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2443          STORM DMG ELI 5/1 thru 5/3/10             -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2444          STM DMG TS Bonnie LA DIST OPS             -             -                345                -         -       -         -         -        -       -            345
EMI        C7PPSJ2445          ELL DIST STORM 05/15 - 05/17/1            -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2446          ELL DIST STORM 05/20 - 05/21/1            -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2450          STORM DMG ELL 6/3/10 TO 6/6/10            -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2452          ELL DIST STORM 06/18 - 06/20/1            -             -                -                  -         -       -         -         -        -       -            -
EMI        C7PPSJ2453          STORM DMG ELL 6/28/10 to 6/29/            -             -              2,513                -         -       -         -         -        -       -          2,513
EMI        C7PPSJ2454          STORM DMG LA 7/16 to 7/17                 -             -                745                -         -       -         -         -        -       -            745
EMI        C7PPSJ2455          STORM DMG ELL 8-4 THRU 8-5-10             -             -              7,265                -         -       -         -         -        -       -          7,265
EMI        C7PPSJ2458          STORM DMG ELL 8/22/10 THRU 8/             -             -              7,999                -         -       -         -         -        -       -          7,999
EMI        C7PPSJ2459          STORM DMG LA DIST ELL ISSUE 12            -             -              9,381                -         -       -         -         -        -       -          9,381
EMI        C7PPSJ2462          STORM DMG LA DIST ELL 1/8/11 I            -             -              6,909                -         -       -         -         -        -       -          6,909
EMI        C7PPSJ2463          STORM DMG LA 2-1-11                       -             -             29,322                -         -       -         -         -        -       -         29,322
EMI        C7PPSJ2468          STORM DMG LA DIST ELL (3/8 -3             -             -              4,360                -         -       -         -         -        -       -          4,360
EMI        C7PPSJ2469          STORM DMG LA DIST ELL ISS 3/30            -             -              2,944                -         -       -         -         -        -       -          2,944
EMI        C7PPSJ2470          STORM DMG LA DIST ELL 4 4 - 4             -             -             42,776                -         -       -         -         -        -       -         42,776
EMI        C7PPSJ2474          STORM Dmg ELL 4/25 to 4/27/11             -             -             57,502                -         -       -         -         -        -       -         57,502


                                                                                                                                                                                  Exhibit SBT-23
                                                                                                                                                                              2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                         3 of 5
                                                                                           Entergy Mississippi, Inc.                                                             Exhibit SBT-23
                                                                                Affiliate Per Book Billings by Project/Activity                                              2011 TX Rate Case
                                                                               For the Twelve Months Ended, June 30, 2011                                                                 4 of 5
                                                                                              Amounts in Dollars
 Billing
Company     Project/Activity                    Description          EAI          EGSLA            ELL              EEI           ENOI   EOI      ESI       ETI       SERI     SFI       TOTAL
EMI        C7PPSJ2475          ELL-LA STORM (5/13 - 5/14/11)             -            -              4,993              -           -       -        -            -      -       -          4,993
EMI        C7PPSJ2476          ELL-LA STORM (6/4 - 6/6/11)               -            -              7,293              -           -       -        -            -      -       -          7,293
EMI        C7PPSJ2479          STORM DMG LA ELI (Jun 10-13, 2            -            -                876              -           -       -        -            -      -       -            876
EMI        C7PPSJ2480          STORM DMG LA 6/21-6/22 ELL Sto            -            -              7,217              -           -       -        -            -      -       -          7,217
EMI        C8PPTL5522          Newport - ISES, Repl STR#44               266          -                -                -           -       -        -            -      -       -            266
EMI        E1PCN01613          U1-Turbine Generator & Auxilia            -            -                -                -           -       -        -            -      -       -            -
EMI        E1PPNG6772          OUTAGE GENERAL SUPPORT                    -            -                -                -           -       -        -            -      -       -            -
EMI        E1PPNG6834          OUTAGE ELECTRICAL MAINTENANCE             -            -                -                -           -       -        -            -      -       -            -
EMI        E1PPNXCRP2          Unwind - office                           -            -                -              1,543         -       -        -            -      -       -          1,543
EMI        E2PPSJ1188          Trans. EAI Ice Storm 1/26/2009            -            -                -                -           -       -        -            -      -       -            -
EMI        E2PPSJ1221          T-Grid Storm Damage EAI 1/26/1            -            -                -                -           -       -        -            -      -       -            -
EMI        E2PPSJSCC1          System Command Center costs               -            -                -                -           -       -      1,824          -      -       -          1,824
EMI        F3PCF99180          CORP. COMPLIANCE TRACKING SYS             -            -                -                -           -       -          42         -      -       -              42
EMI        F3PCF99182          RECORDS MANAGEMENT                        -            -                -                -           -       -          42         -      -       -              42
EMI        F3PCFIBERO          OPER. & MAINT. OF FIBER OPTIC             -            -                -                852         -       -      5,741          -      -       -          6,593
EMI        F3PCFT9023          ETC FIBER O&M SUPPORT                     -            -                -             22,991         -       -        -            -      -       -         22,991
EMI        F3PCHRENUC          HR SERVICES - ENUCO - ALL                 -            -                -                -           -       -      1,494          -      -       -          1,494
EMI        F3PCHREOIX          HUMAN RESOURCE SERVICES - EOI             -            -                -                -           -       -        872          -      -       -            872
EMI        F3PCN14999          GRAND GULF GENERAL SUPPORT                -            -                -                -           -    11,606      -            -      -       -         11,606
EMI        F3PCN91683          U1 MECHANICAL MAINTENANCE                 -            -                -                -           -       -        -            -      -       -            -
EMI        F3PCR12573          Nat'l Accts Sales & Mktg                  -            -                -                -           -       -        126          -      -       -            126
EMI        F3PCR29324          REVENUE ASSURANCE - ADM.                  -            -                -                -           -       -     47,529          -      -       -         47,529
EMI        F3PCR73323          FIELD METER READING SUPPORT, A            -            -                -                -           -       -        128          -      -       -            128
EMI        F3PCR73328          FIELD METER READING SUPPORT -          12,816          -                -                -           -       -        -            -      -       -         12,816
EMI        F3PCR73330          FIELD METER READING - ELI                 -            -             60,729              -           -       -        -            -      -       -         60,729
EMI        F3PCR73332          FIELD METER READING - ENOI                -            -                -                -           -       -      3,669          -      -       -          3,669
EMI        F3PCR73374          Jackson Customer Service Cente            -            -                -                -           -       -      4,449          -      -       -          4,449
EMI        F3PCR73401          FIELD METER READING - EGSI -LA            -          4,485              -                -           -       -        -            -      -       -          4,485
EMI        F3PCT53062          TRANSPORTATION SERVICES                   -            -                -                -           -       -        169          -      -       -            169
EMI        F3PCT53130          OPN,MGR, CLAIMS MANAGEMENT                -            -                -                -           -       -        698          -      -       -            698
EMI        F3PCTDDS26          CUSTOMER SERVICE SUPPORT - O&M            -            -                -                -           -       -          84         -      -       -              84
EMI        F3PCTDPM01          SYS SERV PROJECT MANAGEMENT -             -            -                -                -           -       -     18,289          -      -       -         18,289
EMI        F3PCTTDS20          SUBSTATION MAINTENANCE                    -            -                -                -           -       -     18,278          -      -       -         18,278
EMI        F3PCTTDS38          TRANSMISSION O&M MGMT/SUPPORT             -            -                -                -           -       -     10,122          -      -       -         10,122
EMI        F3PPCPLITL          2009 Fall Lighting Campaign EL            -            -                -                -           -       -        177          -      -       -            177
EMI        F3PPCPLITM          2009 Fall Lighting Campaign EM            -            -                -                -           -       -     11,909          -      -       -         11,909
EMI        F3PPN20713          ESI Nuclear - Site Split                  -            -                -                -           -       -      1,171          -      -       -          1,171
EMI        F3PPR103LA          CUSTOMER ACCT SVCS- LA (L,LG,N            -            -                -                -           -       -        337          -      -       -            337
EMI        F3PPREALL2          Residential Market Dev - ALL J            -            -                -                -           -       -           2         -      -       -               2
EMI        F3PPTDDS37          TRANSPORTATION - EMI                      -            -                -                -           -       -        277          -      -       -            277
EMI        F3PPTDERSD          MISO Transition ALL OPCO                  -            -                -                -           -       -      5,267          -      -       -          5,267
EMI        F3PPZB0124          LG WG2 On line expenditures 08            -            -                -                -           -       -        -            -      -       -            -
EMI        F3PPZB0125          LG WG4 On line Expenditures 08            -            -                -                -           -       -        -            -      -       -            -
EMI        F3PPZB0148          Lynch - 2009 Baseline                     -            -                -                -           -       -        -            -      -       -            -
EMI        F3PPZG2515          LA1 5A CT Major Outage 2Q10               -            -                -                -           -       -        -            -      -       -            -
EMI        F4PPIBEW9A          IBEW 2286-C LV OF ABSENCE TRAH            -          6,155              -                -           -       -        -            -      -       -          6,155
EMI        F5PCCSS17L          PS MANAGE TRANSPORTATION                  -            -                395              -           -       -        -            -      -       -            395
EMI        F5PCFPR008          5% SURCHARGE ON SERVICES TO EP            -            -                -                -           -       -        -            -      -       -            -
EMI        F5PCFPR062          5% SURCHARGE ON SERVICES TO ET            -            -                -              1,197         -       -        -            -      -       -          1,197
EMI        F5PCLIHPPC          CONSUMER EDUCATION PROGRAMS               -            -                -                -           -       -      1,400          -      -       -          1,400
EMI        F5PCQQ4345          WARREN POWER-O&M                          -            -                -                -           -       -        -            -      -       -            -


                                                                                                                                                                                 Exhibit SBT-23
                                                                                                                                                                             2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                        4 of 5
                                                                                              Entergy Mississippi, Inc.                                                                              Exhibit SBT-23
                                                                                   Affiliate Per Book Billings by Project/Activity                                                               2011 TX Rate Case
                                                                                  For the Twelve Months Ended, June 30, 2011                                                                                  5 of 5
                                                                                                 Amounts in Dollars
 Billing
Company     Project/Activity                    Description           EAI            EGSLA           ELL               EEI           ENOI       EOI        ESI        ETI             SERI         SFI       TOTAL
EMI        F5PCSCMMOM          SUPPLY CHAIN MATERIALS MGMNT O            5,330           -              4,420              -            -          -             -          -            -           -          9,750
EMI        F5PCTTDS58          TRANSMISSION OPERATIONS                     -             -                -                -            -          -            58          -            -           -              58
EMI        F5PCZFCTRN          REGULATD NON-BACKBONE FIBER                 -             -                -                -            -          -          -             -            -           -            -
EMI        F5PCZFVMAC          VOICE & VIDEO MOVES ADDS CHANG              -             -                -                -            -          -          -             -            -           -            -
EMI        F5PCZPTOXX          PAID TIME OFF                               944           146                66             -            -            73       563                3       -           196        1,991
EMI        F5PCZUBENF          BENEFITS                                 (1,438)          763             (145)             -            -          (87)      (874)               5       -           190       (1,586)
EMI        F5PCZUPRTX          PAYROLL TAX                                (103)          (22)             (94)             (20)           (7)      (10)      (113)              (0)        (7)         20        (356)
EMI        F5PCZVDEPT          SUPERVISION & SUPPORT - TRANSM              -             -                -                -            -          -          -             -            -           -            -
EMI        F5PCZZ4040          TEAMSHARE INCENTIVE COMPENSATI            2,827           140              158              120            (8)        40       195            2             (8)       134        3,602
EMI        F5PCZZ4070          IMPACT AWARDS                                 42          -                  43             -              87       -        5,189          -             -           -          5,362
EMI        F5PP5PERCX          5% Surcharge                                -             -                -                  77         -          -          -            -             -           -              77
EMI        F5PPCOPPER          Theft of Copper Wire Transmiss              -           3,507              -                -            -          -          -            -             -           -          3,507
EMI        F5PPICCCSV          ICC - Customer Service                      -             -                -                -            -          -        2,100          -             -           -          2,100
EMI        F5PPWE0450          Safety Recognition Program - S              434           -                -                -            -          -          -            -             -           -            434
EMI        F5PPZFVOIP          Voice Over IP Support                       -             -                -                -            -          -          -            -             -           -            -
EMI        F5PPZUWELL          Entergy Wellness Program                    -             -                -                -            -          -          -            -             -           -            -
EMI        GINP                Purc Gen Invent Items-Passport        2,448,093        41,459        1,372,640              -          7,557        -          -      1,563,200           -           -      5,432,949
EMI        HVAC                Repair HVAC Systems                         -             -                -                -            -          -          -            -             -           -            -
EMI        MTBS                Repair Buildings                          2,572           -                -                -            -          -          -            -             -           -          2,572
EMI        SAPCP25910          PC&R OVERHEAD POOL CHARGES                  -             -                -                -            -          -       (1,075)         121           -           -           (955)
EMI        SAPCPCPLAP          PC&R OVERHEAD POOL                            88          -                -                -            -          -          -            -             -           -              88
EMI        SAPCPCPLGL          PC&R OVERHEAD POOL - EGSI - EL              -             108              -                -            -          -          -            -             -           -            108
EMI        SAPCPCPLLP          PC&R OVERHEAD POOL                          -             -            (10,047)             -            -          -          -            -             -           -        (10,047)
EMI        SAPCPCPLNE          PC&R OVERHEAD POOL - ENOI - EL              -             -                -                -              (0)      -          -            -             -           -              (0)
EMI        SAPCPCPLNG          PC&R OVERHEAD POOL - ENOI - GA              -             -                -                -            -          -          -            -             -           -            -
EMI        SDPCTA0528          DISTRIBUTION CAPITAL SUSPENSE               -             -                -                -            -          -       27,433          -             -           -         27,433
EMI        SFPCE29000          FOSSIL CAPITAL SUSPENSE - EAI             2,828           -                -                -            -          -          -            -             -           -          2,828
EMI        SNPCN30001          Capital Overheads - Grand Gulf              -             -                -                -            -          (21)       -            -             -           -            (21)
EMI        STAF                Dev,Coord&Mge Staff Level                   -             -                -                -            -          -          -            -             -           -            -
EMI        STPCT60006          EMI Capital Suspense Transmiss              -             -                -                -            -          -          328          -             -           -            328
EMI        STPCTA0527          TRANSMISSION CAPITAL SUSPENSE               -             -                -                -            -          -       27,433          -             -           -         27,433
EMI        STPPTX7900          Texas Trans Capital Suspense                -             -                -                -            -          -          -           (250)          -           -           (250)
EMI        XFAB                Provide Plant Office Support              4,874           -                -                -            -          -          -            -             -           -          4,874
EMI        XFAD                Manage Genl Plant Operations                563           -                -                -            -          -          -            -             -           -            563
EMI        XFAG                Manage Plant Environmental Ops              119           -                -                -            -          -          -            -             -           -            119
EMI        XKAA                Provide Maintenance Supervisn            34,390           -                -                -            -          -          -            -             -           -         34,390
EMI        XLAV                Repair Other Structures                     592           -                -                -            -          -          -            -             -           -            592
EMI        XMAR                Repair CEMS Equipment                       -             -                -                -            -          -          -              1           -           -               1
EMI        XMCW                Maintain Air Preheater System               -             -                -                -            -          -          -            -             -           -            -
EMI        XNAA                Maintain Accessory Electric Eq              535           -                -                -            -          -          -            -             -           -            535
EMI        XPAA                Maintain Plant Communictn Syst            1,204           -                -                -            -          -          -            -             -           -          1,204
EMI        XQAA                Provide Operations Supervision           29,488           -                -                -            -          -          -            -             -           -         29,488
EMI        XVAA                Operate & Maintain Fuel Oil Eq              -             -                -                -            -          -          -            -             -         7,374        7,374
                                                                     2,648,907        70,805        2,653,885           26,760        9,277     32,340    304,709    1,568,632           (15)      7,914    7,323,214




                                                                                                                                                                                                     Exhibit SBT-23
                                                                                                                                                                                                 2011 TX Rate Case
    Amounts may not add or tie to other schedules due to rounding.                                                                                                                                            5 of 5
                                                                               Entergy New Orleans, Inc.                                                   Exhibit SBT-24
                                                                     Affiliate Per Book Billings by Project/Activity                                   2011 TX Rate Case
                                                                    For the Twelve Months Ended, June 30, 2011                                                      1 of 5
                                                                                   Amounts in Dollars

 Billing
Company     Project/Activity                     Description               EAI          EGSLA            ELL           EMI       ESI      ETI   SERI     SFI      TOTAL
ENOI       F3PPCPLITG          2009 Fall Lighting Campaign EG                    -           -               -            -          32     -      -       -           32
ENOI       F3PPCPLITL          2009 Fall Lighting Campaign EL                    -           -               -            -         240     -      -       -          240
ENOI       ATTR                Attend Training                                   -           -               -            -         -       -      -       -          -
ENOI       F5PCZUBENF          BENEFITS                                           38      (1,183)          3,466         (141)      214     -      -       (15)     2,379
ENOI       C6PPTLK007          Bhmn-Port Nickel move poles fo                    -           -               182          -         -       -      -       -          182
ENOI       C6PPTSK199          Bogalusa:Replace Bkr S2520                        -           -               -            -         -       -      -       -          -
ENOI       F5PPBPOILS          BP Oil Spill                                      -           -               557          -         -       -      -       -          557
ENOI       C6DB869549          BR STREET LIGHTS BLITZ                            -           -               -            -         -       -      -       -          -
ENOI       SDPCM79005          CAP SUSPENSE, DISTR ESI, METRO                    -           -               -            -         -       -      -       -          -
ENOI       SDPCT30070          CAPITAL SUSPENSE, DISTR WIRES,                    -           -            98,578          -         -       -      -       -       98,578
ENOI       CUGD                Comp&Updt Gas Dist Maps&Prints                    -           125             -            -         -       -      -       -          125
ENOI       F5PCLIHPPC          CONSUMER EDUCATION PROGRAMS                       -           -               -            -       1,302     -      -       -        1,302
ENOI       F3PCF99180          CORP. COMPLIANCE TRACKING SYS                     -           -               -            -          67     -      -       -           67
ENOI       C6DB869749          CUST BR RIVER CENTER GALLERIA                     -        31,382             -            -         -       -      -       -       31,382
ENOI       C6DB275997          CUST MERAUX W7133 RELOCATE POW                    -           -               -            -         -       -      -       -          -
ENOI       C6DB276157          CUST RE A0313 RELC. OF U/G FAC                    -           -                87          -         -       -      -       -           87
ENOI       C6DB276199          CUST RE BO516 RELOCATE PORTION                    -           -            25,337          -         -       -      -       -       25,337
ENOI       F3PCR10360          CUSTOMER ACCOUNTING                               -           -               -            -         -       -      -       -          -
ENOI       F3PPR103LA          CUSTOMER ACCT SVCS- LA (L,LG,N                    -           -               -            -          41     -      -       -           41
ENOI       C6PPMR3827          Cytec; repl. 115 kv arresters                     -           -                81          -         -       -      -       -           81
ENOI       BDCW                Disconn & Reconn El Met-Nonpay                    -           -               183          -         -       -      -       -          183
ENOI       C6PC249705          DIST EQUIPMENT MAINTENAN ELI                      -           -               207          -         -       -      -       -          207
ENOI       C6PPDS9971          Dist Wintz New 230/34.5 EGSILA                    -         2,621             -            -         -       -      -       -        2,621
ENOI       C6PC149020          DIST. LINES REVENUE BLANKET -                     265         -               -            -         -       -      -       -          265
ENOI       C6PC249000          DIST. LINES REVENUE BLANKET -                     -           -             8,913          -         -       -      -       -        8,913
ENOI       C6PC249020          DIST. LINES REVENUE BLANKET -                     -           -             3,539          -         -       -      -       -        3,539
ENOI       C6PC249200          DISTB LINES BLANKET-GOVT MAND.                    -           -             1,207          -         -       -      -       -        1,207
ENOI       C6PC249103          DISTB LINES IMP BLANKET-OTHER                     -           -             6,659          -         -       -      -       -        6,659
ENOI       C6PC249100          DISTB LINES IMP BLANKET-POLE R                    -           -            14,100          -         -       -      -       -       14,100
ENOI       C6PC349100          DISTB. LINES BLANKET POLE REPL                    -           -               -            545       -       -      -       -          545
ENOI       F3PCTTDS47          DISTR O&M EXPENSE - LOUISIANA                     -           -               -            -       1,532     -      -       -        1,532
ENOI       F3PCTDPQ01          DISTR POWER QUALITY ESI                           -           -               -            -         328     -      -       -          328
ENOI       F3PCTTDS46          DISTRIBUTION O&M EXP - METRO E                    -           -               -            -       1,460     -      -       -        1,460
ENOI       F3PCTTDS29          DISTRIBUTION O&M EXPENSE -ELI                     -           -               -            -         952     -      -       -          952
ENOI       C6PC249180          DISTRIBUTION TRUCK STOCK                          -           -             5,410          -         -       -      -       -        5,410
ENOI       C6PC149104          DL BATCH JOB FOR FAILURE REPLA                    -           -               -            -         -       -      -       -          -
ENOI       C6PC249104          DL BATCH JOBS FOR FAILURE REPL                    -           -             8,103          -         -       -      -       -        8,103
ENOI       C6PC349104          DL BATCH JOBS FOR FAILURE REPL                    -           -               -          2,097       -       -      -       -        2,097
ENOI       C6PC849104          DL BATCH JOBS FOR FAILURE REPL                    -        25,284             -            -         -       -      -       -       25,284
ENOI       C7PPSJ2438          ELI_LA WINTER STORM 3/1 - 3/2/                    -           -               -            -         -       -      -       -          -
ENOI       C7PPSJ2456          ELL DIST 08/11/10 TROPICAL DEP                    -           -               167          -         -       -      -       -          167
                                                                                                                                                           Exhibit SBT-24
                                                                                                                                                       2011 TX Rate Case
   Amounts may not add or tie to other schedules due to rounding.                                                                                                   1 of 5
                                                                               Entergy New Orleans, Inc.                                                  Exhibit SBT-24
                                                                     Affiliate Per Book Billings by Project/Activity                                  2011 TX Rate Case
                                                                    For the Twelve Months Ended, June 30, 2011                                                     2 of 5
                                                                                   Amounts in Dollars

 Billing
Company     Project/Activity                    Description                EAI          EGSLA           ELL            EMI      ESI      ETI   SERI     SFI      TOTAL
ENOI       C7PPSJ2475          ELL-LA STORM (5/13 - 5/14/11)                     -           -            1,200           -        -       -      -       -        1,200
ENOI       C7PPSJ2476          ELL-LA STORM (6/4 - 6/6/11)                       -           -              -             -        227     -      -       -          227
ENOI       C7PPSJ3180          EMI 02/11/10 Winter Storm Dist                    -           -              -             -        -       -      -       -          -
ENOI       C7PPSJ3183          EMI 04/24/10 Tornadoes Distr O                    -           -              -             316      -       -      -       -          316
ENOI       C7PPSJ3198          EMI Storm Distr Ops 1/7/11Wint                    -           -              -           6,056      -       -      -       -        6,056
ENOI       C7PPSJ3203          EMI Storm Distr Ops 4/15/11                       -           -              -          50,516      -       -      -       -       50,516
ENOI       C6PC349705          ENTERGY RENEWAL-EQUIPMENT MAIN                    -           -              -             262      -       -      -       -          262
ENOI       F5PPZUWELL          Entergy Wellness Program                          -           -              -             -        -       -      -       -          -
ENOI       F3PCT53252          ENVIRN MGMT TRANSMISSION SUPP                     -           -              483           -        -       -      -       -          483
ENOI       F3PCT53084          ENVIRONMENTAL SUPPORT - ELI                       -           -          136,832           -        -       -      -       -      136,832
ENOI       F3PCFACALL          FACILITIES SVCS- ALL COS                          -           -              -             -        427     -      -       -          427
ENOI       F3PCR73323          FIELD METER READING SUPPORT, A                    -           -              -             -        -       -      -       -          -
ENOI       C6PPTL4552          Fund10: L160 Little Gypsy-Madi                    -           -              593           -        -       -      -       -          593
ENOI       C5PC849600          GAS DISTRIBUTION BLANKET - REV                    -       101,546            -             -        -       -      -       -      101,546
ENOI       F3PCG10347          GAS DIVISION DIRECTOR - EGSI E                    -           -              -             -      6,172     -      -       -        6,172
ENOI       F3PCG10345          GAS DIVISION DIRECTOR - ENOI E                    -           -              -             -     20,901     -      -       -       20,901
ENOI       C5PC449602          GAS FAILURES BLANKET                              -           -              -             -     35,563     -      -       -       35,563
ENOI       C5PC849603          GAS MANDATED-NON-REIMB                            -           261            -             -        -       -      -       -          261
ENOI       C6PPBU1076          Hammond- Ckt Switcher Foundati                    -           -              933           -        -       -      -       -          933
ENOI       C6PPTS6886          Hammond, modify for new 230kV                     -           -            9,872           -        -       -      -       -        9,872
ENOI       F3PCY30337          HOLIDAY SUBSTATION, LA-SOUTH                      -           -              419           -        -       -      -       -          419
ENOI       F3PCHRSALL          HR SERVICES- ALL COMPANIES                        -           -              -             -      2,168     -      -       -        2,168
ENOI       C6DB275916          HWY RW X6713 PARADIS: RE-ROUTE                    -           -              -             -        -       -      -       -          -
ENOI       C6DB275878          HWY WK W1924 BELLE CHASSE:RELO                    -           -              420           -        -       -      -       -          420
ENOI       C7PPSJ1185          ICE STORM DL ARK DIST EAI 01/2                    -           -              -             -        -       -      -       -          -
ENOI       F5PCZZ4070          IMPACT AWARDS                                     -           -              395           -        347     -      -       -          742
ENOI       C6DB276000          IMPROVE G0623 LORANGER -- AM09                    -           -              -             -        -       -      -       -          -
ENOI       C6DB275999          IMPROVE K0521 HAMMOND -- HM10-                    -           -              -             -        -       -      -       -          -
ENOI       MNRG                Inspect, Test & Repair Gas Reg                    -         4,217            -             -        -       -      -       -        4,217
ENOI       MNLM                Inspect,Test& Repair Lg Gas Mt                    -        24,824            -             -        -       -      -       -       24,824
ENOI       MNSM                Inspect,Test&Repair Sm Gas Mt                     -        13,298            -             -        -       -      -       -       13,298
ENOI       C5DB869728          INSTALL 2105' OF 6" PE & 3142'                    -         1,342            -             -        -       -      -       -        1,342
ENOI       C6DB167505          INSTALL 500 KVA NETWORK XFMR,                     -           -              -             -        -       -      -       -          -
ENOI       C6DB374677          INSTALL 750AL & #2AL UG, PULLB                    -           -              -          20,507      -       -      -       -       20,507
ENOI       C5DB869628          INSTALL 8100' - 6" PE / INSTAL                    -         2,654            -             -        -       -      -       -        2,654
ENOI       F5PPICC000          Integrated Customer Communicat                    -           -              -             -        -       -      -       -          -
ENOI       C6DB276163          INTERNL BURAS: UNDERGROUND PO                     -           -            4,556           -        -       -      -       -        4,556
ENOI       IRLM                Inv/Rep Leaks On Gas Mains                        -           -              -             -        -       -      -       -          -
ENOI       RTCF                Investigate E Servic Diversion                    -           -              -             -        -       -      -       -          -
ENOI       C6PC249120          JOINT USE - BELL                                  -           -              -             -        -       -      -       -          -
ENOI       C6PC249121          JOINT USE - CABLE                                 -           -              763           -        -       -      -       -          763
                                                                                                                                                          Exhibit SBT-24
                                                                                                                                                      2011 TX Rate Case
   Amounts may not add or tie to other schedules due to rounding.                                                                                                  2 of 5
                                                                               Entergy New Orleans, Inc.                                                          Exhibit SBT-24
                                                                     Affiliate Per Book Billings by Project/Activity                                          2011 TX Rate Case
                                                                    For the Twelve Months Ended, June 30, 2011                                                             3 of 5
                                                                                   Amounts in Dollars

 Billing
Company     Project/Activity                    Description                EAI           EGSLA           ELL           EMI       ESI       ETI     SERI         SFI       TOTAL
ENOI       C6PC249124          JOINT USE - OTHER                                 -            -              -            -         -        -        -           -            -
ENOI       C6PPDG0028          Kast Traing Center for Gas Ops                    -            -            4,290          -         -        -        -           -          4,290
ENOI       F3PCY30442          LABARRE SUBSTATION (ELI), LA -                    -            -              998          -         -        -        -           -            998
ENOI       F3PPZG2417          LG2 Auxiliary Outage Repairs (                    -            -              -            -         -        -        -           -            -
ENOI       F3PPCPLITN          Lighting Campaign ENOI                            -            -              -            -       5,359      -        -           -          5,359
ENOI       C6PC249105          LOAD RELATED RELIABILITY                          -            -           13,786          -         -        -        -           -        13,786
ENOI       C6PC349105          LOAD-RELATED RELIABILITY                          -            -              -          1,690       -        -        -           -          1,690
ENOI       F3PCY30470          LOWER COAST SUBSTATION, LA - S                    -            -              419          -         -        -        -           -            419
ENOI       XMDH                Maint Fuel Oil Tank Farm&Tra E                    -            -            2,902          -         -        -        -           -          2,902
ENOI       MINV                Maint Gas Meter&Regul Records                     -          2,172            -            -         -        -        -           -          2,172
ENOI       MTGR                Maint Gas Meter/Regul Records                     -         16,229            -            -         -        -        -           -        16,229
ENOI       XNAA                Maintain Accessory Electric Eq                    -            -               46          -         -        -        -           -             46
ENOI       XNBB                Maintain Exciter System                           -            -              366          -         -        -        -           -            366
ENOI       XMDP                Maintain Feedwater Treating Sy                    -            -              153          -         -        -        -           -            153
ENOI       XNAW                Maintain Gas Turb Start/Turn S                    -            -              401          -         -        -        -           -            401
ENOI       XPAC                Maintain Lab Instrument/Equip                     -            -           20,017          -         -        -        -           -        20,017
ENOI       XPAF                Maintain Misc Power Plant Eq                      -            -              276          -         -        -        -           -            276
ENOI       XNAR                Maintain Oth Cooling Water Eq                     -            -               51          -         -        -        -           -             51
ENOI       XMCR                Maintain Other Boiler Plant Eq                    -            -              154          -         -        -        -           -            154
ENOI       XMCD                Maintain Safety Valves                            -            -               92          -         -        -        -           -             92
ENOI       MEDO                Manage Electric Distr Ops                         -            -              248          -         -        -        -           -            248
ENOI       XFAD                Manage Genl Plant Operations                      -            -              276          -         -        -        -           -            276
ENOI       XFAG                Manage Plant Environmental Ops                    -            -               97          -         -        -        -           -             97
ENOI       C5DB869474          MEGA PROJECT-S. HARRELLS FERRY                    -          6,051            -            -         -        -        -           -          6,051
ENOI       MSST                MS ACCTG-DEV, COOR & MNG STAFF                    -            -              -            -         -      1,149      -           -          1,149
ENOI       F3PCY30585          NINEMILE SUBSTATION, LA-SOUTH                     -            -               58          -         -        -        -           -             58
ENOI       C6PPRA1316          Ninemile: Replace Line Trap                       -            -               60          -         -        -        -           -             60
ENOI       C6PPRA1345          Ninemile: Replace OCB S6345                       -            -              117          -         -        -        -           -            117
ENOI       C6PPRA1318          Ninemile:Replace CVT Barataria                    -            -               30          -         -        -        -           -             30
ENOI       F3PPZG2853          NM5 Spring Aux Outage - Elec A                    -            -              391          -         -        -        -           -            391
ENOI       C6PC249108          NON-MANDATED RELOCATIONS ELL                      -            -            3,947          -         -        -        -           -          3,947
ENOI       XBAA                Operate Boiler Plant                              -            -           56,905          -         -        -        -           -        56,905
ENOI       F5PCZPTOXX          PAID TIME OFF                                     -            457          7,143            8       101      -        -               7      7,716
ENOI       F3PCY30620          PARIS SUBSTATION, LA-SOUTH                        -            -              109          -         -        -        -           -            109
ENOI       F5PCZUPRTX          PAYROLL TAX                                         (1)       (155)          (639)        (224)     (107)     -          (1)           2     (1,126)
ENOI       SAPCPCPLAP          PC&R OVERHEAD POOL                                 20          -              -            -         -        -        -           -             20
ENOI       SAPCPCPLLP          PC&R OVERHEAD POOL                                -            -            8,805          -         -        -        -           -          8,805
ENOI       SAPCPCPLMP          PC&R OVERHEAD POOL                                -            -              -              2       -        -        -           -              2
ENOI       SAPCPCPLGL          PC&R OVERHEAD POOL - EGSI - EL                    -            (14)           -            -         -        -        -           -            (14)
ENOI       SAPCPCPLUG          PC&R OVERHEAD POOL - EGSI - GA                    -            (78)           -            -         -        -        -           -            (78)
ENOI       SAPCP25910          PC&R OVERHEAD POOL CHARGES                        -            -              -            -         -        -        -           -            -
                                                                                                                                                                  Exhibit SBT-24
                                                                                                                                                              2011 TX Rate Case
   Amounts may not add or tie to other schedules due to rounding.                                                                                                          3 of 5
                                                                               Entergy New Orleans, Inc.                                                 Exhibit SBT-24
                                                                     Affiliate Per Book Billings by Project/Activity                                 2011 TX Rate Case
                                                                    For the Twelve Months Ended, June 30, 2011                                                    4 of 5
                                                                                   Amounts in Dollars

 Billing
Company     Project/Activity                     Description               EAI          EGSLA            ELL           EMI    ESI     ETI     SERI     SFI      TOTAL
ENOI       CMOH                Perf El Dist Corr Mnt O/H Wire                  -             -              -             -     -       -        -       -          -
ENOI       RIEP                Perf El Distr Insp-Priv Light                   -             -              -             -     -       -        -       -          -
ENOI       MTOF                Perf Elec Meter Serv Wk-On/Off                  -             -              242           -     -       -        -       -          242
ENOI       PUGL                Perform Underground Loc Maint                   -             -            1,864           -     -       -        -       -        1,864
ENOI       PAPM                Pick & Pack Materials                           -             632            -             -     -       -        -       -          632
ENOI       C6PC249107          PRIVATE SECURITY LIGHTING MAIN                  -             -          111,190           -     -       -        -       -      111,190
ENOI       E1PCT00076          PROCESS LEAKING EQUIPMENT FOR                   -             -               57           -     -       -        -       -           57
ENOI       C6PPTL7160          Pros-GH-Dest: Mod Lns at Good                   -             -              557           -     -       -        -       -          557
ENOI       PMSS                Provide & Manage Safety Svcs                    -             -               92           -     -       -        -       -           92
ENOI       GMTS                Provide Gas Measuring Tech Sup                  -             -              -             -     -       -        -       -          -
ENOI       SECR                Provide Security Serv-Facilit                   -             -              308           -     -       -        -       -          308
ENOI       F5PCCSS01L          PS ASSET MANAGEMENT FOR LE                      -             -            7,488           -     -       -        -       -        7,488
ENOI       F5PCCSS04D          PS CUST BILL LE - REV DATA INT                  -             -              126           -     -       -        -       -          126
ENOI       GINP                Purc Gen Invent Items-Passport                2,840       132,354        183,044           -     -     1,818      -       -      320,055
ENOI       F3PCF99182          RECORDS MANAGEMENT                              -             -              -             -     212     -        -       -          212
ENOI       F5PCZFCTRN          REGULATD NON-BACKBONE FIBER                     -             -               58           -     -       -        -       -           58
ENOI       C6PC249170          RELIABILITY PREVENTATIVE MAINT                  -             -              119           -     -       -        -       -          119
ENOI       XMAR                Repair CEMS Equipment                           -             -               92           -     -       -        -       -           92
ENOI       XLAV                Repair Other Structures                         -             -              -             -     -       -        -       -          -
ENOI       C5DB869821          REPLACE 8" STEEL VALVE                          -           1,316            -             -     -       -        -       -        1,316
ENOI       RRDD                Reread E Metr-DistField-Not CI                  -             -              962           -     -       -        -       -          962
ENOI       RERD                Re-Read Misread Meters                          -             -              178           -     -       -        -       -          178
ENOI       F3PPREALL2          Residential Market Dev - ALL J                  -             -              -             -     610     -        -       -          610
ENOI       C6DB275245          REV,RE,A0955,PROVIDE 277/480V                   -             -              446           -     -       -        -       -          446
ENOI       F3PCR29324          REVENUE ASSURANCE - ADM.                        -             -              -             -     440     -        -       -          440
ENOI       C6PC249060          REVENUE PRIVATE AREA LIGHTS                     -             -              -             -     -       -        -       -          -
ENOI       C6PC249050          REVENUE STREET LIGHTS                           -             -              -             -     -       -        -       -          -
ENOI       ASAB                Reward Safe Behavior                            -             -              518           -     -       -        -       -          518
ENOI       F5PCZY323L          ROUTINE SPILL RESPONSE(CS-LP&L                  -             -            8,483           -     -       -        -       -        8,483
ENOI       F3PCW14172          SAFETY GROUP SERVICES                           -             -              -             -     522     -        -       -          522
ENOI       F5PPWE0450          Safety Recognition Program - S                  -             -              293           -     -       -        -       -          293
ENOI       F5PCSAFTEE          SAFTEY TRAINING LOADER ELECTRI                  -             -            6,511           -     -       -        -       -        6,511
ENOI       E1PCR56226          Sales & Mktg - ALL JURIS                        -             -              -             -     593     -        -       -          593
ENOI       F3PPYSCELI          Service Center - ELI                            -             -            1,815           -     -       -        -       -        1,815
ENOI       F3PCW51400          SFI FUEL OIL O&M                                -             -              -             -     -       -        -     6,816      6,816
ENOI       F3PCTDTR09          SKILLS TRAINING - ENOI ELECTRI                  -             -              -             -     -       -        -       -          -
ENOI       F3PCTDTR08          SKILLS TRAINING - LOUISIANA EL                  -             -              -             -      21     -        -       -           21
ENOI       F3PCY30718          SLIDELL SUBSTATION, LA - SOUTH                  -             -              582           -     -       -        -       -          582
ENOI       F3PC9209X0          SNAKEFARM SUB TO UNIVERSITY CI                  -             -              -             -     -       -        -       -          -
ENOI       F3PC9146X7          SNAKEFARM SUB.TO PONTCHARTRAIN                  -             -              117           -     -       -        -       -          117
ENOI       C7PPSJ1196          STORM DL ARK DIST EAI 06/10/09                  -             -              -             -     -       -        -       -          -
                                                                                                                                                         Exhibit SBT-24
                                                                                                                                                     2011 TX Rate Case
   Amounts may not add or tie to other schedules due to rounding.                                                                                                 4 of 5
                                                                               Entergy New Orleans, Inc.                                                        Exhibit SBT-24
                                                                     Affiliate Per Book Billings by Project/Activity                                        2011 TX Rate Case
                                                                    For the Twelve Months Ended, June 30, 2011                                                           5 of 5
                                                                                   Amounts in Dollars

 Billing
Company     Project/Activity                    Description                EAI          EGSLA            ELL           EMI      ESI      ETI     SERI         SFI      TOTAL
ENOI       C7PPSJ1250          STORM DL EAI DIST 4/19/11-4/24              111,274           -              -             -        -       -        -           -       111,274
ENOI       C7PPSJ2432          STORM DMG ELI 1/4 - 1/5/10                      -             -              -             -        -       -        -           -           -
ENOI       C7PPSJ2443          STORM DMG ELI 5/1 thru 5/3/10                   -             -              -             -        -       -        -           -           -
ENOI       C7PPSJ2458          STORM DMG ELL 8/22/10 THRU 8/                   -             -               93           -        -       -        -           -            93
ENOI       C7PPSJ2474          STORM Dmg ELL 4/25 to 4/27/11                   -             -          192,784           -        -       -        -           -       192,784
ENOI       C7PPSJ2450          STORM DMG ELL 6/3/10 TO 6/6/10                  -             -              -             -        -       -        -           -           -
ENOI       C7PPSJ2455          STORM DMG ELL 8-4 THRU 8-5-10                   -             -              959           -        -       -        -           -           959
ENOI       C7PPSJ2463          STORM DMG LA 2-1-11                             -             -           36,775           -        120     -        -           -        36,895
ENOI       C7PPSJ2468          STORM DMG LA DIST ELL (3/8 -3                   -             -            2,555           -        222     -        -           -         2,777
ENOI       C7PPSJ2462          STORM DMG LA DIST ELL 1/8/11 I                  -             -           60,920           -        -       -        -           -        60,920
ENOI       C7PPSJ2470          STORM DMG LA DIST ELL 4 4 - 4                   -             -           23,496           -        -       -        -           -        23,496
ENOI       C7PPSJ2469          STORM DMG LA DIST ELL ISS 3/30                  -             -           29,929           -        -       -        -           -        29,929
ENOI       C7PPSJ2467          STORM DMG LA DIST ISSUED 3/6/1                  -             -              278           -        -       -        -           -           278
ENOI       C7PPSJ2435          STORM DMG LA ELI 1/20 - 1/21/1                  -             -              -             -        -       -        -           -           -
ENOI       C7PPSJ2437          Storm dmg La ELI 2 12 10 Snow                   -             -              -             -        -       -        -           -           -
ENOI       C6PC249106          STREET LIGHTING MAINT BLANKET                   -             -          290,099           -        -       -        -           -       290,099
ENOI       F5PCSCMMOM          SUPPLY CHAIN MATERIALS MGMNT O                  -             -            2,347           -        -       -        -           -         2,347
ENOI       C6PC249703          TACTICS: TARGET LINE DEVICES                    -             -              -             -        -       -        -           -           -
ENOI       C6PC349703          TACTICS: TARGET LINE DEVICES                    -             -              -             -        -       -        -           -           -
ENOI       C6PC849703          TACTICS: TARGET LINE DEVICES                    -             174            -             -        -       -        -           -           174
ENOI       C6PC249708          TACTICS: TARGETED CIRCUITS/FEE                  -             -              -             -        -       -        -           -           -
ENOI       F5PCZZ4040          TEAMSHARE INCENTIVE COMPENSATI                    2         1,306          1,297            18      334     -            2         7       2,966
ENOI       TMET                Test Electric Meters In Field                   -             -              916           -        -       -       -            -           916
ENOI       C7PPSJ1251          TORNADOES DL EAI DIST 4/25/11                33,009           -              -             -        -       -       -            -        33,009
ENOI       F3PCTDDS24          TRANSPORTATION- ELI                             -             -              -             -        135     -       -            -           135
ENOI       TEDP                Troubleshoot El Dist Prob-Cust                  -             -            1,212           -        -       -       -            -         1,212
ENOI       F5PCZFVMAC          VOICE & VIDEO MOVES ADDS CHANG                  -             -              -             -        276     -       -            -           276
ENOI       F3PPZG1876          WF1 Auxiliary Outage                            -             -              -             -        -       -       -            -           -
ENOI       C6PPTSK281          Willow Glen: Replace Breakers                   -          53,072            -             -        -       -       -            -        53,072
ENOI       C7PPSJ1214          WINTER STORM DL EAI DIST 01/26                  166           -              -             -        -       -       -            -           166
ENOI       C7PPSJ8409          WINTER STORM DMG LA 2/3 TO 2/5                  -          12,991            -             -        -       -       -            -        12,991
                                                                           147,612       432,878      1,423,534        81,652   80,813   2,967          1     6,816   2,176,273




                                                                                                                                                                Exhibit SBT-24
                                                                                                                                                            2011 TX Rate Case
   Amounts may not add or tie to other schedules due to rounding.                                                                                                        5 of 5